
	

114 HR 3763 RH: Surface Transportation Reauthorization and Reform Act of 2015
U.S. House of Representatives
2015-10-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 241
		114th CONGRESS
		1st Session
		H. R. 3763
		[Report No. 114–318]
		IN THE HOUSE OF REPRESENTATIVES
		
			October 20, 2015
			Mr. Shuster (for himself, Mr. DeFazio, Mr. Graves of Missouri, and Ms. Norton) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		
			October 29, 2015
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on October 20, 2015
		
		
			
		
		A BILL
		To authorize funds for Federal-aid highways, highway safety programs, and transit programs, and for
			 other purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Surface Transportation Reauthorization and Reform Act of 2015. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Sec. 3. Effective date.
					Title I—Federal-Aid Highways
					Subtitle A—Authorizations and Programs
					Sec. 1101. Authorization of appropriations.
					Sec. 1102. Obligation ceiling.
					Sec. 1103. Definitions.
					Sec. 1104. Apportionment.
					Sec. 1105. National highway performance program.
					Sec. 1106. Surface transportation block grant program.
					Sec. 1107. Railway-highway grade crossings.
					Sec. 1108. Highway safety improvement program.
					Sec. 1109. Congestion mitigation and air quality improvement program.
					Sec. 1110. National highway freight policy.
					Sec. 1111. Nationally significant freight and highway projects.
					Sec. 1112. Territorial and Puerto Rico highway program.
					Sec. 1113. Federal lands and tribal transportation program.
					Sec. 1114. Tribal transportation program.
					Sec. 1115. Federal lands transportation program.
					Sec. 1116. Tribal transportation self-governance program.
					Sec. 1117. Emergency relief.
					Sec. 1118. Highway use tax evasion projects.
					Sec. 1119. Bundling of bridge projects.
					Sec. 1120. Tribal High Priority Projects program.
					Sec. 1121. Construction of ferry boats and ferry terminal facilities.
					Subtitle B—Planning and Performance Management
					Sec. 1201. Metropolitan transportation planning.
					Sec. 1202. Statewide and nonmetropolitan transportation planning.
					Subtitle C—Acceleration of Project Delivery
					Sec. 1301. Satisfaction of requirements for certain historic sites.
					Sec. 1302. Treatment of improvements to rail and transit under preservation requirements.
					Sec. 1303. Clarification of transportation environmental authorities.
					Sec. 1304. Treatment of certain bridges under preservation requirements.
					Sec. 1305. Efficient environmental reviews for project decisionmaking.
					Sec. 1306. Improving transparency in environmental reviews.
					Sec. 1307. Integration of planning and environmental review.
					Sec. 1308. Development of programmatic mitigation plans.
					Sec. 1309. Delegation of authorities.
					Sec. 1310. Categorical exclusion for projects of limited Federal assistance.
					Sec. 1311. Application of categorical exclusions for multimodal projects.
					Sec. 1312. Surface transportation project delivery program.
					Sec. 1313. Program for eliminating duplication of environmental reviews.
					Sec. 1314. Assessment of progress on accelerating project delivery.
					Sec. 1315. Improving State and Federal agency engagement in environmental reviews.
					Sec. 1316. Accelerated decisionmaking in environmental reviews.
					Sec. 1317. Aligning Federal environmental reviews.
					Subtitle D—Miscellaneous
					Sec. 1401. Tolling; HOV facilities; Interstate reconstruction and rehabilitation.
					Sec. 1402. Prohibition on the use of funds for automated traffic enforcement.
					Sec. 1403. Minimum penalties for repeat offenders for driving while intoxicated or driving under
			 the influence.
					Sec. 1404. Highway Trust Fund transparency and accountability.
					Sec. 1405. High priority corridors on National Highway System.
					Sec. 1406. Flexibility for projects.
					Sec. 1407. Productive and timely expenditure of funds.
					Sec. 1408. Consolidation of programs.
					Sec. 1409. Federal share payable.
					Sec. 1410. Elimination or modification of certain reporting requirements.
					Sec. 1411. Technical corrections.
					Sec. 1412. Safety for users.
					Sec. 1413. Design standards.
					Sec. 1414. Reserve fund.
					Sec. 1415. Adjustments.
					Sec. 1416. National electric vehicle charging, hydrogen, and natural gas fueling corridors.
					Sec. 1417. Ferries.
					Sec. 1418. Study on performance of bridges.
					Sec. 1419. Relinquishment of park-and-ride lot facilities.
					Sec. 1420. Pilot program.
					Sec. 1421. Innovative project delivery examples.
					Sec. 1422. Administrative provisions to encourage pollinator habitat and forage on transportation
			 rights-of-way.
					Sec. 1423. Milk products.
					Sec. 1424. Interstate weight limits for emergency vehicles.
					Sec. 1425. Vehicle weight limitations—Interstate System.
					Sec. 1426. New national goal, performance measure, and performance target.
					Sec. 1427. Service club, charitable association, or religious service signs.
					Sec. 1428. Work zone and guard rail safety training.
					Sec. 1429. Motorcyclist advisory council.
					Sec. 1430. Highway work zones.
					Title II—Innovative Project Finance
					Sec. 2001. Transportation Infrastructure Finance and Innovation Act of 1998 amendments.
					Sec. 2002. State infrastructure bank program.
					Sec. 2003. Availability payment concession model.
					Title III—Public Transportation
					Sec. 3001. Short title.
					Sec. 3002. Definitions.
					Sec. 3003. Metropolitan and statewide transportation planning.
					Sec. 3004. Urbanized area formula grants.
					Sec. 3005. Fixed guideway capital investment grants.
					Sec. 3006. Formula grants for enhanced mobility of seniors and individuals with disabilities.
					Sec. 3007. Formula grants for rural areas.
					Sec. 3008. Public transportation innovation.
					Sec. 3009. Technical assistance and workforce development.
					Sec. 3010. Bicycle facilities.
					Sec. 3011. General provisions.
					Sec. 3012. Public transportation safety program.
					Sec. 3013. Apportionments.
					Sec. 3014. State of good repair grants.
					Sec. 3015. Authorizations.
					Sec. 3016. Bus and bus facility grants.
					Sec. 3017. Obligation ceiling.
					Sec. 3018. Innovative procurement.
					Sec. 3019. Review of public transportation safety standards.
					Sec. 3020. Study on evidentiary protection for public transportation safety program information.
					Sec. 3021. Mobility of seniors and individuals with disabilities.
					Sec. 3022. Improved transit safety measures.
					Sec. 3023. Paratransit system under FTA approved coordinated plan.
					Title IV—Highway Safety
					Sec. 4001. Authorization of appropriations.
					Sec. 4002. Highway safety programs.
					Sec. 4003. Highway safety research and development.
					Sec. 4004. High-visibility enforcement program.
					Sec. 4005. National priority safety programs.
					Sec. 4006. Prohibition on funds to check helmet usage or create related checkpoints for a
			 motorcycle driver or passenger.
					Sec. 4007. Marijuana-impaired driving.
					Sec. 4008. National priority safety program grant eligibility.
					Sec. 4009. Data collection.
					Sec. 4010. Technical corrections.
					Title V—Motor Carrier Safety
					Subtitle A—Motor Carrier Safety Grant Consolidation
					Sec. 5101. Grants to States.
					Sec. 5102. Performance and registration information systems management.
					Sec. 5103. Authorization of appropriations.
					Sec. 5104. Commercial driver's license program implementation.
					Sec. 5105. Extension of Federal motor carrier safety programs for fiscal year 2016.
					Sec. 5106. Motor carrier safety assistance program allocation.
					Sec. 5107. Maintenance of effort calculation.
					Subtitle B—Federal Motor Carrier Safety Administration Reform
					Part I—Regulatory Reform
					Sec. 5201. Notice of cancellation of insurance.
					Sec. 5202. Regulations.
					Sec. 5203. Guidance.
					Sec. 5204. Petitions.
					Part II—Compliance, Safety, Accountability Reform
					Sec. 5221. Correlation study.
					Sec. 5222. Beyond compliance.
					Sec. 5223. Data certification.
					Sec. 5224. Interim hiring standard.
					Subtitle C—Commercial Motor Vehicle Safety
					Sec. 5301. Implementing safety requirements.
					Sec. 5302. Windshield mounted safety technology.
					Sec. 5303. Prioritizing statutory rulemakings.
					Sec. 5304. Safety reporting system.
					Sec. 5305. New entrant safety review program.
					Sec. 5306. Ready mixed concrete trucks.
					Subtitle D—Commercial Motor Vehicle Drivers
					Sec. 5401. Opportunities for veterans.
					Sec. 5402. Drug-free commercial drivers.
					Sec. 5403. Certified medical examiners.
					Sec. 5404. Graduated commercial driver’s license pilot program.
					Sec. 5405. Veterans expanded trucking opportunities.
					Subtitle E—General Provisions
					Sec. 5501. Minimum financial responsibility.
					Sec. 5502. Delays in goods movement.
					Sec. 5503. Report on motor carrier financial responsibility.
					Sec. 5504. Emergency route working group.
					Sec. 5505. Household goods consumer protection working group.
					Sec. 5506. Technology improvements.
					Sec. 5507. Notification regarding motor carrier registration.
					Sec. 5508. Report on commercial driver’s license skills test delays.
					Sec. 5509. Covered farm vehicles.
					Sec. 5510. Operators of hi-rail vehicles.
					Sec. 5511. Electronic logging device requirements.
					Sec. 5512. Technical corrections.
					Sec. 5513. Automobile transporter.
					Sec. 5514. Ready mix concrete delivery vehicles.
					Title VI—Innovation 
					Sec. 6001. Short title.
					Sec. 6002. Authorization of appropriations.
					Sec. 6003. Advanced transportation and congestion management technologies deployment.
					Sec. 6004. Technology and innovation deployment program.
					Sec. 6005. Intelligent transportation system goals.
					Sec. 6006. Intelligent transportation system program report.
					Sec. 6007. Intelligent transportation system national architecture and standards.
					Sec. 6008. Communication systems deployment report.
					Sec. 6009. Infrastructure development.
					Sec. 6010. Departmental research programs.
					Sec. 6011. Research and Innovative Technology Administration.
					Sec. 6012. Office of Intermodalism.
					Sec. 6013. University transportation centers.
					Sec. 6014. Bureau of Transportation Statistics.
					Sec. 6015. Surface transportation system funding alternatives.
					Sec. 6016. Future interstate study.
					Sec. 6017. Highway efficiency.
					Sec. 6018. Motorcycle safety.
					Sec. 6019. Hazardous materials research and development.
					Sec. 6020. Web-based training for emergency responders.
					Sec. 6021. Transportation technology policy working group.
					Sec. 6022. Collaboration and support.
					Sec. 6023. Prize competitions.
					Sec. 6024. GAO report.
					Sec. 6025. Intelligent transportation system purposes.
					Sec. 6026. Infrastructure integrity.
					Title VII—Hazardous Materials Transportation
					Sec. 7001. Short title.
					Sec. 7002. Authorization of appropriations.
					Sec. 7003. National emergency and disaster response.
					Sec. 7004. Enhanced reporting.
					Sec. 7005. Wetlines.
					Sec. 7006. Improving publication of special permits and approvals.
					Sec. 7007. GAO study on acceptance of classification examinations.
					Sec. 7008. Improving the effectiveness of planning and training grants.
					Sec. 7009. Motor carrier safety permits.
					Sec. 7010. Thermal blankets.
					Sec. 7011. Comprehensive oil spill response plans.
					Sec. 7012. Information on high-hazard flammable trains.
					Sec. 7013. Study and testing of electronically controlled pneumatic brakes.
					Sec. 7014. Ensuring safe implementation of positive train control systems.
					Sec. 7015. Phase-out of all tank cars used to transport Class 3 flammable liquids.
					Title VIII—Multimodal Freight Transportation
					Sec. 8001. Multimodal freight transportation.
					Title IX—National Surface Transportation and Innovative Finance Bureau
					Sec. 9001. National Surface Transportation and Innovative Finance Bureau.
					Sec. 9002. Council on Credit and Finance.
					Title X—Sport Fish Restoration and Recreational Boating Safety
					Sec. 10001. Allocations.
					Sec. 10002. Recreational boating safety.
 2.DefinitionsIn this Act, the following definitions apply: (1)DepartmentThe term Department means the Department of Transportation.
 (2)SecretaryThe term Secretary means the Secretary of Transportation. 3.Effective dateExcept as otherwise provided, this Act, including the amendments made by this Act, takes effect on October 1, 2015.
		IFederal-Aid Highways
			AAuthorizations and Programs
				1101.Authorization of appropriations
 (a)In generalThe following sums are authorized to be appropriated out of the Highway Trust Fund (other than the Mass Transit Account):
 (1)Federal-aid highway programFor the national highway performance program under section 119 of title 23, United States Code, the surface transportation block grant program under section 133 of that title, the highway safety improvement program under section 148 of that title, the congestion mitigation and air quality improvement program under section 149 of that title, and to carry out section 134 of that title—
 (A)$38,419,500,000 for fiscal year 2016; (B)$39,113,500,000 for fiscal year 2017;
 (C)$39,927,500,000 for fiscal year 2018; (D)$40,764,000,000 for fiscal year 2019;
 (E)$41,623,000,000 for fiscal year 2020; and (F)$42,483,000,000 for fiscal year 2021.
 (2)Transportation infrastructure finance and innovation programFor credit assistance under the transportation infrastructure finance and innovation program under chapter 6 of title 23, United States Code, $200,000,000 for each of fiscal years 2016 through 2021.
						(3)Federal lands and tribal transportation programs
 (A)Tribal transportation programFor the tribal transportation program under section 202 of title 23, United States Code— (i)$465,000,000 for fiscal year 2016;
 (ii)$475,000,000 for fiscal year 2017; (iii)$485,000,000 for fiscal year 2018;
 (iv)$490,000,000 for fiscal year 2019; (v)$495,000,000 for fiscal year 2020; and
 (vi)$500,000,000 for fiscal year 2021. (B)Federal lands transportation program (i)In generalFor the Federal lands transportation program under section 203 of title 23, United States Code—
 (I)$325,000,000 for fiscal year 2016; (II)$335,000,000 for fiscal year 2017;
 (III)$345,000,000 for fiscal year 2018; (IV)$350,000,000 for fiscal year 2019;
 (V)$375,000,000 for fiscal year 2020; and (VI)$400,000,000 for fiscal year 2021.
 (ii)AllocationOf the amount made available for a fiscal year under clause (i)— (I)the amount for the National Park Service is—
 (aa)$260,000,000 for fiscal year 2016; (bb)$268,000,000 for fiscal year 2017;
 (cc)$276,000,000 for fiscal year 2018; (dd)$280,000,000 for fiscal year 2019;
 (ee)$300,000,000 for fiscal year 2020; and (ff)$320,000,000 for fiscal year 2021;
 (II)the amount for the United States Fish and Wildlife Service is $30,000,000 for each of fiscal years 2016 through 2021; and
 (III)the amount for the United States Forest Service is— (aa)$15,000,000 for fiscal year 2016;
 (bb)$16,000,000 for fiscal year 2017; (cc)$17,000,000 for fiscal year 2018;
 (dd)$18,000,000 for fiscal year 2019; (ee)$19,000,000 for fiscal year 2020; and
 (ff)$20,000,000 for fiscal year 2021. (C)Federal lands access programFor the Federal lands access program under section 204 of title 23, United States Code—
 (i)$250,000,000 for fiscal year 2016; (ii)$255,000,000 for fiscal year 2017;
 (iii)$260,000,000 for fiscal year 2018; (iv)$265,000,000 for fiscal year 2019;
 (v)$270,000,000 for fiscal year 2020; and (vi)$275,000,000 for fiscal year 2021.
 (4)Territorial and Puerto Rico highway programFor the territorial and Puerto Rico highway program under section 165 of title 23, United States Code, $200,000,000 for each of fiscal years 2016 through 2021.
 (5)Nationally significant freight and highway projectsFor nationally significant freight and highway projects under section 117 of title 23, United States Code—
 (A)$725,000,000 for fiscal year 2016; (B)$735,000,000 for fiscal year 2017; and
 (C)$750,000,000 for each of fiscal years 2018 through 2021. (b)Disadvantaged business enterprises (1)FindingsCongress finds that—
 (A)while significant progress has occurred due to the establishment of the disadvantaged business enterprise program, discrimination and related barriers continue to pose significant obstacles for minority- and women-owned businesses seeking to do business in federally assisted surface transportation markets across the United States;
 (B)the continuing barriers described in subparagraph (A) merit the continuation of the disadvantaged business enterprise program;
 (C)Congress has received and reviewed testimony and documentation of race and gender discrimination from numerous sources, including congressional hearings and roundtables, scientific reports, reports issued by public and private agencies, news stories, reports of discrimination by organizations and individuals, and discrimination lawsuits, which show that race- and gender-neutral efforts alone are insufficient to address the problem;
 (D)the testimony and documentation described in subparagraph (C) demonstrate that discrimination across the United States poses a barrier to full and fair participation in surface transportation-related businesses of women business owners and minority business owners and has impacted firm development and many aspects of surface transportation-related business in the public and private markets; and
 (E)the testimony and documentation described in subparagraph (C) provide a strong basis that there is a compelling need for the continuation of the disadvantaged business enterprise program to address race and gender discrimination in surface transportation-related business.
 (2)DefinitionsIn this subsection, the following definitions apply: (A)Small business concern (i)In generalThe term small business concern means a small business concern (as the term is used in section 3 of the Small Business Act (15 U.S.C. 632)).
 (ii)ExclusionsThe term small business concern does not include any concern or group of concerns controlled by the same socially and economically disadvantaged individual or individuals that have average annual gross receipts during the preceding 3 fiscal years in excess of $23,980,000, as adjusted annually by the Secretary for inflation.
 (B)Socially and economically disadvantaged individualsThe term socially and economically disadvantaged individuals has the meaning given the term in section 8(d) of the Small Business Act (15 U.S.C. 637(d)) and relevant subcontracting regulations issued pursuant to that Act, except that women shall be presumed to be socially and economically disadvantaged individuals for purposes of this subsection.
 (3)Amounts for small business concernsExcept to the extent that the Secretary determines otherwise, not less than 10 percent of the amounts made available for any program under titles I, II, III, and VI of this Act and section 403 of title 23, United States Code, shall be expended through small business concerns owned and controlled by socially and economically disadvantaged individuals.
 (4)Annual listing of disadvantaged business enterprisesEach State shall annually— (A)survey and compile a list of the small business concerns referred to in paragraph (3) in the State, including the location of the small business concerns in the State; and
 (B)notify the Secretary, in writing, of the percentage of the small business concerns that are controlled by—
 (i)women; (ii)socially and economically disadvantaged individuals (other than women); and
 (iii)individuals who are women and are otherwise socially and economically disadvantaged individuals. (5)Uniform certification (A)In generalThe Secretary shall establish minimum uniform criteria for use by State governments in certifying whether a concern qualifies as a small business concern for the purpose of this subsection.
 (B)InclusionsThe minimum uniform criteria established under subparagraph (A) shall include, with respect to a potential small business concern—
 (i)on-site visits; (ii)personal interviews with personnel;
 (iii)issuance or inspection of licenses; (iv)analyses of stock ownership;
 (v)listings of equipment; (vi)analyses of bonding capacity;
 (vii)listings of work completed; (viii)examination of the resumes of principal owners;
 (ix)analyses of financial capacity; and (x)analyses of the type of work preferred.
 (6)ReportingThe Secretary shall establish minimum requirements for use by State governments in reporting to the Secretary—
 (A)information concerning disadvantaged business enterprise awards, commitments, and achievements; and (B)such other information as the Secretary determines to be appropriate for the proper monitoring of the disadvantaged business enterprise program.
 (7)Compliance with court ordersNothing in this subsection limits the eligibility of an individual or entity to receive funds made available under titles I, II, III, and VI of this Act and section 403 of title 23, United States Code, if the entity or person is prevented, in whole or in part, from complying with paragraph (3) because a Federal court issues a final order in which the court finds that a requirement or the implementation of paragraph (3) is unconstitutional.
						1102.Obligation ceiling
 (a)General limitationSubject to subsection (e), and notwithstanding any other provision of law, the obligations for Federal-aid highway and highway safety construction programs shall not exceed—
 (1)$40,867,000,000 for fiscal year 2016; (2)$41,599,000,000 for fiscal year 2017;
 (3)$42,453,000,000 for fiscal year 2018; (4)$43,307,000,000 for fiscal year 2019;
 (5)$44,201,000,000 for fiscal year 2020; and (6)$45,096,000,000 for fiscal year 2021.
 (b)ExceptionsThe limitations under subsection (a) shall not apply to obligations under or for— (1)section 125 of title 23, United States Code;
 (2)section 147 of the Surface Transportation Assistance Act of 1978 (23 U.S.C. 144 note; 92 Stat. 2714);
 (3)section 9 of the Federal-Aid Highway Act of 1981 (95 Stat. 1701); (4)subsections (b) and (j) of section 131 of the Surface Transportation Assistance Act of 1982 (96 Stat. 2119);
 (5)subsections (b) and (c) of section 149 of the Surface Transportation and Uniform Relocation Assistance Act of 1987 (101 Stat. 198);
 (6)sections 1103 through 1108 of the Intermodal Surface Transportation Efficiency Act of 1991 (105 Stat. 2027);
 (7)section 157 of title 23, United States Code (as in effect on June 8, 1998); (8)section 105 of title 23, United States Code (as in effect for fiscal years 1998 through 2004, but only in an amount equal to $639,000,000 for each of those fiscal years);
 (9)Federal-aid highway programs for which obligation authority was made available under the Transportation Equity Act for the 21st Century (112 Stat. 107) or subsequent Acts for multiple years or to remain available until expended, but only to the extent that the obligation authority has not lapsed or been used;
 (10)section 105 of title 23, United States Code (as in effect for fiscal years 2005 through 2012, but only in an amount equal to $639,000,000 for each of those fiscal years);
 (11)section 1603 of SAFETEA–LU (23 U.S.C. 118 note; 119 Stat. 1248), to the extent that funds obligated in accordance with that section were not subject to a limitation on obligations at the time at which the funds were initially made available for obligation;
 (12)section 119 of title 23, United States Code (as in effect for fiscal years 2013 through 2015, but only in an amount equal to $639,000,000 for each of those fiscal years); and
 (13)section 119 of title 23, United States Code (but, for fiscal years 2016 through 2021, only in an amount equal to $639,000,000 for each of those fiscal years).
 (c)Distribution of obligation authorityFor each of fiscal years 2016 through 2021, the Secretary— (1)shall not distribute obligation authority provided by subsection (a) for the fiscal year for—
 (A)amounts authorized for administrative expenses and programs by section 104(a) of title 23, United States Code; and
 (B)amounts authorized for the Bureau of Transportation Statistics; (2)shall not distribute an amount of obligation authority provided by subsection (a) that is equal to the unobligated balance of amounts—
 (A)made available from the Highway Trust Fund (other than the Mass Transit Account) for Federal-aid highway and highway safety construction programs for previous fiscal years the funds for which are allocated by the Secretary (or apportioned by the Secretary under section 202 or 204 of title 23, United States Code); and
 (B)for which obligation authority was provided in a previous fiscal year; (3)shall determine the proportion that—
 (A)the obligation authority provided by subsection (a) for the fiscal year, less the aggregate of amounts not distributed under paragraphs (1) and (2) of this subsection; bears to
 (B)the total of the sums authorized to be appropriated for the Federal-aid highway and highway safety construction programs (other than sums authorized to be appropriated for provisions of law described in paragraphs (1) through (12) of subsection (b) and sums authorized to be appropriated for section 119 of title 23, United States Code, equal to the amount referred to in subsection (b)(13) for the fiscal year), less the aggregate of the amounts not distributed under paragraphs (1) and (2) of this subsection;
 (4)shall distribute the obligation authority provided by subsection (a), less the aggregate amounts not distributed under paragraphs (1) and (2), for each of the programs (other than programs to which paragraph (1) applies) that are allocated by the Secretary under this Act and title 23, United States Code, or apportioned by the Secretary under sections 202 or 204 of that title, by multiplying—
 (A)the proportion determined under paragraph (3); by (B)the amounts authorized to be appropriated for each such program for the fiscal year; and
 (5)shall distribute the obligation authority provided by subsection (a), less the aggregate amounts not distributed under paragraphs (1) and (2) and the amounts distributed under paragraph (4), for Federal-aid highway and highway safety construction programs that are apportioned by the Secretary under title 23, United States Code (other than the amounts apportioned for the national highway performance program in section 119 of title 23, United States Code, that are exempt from the limitation under subsection (b)(13) and the amounts apportioned under sections 202 and 204 of that title) in the proportion that—
 (A)amounts authorized to be appropriated for the programs that are apportioned under title 23, United States Code, to each State for the fiscal year; bears to
 (B)the total of the amounts authorized to be appropriated for the programs that are apportioned under title 23, United States Code, to all States for the fiscal year.
 (d)Redistribution of unused obligation authorityNotwithstanding subsection (c), the Secretary shall, after August 1 of each of fiscal years 2016 through 2021—
 (1)revise a distribution of the obligation authority made available under subsection (c) if an amount distributed cannot be obligated during that fiscal year; and
 (2)redistribute sufficient amounts to those States able to obligate amounts in addition to those previously distributed during that fiscal year, giving priority to those States having large unobligated balances of funds apportioned under sections 144 (as in effect on the day before the date of enactment of MAP–21 (Public Law 112–141)) and 104 of title 23, United States Code.
						(e)Applicability of obligation limitations to transportation research programs
 (1)In generalExcept as provided in paragraph (2), obligation limitations imposed by subsection (a) shall apply to contract authority for transportation research programs carried out under—
 (A)chapter 5 of title 23, United States Code; and (B)title VI of this Act.
 (2)ExceptionObligation authority made available under paragraph (1) shall— (A)remain available for a period of 4 fiscal years; and
 (B)be in addition to the amount of any limitation imposed on obligations for Federal-aid highway and highway safety construction programs for future fiscal years.
							(f)Redistribution of certain authorized funds
 (1)In generalNot later than 30 days after the date of distribution of obligation authority under subsection (c) for each of fiscal years 2016 through 2021, the Secretary shall distribute to the States any funds (excluding funds authorized for the program under section 202 of title 23, United States Code) that—
 (A)are authorized to be appropriated for the fiscal year for Federal-aid highway programs; and (B)the Secretary determines will not be allocated to the States (or will not be apportioned to the States under section 204 of title 23, United States Code), and will not be available for obligation, for the fiscal year because of the imposition of any obligation limitation for the fiscal year.
 (2)RatioFunds shall be distributed under paragraph (1) in the same proportion as the distribution of obligation authority under subsection (c)(5).
 (3)AvailabilityFunds distributed to each State under paragraph (1) shall be available for any purpose described in section 133(b) of title 23, United States Code.
 1103.DefinitionsSection 101(a) of title 23, United States Code, is amended— (1)by striking paragraph (29);
 (2)by redesignating paragraphs (15) through (28) as paragraphs (16) through (29), respectively; and (3)by inserting after paragraph (14) the following:
						
 (15)National Highway Freight NetworkThe term National Highway Freight Network means the National Highway Freight Network established under section 167.. 1104.Apportionment (a)Administrative expensesSection 104(a)(1) of title 23, United States Code, is amended to read as follows:
						
 (1)In generalThere is authorized to be appropriated from the Highway Trust Fund (other than the Mass Transit Account) to be made available to the Secretary for administrative expenses of the Federal Highway Administration $440,000,000 for each of fiscal years 2016 through 2021..
 (b)Division among programs of State’s share of base apportionmentSection 104(b) of title 23, United States Code, is amended— (1)in the subsection heading by striking Division of State Apportionments Among Programs and inserting Division Among Programs of State’s Share of Base Apportionment;
 (2)in the matter preceding paragraph (1)— (A)by inserting of the base apportionment after the amount; and
 (B)by striking surface transportation program and inserting surface transportation block grant program; (3)in paragraph (2)—
 (A)in the paragraph heading by striking Surface transportation program and inserting Surface transportation block grant program; and (B)by striking surface transportation program and inserting surface transportation block grant program; and
 (4)in each of paragraphs (4) and (5), in the matter preceding subparagraph (A), by inserting of the base apportionment after the amount. (c)Calculation of State amountsSection 104(c) of title 23, United States Code, is amended to read as follows:
						
							(c)Calculation of amounts
 (1)State shareFor each of fiscal years 2016 through 2021, the amount for each State shall be determined as follows:
 (A)Initial amountsThe initial amounts for each State shall be determined by multiplying— (i)each of—
 (I)the base apportionment; (II)supplemental funds reserved under subsection (h)(1) for the national highway performance program; and
 (III)supplemental funds reserved under subsection (h)(2) for the surface transportation block grant program; by
 (ii)the share for each State, which shall be equal to the proportion that— (I)the amount of apportionments that the State received for fiscal year 2015; bears to
 (II)the amount of those apportionments received by all States for that fiscal year. (B)Adjustments to amountsThe initial amounts resulting from the calculation under subparagraph (A) shall be adjusted to ensure that each State receives an aggregate apportionment equal to at least 95 percent of the estimated tax payments attributable to highway users in the State paid into the Highway Trust Fund (other than the Mass Transit Account) in the most recent fiscal year for which data are available.
 (2)State apportionmentOn October 1 of fiscal years 2016 through 2021, the Secretary shall apportion the sums authorized to be appropriated for expenditure on the national highway performance program under section 119, the surface transportation block grant program under section 133, the highway safety improvement program under section 148, the congestion mitigation and air quality improvement program under section 149, and to carry out section 134 in accordance with paragraph (1)..
 (d)Supplemental fundsSection 104 of title 23, United States Code, is amended by adding at the end the following:  (h)Supplemental funds (1)Supplemental funds for national highway performance program (A)AmountBefore making an apportionment for a fiscal year under subsection (c), the Secretary shall reserve for the national highway performance program under section 119 for that fiscal year an amount equal to—
 (i)$53,596,122 for fiscal year 2019; (ii)$66,717,816 for fiscal year 2020; and
 (iii)$79,847,397 for fiscal year 2021. (B)Treatment of fundsFunds reserved under subparagraph (A) and apportioned to a State under subsection (c) shall be treated as if apportioned under subsection (b)(1), and shall be in addition to amounts apportioned under that subsection.
									(2)Supplemental funds for surface transportation block grant program
 (A)AmountBefore making an apportionment for a fiscal year under subsection (c), the Secretary shall reserve for the surface transportation block grant program under section 133 for that fiscal year an amount equal to $819,900,000 pursuant to section 133(h), plus—
 (i)$70,526,310 for fiscal year 2016; (ii)$104,389,904 for fiscal year 2017;
 (iii)$148,113,536 for fiscal year 2018; (iv)$160,788,367 for fiscal year 2019;
 (v)$200,153,448 for fiscal year 2020; and (vi)$239,542,191 for fiscal year 2021.
 (B)Treatment of fundsFunds reserved under subparagraph (A) and apportioned to a State under subsection (c) shall be treated as if apportioned under subsection (b)(2), and shall be in addition to amounts apportioned under that subsection.
 (i)Base apportionment definedIn this section, the term base apportionment means— (1)the combined amount authorized for appropriation for the national highway performance program under section 119, the surface transportation block grant program under section 133, the highway safety improvement program under section 148, the congestion mitigation and air quality improvement program under section 149, and to carry out section 134; minus
 (2)supplemental funds reserved under subsection (h) for the national highway performance program and the surface transportation block grant program..
 1105.National highway performance programSection 119 of title 23, United States Code, is amended— (1)in subsection (e)(7)—
 (A)by striking this paragraph and inserting section 150(e); and (B)by inserting under section 150(e) after the next report submitted; and
 (2)by adding at the end the following:  (h)TIFIA programUpon Secretarial approval of credit assistance under chapter 6, the Secretary, at the request of a State, may allow the State to use funds apportioned under section 104(b)(1) to pay subsidy and administrative costs necessary to provide an eligible entity Federal credit assistance under chapter 6 with respect to a project eligible for assistance under this section.
							(i)Additional funding eligibility for certain bridges
 (1)In generalFunds apportioned to a State to carry out the national highway performance program may be obligated for a project for the reconstruction, resurfacing, restoration, rehabilitation, or preservation of a bridge not on the National Highway System, if the bridge is on a Federal-aid highway.
 (2)LimitationA State required to make obligations under subsection (f) shall ensure such requirements are satisfied in order to use the flexibility under paragraph (1)..
					1106.Surface transportation block grant program
 (a)FindingsCongress finds that— (1)the benefits of the surface transportation block grant program accrue principally to the residents of each State and municipality where the funds are obligated;
 (2)decisions about how funds should be obligated are best determined by the States and municipalities to respond to unique local circumstances and implement the most efficient solutions; and
 (3)reforms of the program to promote flexibility will enhance State and local control over transportation decisions.
 (b)Surface transportation block grant programSection 133 of title 23, United States Code, is amended— (1)by striking subsections (a), (b), (c), and (d) and inserting the following:
							
 (a)EstablishmentThe Secretary shall establish a surface transportation block grant program in accordance with this section to provide flexible funding to address State and local transportation needs.
 (b)Eligible projectsFunds apportioned to a State under section 104(b)(2) for the surface transportation block grant program may be obligated for the following:
 (1)Construction of— (A)highways, bridges, tunnels, including designated routes of the Appalachian development highway system and local access roads under section 14501 of title 40;
 (B)ferry boats and terminal facilities eligible for funding under section 129(c); (C)transit capital projects eligible for assistance under chapter 53 of title 49;
 (D)infrastructure-based intelligent transportation systems capital improvements; (E)truck parking facilities eligible for funding under section 1401 of MAP–21 (23 U.S.C. 137 note); and
 (F)border infrastructure projects eligible for funding under section 1303 of SAFETEA–LU (23 U.S.C. 101 note).
 (2)Operational improvements and capital and operating costs for traffic monitoring, management, and control facilities and programs.
 (3)Environmental measures eligible under sections 119(g), 328, and 329 and transportation control measures listed in section 108(f)(1)(A) (other than clause (xvi) of that section) of the Clean Air Act (42 U.S.C. 7408(f)(1)(A)).
 (4)Highway and transit safety infrastructure improvements and programs, including railway-highway grade crossings.
 (5)Fringe and corridor parking facilities and programs in accordance with section 137 and carpool projects in accordance with section 146.
 (6)Recreational trails projects eligible for funding under section 206, pedestrian and bicycle projects in accordance with section 217 (including modifications to comply with accessibility requirements under the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.)), and the safe routes to school program under section 1404 of SAFETEA–LU (23 U.S.C. 402 note).
 (7)Planning, design, or construction of boulevards and other roadways largely in the right-of-way of former Interstate System routes or other divided highways.
 (8)Development and implementation of a State asset management plan for the National Highway System and a performance-based management program for other public roads.
 (9)Protection (including painting, scour countermeasures, seismic retrofits, impact protection measures, security countermeasures, and protection against extreme events) for bridges (including approaches to bridges and other elevated structures) and tunnels on public roads, and inspection and evaluation of bridges and tunnels and other highway assets.
 (10)Surface transportation planning programs, highway and transit research and development and technology transfer programs, and workforce development, training, and education under chapter 5 of this title.
 (11)Surface transportation infrastructure modifications to facilitate direct intermodal interchange, transfer, and access into and out of a port terminal.
 (12)Projects and strategies designed to support congestion pricing, including electronic toll collection and travel demand management strategies and programs.
 (13)At the request of a State, and upon Secretarial approval of credit assistance under chapter 6, subsidy and administrative costs necessary to provide an eligible entity Federal credit assistance under chapter 6 with respect to a project eligible for assistance under this section.
 (14)The creation and operation by a State of an office to assist in the design, implementation, and oversight of public-private partnerships eligible to receive funding under this title and chapter 53 of title 49, and the payment of a stipend to unsuccessful private bidders to offset their proposal development costs, if necessary to encourage robust competition in public-private partnership procurements.
 (15)Any type of project eligible under this section as in effect on the day before the date of enactment of the Surface Transportation Reauthorization and Reform Act of 2015, including projects described under section 101(a)(29) as in effect on such day.
 (c)Location of projectsA surface transportation block grant project may not be undertaken on a road functionally classified as a local road or a rural minor collector unless the road was on a Federal-aid highway system on January 1, 1991, except—
 (1)for a bridge or tunnel project (other than the construction of a new bridge or tunnel at a new location);
 (2)for a project described in paragraphs (4) through (11) of subsection (b); (3)for a project described in section 101(a)(29), as in effect on the day before the date of enactment of the Surface Transportation Reauthorization and Reform Act of 2015; and
 (4)as approved by the Secretary. (d)Allocations of apportioned funds to areas based on population (1)CalculationOf the funds apportioned to a State under section 104(b)(2) (after the reservation of funds under subsection (h))—
 (A)the percentage specified in paragraph (6) for a fiscal year shall be obligated under this section, in proportion to their relative shares of the population of the State—
 (i)in urbanized areas of the State with an urbanized area population of over 200,000; (ii)in areas of the State other than urban areas with a population greater than 5,000; and
 (iii)in other areas of the State; and (B)the remainder may be obligated in any area of the State.
 (2)Metropolitan areasFunds attributed to an urbanized area under paragraph (1)(A)(i) may be obligated in the metropolitan area established under section 134 that encompasses the urbanized area.
 (3)Consultation with regional transportation planning organizationsFor purposes of paragraph (1)(A)(iii), before obligating funding attributed to an area with a population greater than 5,000 and less than 200,000, a State shall consult with the regional transportation planning organizations that represent the area, if any.
									(4)Distribution among urbanized areas of over 200,000 population
 (A)In generalExcept as provided in subparagraph (B), the amount of funds that a State is required to obligate under paragraph (1)(A)(i) shall be obligated in urbanized areas described in paragraph (1)(A)(i) based on the relative population of the areas.
 (B)Other factorsThe State may obligate the funds described in subparagraph (A) based on other factors if the State and the relevant metropolitan planning organizations jointly apply to the Secretary for the permission to base the obligation on other factors and the Secretary grants the request.
 (5)Applicability of planning requirementsProgramming and expenditure of funds for projects under this section shall be consistent with sections 134 and 135.
 (6)PercentageThe percentage referred to in paragraph (1)(A) is— (A)for fiscal year 2016, 51 percent;
 (B)for fiscal year 2017, 52 percent; (C)for fiscal year 2018, 53 percent;
 (D)for fiscal year 2019, 54 percent; (E)for fiscal year 2020, 55 percent; and
 (F)for fiscal year 2021, 55 percent.;  (2)by striking the section heading and inserting Surface transportation block grant program;
 (3)by striking subsection (e); (4)by redesignating subsections (f) through (h) as subsections (e) through (g), respectively;
 (5)in subsection (e)(1), as redesignated by this subsection— (A)by striking 104(b)(3) and inserting 104(b)(2); and
 (B)by striking fiscal years 2011 through 2014 and inserting fiscal years 2016 through 2021; (6)in subsection (g)(1), as redesignated by this subsection, by striking under subsection (d)(1)(A)(iii) for each of fiscal years 2013 through 2014 and inserting under subsection (d)(1)(A)(ii) for each of fiscal years 2016 through 2021; and
 (7)by adding at the end the following:  (h)STP Set-Aside (1)Reservation of fundsOf the funds apportioned to a State under section 104(b)(2) for each fiscal year, the Secretary shall reserve an amount such that—
 (A)the Secretary reserves a total of $819,900,000 under this subsection; and (B)the State’s share of that total is determined by multiplying the amount under subparagraph (A) by the ratio that—
 (i)the amount apportioned to the State for the transportation enhancements program for fiscal year 2009 under section 133(d)(2), as in effect on the day before the date of enactment of MAP–21; bears to
 (ii)the total amount of funds apportioned to all States for the transportation enhancements program for fiscal year 2009.
 (2)Allocation within a stateFunds reserved for a State under paragraph (1) shall be obligated within that State in the manner described in subsection (d), except that, for purposes of this paragraph (after funds are made available under paragraph (5))—
 (A)for each fiscal year, the percentage referred to in paragraph (1)(A) of that subsection shall be deemed to be 50 percent; and
 (B)the following provisions shall not apply: (i)Paragraph (3) of subsection (d).
 (ii)Subsection (e). (3)Eligible projectsFunds reserved under this subsection may be obligated for projects or activities described in section 101(a)(29) or 213, as such provisions were in effect on the day before the date of enactment of the Surface Transportation Reauthorization and Reform Act of 2015.
									(4)Access to funds
 (A)In generalA State or metropolitan planning organization required to obligate funds in accordance with paragraph (2) shall develop a competitive process to allow eligible entities to submit projects for funding that achieve the objectives of this subsection. A metropolitan planning organization for an area described in subsection (d)(1)(A)(i) shall select projects under such process in consultation with the relevant State.
 (B)Eligible entity definedIn this paragraph, the term eligible entity means— (i)a local government;
 (ii)a regional transportation authority; (iii)a transit agency;
 (iv)a natural resource or public land agency; (v)a school district, local education agency, or school;
 (vi)a tribal government; and (vii)any other local or regional governmental entity with responsibility for or oversight of transportation or recreational trails (other than a metropolitan planning organization or a State agency) that the State determines to be eligible, consistent with the goals of this subsection.
 (5)Continuation of certain recreational trails projectsFor each fiscal year, a State shall— (A)obligate an amount of funds reserved under this section equal to the amount of the funds apportioned to the State for fiscal year 2009 under section 104(h)(2), as in effect on the day before the date of enactment of MAP–21, for projects relating to recreational trails under section 206;
 (B)return 1 percent of those funds to the Secretary for the administration of that program; and (C)comply with the provisions of the administration of the recreational trails program under section 206, including the use of apportioned funds described in subsection (d)(3)(A) of that section.
										(6)State flexibility
 (A)Recreational trailsA State may opt out of the recreational trails program under paragraph (5) if the Governor of the State notifies the Secretary not later than 30 days prior to apportionments being made for any fiscal year.
 (B)Large urbanized areasA metropolitan planning area may use not to exceed 50 percent of the funds reserved under this subsection for an urbanized area described in subsection (d)(1)(A)(i) for any purpose eligible under subsection (b).
 (i)Treatment of projectsNotwithstanding any other provision of law, projects funded under this section (excluding those carried out under subsection (h)(5)) shall be treated as projects on a Federal-aid highway under this chapter..
						(c)Technical and conforming amendments
 (1)Section 126Section 126(b)(2) of title 23, United States Code, is amended— (A)by striking section 213 and inserting section 133(h); and
 (B)by striking section 213(c)(1)(B) and inserting section 133(h). (2)Section 213Section 213 of title 23, United States Code, is repealed.
 (3)Section 322Section 322(h)(3) of title 23, United States Code, is amended by striking surface transportation program and inserting surface transportation block grant program. (4)Section 504Section 504(a)(4) of title 23, United States Code, is amended—
 (A)by striking 104(b)(3) and inserting 104(b)(2); and (B)by striking surface transportation program and inserting surface transportation block grant program.
 (5)Chapter 1Chapter 1 of title 23, United States Code, is amended by striking surface transportation program each place it appears and inserting surface transportation block grant program. (6)Chapter analyses (A)Chapter 1The analysis for chapter 1 of title 23, United States Code, is amended by striking the item relating to section 133 and inserting the following:
								
									
										133. Surface transportation block grant program..
 (B)Chapter 2The item relating to section 213 in the analysis for chapter 2 of title 23, United States Code, is repealed.
 (7)Other referencesAny reference in any other law, regulation, document, paper, or other record of the United States to the surface transportation program under section 133 of title 23, United States Code, shall be deemed to be a reference to the surface transportation block grant program under such section.
 1107.Railway-highway grade crossingsSection 130(e)(1) of title 23, United States Code, is amended to read as follows:  (1)In general (A)Set asideBefore making an apportionment under section 104(b)(3) for a fiscal year, the Secretary shall set aside, from amounts made available to carry out the highway safety improvement program under section 148 for such fiscal year, for the elimination of hazards and the installation of protective devices at railway-highway crossings at least—
 (i)$225,000,000 for fiscal year 2016; (ii)$230,000,000 for fiscal year 2017;
 (iii)$235,000,000 for fiscal year 2018; (iv)$240,000,000 for fiscal year 2019;
 (v)$245,000,000 for fiscal year 2020; and (vi)$250,000,000 for fiscal year 2021.
 (B)Installation of protective devicesAt least ½ of the funds set aside each fiscal year under subparagraph (A) shall be available for the installation of protective devices at railway-highway crossings.
 (C)Obligation availabilitySums set aside each fiscal year under subparagraph (A) shall be available for obligation in the same manner as funds apportioned under section 104(b)(1) of this title..
				1108.Highway safety improvement program
					(a)Definitions
 (1)In generalSection 148(a) of title 23, United States Code, is amended— (A)in paragraph (4)(B)—
 (i)in the matter preceding clause (i), by striking includes, but is not limited to, and inserting only includes; and (ii)by adding at the end the following:
									
 (xxv)Installation of vehicle-to-infrastructure communication equipment. (xxvi)Pedestrian hybrid beacons.
 (xxvii)Roadway improvements that provide separation between pedestrians and motor vehicles, including medians and pedestrian crossing islands.
 (xxviii)A physical infrastructure safety project not described in clauses (i) through (xxvii).; (B)by striking paragraph (10); and
 (C)by redesignating paragraphs (11) through (13) as paragraphs (10) through (12), respectively. (2)Conforming amendmentsSection 148 of title 23, United States Code, is amended—
 (A)in subsection (c)(1)(A) by striking subsections (a)(12) and inserting subsections (a)(11); and (B)in subsection (d)(2)(B)(i) by striking subsection (a)(12) and inserting subsection (a)(11).
 (b)Data collectionSection 148(f) of title 23, United States Code, is amended by adding at the end the following:  (3)ProcessThe Secretary shall establish a process to allow a State to cease to collect the subset referred to in paragraph (2)(A) for public roads that are gravel roads or otherwise unpaved if—
 (A)the State does not use funds provided to carry out this section for a project on such roads until the State completes a collection of the required model inventory of roadway elements for the roads; and
 (B)the State demonstrates that the State consulted with affected Indian tribes before ceasing to collect data with respect to such roads that are included in the National Tribal Transportation Facility Inventory.
 (4)Rule of constructionNothing in paragraph (3) may be construed to allow a State to cease data collection related to serious injuries or fatalities..
 (c)Rural road safetySection 148(g)(1) of title 23, United States Code, is amended— (1)by striking If the fatality rate and inserting the following:
							
 (A)In generalIf the fatality rate; and (2)by adding at the end the following:
							
 (B)Fatalities exceeding the median rateIf the fatality rate on rural roads in a State, for the most recent 2-year period for which data is available, is more than the median fatality rate for rural roads among all States for such 2-year period, the State shall be required to demonstrate, in the subsequent State strategic highway safety plan of the State, strategies to address fatalities and achieve safety improvements on high risk rural roads..
						(d)Commercial motor vehicle safety best practices
 (1)ReviewThe Secretary shall conduct a review of best practices with respect to the implementation of roadway safety infrastructure improvements that—
 (A)are cost effective; and (B)reduce the number or severity of accidents involving commercial motor vehicles.
 (2)ConsultationIn conducting the review under paragraph (1), the Secretary shall consult with State transportation departments and units of local government.
 (3)ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate, and make available on the public Internet Web site of the Department, a report describing the results of the review conducted under paragraph (1).
						1109.Congestion mitigation and air quality improvement program
 (a)Eligible projectsSection 149(b) of title 23, United States Code, is amended— (1)in paragraph (7) by striking or at the end;
 (2)in paragraph (8) by striking the period at the end and inserting ; or; and (3)by adding at the end the following:
							
 (9)if the project or program is for the installation of vehicle-to-infrastructure communication equipment..
 (b)States flexibilitySection 149(d) of title 23, United States Code, is amended to read as follows:  (d)States flexibility (1)States without a nonattainment areaIf a State does not have, and never has had, a nonattainment area designated under the Clean Air Act (42 U.S.C. 7401 et seq.), the State may use funds apportioned to the State under section 104(b)(4) for any project in the State that—
 (A)would otherwise be eligible under subsection (b) if the project were carried out in a nonattainment or maintenance area; or
 (B)is eligible under the surface transportation block grant program under section 133. (2)States with a nonattainment area (A)In generalIf a State has a nonattainment area or maintenance area and received funds in fiscal year 2009 under section 104(b)(2)(D), as in effect on the day before the date of enactment of the MAP–21, above the amount of funds that the State would have received based on the nonattainment and maintenance area population of the State under subparagraphs (B) and (C) of section 104(b)(2), as in effect on the day before the date of enactment of the MAP–21, the State may use, for any project that would otherwise be eligible under subsection (b) if the project were carried out in a nonattainment or maintenance area or is eligible under the surface transportation block grant program under section 133, an amount of funds apportioned to such State under section 104(b)(4) that is equal to the product obtained by multiplying—
 (i)the amount apportioned to such State under section 104(b)(4) (excluding the amounts reserved for obligation under subsection (k)(1)); by
 (ii)the ratio calculated under subparagraph (B). (B)RatioFor purposes of this paragraph, the ratio shall be calculated as the proportion that—
 (i)the amount for fiscal year 2009 such State was permitted by section 149(c)(2), as in effect on the day before the date of enactment of the MAP–21, to obligate in any area of the State for projects eligible under section 133, as in effect on the day before the date of enactment of the MAP–21; bears to
 (ii)the total apportionment to such State for fiscal year 2009 under section 104(b)(2), as in effect on the day before the date of enactment of the MAP–21.
 (3)Changes in designationIf a new nonattainment area is designated or a previously designated nonattainment area is redesignated as an attainment area in a State under the Clean Air Act (42 U.S.C. 7401 et seq.), the Secretary shall modify, in a manner consistent with the approach that was in effect on the day before the date of enactment of MAP–21, the amount such State is permitted to obligate in any area of the State for projects eligible under section 133..
 (c)Priority considerationSection 149(g)(3) of title 23, United States Code, is amended to read as follows:  (3)Priority consideration (A)In generalIn distributing funds received for congestion mitigation and air quality projects and programs from apportionments under section 104(b)(4) in areas designated as nonattainment or maintenance for PM2.5 under the Clean Air Act (42 U.S.C. 7401 et seq.) and where regional motor vehicle emissions are not an insignificant contributor to the air quality problem for PM2.5, States and metropolitan planning organizations shall give priority to projects, including diesel retrofits, that are proven to reduce direct emissions of PM2.5.
 (B)Use of fundingTo the maximum extent practicable, funding used in an area described in subparagraph (A) shall be used on the most cost-effective projects and programs that are proven to reduce directly emitted fine particulate matter..
 (d)Priority for use of funds in PM2.5 areasSection 149(k) of title 23, United States Code, is amended— (1)in paragraph (1) by striking such fine particulate and inserting directly emitted fine particulate; and
 (2)by adding at the end the following:  (3)PM2.5 nonattainment and maintenance in low population density States (A)ExceptionFor any State with a population density of 80 or fewer persons per square mile of land area, based on the most recent decennial census, subsection (g)(3) and paragraphs (1) and (2) of this subsection do not apply to a nonattainment or maintenance area in the State if—
 (i)the nonattainment or maintenance area does not have projects that are part of the emissions analysis of a metropolitan transportation plan or transportation improvement program; and
 (ii)regional motor vehicle emissions are an insignificant contributor to the air quality problem for PM2.5 in the nonattainment or maintenance area.
 (B)CalculationIf subparagraph (A) applies to a nonattainment or maintenance area in a State, the percentage of the PM2.5 set aside under paragraph (1) shall be reduced for that State proportionately based on the weighted population of the area in fine particulate matter nonattainment..
 (e)Performance planSection 149(l)(1)(B) of title 23, United States Code, is amended by inserting emission and congestion reduction after achieving the. 1110.National highway freight policy (a)In generalSection 167 of title 23, United States Code, is amended to read as follows:
						
							167.National highway freight policy
 (a)In generalIt is the policy of the United States to improve the condition and performance of the National Highway Freight Network established under this section to ensure that the Network provides a foundation for the United States to compete in the global economy and achieve the goals described in subsection (b).
 (b)GoalsThe goals of the national highway freight policy are— (1)to invest in infrastructure improvements and to implement operational improvements that—
 (A)strengthen the contribution of the National Highway Freight Network to the economic competitiveness of the United States;
 (B)reduce congestion and bottlenecks on the National Highway Freight Network; and (C)increase productivity, particularly for domestic industries and businesses that create high-value jobs;
 (2)to improve the safety, security, and resilience of highway freight transportation; (3)to improve the state of good repair of the National Highway Freight Network;
 (4)to use innovation and advanced technology to improve the safety, efficiency, and reliability of the National Highway Freight Network;
 (5)to improve the economic efficiency of the National Highway Freight Network; (6)to improve the short and long distance movement of goods that—
 (A)travel across rural areas between population centers; and (B)travel between rural areas and population centers;
 (7)to improve the flexibility of States to support multi-State corridor planning and the creation of multi-State organizations to increase the ability of States to address highway freight connectivity; and
 (8)to reduce the environmental impacts of freight movement on the National Highway Freight Network. (c)Establishment of National Highway Freight Network (1)In generalThe Secretary shall establish a National Highway Freight Network in accordance with this section to strategically direct Federal resources and policies toward improved performance of the Network.
 (2)Network componentsThe National Highway Freight Network shall consist of— (A)the Interstate System;
 (B)non-Interstate highway segments on the 41,000-mile comprehensive primary freight network developed by the Secretary under section 167(d) as in effect on the day before the date of enactment of the Surface Transportation Reauthorization and Reform Act of 2015; and
 (C)additional non-Interstate highway segments designated by the States under subsection (d). (d)State additions to network (1)In generalNot later than 1 year after the date of enactment of the Surface Transportation Reauthorization and Reform Act of 2015, each State, in consultation with the State freight advisory committee, may increase the number of miles designated as part of the National Highway Freight Network by not more than 10 percent of the miles designated in that State under subparagraphs (A) and (B) of subsection (c)(2) if the additional miles—
 (A)close gaps between segments of the National Highway Freight Network; (B)establish connections from the National Highway Freight Network to critical facilities for the efficient movement of freight, including ports, freight railroads, international border crossings, airports, intermodal facilities, warehouse and logistics centers, and agricultural facilities; or
 (C)are part of critical emerging freight corridors or critical commerce corridors. (2)SubmissionEach State shall—
 (A)submit to the Secretary a list of the additional miles added under this subsection; and (B)certify that the additional miles meet the requirements of paragraph (1).
										(e)Redesignation
									(1)Redesignation by Secretary
 (A)In generalEffective beginning 5 years after the date of enactment of the Surface Transportation Reauthorization and Reform Act of 2015, and every 5 years thereafter, the Secretary shall redesignate the highway segments designated by the Secretary under subsection (c)(2)(B) that are on the National Highway Freight Network.
 (B)ConsiderationsIn redesignating highway segments under subparagraph (A), the Secretary shall consider— (i)changes in the origins and destinations of freight movements in the United States;
 (ii)changes in the percentage of annual average daily truck traffic in the annual average daily traffic on principal arterials;
 (iii)changes in the location of key facilities; (iv)critical emerging freight corridors; and
 (v)network connectivity. (C)LimitationEach redesignation under subparagraph (A) may increase the mileage on the National Highway Freight Network designated by the Secretary by not more than 3 percent.
										(2)Redesignation by States
 (A)In generalEffective beginning 5 years after the date of enactment of the Surface Transportation Reauthorization and Reform Act of 2015, and every 5 years thereafter, each State may, in consultation with the State freight advisory committee, redesignate the highway segments designated by the State under subsection (c)(2)(C) that are on the National Highway Freight Network.
 (B)ConsiderationsIn redesignating highway segments under subparagraph (A), the State shall consider— (i)gaps between segments of the National Highway Freight Network;
 (ii)needed connections from the National Highway Freight Network to critical facilities for the efficient movement of freight, including ports, freight railroads, international border crossings, airports, intermodal facilities, warehouse and logistics centers, and agricultural facilities; and
 (iii)critical emerging freight corridors or critical commerce corridors. (C)LimitationEach redesignation under subparagraph (A) may increase the mileage on the National Highway Freight Network designated by the State by not more than 3 percent.
 (D)ResubmissionEach State, under the advisement of the State freight advisory committee, shall— (i)submit to the Secretary a list of the miles redesignated under this paragraph; and
 (ii)certify that the redesignated miles meet the requirements of subsection (d)(1).. (b)Clerical amendmentThe analysis for chapter 1 of title 23, United States Code, is amended by striking the item relating to section 167 and inserting the following:
						
							
								167. National highway freight policy..
					1111.Nationally significant freight and highway projects
 (a)In generalTitle 23, United States Code, is amended by inserting after section 116 the following:  117.Nationally significant freight and highway projects (a)EstablishmentThere is established a nationally significant freight and highway projects program to provide financial assistance for projects of national or regional significance that will—
 (1)improve the safety, efficiency, and reliability of the movement of freight and people; (2)generate national or regional economic benefits and an increase in the global economic competitiveness of the United States;
 (3)reduce highway congestion and bottlenecks; (4)improve connectivity between modes of freight transportation; or
 (5)enhance the strength, durability, and serviceability of critical highway infrastructure. (b)Grant authorityIn carrying out the program established in subsection (a), the Secretary may make grants, on a competitive basis, in accordance with this section.
								(c)Eligible applicants
 (1)In generalThe Secretary may make a grant under this section to the following: (A)A State or group of States.
 (B)A metropolitan planning organization that serves an urbanized area (as defined by the Bureau of the Census) with a population of more than 200,000 individuals.
 (C)A unit of local government. (D)A special purpose district or public authority with a transportation function, including a port authority.
 (E)A Federal land management agency that applies jointly with a State or group of States. (2)ApplicationsTo be eligible for a grant under this section, an entity specified in paragraph (1) shall submit to the Secretary an application in such form, at such time, and containing such information as the Secretary determines is appropriate.
									(d)Eligible projects
 (1)In generalExcept as provided in subsection (h), the Secretary may make a grant under this section only for a project that—
 (A)is— (i)a freight project carried out on the National Highway Freight Network established under section 167 of this title;
 (ii)a highway or bridge project carried out on the National Highway System; (iii)an intermodal or rail freight project carried out on the National Multimodal Freight Network established under section 70103 of title 49; or
 (iv)a railway-highway grade crossing or grade separation project; and (B)has eligible project costs that are reasonably anticipated to equal or exceed the lesser of—
 (i)$100,000,000; or (ii)in the case of a project—
 (I)located in 1 State, 30 percent of the amount apportioned under this chapter to the State in the most recently completed fiscal year; or
 (II)located in more than 1 State, 50 percent of the amount apportioned under this chapter to the participating State with the largest apportionment under this chapter in the most recently completed fiscal year.
												(2)Limitation
 (A)In generalNot more than $500,000,000 of the amounts made available for grants under this section for fiscal years 2016 through 2021, in the aggregate, may be used to make grants for projects described in paragraph (1)(A)(iii) and such a project may only receive a grant under this section if—
 (i)the project will make a significant improvement to freight movements on the National Highway Freight Network; and
 (ii)the Federal share of the project funds only elements of the project that provide public benefits. (B)ExclusionsThe limitation under subparagraph (A) shall—
 (i)not apply to a railway-highway grade crossing or grade separation project; and (ii)with respect to a multimodal project, shall apply only to the non-highway portion or portions of the project.
 (e)Eligible project costsGrant amounts received for a project under this section may be used for— (1)development phase activities, including planning, feasibility analysis, revenue forecasting, environmental review, preliminary engineering and design work, and other preconstruction activities; and
 (2)construction, reconstruction, rehabilitation, acquisition of real property (including land related to the project and improvements to the land), environmental mitigation, construction contingencies, acquisition of equipment, and operational improvements.
 (f)Project requirementsThe Secretary may make a grant for a project described under subsection (d) only if the relevant applicant demonstrates that—
 (1)the project will generate national or regional economic, mobility, or safety benefits; (2)the project will be cost effective;
 (3)the project will contribute to the accomplishment of 1 or more of the national goals described under section 150 of this title;
 (4)the project is based on the results of preliminary engineering; (5)with respect to related non-Federal financial commitments—
 (A)1 or more stable and dependable sources of funding and financing are available to construct, maintain, and operate the project; and
 (B)contingency amounts are available to cover unanticipated cost increases; (6)the project cannot be easily addressed using other funding available to the project sponsor under this chapter; and
 (7)the project is reasonably expected to begin construction not later than 18 months after the date of obligation of funds for the project.
 (g)Additional considerationsIn making a grant under this section, the Secretary shall consider— (1)the extent to which a project utilizes nontraditional financing, innovative design and construction techniques, or innovative technologies;
 (2)the amount and source of non-Federal contributions with respect to the proposed project; and (3)the need for geographic diversity among grant recipients, including the need for a balance between the needs of rural and urban communities.
									(h)Reserved amounts
 (1)In generalThe Secretary shall reserve not less than 10 percent of the amounts made available for grants under this section each fiscal year to make grants for projects described in subsection (d)(1)(A)(i) that do not satisfy the minimum threshold under subsection (d)(1)(B).
 (2)Grant amountEach grant made under this subsection shall be in an amount that is at least $5,000,000. (3)Project selection considerationsIn addition to other applicable requirements, in making grants under this subsection the Secretary shall consider—
 (A)the cost effectiveness of the proposed project; and (B)the effect of the proposed project on mobility in the State and region in which the project is carried out.
 (4)Excess fundingIn any fiscal year in which qualified applications for grants under this subsection will not allow for the amount reserved under paragraph (1) to be fully utilized, the Secretary shall use the unutilized amounts to make other grants under this section.
 (5)Rural areasThe Secretary shall reserve not less than 20 percent of the amounts made available for grants under this section, including the amounts made available under paragraph (1), each fiscal year to make grants for projects located in rural areas.
									(i)Federal share
 (1)In generalThe Federal share of the cost of a project assisted with a grant under this section may not exceed 50 percent.
 (2)Non-Federal shareFunds apportioned to a State under section 104(b)(1) or 104(b)(2) may be used to satisfy the non-Federal share of the cost of a project for which a grant is made under this section so long as the total amount of Federal funding for the project does not exceed 80 percent of project costs.
 (j)Agreements To combine amountsTwo or more entities specified in subsection (c)(1) may combine, pursuant to an agreement entered into by the entities, any part of the amounts provided to the entities from grants under this section for a project for which the relevant grants were made if—
 (1)the agreement will benefit each entity entering into the agreement; and (2)the agreement is not in violation of a law of any such entity.
 (k)Treatment of freight projectsNotwithstanding any other provision of law, a freight project carried out under this section shall be treated as if the project is located on a Federal-aid highway.
 (l)TIFIA programAt the request of an eligible applicant under this section, the Secretary may use amounts awarded to the entity to pay subsidy and administrative costs necessary to provide the entity Federal credit assistance under chapter 6 with respect to the project for which the grant was awarded.
								(m)Congressional notification
 (1)NotificationAt least 60 days before making a grant for a project under this section, the Secretary shall notify, in writing, the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate of the proposed grant. The notification shall include an evaluation and justification for the project and the amount of the proposed grant award.
 (2)Congressional disapprovalThe Secretary may not make a grant or any other obligation or commitment to fund a project under this section if a joint resolution is enacted disapproving funding for the project before the last day of the 60-day period described in paragraph (1)..
 (b)Clerical amendmentThe analysis for chapter 1 of title 23, United States Code, is amended by inserting after the item relating to section 116 the following:
						
							
								117. Nationally significant freight and highway projects..
 (c)RepealSection 1301 of SAFETEA–LU (23 U.S.C. 101 note), and the item relating to that section in the table of contents in section 1(b) of such Act, are repealed.
 1112.Territorial and Puerto Rico highway programSection 165(a) of title 23, United States Code, is amended— (1)in paragraph (1) by striking $150,000,000 and inserting $158,000,000; and
 (2)in paragraph (2) by striking $40,000,000 and inserting $42,000,000. 1113.Federal lands and tribal transportation programSection 201(c)(6) of title 23, United States Code, is amended by adding at the end the following:
					
 (C)Tribal data collectionIn addition to the data to be collected under subparagraph (A), not later than 90 days after the last day of each fiscal year, any entity carrying out a project under the tribal transportation program under section 202 shall submit to the Secretary and the Secretary of the Interior, based on obligations and expenditures under the tribal transportation program during the preceding fiscal year, the following data:
 (i)The names of projects and activities carried out by the entity under the tribal transportation program during the preceding fiscal year.
 (ii)A description of the projects and activities identified under clause (i). (iii)The current status of the projects and activities identified under clause (i).
 (iv)An estimate of the number of jobs created and the number of jobs retained by the projects and activities identified under clause (i)..
 1114.Tribal transportation programSection 202(a)(6) of title 23, United States Code, is amended by striking 6 percent and inserting 5 percent. 1115.Federal lands transportation programSection 203 of title 23, United States Code, is amended—
 (1)in subsection (a)(1)(B) by striking operation and inserting capital, operations,; (2)in subsection (b)—
 (A)in paragraph (1)(B)— (i)in clause (iv) by striking and at the end;
 (ii)in clause (v) by striking the period at the end and inserting a semicolon; and (iii)by adding at the end the following:
								
 (vi)the Bureau of Reclamation; and (vii)independent Federal agencies with natural resource and land management responsibilities.; and
 (B)in paragraph (2)(B)— (i)in the matter preceding clause (i) by inserting performance management, including after support; and
 (ii)in clause (i)(II) by striking , and and inserting ; and; and (3)in subsection (c)(2)(B) by adding at the end the following:
						
 (vi)The Bureau of Reclamation.. 1116.Tribal transportation self-governance program (a)In generalChapter 2 of title 23, United States Code, is amended by inserting after section 206 the following:
						
							207.Tribal transportation self-governance program
 (a)EstablishmentSubject to the requirements of this section, the Secretary shall establish and carry out a program to be known as the tribal transportation self-governance program. The Secretary may delegate responsibilities for administration of the program as the Secretary determines appropriate.
								(b)Eligibility
 (1)In generalSubject to paragraphs (2) and (3), an Indian tribe shall be eligible to participate in the program if the Indian tribe requests participation in the program by resolution or other official action by the governing body of the Indian tribe, and demonstrates, for the preceding 3 fiscal years, financial stability and financial management capability, and transportation program management capability.
 (2)Criteria for determining financial stability and financial management capacityFor the purposes of paragraph (1), evidence that, during the preceding 3 fiscal years, an Indian tribe had no uncorrected significant and material audit exceptions in the required annual audit of the Indian tribe’s self-determination contracts or self-governance funding agreements with any Federal agency shall be conclusive evidence of the required financial stability and financial management capability.
 (3)Criteria for determining transportation program management capabilityThe Secretary shall require an Indian tribe to demonstrate transportation program management capability, including the capability to manage and complete projects eligible under this title and projects eligible under chapter 53 of title 49, to gain eligibility for the program.
									(c)Compacts
 (1)Compact requiredUpon the request of an eligible Indian tribe, and subject to the requirements of this section, the Secretary shall negotiate and enter into a written compact with the Indian tribe for the purpose of providing for the participation of the Indian tribe in the program.
 (2)ContentsA compact entered into under paragraph (1) shall set forth the general terms of the government-to-government relationship between the Indian tribe and the United States under the program and other terms that will continue to apply in future fiscal years.
 (3)AmendmentsA compact entered into with an Indian tribe under paragraph (1) may be amended only by mutual agreement of the Indian tribe and the Secretary.
									(d)Annual funding agreements
 (1)Funding agreement requiredAfter entering into a compact with an Indian tribe under subsection (c), the Secretary shall negotiate and enter into a written annual funding agreement with the Indian tribe.
									(2)Contents
										(A)In general
 (i)Formula funding and discretionary grantsA funding agreement entered into with an Indian tribe shall authorize the Indian tribe, as determined by the Indian tribe, to plan, conduct, consolidate, administer, and receive full tribal share funding, tribal transit formula funding, and funding to tribes from discretionary and competitive grants administered by the Department for all programs, services, functions, and activities (or portions thereof) that are made available to Indian tribes to carry out tribal transportation programs and programs, services, functions, and activities (or portions thereof) administered by the Secretary that are otherwise available to Indian tribes.
											(ii)Transfers of state funds
 (I)Inclusion of transferred funds in funding agreementA funding agreement entered into with an Indian tribe shall include Federal-aid funds apportioned to a State under chapter 1 if the State elects to provide a portion of such funds to the Indian tribe for a project eligible under section 202(a).
 (II)Method for transfersIf a State elects to provide funds described in subclause (I) to an Indian tribe, the State shall transfer the funds back to the Secretary and the Secretary shall transfer the funds to the Indian tribe in accordance with this section.
 (III)Responsibility for transferred fundsNotwithstanding any other provision of law, if a State provides funds described in subclause (I) to an Indian tribe—
 (aa)the State shall not be responsible for constructing or maintaining a project carried out using the funds or for administering or supervising the project or funds during the applicable statute of limitations period related to the construction of the project; and
 (bb)the Indian tribe shall be responsible for constructing and maintaining a project carried out using the funds and for administering and supervising the project and funds in accordance with this section during the applicable statute of limitations period related to the construction of the project.
 (B)Administration of tribal sharesThe tribal shares referred to in subparagraph (A) shall be provided without regard to the agency or office of the Department within which the program, service, function, or activity (or portion thereof) is performed.
										(C)Flexible and innovative financing
 (i)In generalA funding agreement entered into with an Indian tribe under paragraph (1) shall include provisions pertaining to flexible and innovative financing if agreed upon by the parties.
											(ii)Terms and conditions
 (I)Authority to issue regulationsThe Secretary may issue regulations to establish the terms and conditions relating to the flexible and innovative financing provisions referred to in clause (i).
 (II)Terms and conditions in absence of regulationsIf the Secretary does not issue regulations under subclause (I), the terms and conditions relating to the flexible and innovative financing provisions referred to in clause (i) shall be consistent with—
 (aa)agreements entered into by the Department under— (AA)section 202(b)(7); and
 (BB)section 202(d)(5), as in effect before the date of enactment of MAP–21 (Public Law 112–141); or (bb)regulations of the Department of the Interior relating to flexible financing contained in part 170 of title 25, Code of Federal Regulations, as in effect on the date of enactment of the Surface Transportation Reauthorization and Reform Act of 2015.
 (3)TermsA funding agreement shall set forth— (A)terms that generally identify the programs, services, functions, and activities (or portions thereof) to be performed or administered by the Indian tribe; and
 (B)for items identified in subparagraph (A)— (i)the general budget category assigned;
 (ii)the funds to be provided, including those funds to be provided on a recurring basis; (iii)the time and method of transfer of the funds;
 (iv)the responsibilities of the Secretary and the Indian tribe; and (v)any other provision agreed to by the Indian tribe and the Secretary.
											(4)Subsequent funding agreements
 (A)Applicability of existing agreementAbsent notification from an Indian tribe that the Indian tribe is withdrawing from or retroceding the operation of 1 or more programs, services, functions, or activities (or portions thereof) identified in a funding agreement, or unless otherwise agreed to by the parties, each funding agreement shall remain in full force and effect until a subsequent funding agreement is executed.
 (B)Effective date of subsequent agreementThe terms of the subsequent funding agreement shall be retroactive to the end of the term of the preceding funding agreement.
 (5)Consent of Indian tribe requiredThe Secretary shall not revise, amend, or require additional terms in a new or subsequent funding agreement without the consent of the Indian tribe that is subject to the agreement unless such terms are required by Federal law.
									(e)General provisions
									(1)Redesign and consolidation
 (A)In generalAn Indian tribe, in any manner that the Indian tribe considers to be in the best interest of the Indian community being served, may—
 (i)redesign or consolidate programs, services, functions, and activities (or portions thereof) included in a funding agreement; and
 (ii)reallocate or redirect funds for such programs, services, functions, and activities (or portions thereof), if the funds are—
 (I)expended on projects identified in a transportation improvement program approved by the Secretary; and
 (II)used in accordance with the requirements in— (aa)appropriations Acts;
 (bb)this title and chapter 53 of title 49; and (cc)any other applicable law.
 (B)ExceptionNotwithstanding subparagraph (A), if, pursuant to subsection (d), an Indian tribe receives a discretionary or competitive grant from the Secretary or receives State apportioned funds, the Indian tribe shall use the funds for the purpose for which the funds were originally authorized.
										(2)Retrocession
										(A)In general
 (i)Authority of Indian tribesAn Indian tribe may retrocede (fully or partially) to the Secretary programs, services, functions, or activities (or portions thereof) included in a compact or funding agreement.
 (ii)Reassumption of remaining fundsFollowing a retrocession described in clause (i), the Secretary may— (I)reassume the remaining funding associated with the retroceded programs, functions, services, and activities (or portions thereof) included in the applicable compact or funding agreement;
 (II)out of such remaining funds, transfer funds associated with Department of Interior programs, services, functions, or activities (or portions thereof) to the Secretary of the Interior to carry out transportation services provided by the Secretary of the Interior; and
 (III)distribute funds not transferred under subclause (II) in accordance with applicable law. (iii)Correction of programsIf the Secretary makes a finding under subsection (f)(2)(B) and no funds are available under subsection (f)(2)(A)(ii), the Secretary shall not be required to provide additional funds to complete or correct any programs, functions, services, or activities (or portions thereof).
 (B)Effective dateUnless the Indian tribe rescinds a request for retrocession, the retrocession shall become effective within the timeframe specified by the parties in the compact or funding agreement. In the absence of such a specification, the retrocession shall become effective on—
 (i)the earlier of— (I)1 year after the date of submission of the request; or
 (II)the date on which the funding agreement expires; or (ii)such date as may be mutually agreed upon by the parties and, with respect to Department of the Interior programs, functions, services, and activities (or portions thereof), the Secretary of the Interior.
											(f)Provisions relating to Secretary
 (1)DecisionmakerA decision that relates to an appeal of the rejection of a final offer by the Department shall be made either—
 (A)by an official of the Department who holds a position at a higher organizational level within the Department than the level of the departmental agency in which the decision that is the subject of the appeal was made; or
 (B)by an administrative judge. (2)Termination of compact or funding agreement (A)Authority to terminate (i)Provision to be included in compact or funding agreementA compact or funding agreement shall include a provision authorizing the Secretary, if the Secretary makes a finding described in subparagraph (B), to—
 (I)terminate the compact or funding agreement (or a portion thereof); and (II)reassume the remaining funding associated with the reassumed programs, functions, services, and activities included in the compact or funding agreement.
 (ii)Transfers of fundsOut of any funds reassumed under clause (i)(II), the Secretary may transfer the funds associated with Department of the Interior programs, functions, services, and activities (or portions thereof) to the Secretary of the Interior to provide continued transportation services in accordance with applicable law.
 (B)Findings resulting in terminationThe finding referred to in subparagraph (A) is a specific finding of— (i)imminent jeopardy to a trust asset, natural resources, or public health and safety that is caused by an act or omission of the Indian tribe and that arises out of a failure to carry out the compact or funding agreement, as determined by the Secretary; or
 (ii)gross mismanagement with respect to funds or programs transferred to the Indian tribe under the compact or funding agreement, as determined by the Secretary in consultation with the Inspector General of the Department, as appropriate.
 (C)ProhibitionThe Secretary shall not terminate a compact or funding agreement (or portion thereof) unless— (i)the Secretary has first provided written notice and a hearing on the record to the Indian tribe that is subject to the compact or funding agreement; and
 (ii)the Indian tribe has not taken corrective action to remedy the mismanagement of funds or programs or the imminent jeopardy to a trust asset, natural resource, or public health and safety.
											(D)Exception
 (i)In generalNotwithstanding subparagraph (C), the Secretary, upon written notification to an Indian tribe that is subject to a compact or funding agreement, may immediately terminate the compact or funding agreement (or portion thereof) if—
 (I)the Secretary makes a finding of imminent substantial and irreparable jeopardy to a trust asset, natural resource, or public health and safety; and
 (II)the jeopardy arises out of a failure to carry out the compact or funding agreement. (ii)HearingsIf the Secretary terminates a compact or funding agreement (or portion thereof) under clause (i), the Secretary shall provide the Indian tribe subject to the compact or agreement with a hearing on the record not later than 10 days after the date of such termination.
 (E)Burden of proofIn any hearing or appeal involving a decision to terminate a compact or funding agreement (or portion thereof) under this paragraph, the Secretary shall have the burden of proof in demonstrating by clear and convincing evidence the validity of the grounds for the termination.
 (g)Cost principlesIn administering funds received under this section, an Indian tribe shall apply cost principles under the applicable Office of Management and Budget circular, except as modified by section 450j–1 of title 25, other provisions of law, or by any exemptions to applicable Office of Management and Budget circulars subsequently granted by the Office of Management and Budget. No other audit or accounting standards shall be required by the Secretary. Any claim by the Federal Government against the Indian tribe relating to funds received under a funding agreement based on any audit conducted pursuant to this subsection shall be subject to the provisions of section 450j–1(f) of title 25.
 (h)Transfer of fundsThe Secretary shall provide funds to an Indian tribe under a funding agreement in an amount equal to—
 (1)the sum of the funding that the Indian tribe would otherwise receive for the program, function, service, or activity in accordance with a funding formula or other allocation method established under this title or chapter 53 of title 49; and
 (2)such additional amounts as the Secretary determines equal the amounts that would have been withheld for the costs of the Bureau of Indian Affairs for administration of the program or project.
									(i)Construction programs
 (1)StandardsConstruction projects carried out under programs administered by an Indian tribe with funds transferred to the Indian tribe pursuant to a funding agreement entered into under this section shall be constructed pursuant to the construction program standards set forth in applicable regulations or as specifically approved by the Secretary (or the Secretary’s designee).
 (2)MonitoringConstruction programs shall be monitored by the Secretary in accordance with applicable regulations.
									(j)Facilitation
 (1)Secretarial interpretationExcept as otherwise provided by law, the Secretary shall interpret all Federal laws, Executive orders, and regulations in a manner that will facilitate—
 (A)the inclusion of programs, services, functions, and activities (or portions thereof) and funds associated therewith, in compacts and funding agreements; and
 (B)the implementation of the compacts and funding agreements. (2)Regulation waiver (A)In generalAn Indian tribe may submit to the Secretary a written request to waive application of a regulation promulgated under this section with respect to a compact or funding agreement. The request shall identify the regulation sought to be waived and the basis for the request.
										(B)Approvals and denials
 (i)In generalNot later than 90 days after the date of receipt of a written request under subparagraph (A), the Secretary shall approve or deny the request in writing.
 (ii)ReviewThe Secretary shall review any application by an Indian tribe for a waiver bearing in mind increasing opportunities for using flexible policy approaches at the Indian tribal level.
 (iii)Deemed approvalIf the Secretary does not approve or deny a request submitted under subparagraph (A) on or before the last day of the 90-day period referred to in clause (i), the request shall be deemed approved.
 (iv)DenialsIf the application for a waiver is not granted, the agency shall provide the applicant with the reasons for the denial as part of the written response required in clause (i).
 (v)Finality of decisionsA decision by the Secretary under this subparagraph shall be final for the Department. (k)Disclaimers (1)Existing authorityNotwithstanding any other provision of law, upon the election of an Indian tribe, the Secretary shall—
 (A)maintain current tribal transportation program funding agreements and program agreements; or (B)enter into new agreements under the authority of section 202(b)(7).
 (2)Limitation on statutory constructionNothing in this section may be construed to impair or diminish the authority of the Secretary under section 202(b)(7).
 (l)Applicability of Indian self-Determination and education assistance actExcept to the extent in conflict with this section (as determined by the Secretary), the following provisions of the Indian Self-Determination and Education Assistance Act shall apply to compact and funding agreements (except that any reference to the Secretary of the Interior or the Secretary of Health and Human Services in such provisions shall be treated as a reference to the Secretary of Transportation):
 (1)Subsections (a), (b), (d), (g), and (h) of section 506 of such Act (25 U.S.C. 458aaa–5), relating to general provisions.
 (2)Subsections (b) through (e) and (g) of section 507 of such Act (25 U.S.C.458aaa–6), relating to provisions relating to the Secretary of Health and Human Services.
 (3)Subsections (a), (b), (d), (e), (g), (h), (i), and (k) of section 508 of such Act (25 U.S.C. 458aaa–7), relating to transfer of funds.
 (4)Section 510 of such Act (25 U.S.C. 458aaa-9), relating to Federal procurement laws and regulations. (5)Section 511 of such Act (25 U.S.C. 458aaa–10), relating to civil actions.
 (6)Subsections (a)(1), (a)(2), and (c) through (f) of section 512 of such Act (25 U.S.C. 458aaa–11), relating to facilitation, except that subsection (c)(1) of that section shall be applied by substituting transportation facilities and other facilities for school buildings, hospitals, and other facilities.
 (7)Subsections (a) and (b) of section 515 of such Act (25 U.S.C. 458aaa–14), relating to disclaimers. (8)Subsections (a) and (b) of section 516 of such Act (25 U.S.C. 458aaa–15), relating to application of title I provisions.
 (9)Section 518 of such Act (25 U.S.C. 458aaa–17), relating to appeals. (m)Definitions (1)In generalIn this section, the following definitions apply (except as otherwise expressly provided):
 (A)CompactThe term compact means a compact between the Secretary and an Indian tribe entered into under subsection (c). (B)DepartmentThe term Department means the Department of Transportation.
 (C)Eligible Indian tribeThe term eligible Indian tribe means an Indian tribe that is eligible to participate in the program, as determined under subsection (b).
 (D)Funding agreementThe term funding agreement means a funding agreement between the Secretary and an Indian tribe entered into under subsection (d).
 (E)Indian tribeThe term Indian tribe means any Indian or Alaska Native tribe, band, nation, pueblo, village, or community that the Secretary of the Interior acknowledges to exist as an Indian tribe under the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 479a). In any case in which an Indian tribe has authorized another Indian tribe, an intertribal consortium, or a tribal organization to plan for or carry out programs, services, functions, or activities (or portions thereof) on its behalf under this part, the authorized Indian tribe, intertribal consortium, or tribal organization shall have the rights and responsibilities of the authorizing Indian tribe (except as otherwise provided in the authorizing resolution or in this title). In such event, the term Indian tribe as used in this part shall include such other authorized Indian tribe, intertribal consortium, or tribal organization.
 (F)ProgramThe term program means the tribal transportation self-governance program established under this section. (G)SecretaryThe term Secretary means the Secretary of Transportation.
 (H)Transportation programsThe term transportation programs means all programs administered or financed by the Department under this title and chapter 53 of title 49.
 (2)Applicability of other definitionsIn this section, the definitions set forth in sections 4 and 505 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b; 458aaa) apply, except as otherwise expressly provided in this section.
									(n)Regulations
									(1)In general
 (A)PromulgationNot later than 90 days after the date of enactment of the Surface Transportation Reauthorization and Reform Act of 2015, the Secretary shall initiate procedures under subchapter III of chapter 5 of title 5 to negotiate and promulgate such regulations as are necessary to carry out this section.
 (B)Publication of proposed regulationsProposed regulations to implement this section shall be published in the Federal Register by the Secretary not later than 21 months after such date of enactment.
 (C)Expiration of authorityThe authority to promulgate regulations under paragraph (1) shall expire 30 months after such date of enactment.
 (D)Extension of deadlinesA deadline set forth in paragraph (1)(B) or (1)(C) may be extended up to 180 days if the negotiated rulemaking committee referred to in paragraph (2) concludes that the committee cannot meet the deadline and the Secretary so notifies the appropriate committees of Congress.
										(2)Committee
 (A)In generalA negotiated rulemaking committee established pursuant to section 565 of title 5 to carry out this subsection shall have as its members only Federal and tribal government representatives, a majority of whom shall be nominated by and be representatives of Indian tribes with funding agreements under this title.
 (B)RequirementsThe committee shall confer with, and accommodate participation by, representatives of Indian tribes, inter-tribal consortia, tribal organizations, and individual tribal members.
 (C)Adaptation of proceduresThe Secretary shall adapt the negotiated rulemaking procedures to the unique context of self-governance and the government-to-government relationship between the United States and Indian tribes.
 (3)EffectThe lack of promulgated regulations shall not limit the effect of this section. (4)Effect of circulars, policies, manuals, guidance, and rulesUnless expressly agreed to by the participating Indian tribe in the compact or funding agreement, the participating Indian tribe shall not be subject to any agency circular, policy, manual, guidance, or rule adopted by the Department, except regulations promulgated under this section..
 (b)Clerical amendmentThe analysis for such chapter is amended by inserting after the item relating to section 206 the following:
						
							
								207. Tribal transportation self-governance program..
					1117.Emergency relief
 (a)EligibilitySection 125(d)(3) of title 23, United States Code, is amended— (1)in subparagraph (A) by striking or at the end;
 (2)in subparagraph (B) by striking the period at the end and inserting ; or; and (3)by adding at the end the following:
							
 (C)projects eligible for assistance under this section located on Federal lands transportation facilities or other federally owned roads that are open to public travel (as defined in subsection (e))..
 (b)DefinitionsSection 125(e) of title 23, United States Code, is amended by striking paragraph (1) and inserting the following:
						
 (1)DefinitionsIn this subsection, the following definitions apply: (A)Open to public travelThe term open to public travel means, with respect to a road, that, except during scheduled periods, extreme weather conditions, or emergencies, the road—
 (i)is maintained; (ii)is open to the general public; and
 (iii)can accommodate travel by a standard passenger vehicle, without restrictive gates or prohibitive signs or regulations, other than for general traffic control or restrictions based on size, weight, or class of registration.
 (B)Standard passenger vehicleThe term standard passenger vehicle means a vehicle with 6 inches of clearance from the lowest point of the frame, body, suspension, or differential to the ground..
 1118.Highway use tax evasion projectsSection 143(b) of title 23, United States Code, is amended— (1)by striking paragraph (2)(A) and inserting the following:
						
 (A)In generalFrom administrative funds made available under section 104(a), the Secretary may deduct such sums as are necessary, not to exceed $6,000,000 for each of fiscal years 2016 through 2021, to carry out this section.;
 (2)in the heading for paragraph (8) by inserting block grant after surface transportation; and (3)in paragraph (9) by inserting , the Committee on Transportation and Infrastructure of the House of Representatives, and the Committee on Environment and Public Works of the Senate after the Secretary.
 1119.Bundling of bridge projectsSection 144 of title 23, United States Code, is amended— (1)in subsection (c)(2)(A) by striking the natural condition of the bridge and inserting the natural condition of the water;
 (2)by redesignating subsection (j) as subsection (k); (3)by inserting after subsection (i) the following:
						
							(j)Bundling of bridge projects
 (1)PurposeThe purpose of this subsection is to save costs and time by encouraging States to bundle multiple bridge projects as 1 project.
 (2)Eligible entity definedIn this subsection, the term eligible entity means an entity eligible to carry out a bridge project under section 119 or 133. (3)Bundling of bridge projectsAn eligible entity may bundle 2 or more similar bridge projects that are—
 (A)eligible projects under section 119 or 133; (B)included as a bundled project in a transportation improvement program under section 134(j) or a statewide transportation improvement program under section 135, as applicable; and
 (C)awarded to a single contractor or consultant pursuant to a contract for engineering and design or construction between the contractor and an eligible entity.
 (4)ItemizationNotwithstanding any other provision of law (including regulations), a bundling of bridge projects under this subsection may be listed as—
 (A)1 project for purposes of sections 134 and 135; and (B)a single project within the applicable bundle.
 (5)Financial characteristicsProjects bundled under this subsection shall have the same financial characteristics, including— (A)the same funding category or subcategory; and
 (B)the same Federal share. (6)Engineering cost reimbursementThe provisions of section 102(b) do not apply to projects carried out under this subsection.; and
 (4)in subsection (k)(2), as redesignated by paragraph (2) of this section, by striking 104(b)(3) and inserting 104(b)(2). 1120.Tribal High Priority Projects programSection 1123(h)(1) of MAP–21 (23 U.S.C. 202 note) is amended by striking fiscal years and all that follows through the period at the end and inserting fiscal years 2016 through 2021..
 1121.Construction of ferry boats and ferry terminal facilitiesSection 147(e) of title 23, United States Code, is amended by striking 2013 and 2014 and inserting 2016 through 2021. BPlanning and Performance Management 1201.Metropolitan transportation planningSection 134 of title 23, United States Code, is amended—
 (1)in subsection (c)(2), by striking and bicycle transportation facilities and inserting , bicycle transportation facilities, and intermodal facilities that support intercity transportation, including intercity buses and intercity bus facilities;
 (2)in subsection (d)— (A)by redesignating paragraphs (3) through (6) as paragraphs (4) through (7), respectively;
 (B)by inserting after paragraph (2) the following:  (3)Representation (A)In generalDesignation or selection of officials or representatives under paragraph (2) shall be determined by the metropolitan planning organization according to the bylaws or enabling statute of the organization.
 (B)Public transportation representativeSubject to the bylaws or enabling statute of the metropolitan planning organization, a representative of a provider of public transportation may also serve as a representative of a local municipality.
 (C)Powers of certain officialsAn official described in paragraph (2)(B) shall have responsibilities, actions, duties, voting rights, and any other authority commensurate with other officials described in paragraph (2).; and
 (C)in paragraph (5) as so redesignated by striking paragraph (5) and inserting paragraph (6); (3)in subsection (e)(4)(B), by striking subsection (d)(5) and inserting subsection (d)(6);
 (4)in subsection (g)(3)(A), by inserting tourism, natural disaster risk reduction, after economic development,; (5)in subsection (h)—
 (A)in paragraph (1)— (i)in subparagraph (G), by striking and at the end;
 (ii)in subparagraph (H) by striking the period at the end and inserting a semicolon; and (iii)by adding at the end the following:
								
 (I)improve the resilience and reliability of the transportation system; and (J)enhance travel and tourism.; and
 (B)in paragraph (2)(A) by striking and in section 5301(c) of title 49 and inserting and the general purposes described in section 5301 of title 49; (6)in subsection (i)—
 (A)in paragraph (2)(A)(i) by striking transit, and inserting public transportation facilities, intercity bus facilities,; (B)in paragraph (6)(A)—
 (i)by inserting public ports, before freight shippers,; and (ii)by inserting (including intercity bus operators, employer-based commuting programs, such as a carpool program, vanpool program, transit benefit program, parking cash-out program, shuttle program, or telework program) after private providers of transportation; and
 (C)in paragraph (8) by striking paragraph (2)(C) and inserting paragraph (2)(E) each place it appears; (7)in subsection (k)(3)—
 (A)in subparagraph (A) by inserting (including intercity bus operators, employer-based commuting programs such as a carpool program, vanpool program, transit benefit program, parking cash-out program, shuttle program, or telework program), job access projects, after reduction; and
 (B)by adding at the end the following:  (C)Congestion management planA metropolitan planning organization with a transportation management area may develop a plan that includes projects and strategies that will be considered in the TIP of such metropolitan planning organization. Such plan shall—
 (i)develop regional goals to reduce vehicle miles traveled during peak commuting hours and improve transportation connections between areas with high job concentration and areas with high concentrations of low-income households;
 (ii)identify existing public transportation services, employer-based commuter programs, and other existing transportation services that support access to jobs in the region; and
 (iii)identify proposed projects and programs to reduce congestion and increase job access opportunities. (D)ParticipationIn developing the plan under subparagraph (C), a metropolitan planning organization shall consult with employers, private and nonprofit providers of public transportation, transportation management organizations, and organizations that provide job access reverse commute projects or job-related services to low-income individuals.;
 (8)in subsection (l)— (A)by adding a period at the end of paragraph (1); and
 (B)in paragraph (2)(D) by striking of less than 200,000 and inserting with a population of 200,000 or less; (9)in subsection (n)(1) by inserting 49 after chapter 53 of title; and
 (10)in subsection (p) by striking Funds set aside under section 104(f) and inserting Funds apportioned under section 104(b)(5). 1202.Statewide and nonmetropolitan transportation planningSection 135 of title 23, United States Code, is amended—
 (1)in subsection (a)(2) by striking and bicycle transportation facilities and inserting, , bicycle transportation facilities, and intermodal facilities that support intercity transportation, including intercity buses and intercity bus facilities;
 (2)in subsection (d)— (A)in paragraph (1)—
 (i)in subparagraph (G) by striking and at the end; (ii)in subparagraph (H) by striking the period at the end and inserting a semicolon; and
 (iii)by adding at the end the following:  (I)improve the resilience and reliability of the transportation system; and
 (J)enhance travel and tourism.; and (B)in paragraph (2)—
 (i)in subparagraph (A) by striking and in section 5301(c) of title 49 and inserting and the general purposes described in section 5301 of title 49; (ii)in subparagraph (B)(ii) by striking urbanized; and
 (iii)in subparagraph (C) by striking urbanized; and (3)in subsection (f)—
 (A)in paragraph (3)(A)(ii)— (i)by inserting public ports, before freight shippers,; and
 (ii)by inserting (including intercity bus operators, employer-based commuting programs, such as a carpool program, vanpool program, transit benefit program, parking cash-out program, shuttle program, or telework program) after private providers of transportation; and
 (B)in paragraph (7), in the matter preceding subparagraph (A), by striking should and inserting shall. CAcceleration of Project Delivery 1301.Satisfaction of requirements for certain historic sites (a)HighwaysSection 138 of title 23, United States Code, is amended by adding at the end the following:
						
							(c)Satisfaction of requirements for certain historic sites
 (1)In generalThe Secretary shall— (A)align, to the maximum extent practicable, with the requirements of the National Environmental Policy Act of 1969 (42 U.S.C. 4231 et seq.) and section 306108 of title 54, including implementing regulations; and
 (B)not later than 90 days after the date of enactment of this subsection, coordinate with the Secretary of the Interior and the Executive Director of the Advisory Council on Historic Preservation (referred to in this subsection as the Council) to establish procedures to satisfy the requirements described in subparagraph (A) (including regulations).
									(2)Avoidance alternative analysis
 (A)In generalIf, in an analysis required under the National Environmental Policy Act of 1969 (42 U.S.C. 4231 et seq.), the Secretary determines that there is no feasible or prudent alternative to avoid use of a historic site, the Secretary may—
 (i)include the determination of the Secretary in the analysis required under that Act; (ii)provide a notice of the determination to—
 (I)each applicable State historic preservation officer and tribal historic preservation officer; (II)the Council, if the Council is participating in the consultation process under section 306108 of title 54; and
 (III)the Secretary of the Interior; and (iii)request from the applicable preservation officer, the Council, and the Secretary of the Interior a concurrence that the determination is sufficient to satisfy the requirement of subsection (a)(1).
 (B)ConcurrenceIf the applicable preservation officer, the Council, and the Secretary of the Interior each provide a concurrence requested under subparagraph (A)(iii), no further analysis under subsection (a)(1) shall be required.
 (C)PublicationA notice of a determination, together with each relevant concurrence to that determination, under subparagraph (A) shall be—
 (i)included in the record of decision or finding of no significant impact of the Secretary; and (ii)posted on an appropriate Federal Web site by not later than 3 days after the date of receipt by the Secretary of all concurrences requested under subparagraph (A)(iii).
										(3)Aligning historical reviews
 (A)In generalIf the Secretary, the applicable preservation officer, the Council, and the Secretary of the Interior concur that no feasible and prudent alternative exists as described in paragraph (2), the Secretary may provide to the applicable preservation officer, the Council, and the Secretary of the Interior notice of the intent of the Secretary to satisfy the requirements of subsection (a)(2) through the consultation requirements of section 306108 of title 54.
 (B)Satisfaction of conditionsTo satisfy the requirements of subsection (a)(2), each individual described in paragraph (2)(A)(ii) shall concur in the treatment of the applicable historic site described in the memorandum of agreement or programmatic agreement developed under section 306108 of title 54..
 (b)Public transportationSection 303 of title 49, United States Code, is amended by adding at the end the following:  (e)Satisfaction of requirements for certain historic sites (1)In generalThe Secretary shall—
 (A)align, to the maximum extent practicable, the requirements of this section with the requirements of the National Environmental Policy Act of 1969 (42 U.S.C. 4231 et seq.) and section 306108 of title 54, including implementing regulations; and
 (B)not later than 90 days after the date of enactment of this subsection, coordinate with the Secretary of the Interior and the Executive Director of the Advisory Council on Historic Preservation (referred to in this subsection as the Council) to establish procedures to satisfy the requirements described in subparagraph (A) (including regulations).
									(2)Avoidance alternative analysis
 (A)In generalIf, in an analysis required under the National Environmental Policy Act of 1969 (42 U.S.C. 4231 et seq.), the Secretary determines that there is no feasible or prudent alternative to avoid use of a historic site, the Secretary may—
 (i)include the determination of the Secretary in the analysis required under that Act; (ii)provide a notice of the determination to—
 (I)each applicable State historic preservation officer and tribal historic preservation officer; (II)the Council, if the Council is participating in the consultation process under section 306108 of title 54; and
 (III)the Secretary of the Interior; and (iii)request from the applicable preservation officer, the Council, and the Secretary of the Interior a concurrence that the determination is sufficient to satisfy the requirement of subsection (c)(1).
 (B)ConcurrenceIf the applicable preservation officer, the Council, and the Secretary of the Interior each provide a concurrence requested under subparagraph (A)(iii), no further analysis under subsection (a)(1) shall be required.
 (C)PublicationA notice of a determination, together with each relevant concurrence to that determination, under subparagraph (A) shall be—
 (i)included in the record of decision or finding of no significant impact of the Secretary; and (ii)posted on an appropriate Federal Web site by not later than 3 days after the date of receipt by the Secretary of all concurrences requested under subparagraph (A)(iii).
										(3)Aligning historical reviews
 (A)In generalIf the Secretary, the applicable preservation officer, the Council, and the Secretary of the Interior concur that no feasible and prudent alternative exists as described in paragraph (2), the Secretary may provide to the applicable preservation officer, the Council, and the Secretary of the Interior notice of the intent of the Secretary to satisfy the requirements of subsection (c)(2) through the consultation requirements of section 306108 of title 54.
 (B)Satisfaction of conditionsTo satisfy the requirements of subsection (c)(2), the applicable preservation officer, the Council, and the Secretary of the Interior shall concur in the treatment of the applicable historic site described in the memorandum of agreement or programmatic agreement developed under section 306108 of title 54..
					1302.Treatment of improvements to rail and transit under preservation requirements
 (a)Title 23 amendmentSection 138 of title 23, United States Code, as amended by this Act, is further amended by adding at the end the following:
						
							(d)Rail and transit
 (1)In generalImprovements to, or the maintenance, rehabilitation, or operation of, railroad or rail transit lines or elements thereof that are in use or were historically used for the transportation of goods or passengers shall not be considered a use of a historic site under subsection (a), regardless of whether the railroad or rail transit line or element thereof is listed on, or eligible for listing on, the National Register of Historic Places.
								(2)Exceptions
 (A)In generalParagraph (1) shall not apply to— (i)stations; or
 (ii)bridges or tunnels located on— (I)railroad lines that have been abandoned; or
 (II)transit lines that are not in use. (B)Clarification with respect to certain bridges and tunnelsThe bridges and tunnels referred to in subparagraph (A)(ii) do not include bridges or tunnels located on railroad or transit lines—
 (i)over which service has been discontinued; or (ii)that have been railbanked or otherwise reserved for the transportation of goods or passengers..
 (b)Title 49 amendmentSection 303 of title 49, United States Code, as amended by this Act, is further amended— (1)in subsection (c), in the matter preceding paragraph (1), by striking subsection (d) and inserting subsections (d), (e), and (f); and
 (2)by adding at the end the following:  (f)Rail and transit (1)In generalImprovements to, or the maintenance, rehabilitation, or operation of, railroad or rail transit lines or elements thereof that are in use or were historically used for the transportation of goods or passengers shall not be considered a use of a historic site under subsection (c), regardless of whether the railroad or rail transit line or element thereof is listed on, or eligible for listing on, the National Register of Historic Places.
									(2)Exceptions
 (A)In generalParagraph (1) shall not apply to— (i)stations; or
 (ii)bridges or tunnels located on— (I)railroad lines that have been abandoned; or
 (II)transit lines that are not in use. (B)Clarification with respect to certain bridges and tunnelsThe bridges and tunnels referred to in subparagraph (A)(ii) do not include bridges or tunnels located on railroad or transit lines—
 (i)over which service has been discontinued; or (ii)that have been railbanked or otherwise reserved for the transportation of goods or passengers..
						1303.Clarification of transportation environmental authorities
 (a)Title 23 amendmentSection 138 of title 23, United States Code, as amended by this Act, is further amended by adding at the end the following:
						
							(e)References to past transportation environmental authorities
 (1)Section 4(f) requirementsThe requirements of this section are commonly referred to as section 4(f) requirements (see section 4(f) of the Department of Transportation Act (Public Law 89–670; 80 Stat. 934) as in effect before the repeal of that section).
 (2)Section 106 requirementsThe requirements of section 306108 of title 54 are commonly referred to as section 106 requirements (see section 106 of the National Historic Preservation Act of 1966 (Public Law 89–665; 80 Stat. 915) as in effect before the repeal of that section).. 
 (b)Title 49 amendmentSection 303 of title 49, United States Code, as amended by this Act, is further amended by adding at the end the following:
						
							(g)References to past transportation environmental authorities
 (1)Section 4(f) requirementsThe requirements of this section are commonly referred to as section 4(f) requirements (see section 4(f) of the Department of Transportation Act (Public Law 89–670; 80 Stat. 934) as in effect before the repeal of that section).
 (2)Section 106 requirementsThe requirements of section 306108 of title 54 are commonly referred to as section 106 requirements (see section 106 of the National Historic Preservation Act of 1966 (Public Law 89–665; 80 Stat. 915) as in effect before the repeal of that section)..
					1304.Treatment of certain bridges under preservation requirements
 (a)Title 23 amendmentSection 138 of title 23, United States Code, as amended by this Act, is further amended by adding at the end the following:
						
 (f)Bridge exemptionA common post-1945 concrete or steel bridge or culvert that is exempt from individual review under section 306108 of title 54 (as described in 77 Fed. Reg. 68790) shall be treated under this section as having a de minimis impact on an area..
 (b)Title 49 amendmentSection 303 of title 49, United States Code, as amended by this Act, is further amended by adding at the end the following:
						
 (h)Bridge exemptionA common post-1945 concrete or steel bridge or culvert that is exempt from individual review under section 306108 of title 54 (as described in 77 Fed. Reg. 68790) shall be treated under this section as having a de minimis impact on an area..
					1305.Efficient environmental reviews for project decisionmaking
 (a)DefinitionsSection 139(a) of title 23, United States Code, is amended— (1)by striking paragraph (5) and inserting the following:
							
 (5)Multimodal projectThe term multimodal project means a project that requires the approval of more than 1 Department of Transportation operating administration or secretarial office.;
 (2)by adding at the end the following:  (9)Substantial deferenceThe term substantial deference means deference by a participating agency to the recommendations and decisions of the lead agency unless it is not possible to defer without violating the participating agency’s statutory responsibilities..
 (b)ApplicabilitySection 139(b)(3) of title 23, United States Code, is amended— (1)in subparagraph (A) in the matter preceding clause (i) by striking initiate a rulemaking to; and
 (2)by striking subparagraph (B) and inserting the following:  (B)RequirementsIn carrying out subparagraph (A), the Secretary shall ensure that programmatic reviews—
 (i)promote transparency, including the transparency of— (I)the analyses and data used in the environmental reviews;
 (II)the treatment of any deferred issues raised by agencies or the public; and (III)the temporal and spatial scales to be used to analyze issues under subclauses (I) and (II);
 (ii)use accurate and timely information, including through establishment of— (I)criteria for determining the general duration of the usefulness of the review; and
 (II)a timeline for updating an out-of-date review; (iii)describe—
 (I)the relationship between any programmatic analysis and future tiered analysis; and (II)the role of the public in the creation of future tiered analysis;
 (iv)are available to other relevant Federal and State agencies, Indian tribes, and the public; and (v)provide notice and public comment opportunities consistent with applicable requirements..
 (c)Federal lead agencySection 139(c)(1)(A) of title 23, United States Code, is amended by inserting , or an operating administration thereof designated by the Secretary, after Department of Transportation. (d)Participating agencies (1)InvitationSection 139(d)(2) of title 23, United States Code, is amended by striking The lead agency shall identify, as early as practicable in the environmental review process for a project, and inserting Not later than 45 days after the date of publication of a notice of intent to prepare an environmental impact statement or the initiation of an environmental assessment, the lead agency shall identify.
 (2)Single NEPA documentSection 139(d) of title 23, United States Code, is amended by adding at the end the following:  (8)Single NEPA document (A)In generalExcept as inconsistent with paragraph (7), to the maximum extent practicable and consistent with Federal law, all Federal permits and reviews for a project shall rely on a single environment document prepared under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) under the leadership of the lead agency.
									(B)Use of document
 (i)In generalTo the maximum extent practicable, the lead agency shall develop an environmental document sufficient to satisfy the requirements for any Federal approval or other Federal action required for the project, including permits issued by other Federal agencies.
 (ii)Cooperation of participating agenciesOther participating agencies shall cooperate with the lead agency and provide timely information to help the lead agency carry out this subparagraph.
 (C)Treatment as participating and cooperating agenciesA Federal agency required to make an approval or take an action for a project, as described in subparagraph (B), shall work with the lead agency for the project to ensure that the agency making the approval or taking the action is treated as being both a participating and cooperating agency for the project..
 (e)Project initiationSection 139(e) of title 23, United States Code, is amended by adding at the end the following:  (3)Environmental checklist (A)DevelopmentThe lead agency for a project, in consultation with participating agencies, shall develop, as appropriate, a checklist to help project sponsors identify potential natural, cultural, and historic resources in the area of the project.
 (B)PurposeThe purposes of the checklist are— (i)to identify agencies and organizations that can provide information about natural, cultural, and historic resources;
 (ii)to develop the information needed to determine the range of alternatives; and (iii)to improve interagency collaboration to help expedite the permitting process for the lead agency and participating agencies..
 (f)Purpose and needSection 139(f) of title 23, United States Code, is amended— (1)in the subsection heading by inserting ; Alternatives Analysis after Need;
 (2)in paragraph (4)— (A)by striking subparagraph (A) and inserting the following:
								
									(A)Participation
 (i)In generalAs early as practicable during the environmental review process, the lead agency shall seek the involvement of participating agencies and the public for the purpose of reaching agreement early in the environmental review process on a reasonable range of alternatives that will satisfy all subsequent Federal environmental review and permit requirements.
 (ii)Comments of participating agenciesTo the maximum extent practicable and consistent with applicable law, each participating agency receiving an opportunity for involvement under clause (i) shall—
 (I)limit the agency’s comments to subject matter areas within the agency’s special expertise or jurisdiction; and
 (II)afford substantial deference to the range of alternatives recommended by the lead agency. (iii)Effect of nonparticipationA participating agency that declines to participate in the development of the purpose and need and reasonable range of alternatives for a project shall be required to comply with the schedule developed under subsection (g)(1)(B).; and
 (B)in subparagraph (B)— (i)by striking Following participation under paragraph (1) and inserting the following:
									
 (i)DeterminationFollowing participation under subparagraph (A); and (ii)by adding at the end the following:
									
 (ii)UseTo the maximum extent practicable and consistent with Federal law, the range of alternatives determined for a project under clause (i) shall be used for all Federal environmental reviews and permit processes required for the project unless the alternatives must be modified—
 (I)to address significant new information or circumstances, and the lead agency and participating agencies agree that the alternatives must be modified to address the new information or circumstances; or
 (II)for the lead agency or a participating agency to fulfill its responsibilities under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) in a timely manner..
								(g)Coordination and Scheduling
 (1)Coordination planSection 139(g)(1) of title 23, United States Code, is amended— (A)in subparagraph (A) by striking The lead agency and inserting Not later than 90 days after the date of publication of a notice of intent to prepare an environmental impact statement or the initiation of an environmental assessment, the lead agency; and
 (B)in subparagraph (B)(i) by striking may establish and inserting shall establish. (2)Deadlines for decisions under other lawsSection 139(g)(3) of title 23, United States Code, is amended to read as follows:
							
								(3)Deadlines for decisions under other laws
 (A)In generalIn any case in which a decision under any Federal law relating to a project (including the issuance or denial of a permit or license) is required by law, regulation, or Executive order to be made after the date on which the lead agency has issued a categorical exclusion, finding of no significant impact, or record of decision with respect to the project, any such later decision shall be made or completed by the later of—
 (i)the date that is 180 days after the lead agency’s final decision has been made; or (ii)the date that is 180 days after the date on which a completed application was submitted for the permit or license.
 (B)Treatment of delaysFollowing the deadline established by subparagraph (A), the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate, and publish on the Department’s Internet Web site—
 (i)as soon as practicable after the 180-day period, an initial notice of the failure of the Federal agency to make the decision; and
 (ii)every 60 days thereafter, until such date as all decisions of the Federal agency relating to the project have been made by the Federal agency, an additional notice that describes the number of decisions of the Federal agency that remain outstanding as of the date of the additional notice..
						(3)Adoption of documents; accelerated decisionmaking in environmental reviews
 (A)In generalSection 139(g) of title 23, United States Code, is amended— (i)by redesignating paragraph (4) as paragraph (5); and
 (ii)by inserting after paragraph (3) the following:  (4)Accelerated decisionmaking in environmental reviews (A)In generalIn preparing a final environmental impact statement under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), if the lead agency modifies the statement in response to comments that are minor and are confined to factual corrections or explanations of why the comments do not warrant additional agency response, the lead agency may write on errata sheets attached to the statement instead of rewriting the draft statement, subject to the condition that the errata sheets—
 (i)cite the sources, authorities, and reasons that support the position of the agency; and (ii)if appropriate, indicate the circumstances that would trigger agency reappraisal or further response.
 (B)Single documentTo the maximum extent practicable, the lead agency shall expeditiously develop a single document that consists of a final environmental impact statement and a record of decision, unless—
 (i)the final environmental impact statement makes substantial changes to the proposed action that are relevant to environmental or safety concerns; or
 (ii)there is a significant new circumstance or information relevant to environmental concerns that bears on the proposed action or the impacts of the proposed action..
 (B)Conforming amendmentSection 1319 of MAP–21 (42 U.S.C. 4332a), and the item relating to that section in the table of contents contained in section 1(c) of that Act, are repealed.
							(h)Issue identification and resolution
 (1)Issue resolutionSection 139(h) of title 23, United States Code, is amended— (A)by redesignating paragraphs (4) through (7) as paragraphs (5) through (8), respectively; and
 (B)by inserting after paragraph (3) the following:  (4)Issue resolutionAny issue resolved by the lead agency and participating agencies may not be reconsidered unless significant new information or circumstances arise..
 (2)Failure to assureSection 139(h)(5)(C) of title 23, United States Code, (as redesignated by paragraph (1)(A) of this subsection) is amended by striking paragraph (5) and and inserting paragraph (6).
 (3)Accelerated issue resolution and referralSection 139(h)(6) of title 23, United States Code, (as redesignated by paragraph (1)(A) of this subsection) is amended by striking subparagraph (C) and inserting the following:
							
								(C)Referral to Council on Environmental Quality
 (i)In generalIf issue resolution for a project is not achieved on or before the 30th day after the date of a meeting under subparagraph (B), the Secretary shall refer the matter to the Council on Environmental Quality.
 (ii)MeetingNot later than 30 days after the date of receipt of a referral from the Secretary under clause (i), the Council on Environmental Quality shall hold an issue resolution meeting with—
 (I)the head of the lead agency; (II)the heads of relevant participating agencies; and
 (III)the project sponsor (including the Governor only if the initial issue resolution meeting request came from the Governor).
 (iii)ResolutionThe Council on Environmental Quality shall work with the lead agency, relevant participating agencies, and the project sponsor until all issues are resolved..
 (4)Financial penalty provisionsSection 139(h)(7)(B)(i)(I) of title 23, United States Code, (as redesignated by paragraph (1)(A) of this subsection) is amended by striking under section 106(i) is required and inserting is required under subsection (h) or (i) of section 106.
						(i)Assistance to affected State and Federal agencies
 (1)In generalSection 139(j)(1) of title 23, United States Code, is amended to read as follows:  (1)In general (A)Authority to provide fundsThe Secretary may allow a public entity receiving financial assistance from the Department of Transportation under this title or chapter 53 of title 49 to provide funds to Federal agencies (including the Department), State agencies, and Indian tribes participating in the environmental review process for the project or program.
 (B)Use of fundsFunds referred to in subparagraph (A) may be provided only to support activities that directly and meaningfully contribute to expediting and improving permitting and review processes, including planning, approval, and consultation processes for the project or program..
 (2)Activities eligible for fundingSection 139(j)(2) of title 23, United States Code, is amended by inserting activities directly related to the environmental review process, before dedicated staffing,. (3)AgreementSection 139(j)(6) of title 23, United States Code, is amended to read as follows:
							
 (6)AgreementPrior to providing funds approved by the Secretary for dedicated staffing at an affected agency under paragraphs (1) and (2), the affected agency and the requesting public entity shall enter into an agreement that establishes the projects and priorities to be addressed by the use of the funds..
						(j)Implementation of programmatic compliance
 (1)RulemakingNot later than 1 year after the date of enactment of this Act, the Secretary shall complete a rulemaking to implement the provisions of section 139(b)(3) of title 23, United States Code, as amended by this section.
 (2)ConsultationBefore initiating the rulemaking under paragraph (1), the Secretary shall consult with relevant Federal agencies, relevant State resource agencies, State departments of transportation, Indian tribes, and the public on the appropriate use and scope of the programmatic approaches.
 (3)RequirementsIn carrying out this subsection, the Secretary shall ensure that the rulemaking meets the requirements of section 139(b)(3)(B) of title 23, United States Code, as amended by this section.
 (4)Comment periodThe Secretary shall— (A)allow not fewer than 60 days for public notice and comment on the proposed rule; and
 (B)address any comments received under this subsection. 1306.Improving transparency in environmental reviews (a)In generalNot later than 18 months after the date of enactment of this Act, the Secretary shall—
 (1)maintain and use a searchable Internet Web site— (A)to make publicly available the status and progress of projects, as defined in section 139 of title 23, United States Code, requiring an environmental assessment or an environmental impact statement with respect to compliance with applicable requirements of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and any other Federal, State, or local approval required for such projects; and
 (B)to make publicly available the names of participating agencies not participating in the development of a project purpose and need and range of alternatives under section 139(f) of title 23, United States Code; and
 (2)in coordination with agencies described in subsection (b) and State agencies, issue reporting standards to meet the requirements of paragraph (1).
 (b)Federal, State, and local agency participationA Federal, State, or local agency participating in the environmental review or permitting process for a project, as defined in section 139 of title 23, United States Code, shall provide to the Secretary information regarding the status and progress of the approval of the project for publication on the Internet Web site maintained under subsection (a), consistent with the standards established under subsection (a).
 (c)States with delegated authorityA State with delegated authority for responsibilities under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) pursuant to section 327 of title 23, United States Code, shall be responsible for supplying project development and compliance status to the Secretary for all applicable projects.
					1307.Integration of planning and environmental review
 (a)DefinitionsSection 168(a) of title 23, United States Code, is amended— (1)by striking paragraph (1) and inserting the following:
							
 (1)Environmental review processThe term environmental review process has the meaning given that term in section 139(a).; (2)by redesignating paragraphs (2) through (4) as paragraphs (3) through (5), respectively;
 (3)by inserting after paragraph (1) the following:  (2)Lead agencyThe term lead agency has the meaning given that term in section 139(a).; and
 (4)by striking paragraph (3) (as redesignated by paragraph (2) of this subsection) and inserting the following:
							
 (3)Planning productThe term planning product means a decision, analysis, study, or other documented information that is the result of an evaluation or decisionmaking process carried out by a metropolitan planning organization or a State, as appropriate, during metropolitan or statewide transportation planning under section 134 or section 135, respectively..
 (b)Adoption of Planning Products for Use in NEPA ProceedingsSection 168(b) of title 23, United States Code, is amended— (1)in the subsection heading by inserting or Incorporation by Reference after Adoption;
 (2)in paragraph (1) by striking the Federal lead agency for a project may adopt and inserting and to the maximum extent practicable and appropriate, the lead agency for a project may adopt or incorporate by reference;
 (3)by striking paragraph (2) and redesignating paragraphs (3) and (4) as paragraphs (2) and (3), respectively;
 (4)by striking paragraph (2) (as so redesignated) and inserting the following:  (2)Partial adoption or incorporation by reference of planning productsThe lead agency may adopt or incorporate by reference a planning product under paragraph (1) in its entirety or may select portions for adoption or incorporation by reference.; and
 (5)in paragraph (3) (as so redesignated) by inserting or incorporation by reference after adoption. (c)Applicability (1)Planning decisionsSection 168(c)(1) of title 23, United States Code, is amended—
 (A)in the matter preceding subparagraph (A) by striking adopted and inserting adopted or incorporated by reference by the lead agency; (B)by redesignating subparagraphs (A) through (E) as subparagraphs (B) through (F), respectively;
 (C)by inserting before subparagraph (B) (as so redesignated) the following:  (A)the project purpose and need;;
 (D)by striking subparagraph (B) (as so redesignated) and inserting the following:  (B)the preliminary screening of alternatives and elimination of unreasonable alternatives;;
 (E)in subparagraph (C) (as so redesignated) by inserting and general travel corridor after modal choice; (F)in subparagraph (E) (as so redesignated) by striking and at the end;
 (G)in subparagraph (F) (as so redesignated)— (i)in the matter preceding clause (i) by striking potential impacts and all that follows through resource agencies, and inserting potential impacts of a project, including a programmatic mitigation plan developed in accordance with section 169, that the lead agency; and
 (ii)in clause (ii) by striking the period at the end and inserting ; and; and (H)by adding at the end the following:
								
 (G)whether tolling, private financial assistance, or other special financial measures are necessary to implement the project..
 (2)Planning analysesSection 168(c)(2) of title 23, United States Code, is amended— (A)in the matter preceding subparagraph (A) by striking adopted and inserting adopted or incorporated by reference by the lead agency;
 (B)in subparagraph (G)— (i)by inserting direct, indirect, and before cumulative effects; and
 (ii)by striking , identified as a result of a statewide or regional cumulative effects assessment; and (C)in subparagraph (H)—
 (i)by striking proposed action and inserting proposed project; and (ii)by striking Federal lead agency and inserting lead agency.
 (d)ConditionsSection 168(d) of title 23, United States Code, is amended— (1)in the matter preceding paragraph (1) by striking Adoption and use and all that follows through Federal lead agency, that and inserting The lead agency in the environmental review process may adopt or incorporate by reference and use a planning product under this section if the lead agency determines that;
 (2)in paragraph (2) by striking by engaging in active consultation and inserting in consultation; (3)by striking paragraphs (4) and (5) and inserting the following:
							
 (4)The planning process included public notice that the planning products may be adopted or incorporated by reference during a subsequent environmental review process in accordance with this section.
 (5)During the environmental review process, but prior to determining whether to rely on and use the planning product, the lead agency has—
 (A)made the planning documents available for review and comment by members of the general public and Federal, State, local, and tribal governments that may have an interest in the proposed action;
 (B)provided notice of the lead agency’s intent to adopt the planning product or incorporate the planning product by reference; and
 (C)considered any resulting comments.; (4)in paragraph (9)—
 (A)by inserting or incorporation by reference after adoption; and (B)by inserting and is sufficient to meet the requirements of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) after for the project; and
 (5)in paragraph (10) by striking not later than 5 years prior to date on which the information is adopted and inserting within the 5-year period ending on the date on which the information is adopted or incorporated by reference.
 (e)Effect of adoption or incorporation by referenceSection 168(e) of title 23, United States Code, is amended— (1)in the subsection heading by inserting or Incorporation by Reference after Adoption; and
 (2)by striking adopted by the Federal lead agency and inserting adopted or incorporated by reference by the lead agency. 1308.Development of programmatic mitigation plansSection 169(f) of title 23, United States Code, is amended by striking may use and inserting shall give substantial weight to.
				1309.Delegation of authorities
 (a)In generalThe Secretary shall use the authority under section 106(c) of title 23, United States Code, to the maximum extent practicable, to delegate responsibility to the States for project design, plans, specifications, estimates, contract awards, and inspection of projects, on both a project-specific and programmatic basis.
 (b)Submission of recommendationsNot later than 18 months after the date of enactment of this Act, the Secretary, in cooperation with the States, shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate recommendations for legislation to permit the delegation of additional authorities to the States, including with respect to real estate acquisition and project design.
					1310.Categorical exclusion for projects of limited Federal assistance
 (a)Adjustment for inflationSection 1317 of MAP–21 (23 U.S.C. 109 note) is amended— (1)in paragraph (1)(A) by inserting (as adjusted annually by the Secretary to reflect any increases in the Consumer Price Index prepared by the Department of Labor) after $5,000,000; and
 (2)in paragraph (1)(B) by inserting (as adjusted annually by the Secretary to reflect any increases in the Consumer Price Index prepared by the Department of Labor) after $30,000,000.
 (b)Retroactive applicationThe first adjustment made pursuant to the amendments made by subsection (a) shall— (1)be carried out not later than 60 days after the date of enactment of this Act; and
 (2)reflect the increase in the Consumer Price Index since July 1, 2012. 1311.Application of categorical exclusions for multimodal projectsSection 304 of title 49, United States Code, is amended—
 (1)in subsection (a)— (A)in paragraph (1)—
 (i)by striking operating authority that and inserting operating administration or secretarial office that has expertise but; and (ii)by inserting proposed multimodal after with respect to a; and
 (B)by striking paragraph (2) and inserting the following:  (2)Lead authorityThe term lead authority means a Department of Transportation operating administration or secretarial office that has the lead responsibility for compliance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) with respect to a proposed multimodal project.;
 (2)in subsection (b) by inserting or title 23 after under this title; (3)by striking subsection (c) and inserting the following:
						
 (c)Application of Categorical Exclusions for Multimodal ProjectsIn considering the environmental impacts of a proposed multimodal project, a lead authority may apply categorical exclusions designated under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) in implementing regulations or procedures of a cooperating authority for a proposed multimodal project, subject to the conditions that—
 (1)the lead authority makes a determination, with the concurrence of the cooperating authority— (A)on the applicability of a categorical exclusion to a proposed multimodal project; and
 (B)that the project satisfies the conditions for a categorical exclusion under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and this section;
 (2)the lead authority follows the cooperating authority’s implementing regulations or procedures under such Act; and
 (3)the lead authority determines that— (A)the proposed multimodal project does not individually or cumulatively have a significant impact on the environment; and
 (B)extraordinary circumstances do not exist that merit additional analysis and documentation in an environmental impact statement or environmental assessment required under such Act.; and
 (4)by striking subsection (d) and inserting the following:  (d)Cooperating Authority ExpertiseA cooperating authority shall provide expertise to the lead authority on aspects of the multimodal project in which the cooperating authority has expertise..
 1312.Surface transportation project delivery programSection 327 of title 23, United States Code, is amended— (1)in subsection (a)(2)(B)(iii) by striking (42 U.S.C. 13 4321 et seq.) and inserting (42 U.S.C. 4321 et seq.);
 (2)in subsection (c)(4) by inserting reasonably before considers necessary; (3)in subsection (e) by inserting and without further approval of after in lieu of;
 (4)in subsection (g)— (A)by striking paragraph (1) and inserting the following:
							
 (1)In generalTo ensure compliance by a State with any agreement of the State under subsection (c) (including compliance by the State with all Federal laws for which responsibility is assumed under subsection (a)(2)), for each State participating in the program under this section, the Secretary shall—
 (A)not later than 6 months after execution of the agreement, meet with the State to review implementation of the agreement and discuss plans for the first annual audit;
 (B)conduct annual audits during each of the first 4 years of State participation; and (C)ensure that the time period for completing an annual audit, from initiation to completion (including public comment and responses to those comments), does not exceed 180 days.; and
 (B)by adding at the end the following:  (3)Audit teamAn audit conducted under paragraph (1) shall be carried out by an audit team determined by the Secretary, in consultation with the State. Such consultation shall include a reasonable opportunity for the State to review and provide comments on the proposed members of the audit team.; and
 (5)by adding at the end the following:  (k)Capacity buildingThe Secretary, in cooperation with representatives of State officials, may carry out education, training, peer-exchange, and other initiatives as appropriate—
 (1)to assist States in developing the capacity to participate in the assignment program under this section; and
 (2)to promote information sharing and collaboration among States that are participating in the assignment program under this section.
 (l)Relationship to locally administered projectsA State granted authority under this section may, as appropriate and at the request of a local government—
 (1)exercise such authority on behalf of the local government for a locally administered project; or (2)provide guidance and training on consolidating and minimizing the documentation and environmental analyses necessary for sponsors of a locally administered project to comply with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and any comparable requirements under State law..
					1313.Program for eliminating duplication of environmental reviews
 (a)PurposeThe purpose of this section is to eliminate duplication of environmental reviews and approvals under State and Federal laws.
 (b)In generalChapter 3 of title 23, United States Code, is amended by adding at the end the following:  330.Program for eliminating duplication of environmental reviews (a)Establishment (1)In generalThe Secretary shall establish a pilot program to authorize States that are approved to participate in the program to conduct environmental reviews and make approvals for projects under State environmental laws and regulations instead of Federal environmental laws and regulations, consistent with the requirements of this section.
 (2)Participating StatesThe Secretary may select not more than 5 States to participate in the program. (3)Alternative review and approval proceduresIn this section, the term alternative environmental review and approval procedures means—
 (A)substitution of 1 or more State environmental laws for— (i)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);
 (ii)such provisions of sections 109(h), 128, and 139 related to the application of that Act that are under the authority of the Secretary, as the Secretary, in consultation with the State, considers appropriate; and
 (iii)related regulations and Executive orders; and (B)substitution of 1 or more State environmental regulations for—
 (i)the National Environmental Policy Act of 1969; (ii)such provisions of sections 109(h), 128, and 139 related to the application of that Act that are under the authority of the Secretary, as the Secretary, in consultation with the State, considers appropriate; and
 (iii)related regulations and Executive orders. (b)ApplicationTo be eligible to participate in the program, a State shall submit to the Secretary an application containing such information as the Secretary may require, including—
 (1)a full and complete description of the proposed alternative environmental review and approval procedures of the State;
 (2)each Federal law described in subsection (a)(3) that the State is seeking to substitute; (3)each State law and regulation that the State intends to substitute for such Federal law, Federal regulation, or Executive order;
 (4)an explanation of the basis for concluding that the State law or regulation is substantially equivalent to the Federal law described in subsection (a)(3);
 (5)a description of the projects or classes of projects for which the State anticipates exercising the authority that may be granted under the program;
 (6)verification that the State has the financial resources necessary to carry out the authority that may be granted under the program;
 (7)evidence of having sought, received, and addressed comments on the proposed application from the public; and
 (8)any such additional information as the Secretary, or, with respect to section (d)(1)(A), the Secretary in consultation with the Chair, may require.
 (c)Review of applicationIn accordance with subsection (d), the Secretary shall— (1)review an application submitted under subsection (b);
 (2)approve or disapprove the application not later than 90 days after the date of receipt of the application; and
 (3)transmit to the State notice of the approval or disapproval, together with a statement of the reasons for the approval or disapproval.
									(d)Approval of application
 (1)In generalThe Secretary shall approve an application submitted under subsection (b) only if— (A)the Secretary, with the concurrence of the Chair, determines that the laws and regulations of the State described in the application are substantially equivalent to the Federal laws that the State is seeking to substitute;
 (B)the Secretary determines that the State has the capacity, including financial and personnel, to assume the responsibility; and
 (C)the State has executed an agreement with the Secretary, in accordance with section 327, providing for environmental review, consultation, or other action under Federal environmental laws pertaining to the review or approval of a specific project.
 (2)ExclusionThe National Environmental Policy Act of 1969 shall not apply to a decision by the Secretary to approve or disapprove an application submitted under this section.
									(e)Judicial review
 (1)In generalThe United States district courts shall have exclusive jurisdiction over any civil action against a State—
 (A)for failure of the State to meet the requirements of this section; or (B)if the action involves the exercise of authority by the State under this section and section 327.
 (2)State jurisdictionA State court shall have exclusive jurisdiction over any civil action against a State if the action involves the exercise of authority by the State under this section not covered by paragraph (1).
 (f)ElectionAt its discretion, a State participating in the programs under this section and section 327 may elect to apply the National Environmental Protection Act of 1969 instead of the State’s alternative environmental review and approval procedures.
 (g)Treatment of State laws and regulationsTo the maximum extent practicable and consistent with Federal law, other Federal agencies with authority over a project subject to this section shall use documents produced by a participating State under this section to satisfy the requirements of the National Environmental Policy Act of 1969.
								(h)Relationship to locally administered projects
 (1)In generalA State with an approved program under this section, at the request of a local government, may exercise authority under that program on behalf of up to 10 local governments for locally administered projects.
 (2)ScopeFor up to 10 local governments selected by a State with an approved program under this section, the State shall be responsible for ensuring that any environmental review, consultation, or other action required under the National Environmental Policy Act of 1969 or the State program, or both, meets the requirements of such Act or program.
									(i)Review and termination
 (1)In generalA State program approved under this section shall at all times be in accordance with the requirements of this section.
 (2)ReviewThe Secretary shall review each State program approved under this section not less than once every 5 years.
 (3)Public notice and commentIn conducting the review process under paragraph (2), the Secretary shall provide notice and an opportunity for public comment.
 (4)Withdrawal of approvalIf the Secretary, in consultation with the Chair, determines at any time that a State is not administering a State program approved under this section in accordance with the requirements of this section, the Secretary shall so notify the State, and if appropriate corrective action is not taken within a reasonable time, not to exceed 90 days, the Secretary shall withdraw approval of the State program.
 (5)Extensions and terminationsAt the conclusion of the review process under paragraph (2), the Secretary may extend for an additional 5-year period or terminate the authority of a State under this section to substitute that State’s laws and regulations for Federal laws.
 (j)Report to CongressNot later than 2 years after the date of enactment of this section, and annually thereafter, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report that describes the administration of the program, including—
 (1)the number of States participating in the program; (2)the number and types of projects for which each State participating in the program has used alternative environmental review and approval procedures; and
 (3)any recommendations for modifications to the program. (k)DefinitionsIn this section, the following definitions apply:
 (1)ChairThe term Chair means the Chair of the Council on Environmental Quality. (2)Multimodal projectThe term multimodal project has the meaning given that term in section 139(a).
 (3)ProgramThe term program means the pilot program established under this section. (4)ProjectThe term project means—
 (A)a project requiring approval under this title, chapter 53 of subtitle III of title 49, or subtitle V of title 49; and
 (B)a multimodal project.. (c)Rulemaking (1)In generalNot later than 270 days after the date of enactment of this Act, the Secretary of Transportation, in consultation with the Chair of the Council on Environmental Quality, shall promulgate regulations to implement the requirements of section 330 of title 23, United States Code, as added by this section.
 (2)Determination of substantially equivalentAs part of the rulemaking required under this subsection, the Chair shall— (A)establish the criteria necessary to determine that a State law or regulation is substantially equivalent to a Federal law described in section 330(a)(3) of title 23, United States Code;
 (B)ensure that such criteria, at a minimum— (i)provide for protection of the environment;
 (ii)provide opportunity for public participation and comment, including access to the documentation necessary to review the potential impact of a project; and
 (iii)ensure a consistent review of projects that would otherwise have been covered under Federal law. (d)Clerical amendmentThe analysis for chapter 3 of title 23, United States Code, is amended by adding at the end the following:
						
							
								330. Program for eliminating duplication of environmental reviews..
					1314.Assessment of progress on accelerating project delivery
 (a)In generalNot later than 2 years after the date of enactment of this Act, the Comptroller General of the United States shall assess the progress made under this Act, MAP–21 (Public Law 112–141), and SAFETEA–LU (Public Law 109–59), including the amendments made by those Acts, to accelerate the delivery of Federal-aid highway and highway safety construction projects and public transportation capital projects by streamlining the environmental review and permitting process.
 (b)ContentsThe assessment required under subsection (a) shall evaluate— (1)how often the various streamlining provisions have been used;
 (2)which of the streamlining provisions have had the greatest impact on streamlining the environmental review and permitting process;
 (3)what, if any, impact streamlining of the process has had on environmental protection; (4)how, and the extent to which, streamlining provisions have improved and accelerated the process for permitting under the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.), the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), and other applicable Federal laws;
 (5)what impact actions by the Council on Environmental Quality have had on accelerating Federal-aid highway and highway safety construction projects and public transportation capital projects;
 (6)the number and percentage of projects that proceed under a traditional environmental assessment or environmental impact statement, and the number and percentage of projects that proceed under categorical exclusions;
 (7)the extent to which the environmental review and permitting process remains a significant source of project delay and the sources of delays; and
 (8)the costs of conducting environmental reviews and issuing permits or licenses for a project, including the cost of contractors and dedicated agency staff.
 (c)RecommendationsThe assessment required under subsection (a) shall include recommendations with respect to— (1)additional opportunities for streamlining the environmental review process, including regulatory or statutory changes to accelerate the processes of Federal agencies (other than the Department) with responsibility for reviewing Federal-aid highway and highway safety construction projects and public transportation capital projects without negatively impacting the environment; and
 (2)best practices of other Federal agencies that should be considered for adoption by the Department. (d)Report to CongressThe Comptroller General of the United States shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report containing the assessment and recommendations required under this section.
					1315.Improving State and Federal agency engagement in environmental reviews
 (a)In generalTitle 49, United States Code, is amended by inserting after section 306 the following:  307.Improving State and Federal agency engagement in environmental reviews (a)In general (1)Requests to provide fundsA public entity receiving financial assistance from the Department of Transportation for 1 or more projects, or for a program of projects, for a public purpose may request that the Secretary allow the public entity to provide funds to Federal agencies, including the Department, State agencies, and Indian tribes participating in the environmental planning and review process for the project, projects, or program.
 (2)Use of fundsThe funds may be provided only to support activities that directly and meaningfully contribute to expediting and improving permitting and review processes, including planning, approval, and consultation processes for the project, projects, or program.
 (b)Activities eligible for fundingActivities for which funds may be provided under subsection (a) include transportation planning activities that precede the initiation of the environmental review process, activities directly related to the environmental review process, dedicated staffing, training of agency personnel, information gathering and mapping, and development of programmatic agreements.
 (c)AmountsRequests under subsection (a) may be approved only for the additional amounts that the Secretary determines are necessary for the Federal agencies, State agencies, or Indian tribes participating in the environmental review process to timely conduct their review.
 (d)AgreementsPrior to providing funds approved by the Secretary for dedicated staffing at an affected Federal agency under subsection (a), the affected Federal agency and the requesting public entity shall enter into an agreement that establishes a process to identify projects or priorities to be addressed by the use of the funds.
								(e)Rulemaking
 (1)In generalNot later than 180 days after the date of enactment of this section, the Secretary shall initiate a rulemaking to implement this section.
 (2)FactorsAs part of the rulemaking carried out under paragraph (1), the Secretary shall ensure— (A)to the maximum extent practicable, that expediting and improving the process of environmental review and permitting through the use of funds accepted and expended under this section does not adversely affect the timeline for review and permitting by Federal agencies, State agencies, or Indian tribes of other entities that have not contributed funds under this section;
 (B)that the use of funds accepted under this section will not impact impartial decisionmaking with respect to environmental reviews or permits, either substantively or procedurally; and
 (C)that the Secretary maintains, and makes publicly available, including on the Internet, a list of projects or programs for which such review or permits have been carried out using funds authorized under this section.
 (f)Existing authorityNothing in this section may be construed to conflict with section 139(j) of title 23.. (b)Conforming amendmentThe analysis for chapter 3 of title 49, United States Code, is amended by inserting after the item relating to section 306 the following:
						
							
								307. Improving State and Federal agency engagement in environmental reviews..
					1316.Accelerated decisionmaking in environmental reviews
 (a)In generalTitle 49, United States Code, is amended by inserting after section 304 the following:  304a.Accelerated decisionmaking in environmental reviews (a)In generalIn preparing a final environmental impact statement under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), if the lead agency modifies the statement in response to comments that are minor and are confined to factual corrections or explanations of why the comments do not warrant additional agency response, the lead agency may write on errata sheets attached to the statement, instead of rewriting the draft statement, subject to the condition that the errata sheets—
 (1)cite the sources, authorities, and reasons that support the position of the agency; and (2)if appropriate, indicate the circumstances that would trigger agency reappraisal or further response.
 (b)Single documentTo the maximum extent practicable, the lead agency shall expeditiously develop a single document that consists of a final environmental impact statement and a record of decision, unless—
 (1)the final environmental impact statement makes substantial changes to the proposed action that are relevant to environmental or safety concerns; or
 (2)there is a significant new circumstance or information relevant to environmental concerns that bears on the proposed action or the impacts of the proposed action.
									(c)Adoption of documents
 (1)Avoiding duplicationTo prevent duplication of analyses and support expeditious and efficient decisions, the operating administrations of the Department of Transportation shall use adoption and incorporation by reference in accordance with this paragraph.
 (2)Adoption of documents of other operating administrationsAn operating administration or a secretarial office within the Department of Transportation may adopt a draft environmental impact statement, an environmental assessment, or a final environmental impact statement of another operating administration for the adopting operating administration’s use when preparing an environmental assessment or final environmental impact statement for a project without recirculating the document for public review, if—
 (A)the adopting operating administration certifies that its proposed action is substantially the same as the project considered in the document to be adopted;
 (B)the other operating administration concurs with such decision; and (C)such actions are consistent with the requirements of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
 (3)Incorporation by referenceAn operating administration or secretarial office within the Department of Transportation may incorporate by reference all or portions of a draft environmental impact statement, an environmental assessment, or a final environmental impact statement for the adopting operating administration’s use when preparing an environmental assessment or final environmental impact statement for a project if—
 (A)the incorporated material is cited in the environmental assessment or final environmental impact statement and the contents of the incorporated material is briefly described;
 (B)the incorporated material is reasonably available for inspection by potentially interested persons within the time allowed for review and comment; and
 (C)the incorporated material does not include proprietary data that is not available for review and comment..
 (b)Conforming amendmentThe analysis for chapter 3 of title 49, United States Code, is amended by inserting after the item relating to section 304 the following:
						
							
								304a. Accelerated decisionmaking in environmental reviews..
					1317.Aligning Federal environmental reviews
 (a)In generalTitle 49, United States Code, is amended by inserting after section 309 the following:  310.Aligning Federal environmental reviews (a)Coordinated and concurrent environmental reviewsNot later than 1 year after the date of enactment of this section, the Department of Transportation, in coordination with the heads of Federal agencies likely to have substantive review or approval responsibilities under Federal law, shall develop a coordinated and concurrent environmental review and permitting process for transportation projects when initiating an environmental impact statement under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.; in this section referred to as NEPA).
 (b)ContentsThe coordinated and concurrent environmental review and permitting process shall— (1)ensure that the Department and agencies of jurisdiction possess sufficient information early in the review process to determine a statement of a transportation project’s purpose and need and range of alternatives for analysis that the lead agency and agencies of jurisdiction will rely on for concurrent environmental reviews and permitting decisions required for the proposed project;
 (2)achieve early concurrence or issue resolution during the NEPA scoping process on the Department of Transportation’s statement of a project’s purpose and need, and during development of the environmental impact statement on the range of alternatives for analysis, that the lead agency and agencies of jurisdiction will rely on for concurrent environmental reviews and permitting decisions required for the proposed project absent circumstances that require reconsideration in order to meet an agency of jurisdiction’s obligations under a statute or Executive order; and
 (3)achieve concurrence or issue resolution in an expedited manner if circumstances arise that require a reconsideration of the purpose and need or range of alternatives considered during any Federal agency’s environmental or permitting review in order to meet an agency of jurisdiction’s obligations under a statute or Executive order.
									(c)Environmental checklist
 (1)In generalNot later than 90 days after the date of enactment of this section, the Secretary of Transportation and Federal agencies of jurisdiction likely to have substantive review or approval responsibilities on transportation projects shall jointly develop a checklist to help project sponsors identify potential natural, cultural, and historic resources in the area of a proposed project.
 (2)PurposeThe purpose of the checklist shall be to— (A)identify agencies of jurisdiction and cooperating agencies;
 (B)develop the information needed for the purpose and need and alternatives for analysis; and (C)improve interagency collaboration to help expedite the permitting process for the lead agency and agencies of jurisdiction.
										(d)Interagency collaboration
 (1)In generalConsistent with Federal environmental statutes, the Secretary shall facilitate annual interagency collaboration sessions at the appropriate jurisdictional level to coordinate business plans and facilitate coordination of workload planning and workforce management.
 (2)Purpose of collaboration sessionsThe interagency collaboration sessions shall ensure that agency staff is— (A)fully engaged;
 (B)utilizing the flexibility of existing regulations, policies, and guidance; and (C)identifying additional actions to facilitate high quality, efficient, and targeted environmental reviews and permitting decisions.
 (3)Focus of collaboration sessionsThe interagency collaboration sessions, and the interagency collaborations generated by the sessions, shall focus on methods to—
 (A)work with State and local transportation entities to improve project planning, siting, and application quality; and
 (B)consult and coordinate with relevant stakeholders and Federal, tribal, State, and local representatives early in permitting processes.
 (e)Performance measurementNot later than 1 year after the date of enactment of this section, the Secretary, in coordination with relevant Federal agencies, shall establish a program to measure and report on progress towards aligning Federal reviews as outlined in this section..
 (b)Conforming amendmentThe analysis for chapter 3 of title 49, United States Code, is amended by inserting after the item relating to section 309 the following:
						
							
								310. Aligning Federal environmental reviews..
					DMiscellaneous
				1401.Tolling; HOV facilities; Interstate reconstruction and rehabilitation
 (a)TollingSection 129(a) of title 23, United States Code, is amended— (1)in paragraph (1)—
 (A)in subparagraph (B) by striking , bridge, or tunnel each place it appears; (B)in subparagraph (C) by striking , bridge, or tunnel each place it appears;
 (C)by striking subparagraph (G); (D)by redesignating subparagraphs (H) and (I) as subparagraphs (G) and (H); and
 (E)in subparagraph (G) as redesignated— (i)by inserting (HOV) after high occupancy vehicle; and
 (ii)by inserting under section 166 of this title after facility; (2)in paragraph (3)(A)—
 (A)by striking shall use and inserting shall ensure that; and (B)by inserting are used after toll facility the second place it appears; and
 (3)by striking paragraph (4) and redesignating paragraphs (5) through (10) as paragraphs (4) through (9), respectively.
 (b)HOV facilitiesSection 166 of title 23, United States Code, is amended— (1)in subsection (a)(1)—
 (A)by striking the paragraph heading and inserting Authority of public authorities; and (B)by striking State agency and inserting public authority;
 (2)in subsection (b)— (A)by striking State agency each place it appears and inserting public authority;
 (B)in paragraph (3)— (i)by striking and at the end of subparagraph (A);
 (ii)by striking the period at the end of subparagraph (B) and inserting ; and; and (iii)by inserting at the end the following:
									
 (C)provides equal access for all public transportation vehicles and over-the-road buses.; and (C)in paragraph (5)—
 (i)in subparagraph (A) by striking 2017 and inserting 2021; and (ii)in subparagraph (B) by striking 2017 and inserting 2021;
 (3)in subsection (c)— (A)by amending paragraph (1) to read as follows:
								
 (1)In generalNotwithstanding section 301, tolls may be charged under paragraphs (4) and (5) of subsection (b), subject to the requirements of section 129.;
 (B)by striking paragraph (2) and redesignating paragraph (3) as paragraph (2); and (C)by inserting after paragraph (2), as redesignated, the following:
								
 (3)Exemption from tollsIn levying tolls on a facility under this section, a public authority may designate classes of vehicles that are exempt from the tolls or charge different toll rates for different classes of vehicles, if equal rates are charged for all public transportation vehicles and over-the-road buses, whether publicly or privately owned.;
 (4)in subsection (d)— (A)by striking State agency each place it appears and inserting public authority;
 (B)in paragraph (1)— (i)by redesignating subparagraphs (D) and (E) as subparagraphs (E) and (F), respectively; and
 (ii)by inserting after subparagraph (C) the following:  (D)Consultation of MPOIf the facility is on the Interstate System and located in a metropolitan planning area established in accordance with section 134, consulting with the metropolitan planning organization for the area concerning the placement and amount of tolls on the facility.; and
 (iii)in subparagraph (F), as redesignated— (I)by striking State the first place it appears and inserting public authority; and
 (II)by striking subparagraph (D) and inserting subparagraph (E); and (5)in subsection (f)—
 (A)in paragraph (4)(B)(iii) by striking State agency and inserting public authority; and (B)by striking paragraph (5) and inserting after paragraph (4) the following:
								
 (5)Over-the-road busThe term over-the-road bus means a vehicle as defined in section 301(5) of the Americans with Disabilities Act of 1990 (42 U.S.C. 12181(5)).
 (6)Public authorityThe term public authority as used with respect to a HOV facility, means a State, interstate compact of States, public entity designated by a State, or local government having jurisdiction over the operation of the facility..
 (c)Interstate system reconstruction and rehabilitation pilot programSection 1216(b) of the Transportation Equity Act for the 21st Century (Public Law 105–178) is amended—
 (1)in paragraph (4)— (A)in subparagraph (D) by striking and at the end;
 (B)in subparagraph (E) by striking the period and inserting ; and; and (C)by adding at the end the following:
								
 (F)the State has approved enabling legislation required for the project to proceed.; (2)by redesignating paragraphs (6) through (8) as paragraphs (8) through (10), respectively; and
 (3)by inserting after paragraph (5) the following:  (6)Requirements for project completion (A)General term for expiration of provisional applicationAn application provisionally approved by the Secretary under this subsection shall expire 3 years after the date on which the application was provisionally approved if the State has not—
 (i)submitted a complete application to the Secretary that fully satisfies the eligibility criteria under paragraph (3) and the selection criteria under paragraph (4);
 (ii)completed the environmental review and permitting process under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) for the pilot project; and
 (iii)executed a toll agreement with the Secretary. (B)Exceptions to expirationNotwithstanding subparagraph (A), the Secretary may extend the provisional approval for not more than 1 additional year if the State demonstrates material progress toward implementation of the project as evidenced by—
 (i)substantial progress in completing the environmental review and permitting process for the pilot project under the National Environmental Policy Act of 1969;
 (ii)funding and financing commitments for the pilot project; (iii)expressions of support for the pilot project from State and local governments, community interests, and the public; and
 (iv)submission of a facility management plan pursuant to paragraph (3)(D). (C)Conditions for previously provisionally approved applicationsA State with a provisionally approved application for a pilot project as of the date of enactment of the Surface Transportation Reauthorization and Reform Act of 2015 shall have 1 year after such date of enactment to meet the requirements of subparagraph (A) or receive an extension from the Secretary under subparagraph (B), or the application will expire.
 (7)DefinitionIn this subsection, the term provisional approval or provisionally approved means the approval by the Secretary of a partial application under this subsection, including the reservation of a slot in the pilot program..
 (d)Approval of applicationsThe Secretary may approve an application submitted under section 1604(c) of SAFETEA–LU (Public Law 109–59; 119 Stat. 1253) if the application, or any part of the application, was submitted before the deadline specified in section 1604(c)(8) of that Act.
					1402.Prohibition on the use of funds for automated traffic enforcement
 (a)ProhibitionExcept as provided in subsection (b), for fiscal years 2016 through 2021, funds apportioned to a State under section 104(b)(3) of title 23, United States Code, may not be used to purchase, operate, or maintain an automated traffic enforcement system.
 (b)ExceptionSubsection (a) does not apply to an automated traffic enforcement system located in a school zone. (c)Automated traffic enforcement system definedIn this section, the term automated traffic enforcement system means any camera that captures an image of a vehicle for the purposes of traffic law enforcement.
					1403.Minimum penalties for repeat offenders for driving while intoxicated or driving under the influence
 (a)In generalSection 164(a)(4) of title 23, United States Code, is amended— (1)in the matter preceding subparagraph (A) by inserting , or a combination of State laws, after a State law; and
 (2)by striking subparagraph (A) and inserting the following:  (A)receive, for not less than 1 year—
 (i)a suspension of all driving privileges; (ii)a restriction on driving privileges that limits the individual to operating only motor vehicles with an ignition interlock system installed (allowing for limited exceptions for circumstances when the individual is required to operate an employer’s motor vehicle in the course and scope of employment and the business entity that owns the vehicle is not owned or controlled by the individual); or
 (iii)a combination of both clauses (i) and (ii);. (b)ApplicationThe amendments made by this section shall apply with respect to fiscal years beginning after the date of enactment of this Act.
					1404.Highway Trust Fund transparency and accountability
 (a)In generalSection 104 of title 23, United States Code, is amended by striking subsection (g) and inserting the following:
						
							(g)Highway Trust Fund transparency and accountability reports
 (1)Compilation of dataThe Secretary shall compile data in accordance with this subsection on the use of Federal-aid highway funds made available under this title.
 (2)RequirementsThe Secretary shall ensure that the reports required under this subsection are made available in a user-friendly manner on the public Internet Web site of the Department and can be searched and downloaded by users of the Web site.
								(3)Contents of reports
 (A)Apportioned and allocated programsOn a semiannual basis, the Secretary shall make available a report on funding apportioned and allocated to the States under this title that describes—
 (i)the amount of funding obligated by each State, year-to-date, for the current fiscal year; (ii)the amount of funds remaining available for obligation by each State;
 (iii)changes in the obligated, unexpended balance for each State, year-to-date, during the current fiscal year, including the obligated, unexpended balance at the end of the preceding fiscal year and current fiscal year expenditures;
 (iv)the amount and program category of unobligated funding, year-to-date, available for expenditure at the discretion of the Secretary;
 (v)the rates of obligation on and off the National Highway System, year-to-date, for the current fiscal year of funds apportioned, allocated, or set aside under this section, according to—
 (I)program; (II)funding category or subcategory;
 (III)type of improvement; (IV)State; and
 (V)sub-State geographical area, including urbanized and rural areas, on the basis of the population of each such area; and
 (vi)the amount of funds transferred by each State, year-to-date, for the current fiscal year between programs under section 126.
 (B)Project dataOn an annual basis, the Secretary shall make available a report that, to the maximum extent possible, provides project-specific data describing—
 (i)for all projects funded under this title (excluding projects for which funds are transferred to agencies other than the Federal Highway Administration)—
 (I)the specific location of the project; (II)the total cost of the project;
 (III)the amount of Federal funding obligated for the project; (IV)the program or programs from which Federal funds have been obligated for the project;
 (V)the type of improvement being made; and (VI)the ownership of the highway or bridge; and
 (ii)for any project funded under this title (excluding projects for which funds are transferred to agencies other than the Federal Highway Administration) with an estimated total cost as of the start of construction in excess of $100,000,000, the data specified under clause (i) and additional data describing—
 (I)whether the project is located in an area of the State with a population of— (aa)less than 5,000 individuals;
 (bb)5,000 or more individuals but less than 50,000 individuals; (cc)50,000 or more individuals but less than 200,000 individuals; or
 (dd)200,000 or more individuals; (II)the estimated cost of the project as of the start of project construction, or the revised cost estimate based on a description of revisions to the scope of work or other factors affecting project cost other than cost overruns; and
 (III)the amount of non-Federal funds obligated for the project.. (b)Conforming amendmentSection 1503 of MAP–21 (23 U.S.C. 104 note; Public Law 112–141) is amended by striking subsection (c).
					1405.High priority corridors on National Highway System
 (a)Identification of High Priority Corridors on National Highway SystemSection 1105(c) of the Intermodal Surface Transportation Efficiency Act of 1991 is amended— (1)by striking paragraph (13) and inserting the following:
							
 (13)Raleigh-Norfolk Corridor from Raleigh, North Carolina, through Rocky Mount, Williamston, and Elizabeth City, North Carolina, to Norfolk, Virginia.;
 (2)in paragraph (18)(D)— (A)in clause (ii) by striking and at the end;
 (B)in clause (iii) by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
								
 (iv)include Texas State Highway 44 from United States Route 59 at Freer, Texas, to Texas State Highway 358.;
 (3)by striking paragraph (68) and inserting the following:  (68)The Washoe County Corridor and the Intermountain West Corridor, which shall generally follow—
 (A)for the Washoe County Corridor, along Interstate Route 580/United States Route 95/United States Route 95A from Reno, Nevada, to Las Vegas, Nevada; and
 (B)for the Intermountain West Corridor, from the vicinity of Las Vegas, Nevada, north along United States Route 95 terminating at Interstate Route 80.; and
 (4)by adding at the end the following:  (81)United States Route 117/Interstate Route 795 from United States Route 70 in Goldsboro, Wayne County, North Carolina, to Interstate Route 40 west of Faison, Sampson County, North Carolina.
 (82)United States Route 70 from its intersection with Interstate Route 40 in Garner, Wake County, North Carolina, to the Port at Morehead City, Carteret County, North Carolina.
 (83)The Sonoran Corridor along State Route 410 connecting Interstate Route 19 and Interstate Route 10 south of the Tucson International Airport.
 (84)The Central Texas Corridor commencing at the logical terminus of Interstate Route 10, generally following portions of United States Route 190 eastward, passing in the vicinity Fort Hood, Killeen, Belton, Temple, Bryan, College Station, Huntsville, Livingston, and Woodville, to the logical terminus of Texas Highway 63 at the Sabine River Bridge at Burrs Crossing.
 (85)Interstate Route 81 in New York from its intersection with Interstate Route 86 to the United States-Canadian border..
 (b)Inclusion of Certain Route Segments on Interstate SystemSection 1105(e)(5)(A) of the Intermodal Surface Transportation Efficiency Act of 1991 is amended— (1)by inserting subsection (c)(13), after subsection (c)(9),;
 (2)by striking subsections (c)(18) and all that follows through subsection (c)(36) and inserting subsection (c)(18), subsection (c)(20), subparagraphs (A) and (B)(i) of subsection (c)(26), subsection (c)(36); and
 (3)by striking and subsection (c)(57) and inserting subsection (c)(57), subsection (c)(68)(B), subsection (c)(81), subsection (c)(82), and subsection (c)(83).
 (c)DesignationSection 1105(e)(5)(C)(i) of the Intermodal Surface Transportation Efficiency Act of 1991 is amended by striking the final sentence and inserting the following: The routes referred to in subparagraphs (A) and (B)(i) of subsection (c)(26) and in subsection (c)(68)(B) are designated as Interstate Route I–11..
 (d)Future Interstate designationSection 119(a) of the SAFETEA–LU Technical Corrections Act of 2008 is amended by striking and, as a future Interstate Route 66 Spur, the Natcher Parkway in Owensboro, Kentucky and inserting between Henderson, Kentucky, and Owensboro, Kentucky, and, as a future Interstate Route 65 and 66 Spur, the William H. Natcher Parkway between Bowling Green, Kentucky, and Owensboro, Kentucky.
					1406.Flexibility for projects
 (a)AuthorityWith respect to projects eligible for funding under title 23, United States Code, subject to subsection (b) and on request by a State, the Secretary may—
 (1)exercise all existing flexibilities under and exceptions to— (A)the requirements of title 23, United States Code; and
 (B)other requirements administered by the Secretary, in whole or part; and (2)otherwise provide additional flexibility or expedited processing with respect to the requirements described in paragraph (1).
 (b)Maintaining protectionsNothing in this section— (1)waives the requirements of section 113 or 138 of title 23, United States Code;
 (2)supersedes, amends, or modifies— (A)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) or any other Federal environmental law; or
 (B)any requirement of title 23 or title 49, United States Code; or (3)affects the responsibility of any Federal officer to comply with or enforce any law or requirement described in this subsection.
						1407.Productive and timely expenditure of funds
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall develop guidance that encourages the use of programmatic approaches to project delivery, expedited and prudent procurement techniques, and other best practices to facilitate productive, effective, and timely expenditure of funds for projects eligible for funding under title 23, United States Code.
 (b)ImplementationThe Secretary shall work with States to ensure that any guidance developed under subsection (a) is consistently implemented by States and the Federal Highway Administration to—
 (1)avoid unnecessary delays in completing projects; (2)minimize cost overruns; and
 (3)ensure the effective use of Federal funding. 1408.Consolidation of programsSection 1519(a) of MAP–21 (126 Stat. 574) is amended by striking From administrative funds and all that follows through shall be made available and inserting For each of fiscal years 2016 through 2021, before making an apportionment under section 104(b)(3) of title 23, United States Code, the Secretary shall set aside, from amounts made available to carry out the highway safety improvement program under section 148 of such title for the fiscal year, $3,500,000.
				1409.Federal share payable
 (a)Innovative project delivery methodsSection 120(c)(3)(A)(ii) of title 23, United States Code, is amended by inserting engineering or design approaches, after technologies,. (b)Emergency reliefSection 120(e)(2) of title 23, United States Code, is amended by striking Federal land access transportation facilities, and inserting other federally owned roads that are open to public travel,.
					1410.Elimination or modification of certain reporting requirements
 (a)Fundamental properties of asphalts reportSection 6016(e) of the Intermodal Surface Transportation Efficiency Act of 1991 (105 Stat. 2183) is repealed.
 (b)Express lanes demonstration program reportsSection 1604(b)(7)(B) of SAFETEA–LU (23 U.S.C. 129 note) is repealed. 1411.Technical corrections (a)Title 23Title 23, United States Code, is amended as follows:
 (1)Section 150(c)(3)(B) is amended by striking the semicolon at the end and inserting a period. (2)Section 154(c) is amended—
 (A)in paragraph (3)(A) by striking transferred and inserting reserved; and (B)in paragraph (5)—
 (i)in the matter preceding subparagraph (A) by inserting or released after transferred; and (ii)in subparagraph (A) by striking under section 104(b)(l) and inserting under section 104(b)(1).
 (3)Section 164(b) is amended— (A)in paragraph (3)(A) by striking transferred and inserting reserved; and
 (B)in paragraph (5) by inserting or released after transferred. (b)MAP–21Effective as of July 6, 2012, and as if included therein as enacted, MAP–21 (Public Law 112–141) is amended as follows:
 (1)Section 1109(a)(2) (126 Stat. 444) is amended by striking fourth and inserting fifth. (2)Section 1203 (126 Stat. 524) is amended—
 (A)in subsection (a) by striking Section 150 of title 23, United States Code, is amended to read as follows and inserting Title 23, United States Code, is amended by inserting after section 149 the following; and (B)in subsection (b) by striking by striking the item relating to section 150 and inserting and inserting by inserting after the item relating to section 149.
 (3)Section 1313(a)(1) (126 Stat. 545) is amended to read as follows:  (1)in the section heading by striking pilot; and.
 (4)Section 1314(b) (126 Stat. 549) is amended— (A)by inserting chapter 3 of after analysis for; and
 (B)by inserting a period at the end of the matter proposed to be inserted. (5)Section 1519(c) (126 Stat. 575) is amended—
 (A)by striking paragraph (3); (B)by redesignating paragraphs (4) through (12) as paragraphs (3) through (11), respectively;
 (C)in paragraph (7), as redesignated by subparagraph (B) of this paragraph— (i)by striking the period at the end of the matter proposed to be struck; and
 (ii)by adding a period at the end; and (D)in paragraph (8)(A)(i)(I), as redesignated by subparagraph (B) of this paragraph, by striking than rail in the matter proposed to be struck and inserting than on rail.
 (6)Section 1528 is amended— (A)in subsection (b) by inserting (or a lower percentage if so requested by a State with respect to a project) after 100 percent; and
 (B)in subsection (c) by inserting (or a lower percentage if so requested by a State with respect to a project) after 100 percent. 1412.Safety for users (a)In GeneralThe Secretary shall encourage each State and metropolitan planning organization to adopt standards for the design of Federal surface transportation projects that provide for the safe and adequate accommodation (as determined by the State) in all phases of project planning, development, and operation, of all users of the surface transportation network, including motorized and nonmotorized users.
 (b)ReportNot later than 2 years after the date of enactment of this section, the Secretary shall make available to the public a report cataloging examples of State law or State transportation policy that provides for the safe and adequate accommodation, in all phases of project planning, development, and operation of all users of the surface transportation network.
 (c)Best practicesBased on the report required under subsection (b), the Secretary shall identify and disseminate examples of best practices where States have adopted measures that have successfully provided for the safe and adequate accommodation of all users of the transportation network in all phases of project development and operation.
					1413.Design standards
 (a)In generalSection 109 of title 23, United States Code, is amended— (1)in subsection (c)—
 (A)in paragraph (1)— (i)by striking may take into account and inserting shall consider;
 (ii)in subparagraph (B) by striking and at the end; (iii)by redesignating subparagraph (C) as subparagraph (D); and
 (iv)by inserting after subparagraph (B) the following:  (C)cost savings by utilizing flexibility that exists in current design guidance and regulations; and; and
 (B)in paragraph (2)— (i)in subparagraph (C) by striking and at the end;
 (ii)by redesignating subparagraph (D) as subparagraph (F); and (iii)by inserting after subparagraph (C) the following:
									
 (D)the publication entitled Highway Safety Manual of the American Association of State Highway and Transportation Officials; (E)the publication entitled Urban Street Design Guide of the National Association of City Transportation Officials; and; and
 (2)in subsection (f) by inserting pedestrian walkways, after bikeways,. (b)Design standard flexibilityNotwithstanding section 109(o) of title 23, United States Code, a State may allow a local jurisdiction to use a roadway design publication that is different from the roadway design publication used by the State in which the local jurisdiction is located for the design of a project on a roadway under the ownership of the local jurisdiction (other than a highway on the Interstate System) if—
 (1)the local jurisdiction is a direct recipient of Federal funds for the project; (2)the roadway design publication—
 (A)is recognized by the Federal Highway Administration; and (B)is adopted by the local jurisdiction; and
 (3)the design complies with all other applicable Federal laws. 1414.Reserve fund (a)Limitation (1)In generalNotwithstanding funding, authorizations of appropriations, and contract authority described in sections 1101, 1102, 3017, 4001, 5101, and 6002 of this Act, including the amendments made by such sections, sections 125 and 147 of title 23, United States Code, and section 5338(a) of title 49, United States Code, no funding, authorization of appropriations, and contract authority described in those sections for fiscal years 2019 through 2021 shall exist unless and only to the extent that a subsequent Act of Congress causes additional monies to be deposited in the Highway Trust Fund.
 (2)Administrative expensesThe limitation on funds provided in paragraph (1) shall not apply to— (A)administrative expenses of the Federal Highway Administration under sections 104(a) and 608(a)(6) of title 23, United States Code;
 (B)administrative expenses of the National Highway Traffic Safety Administration under section 4001(a)(6) of this Act;
 (C)administrative expenses of the Federal Motor Carrier Safety Administration under section 5103 of this Act; and
 (D)administrative expenses of the Federal Transit Administration under section 5338(h) of title 49, United States Code.
							(b)Adjustments to contract authority
 (1)In generalChapter 1 of title 23, United States Code, is amended by inserting after section 104 the following:  105.Adjustments to contract authority (a)Calculation (1)In generalThe President shall include in each of the fiscal year 2017 through 2021 budget submissions to Congress under section 1105(a) of title 31, for each of the Highway Account and the Mass Transit Account, a calculation of the difference between—
 (A)the actual level of monies deposited in that account for the most recently completed fiscal year; and
 (B)the estimated level of receipts for that account for the most recently completed fiscal year, as specified in paragraph (2).
 (2)EstimateThe estimated level of receipts specified in this paragraph are— (A)for the Highway Account—
 (i)for fiscal year 2015, $35,067,000,000; (ii)for fiscal year 2016, $35,498,000,000;
 (iii)for fiscal year 2017, $35,879,000,000; (iv)for fiscal year 2018, $36,084,000,000; and
 (v)for fiscal year 2019, $36,117,000,000; and (B)for the Mass Transit Account—
 (i)for fiscal year 2015, $4,994,000,000; (ii)for fiscal year 2016, $5,020,000,000;
 (iii)for fiscal year 2017, $5,024,000,000; (iv)for fiscal year 2018, $5,011,000,000; and
 (v)for fiscal year 2019, $4,981,000,000. (b)Adjustments to contract authority (1)Additional amountsIf the difference determined in a budget submission under subsection (a) for a fiscal year for the Highway Account or the Mass Transit Account is greater than zero, the Secretary shall on October 1 of the budget year of that submission—
 (A)make available for programs authorized from such account for the budget year a total amount equal to—
 (i)the amount otherwise authorized to be appropriated for such programs for such budget year; plus (ii)an amount equal to such difference; and
 (B)distribute the additional amount under subparagraph (A)(ii) to each of such programs in accordance with subsection (c).
 (2)ReductionIf the difference determined in a budget submission under subsection (a) for a fiscal year for the Highway Account or the Mass Transit Account is less than zero, the Secretary shall on October 1 of the budget year of that submission—
 (A)make available for programs authorized from such account for the budget year a total amount equal to—
 (i)the amount otherwise authorized to be appropriated for such programs for such budget year; minus (ii)an amount equal to such difference; and
 (B)apply the total adjustment under subparagraph (A)(ii) to each of such programs in accordance with subsection (c).
											(c)Distribution of adjustment among programs
 (1)In generalIn making an adjustment for the Highway Account or the Mass Transit Account for a budget year under subsection (b), the Secretary shall—
 (A)determine the ratio that— (i)the amount authorized to be appropriated for a program from the account for the budget year; bears to
 (ii)the total amount authorized to be appropriated for such budget year for all programs under such account;
 (B)multiply the ratio determined under subparagraph (A) by the applicable difference calculated under subsection (a); and
 (C)adjust the amount that the Secretary would otherwise have allocated for the program for such budget year by the amount calculated under subparagraph (B).
 (2)Formula programsFor a program for which funds are distributed by formula, the Secretary shall add or subtract the adjustment to the amount authorized for the program but for this section and make available the adjusted program amount for such program in accordance with such formula.
 (3)Availability for obligationAdjusted amounts under this subsection shall be available for obligation and administered in the same manner as other amounts made available for the program for which the amount is adjusted.
 (d)Exclusion of emergency relief program and covered administrative expensesThe Secretary shall exclude the emergency relief program under section 125 and covered administrative expenses from—
 (1)an adjustment of funding under subsection (c)(1); and (2)any calculation under subsection (b) or (c) related to such an adjustment.
 (e)Authorization of appropriationsThere is authorized to be appropriated from the appropriate account or accounts of the Highway Trust Fund an amount equal to the amounts calculated under subsection (a) for each of fiscal years 2017 through 2021.
									(f)Revision to obligation limitations
 (1)In generalIf the Secretary makes an adjustment under subsection (b) for a fiscal year to an amount subject to a limitation on obligations imposed by section 1102 or 3017 of the Surface Transportation Reauthorization and Reform Act of 2015—
 (A)such limitation on obligations for such fiscal year shall be revised by an amount equal to such adjustment; and
 (B)the Secretary shall distribute such limitation on obligations, as revised under subparagraph (A), in accordance with such sections.
 (2)Exclusion of covered administrative expensesThe Secretary shall exclude covered administrative expenses from— (A)any calculation relating to a revision of a limitation on obligations under paragraph (1)(A); and
 (B)any distribution of a revised limitation on obligations under paragraph (1)(B). (g)DefinitionsIn this section, the following definitions apply:
 (1)Budget yearThe term budget year means the fiscal year for which a budget submission referenced in subsection (a)(1) is submitted. (2)Covered administrative expensesThe term covered administrative expenses means the administrative expenses of—
 (A)the Federal Highway Administration, as authorized under section 104(a); (B)the National Highway Traffic Safety Administration, as authorized under section 4001(a)(6) of the Surface Transportation Reauthorization and Reform Act of 2015; and
 (C)the Federal Motor Carrier Safety Administration, as authorized under section 31110 of title 49. (3)Highway AccountThe term Highway Account means the portion of the Highway Trust Fund that is not the Mass Transit Account.
 (4)Mass Transit AccountThe term Mass Transit Account means the Mass Transit Account of the Highway Trust Fund established under section 9503(e)(1) of the Internal Revenue Code of 1986..
 (2)Clerical amendmentThe analysis for chapter 1 of title 23, United States Code, is amended by inserting after the item relating to section 104 the following:
							
								
									105. Adjustments to contract authority..
						1415.Adjustments
 (a)In generalOn July 1, 2018, of the unobligated balances of funds apportioned among the States under chapter 1 of title 23, United States Code, a total of $6,000,000,000 is permanently rescinded.
 (b)Exclusions from rescissionThe rescission under subsection (a) shall not apply to funds distributed in accordance with— (1)sections 104(b)(3) and 130(f) of title 23, United States Code;
 (2)sections 133(d)(1)(A) of such title; (3)the first sentence of section 133(d)(3)(A) of such title, as in effect on the day before the date of enactment of MAP–21 (Public Law 112–141);
 (4)sections 133(d)(1) and 163 of such title, as in effect on the day before the date of enactment of SAFETEA–LU (Public Law 109–59); and
 (5)section 104(b)(5) of such title, as in effect on the day before the date of enactment of MAP–21 (Public Law 112–141).
 (c)Distribution among StatesThe amount to be rescinded under this section from a State shall be determined by multiplying the total amount of the rescission in subsection (a) by the ratio that—
 (1)the unobligated balances subject to the rescission as of September 30, 2017, for the State; bears to
 (2)the unobligated balances subject to the rescission as of September 30, 2017, for all States. (d)Distribution within each StateThe amount to be rescinded under this section from each program to which the rescission applies within a State shall be determined by multiplying the required rescission amount calculated under subsection (c) for such State by the ratio that—
 (1)the unobligated balance as of September 30, 2017, for such program in such State; bears to (2)the unobligated balances as of September 30, 2017, for all programs to which the rescission applies in such State.
						1416.National electric vehicle charging, hydrogen, and natural gas fueling corridors
 (a)In generalChapter 1 of title 23, United States Code, is amended by inserting after section 150 the following:  151.National electric vehicle charging, hydrogen, and natural gas fueling corridors (a)In generalNot later than 1 year after the date of enactment of the Surface Transportation Reauthorization and Reform Act of 2015, the Secretary shall designate national electric vehicle charging, hydrogen, and natural gas fueling corridors that identify the near- and long-term need for, and location of, electric vehicle charging infrastructure, hydrogen infrastructure, and natural gas fueling infrastructure at strategic locations along major national highways to improve the mobility of passenger and commercial vehicles that employ electric, hydrogen fuel cell, and natural gas fueling technologies across the United States.
 (b)Designation of corridorsIn designating the corridors under subsection (a), the Secretary shall— (1)solicit nominations from State and local officials for facilities to be included in the corridors;
 (2)incorporate existing electric vehicle charging, hydrogen fueling stations, and natural gas fueling corridors designated by a State or group of States; and
 (3)consider the demand for, and location of, existing electric vehicle charging, hydrogen fueling stations, and natural gas fueling infrastructure.
 (c)StakeholdersIn designating corridors under subsection (a), the Secretary shall involve, on a voluntary basis, stakeholders that include—
 (1)the heads of other Federal agencies; (2)State and local officials;
 (3)representatives of— (A)energy utilities;
 (B)the electric, fuel cell electric, and natural gas vehicle industries; (C)the freight and shipping industry;
 (D)clean technology firms; (E)the hospitality industry;
 (F)the restaurant industry; (G)highway rest stop vendors; and
 (H)industrial gas and hydrogen manufacturers; and (4)such other stakeholders as the Secretary determines to be necessary.
 (d)RedesignationNot later than 5 years after the date of establishment of the corridors under subsection (a), and every 5 years thereafter, the Secretary shall update and redesignate the corridors.
 (e)ReportDuring designation and redesignation of the corridors under this section, the Secretary shall issue a report that—
 (1)identifies electric vehicle charging, hydrogen infrastructure, and natural gas fueling infrastructure and standardization needs for electricity providers, industrial gas providers, natural gas providers, infrastructure providers, vehicle manufacturers, electricity purchasers, and natural gas purchasers; and
 (2)establishes an aspirational goal of achieving strategic deployment of electric vehicle charging, hydrogen infrastructure, and natural gas fueling infrastructure in those corridors by the end of fiscal year 2021..
 (b)Conforming amendmentThe analysis for chapter 1 of title 23, United States Code, is amended by inserting after the item relating to section 150 the following:
						
							
								151. National electric vehicle charging, hydrogen, and natural gas fueling corridors..
 1417.FerriesSection 147 of title 23, United States Code, is amended by adding at the end the following:  (h)Redistribution of unobligated amountsThe Secretary shall—
 (1)withdraw amounts allocated to eligible entities under this section that remain unobligated by the end of the third fiscal year following the fiscal year for which the amounts were allocated; and
 (2)in the fiscal year beginning after a fiscal year in which a withdrawal is made under paragraph (1), redistribute the funds withdrawn, in accordance with the formula specified under subsection (d), among eligible entities with respect to which no amounts were withdrawn under paragraph (1)..
				1418.Study on performance of bridges
 (a)In generalSubject to subsection (c), the Administrator of the Federal Highway Administration shall commission the Transportation Research Board of the National Academy of Sciences to conduct a study on the performance of bridges that are at least 15 years old and received funding under the innovative bridge research and construction program (in this section referred to as the program) under section 503(b) of title 23, United States Code (as in effect on the day before the date of enactment of SAFETEA–LU (Public Law 109–59) in meeting the goals of that program, which included—
 (1)the development of new, cost-effective innovative material highway bridge applications; (2)the reduction of maintenance costs and lifecycle costs of bridges, including the costs of new construction, replacement, or rehabilitation of deficient bridges;
 (3)the development of construction techniques to increase safety and reduce construction time and traffic congestion;
 (4)the development of engineering design criteria for innovative products and materials for use in highway bridges and structures;
 (5)the development of cost-effective and innovative techniques to separate vehicle and pedestrian traffic from railroad traffic;
 (6)the development of highway bridges and structures that will withstand natural disasters, including alternative processes for the seismic retrofit of bridges; and
 (7)the development of new nondestructive bridge evaluation technologies and techniques. (b)ContentsThe study commissioned under subsection (a) shall include—
 (1)an analysis of the performance of bridges that received funding under the program in meeting the goals described in paragraphs (1) through (7) of subsection (a);
 (2)an analysis of the utility, compared to conventional materials and technologies, of each of the innovative materials and technologies used in projects for bridges under the program in meeting the needs of the United States in 2015 and in the future for a sustainable and low lifecycle cost transportation system;
 (3)recommendations to Congress on how the installed and lifecycle costs of bridges could be reduced through the use of innovative materials and technologies, including, as appropriate, any changes in the design and construction of bridges needed to maximize the cost reductions; and
 (4)a summary of any additional research that may be needed to further evaluate innovative approaches to reducing the installed and lifecycle costs of highway bridges.
 (c)Public commentBefore commissioning the study under subsection (a), the Administrator shall provide an opportunity for public comment on the study proposal.
 (d)Data from StatesEach State that received funds under the program shall provide to the Transportation Research Board any relevant data needed to carry out the study commissioned under subsection (a).
 (e)DeadlineThe Administrator shall submit to Congress a report on the results of the study commissioned under subsection (a) not later than 3 years after the date of enactment of this Act.
 1419.Relinquishment of park-and-ride lot facilitiesA State transportation agency may relinquish park-and-ride lot facilities or portions of park-and-ride lot facilities to a local government agency for highway purposes if authorized to do so under State law if the agreement providing for the relinquishment provides that—
 (1)rights-of-way on the Interstate System will remain available for future highway improvements; and (2)modifications to the facilities that could impair the highway or interfere with the free and safe flow of traffic are subject to the approval of the Secretary.
					1420.Pilot program
 (a)In generalThe Secretary may establish a pilot program that allows a State to utilize innovative approaches to maintain the right-of-way of Federal-aid highways within such State.
 (b)LimitationA pilot program established under subsection (a) shall— (1)terminate after not more than 6 years;
 (2)include not more than 5 States; and (3)be subject to guidelines published by the Secretary.
 (c)ReportIf the Secretary establishes a pilot program under subsection (a), the Secretary shall, not more than 1 year after the completion of the pilot program, submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report on the results of the pilot program.
 1421.Innovative project delivery examplesSection 120(c)(3)(B) of title 23, United States Code, is amended— (1)in clause (iv) by striking or at the end;
 (2)by redesignating clause (v) as clause (vi); and (3)by inserting after clause (iv) the following:
						
 (v)innovative pavement materials that have a demonstrated life cycle of 75 or more years, are manufactured with reduced greenhouse gas emissions, and reduce construction-related congestion by rapidly curing; or.
					1422.Administrative provisions to encourage pollinator habitat and forage on transportation
			 rights-of-way
 (a)In generalSection 319 of title 23, United States Code, is amended— (1)in subsection (a) by inserting (including the enhancement of habitat and forage for pollinators) before adjacent; and
 (2)by adding at the end the following:  (c)Encouragement of pollinator habitat and forage development and protection on transportation rights-of-WayIn carrying out any program administered by the Secretary under this title, the Secretary shall, in conjunction with willing States, as appropriate—
 (1)encourage integrated vegetation management practices on roadsides and other transportation rights-of-way, including reduced mowing; and
 (2)encourage the development of habitat and forage for Monarch butterflies, other native pollinators, and honey bees through plantings of native forbs and grasses, including noninvasive, native milkweed species that can serve as migratory way stations for butterflies and facilitate migrations of other pollinators..
						(b)Provision of habitat, forage, and migratory way stations for monarch butterflies, other native
 pollinators, and honey beesSection 329(a)(1) of title 23, United States Code, is amended by inserting provision of habitat, forage, and migratory way stations for Monarch butterflies, other native pollinators, and honey bees, before and aesthetic enhancement.
 1423.Milk productsSection 127(a) of title 23, United States Code, is amended by adding at the end the following:  (13)Milk productsA vehicle carrying fluid milk products shall be considered a load that cannot be easily dismantled or divided..
 1424.Interstate weight limits for emergency vehiclesSection 127(a) of title 23, United States Code, as amended by this Act, is further amended by adding at the end the following:
					
						(14)Emergency vehicles
 (A)In generalWith respect to an emergency vehicle, the following weight limits shall apply in lieu of the maximum and minimum weight limits specified in this subsection:
 (i)24,000 pounds on a single steering axle. (ii)33,500 pounds on a single drive axle.
 (iii)62,000 pounds on a tandem axle. (iv)A maximum gross vehicle weight of 86,000 pounds.
 (B)Emergency vehicle definedIn this paragraph, the term emergency vehicle means a vehicle designed— (i)to be used under emergency conditions to transport personnel and equipment; and
 (ii)to support the suppression of fires and mitigation of other hazardous situations.. 1425.Vehicle weight limitations—Interstate SystemSection 127 of title 23, United States Code, is amended by adding at the end the following:
					
						(m)Covered heavy-Duty tow and recovery vehicles
 (1)In generalThe vehicle weight limitations set forth in this section do not apply to a covered heavy-duty tow and recovery vehicle.
 (2)Covered heavy-duty tow and recovery vehicle definedIn this subsection, the term covered heavy-duty tow and recovery vehicle means a vehicle that— (A)is transporting a disabled vehicle from the place where the vehicle became disabled to the nearest appropriate repair facility; and
 (B)has a gross vehicle weight that is equal to or exceeds the gross vehicle weight of the disabled vehicle being transported..
				1426.New national goal, performance measure, and performance target
 (a)National goalSection 150(b) of title 23, United States Code, is amended by adding at the end the following:  (8)Integrated economic developmentTo improve road conditions in economically distressed urban communities and increase access to jobs, markets, and economic opportunities for people who live in such communities..
 (b)Performance measureSection 150(c) of such title is amended by adding at the end the following:  (7)Integrated economic developmentThe Secretary shall establish measures for States to use to assess the conditions, accessibility, and reliability of roads in economically distressed urban communities..
 (c)Performance targetSection 150(d)(1) of such title is amended by striking and (6) and inserting (6), and (7). 1427.Service club, charitable association, or religious service signsNotwithstanding section 131 of title 23, United States Code, and part 750 of title 23, Code of Federal Regulations (or successor regulations), a State may allow the maintenance of a sign of a service club, charitable association, or religious service that was erected as of the date of enactment of this Act and the area of which is less than or equal to 32 square feet, if the State notifies the Federal Highway Administration.
				1428.Work zone and guard rail safety training
 (a)In generalSection 1409 of SAFETEA–LU (23 U.S.C. 401 note) is amended— (1)by striking the section heading and inserting Work zone and guard rail safety training; and
 (2)in subsection (b) by adding at the end the following:  (4)Development, updating, and delivery of training courses on guard rail installation, maintenance, and inspection..
 (b)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by striking the item relating to section 1409 and inserting the following:
						
							
								Sec. 1409. Work zone and guard rail safety training..
					1429.Motorcyclist advisory council
 (a)In generalThe Secretary, acting through the Administrator of the Federal Highway Administration, and in consultation with the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate, shall appoint a Motorcyclist Advisory Council to coordinate with and advise the Administrator on infrastructure issues of concern to motorcyclists, including—
 (1)barrier design; (2)road design, construction, and maintenance practices; and
 (3)the architecture and implementation of intelligent transportation system technologies. (b)CompositionThe Council shall consist of not more than 10 members of the motorcycling community with professional expertise in national motorcyclist safety advocacy, including—
 (1)at least— (A)1 member recommended by a national motorcyclist association;
 (B)1 member recommended by a national motorcycle riders foundation; (C)1 representative of the National Association of State Motorcycle Safety Administrators;
 (D)2 members of State motorcyclists' organizations; (E)1 member recommended by a national organization that represents the builders of highway infrastructure;
 (F)1 member recommended by a national association that represents the traffic safety systems industry; and
 (G)1 member of a national safety organization; and (2)at least 1, but not more than 2, motorcyclists who are traffic system design engineers or State transportation department officials.
 1430.Highway work zonesIt is the sense of the House of Representatives that the Federal Highway Administration should— (1)do all within its power to protect workers in highway work zones; and
 (2)move rapidly to finalize regulations, as directed in section 1405 of MAP–21 (126 Stat. 560), to protect the lives and safety of construction workers in highway work zones from vehicle intrusions.
					IIInnovative Project Finance
			2001.Transportation Infrastructure Finance and Innovation Act of 1998 amendments
				(a)Definitions
 (1)Master credit agreementSection 601(a)(10) of title 23, United States Code, is amended to read as follows:  (10)Master credit agreementThe term master credit agreement means a conditional agreement to extend credit assistance for a program of related projects secured by a common security pledge (which shall receive an investment grade rating from a rating agency prior to the Secretary entering into such master credit agreement) under section 602(b)(2)(A), or for a single project covered under section 602(b)(2)(B) that does not provide for a current obligation of Federal funds, and that would—
 (A)make contingent commitments of 1 or more secured loans or other Federal credit instruments at future dates, subject to the availability of future funds being made available to carry out this chapter and subject to the satisfaction of all the conditions for the provision of credit assistance under this chapter, including section 603(b)(1);
 (B)establish the maximum amounts and general terms and conditions of the secured loans or other Federal credit instruments;
 (C)identify the 1 or more dedicated non-Federal revenue sources that will secure the repayment of the secured loans or secured Federal credit instruments;
 (D)provide for the obligation of funds for the secured loans or secured Federal credit instruments after all requirements have been met for the projects subject to the master credit agreement, including—
 (i)completion of an environmental impact statement or similar analysis required under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);
 (ii)compliance with such other requirements as are specified in this chapter, including sections 602(c) and 603(b)(1); and
 (iii)the availability of funds to carry out this chapter; and (E)require that contingent commitments result in a financial close and obligation of credit assistance not later than 3 years after the date of entry into the master credit agreement, or release of the commitment, unless otherwise extended by the Secretary..
 (2)Rural infrastructure projectSection 601(a)(15) of title 23, United States Code, is amended to read as follows:  (15)Rural infrastructure projectThe term rural infrastructure project means a surface transportation infrastructure project located outside of a Census-Bureau-defined urbanized area.. 
 (b)Master credit agreementsSection 602(b)(2) of title 23, United States Code is amended to read as follows:  (2)Master credit agreements (A)Program of related projectsThe Secretary may enter into a master credit agreement for a program of related projects secured by a common security pledge on terms acceptable to the Secretary.
 (B)Adequate funding not availableIf the Secretary fully obligates funding to eligible projects in a fiscal year, and adequate funding is not available to fund a credit instrument, a project sponsor of an eligible project may elect to enter into a master credit agreement and wait to execute a credit instrument until the fiscal year during which additional funds are available to receive credit assistance..
 (c)Eligible project costsSection 602(a)(5) of title 23, United States Code, is amended— (1)in subparagraph (A) by inserting and (C) after (B); and
 (2)by adding at the end the following:  (C)Local infrastructure projectsEligible project costs shall be reasonably anticipated to equal or exceed $10,000,000 in the case of a project or program of projects—
 (i)in which the applicant is a local government, public authority, or instrumentality of local government;
 (ii)located on a facility owned by a local government; or (iii)for which the Secretary determines that a local government is substantially involved in the development of the project..
 (d)Limitation on refinancing of interim construction financingSection 603(a)(2) of title 23, United States Code, is amended to read as follows:  (2)Limitation on refinancing of interim construction financingA loan under paragraph (1) shall not refinance interim construction financing under paragraph (1)(B)—
 (A)if the maturity of such interim construction financing is later than 1 year after the substantial completion of the project; and
 (B)later than 1 year after the date of substantial completion of the project..  (e)FundingSection 608(a) of title 23, United States Code, is amended—
 (1)in paragraph (4)— (A)in subparagraph (A) by striking Beginning in fiscal year 2014, on April 1 of each fiscal year and inserting Beginning in fiscal year 2016, on August 1 of each fiscal year; and
 (B)by adding at the end the following:  (D)LimitationsThe Secretary may not carry out a redistribution under this paragraph—
 (i)for any fiscal year in which such redistribution would adversely impact the receipt of credit assistance by a qualified project within such fiscal year; or
 (ii)if the budget authority determined to be necessary to cover all requests for credit assistance pending before the Department of Transportation on August 1 would reduce the uncommitted balance of funds below the threshold established in subparagraph (A).; and
 (2)by striking paragraph (6) and inserting the following:  (6)Administrative costsOf the amounts made available to carry out this chapter, the Secretary may use not more than $5,000,000 for fiscal year 2016, $5,150,000 for fiscal year 2017, $5,304,500 for fiscal year 2018, $5,463,500 for fiscal year 2019, $5,627,500 for fiscal year 2020, and $5,760,500 for fiscal year 2021 for the administration of this chapter..
 2002.State infrastructure bank programSection 610 of title 23, United States Code, is amended— (1)in subsection (d)—
 (A)in paragraph (1) by striking subparagraph (A) and inserting the following:  (A)10 percent of the funds apportioned to the State for each of fiscal years 2016 through 2021 under each of sections 104(b)(1) and 104(b)(2); and;
 (B)in paragraph (2) by striking fiscal years 2005 through 2009 and inserting fiscal years 2016 through 2021; (C)in paragraph (3) by striking fiscal years 2005 through 2009 and inserting fiscal years 2016 through 2021; and
 (D)in paragraph (5) by striking section 133(d)(3) and inserting section 133(d)(1)(A)(i); and (2)in subsection (k) by striking fiscal years 2005 through 2009 and inserting fiscal years 2016 through 2021.
				2003.Availability payment concession model
 (a)Payment to States for constructionSection 121(a) of title 23, United States Code, is amended by inserting (including payments made pursuant to a long-term concession agreement, such as availability payments) after a project.
 (b)Project approval and oversightSection 106(b)(1) of title 23, United States Code, is amended by inserting (including payments made pursuant to a long-term concession agreement, such as availability payments) after construction of the project.
				IIIPublic Transportation
 3001.Short titleThis title may be cited as the Federal Public Transportation Act of 2015. 3002.DefinitionsSection 5302 of title 49, United States Code, is amended—
 (1)in paragraph (1)(C) by striking landscaping and; and (2)by adding at the end the following:
					
 (24)Value captureThe term value capture means recovering the increased property value to property located near public transportation resulting from investments in public transportation.
 (25)Base-model busThe term base-model bus means a heavy-duty public transportation bus manufactured to meet, but not exceed, transit-specific minimum performance criteria developed by the Secretary..
				3003.Metropolitan and statewide transportation planning
 (a)In generalSection 5303 of title 49, United States Code, is amended— (1)in subsection (c)(2) by striking and bicycle transportation facilities and inserting , bicycle transportation facilities, and intermodal facilities that support intercity transportation, including intercity buses and intercity bus facilities;
 (2)in subsection (d)— (A)by redesignating paragraphs (3) through (6) as paragraphs (4) through (7), respectively; and
 (B)by inserting after paragraph (2) the following:  (3)Representation (A)In generalDesignation or selection of officials or representatives under paragraph (2) shall be determined by the metropolitan planning organization according to the bylaws or enabling statute of the organization.
 (B)Public transportation representativeSubject to the bylaws or enabling statute of the metropolitan planning organization, a representative of a provider of public transportation may also serve as a representative of a local municipality.
 (C)Powers of certain officialsAn official described in paragraph (2)(B) shall have responsibilities, actions, duties, voting rights, and any other authority commensurate with other officials described in paragraph (2).; and
 (C)in paragraph (5), as so redesignated, by striking paragraph (5) and inserting paragraph (6); (3)in subsection (e)(4)(B) by striking subsection (d)(5) and inserting subsection (d)(6);
 (4)in subsection (g)(3)(A) by inserting tourism, natural disaster risk reduction, after economic development,; (5)in subsection (h)(1)—
 (A)in subparagraph (G) by striking and at the end; (B)in subparagraph (H) by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (I)improve the resilience and reliability of the transportation system.;
 (6)in subsection (i)— (A)in paragraph (2)(A)(i) by striking transit and inserting public transportation facilities, intercity bus facilities;
 (B)in paragraph (6)(A)— (i)by inserting public ports, before freight shippers,; and
 (ii)by inserting (including intercity bus operators, employer-based commuting programs, such as a carpool program, vanpool program, transit benefit program, parking cash-out program, shuttle program, or telework program) after private providers of transportation; and
 (C)in paragraph (8) by striking paragraph (2)(C) each place it appears and inserting paragraph (2)(E); (7)in subsection (k)(3)—
 (A)in subparagraph (A) by inserting (including intercity bus operators, employer-based commuting programs, such as a carpool program, vanpool program, transit benefit program, parking cash-out program, shuttle program, or telework program), job access projects, after reduction; and
 (B)by adding at the end the following:  (C)Congestion management planA metropolitan planning organization with a transportation management area may develop a plan that includes projects and strategies that will be considered in the TIP of such metropolitan planning organization. Such plan shall—
 (i)develop regional goals to reduce vehicle miles traveled during peak commuting hours and improve transportation connections between areas with high job concentration and areas with high concentrations of low-income households;
 (ii)identify existing public transportation services, employer-based commuter programs, and other existing transportation services that support access to jobs in the region; and
 (iii)identify proposed projects and programs to reduce congestion and increase job access opportunities. (D)ParticipationIn developing the plan under subparagraph (C), a metropolitan planning organization shall consult with employers, private and non-profit providers of public transportation, transportation management organizations, and organizations that provide job access reverse commute projects or job-related services to low-income individuals.;
 (8)in subsection (l)— (A)by adding a period at the end of paragraph (1); and
 (B)in paragraph (2)(D) by striking of less than 200,000 and inserting with a population of 200,000 or less; and (9)in subsection (p) by striking Funds set aside under section 104(f) and inserting Funds apportioned under section 104(b)(5).
 (b)Statewide and nonmetropolitan transportation planningSection 5304 of title 49, United States Code, is amended— (1)in subsection (a)(2) by striking and bicycle transportation facilities and inserting , bicycle transportation facilities, and intermodal facilities that support intercity transportation, including intercity buses and intercity bus facilities;
 (2)in subsection (d)— (A)in paragraph (1)—
 (i)in subparagraph (G) by striking and at the end; (ii)in subparagraph (H) by striking the period at the end and inserting ; and; and
 (iii)by adding at the end the following:  (I)improve the resilience and reliability of the transportation system.; and
 (B)in paragraph (2)— (i)in subparagraph (B)(ii) by striking urbanized; and
 (ii)in subparagraph (C) by striking urbanized; and (3)in subsection (f)(3)(A)(ii)—
 (A)by inserting public ports, before freight shippers,; and (B)by inserting (including intercity bus operators, employer-based commuting programs, such as a carpool program, vanpool program, transit benefit program, parking cash-out program, shuttle program, or telework program)  after private providers of transportation.
 3004.Urbanized area formula grantsSection 5307 of title 49, United States Code, is amended— (1)in subsection (a)—
 (A)by redesignating paragraphs (1) and (2) as paragraphs (2) and (3), respectively; (B)by inserting before paragraph (2) (as so redesignated) the following:
						
 (1)Recipient definedIn this section, the term recipient means a designated recipient, State, or local governmental authority that receives a grant under this section directly from the Government.; 
 (C)in paragraph (3) (as so redesignated) by inserting or general public demand response service before during each place it appears; and (D)by adding at the end the following:
						
 (4)Exception to the special ruleNotwithstanding paragraph (3), if a public transportation system described in such paragraph executes a written agreement with 1 or more other public transportation systems to allocate funds under this subsection, other than by measuring vehicle revenue hours, each of the public transportation systems to the agreement may follow the terms of such agreement without regard to the percentages or the measured vehicle revenue hours referred to in such paragraph.; and 
 (2)in subsection (c)(1)(K)(i) by striking 1 percent and inserting one-half of 1 percent. 3005.Fixed guideway capital investment grantsSection 5309 of title 49, United States Code, is amended—
 (1)in subsection (a)(6)— (A)in subparagraph (A) by inserting , small start projects, after new fixed guideway capital projects; and
 (B)by striking subparagraph (B) and inserting the following:  (B)2 or more projects that are any combination of new fixed guideway capital projects, small start projects, and core capacity improvement projects.;
 (2)in subsection (h)(6)— (A)by striking In carrying out and inserting the following:
						
 (A)In generalIn carrying out; and (B)by adding at the end the following:
						
 (B)Optional early ratingAt the request of the project sponsor, the Secretary shall evaluate and rate the project in accordance with paragraphs (4) and (5) and subparagraph (A) of this paragraph upon completion of the analysis required under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).;
 (3)in subsection (i)— (A)in paragraph (1) by striking subsection (d) or (e) and inserting subsection (d), (e), or (h);
 (B)in paragraph (2)— (i)in the matter preceding subparagraph (A) by inserting new fixed guideway capital project or core capacity improvement after federally funded;
 (ii)by striking subparagraph (D) and inserting the following:  (D)the program of interrelated projects, when evaluated as a whole—
 (i)meets the requirements of subsection (d)(2), subsection (e)(2), or paragraphs (3) and (4) of subsection (h), as applicable, if the program is comprised entirely of—
 (I)new fixed guideway capital projects; (II)core capacity improvement projects; or
 (III)small start projects; or (ii)meets the requirements of subsection (d)(2) if the program is comprised of any combination of new fixed guideway projects, small start projects, and core capacity improvement projects.;
 (C)by striking paragraph (3)(A) and inserting the following:  (A)Project advancementA project receiving a grant under this section that is part of a program of interrelated projects may not advance—
 (i)in the case of a small start project, from the project development phase to the construction phase unless the Secretary determines that the program of interrelated projects meets the applicable requirements of this section and there is a reasonable likelihood that the program will continue to meet such requirements; or
 (ii)in the case of a new fixed guideway capital project or a core capacity improvement project, from the project development phase to the engineering phase, or from the engineering phase to the construction phase, unless the Secretary determines that the program of interrelated projects meets the applicable requirements of this section and there is a reasonable likelihood that the program will continue to meet such requirements.;
 (4)in subsection (l)— (A)by striking paragraph (1) and inserting the following:
						
 (1)In generalBased on engineering studies, studies of economic feasibility, and information on the expected use of equipment or facilities, the Secretary shall estimate the net capital project cost. A grant for a new fixed guideway project shall not exceed 50 percent of the net capital project cost. A grant for a core capacity project shall not exceed 80 percent of the net capital project cost of the incremental cost of increasing the capacity in the corridor. A grant for a small start project shall not exceed 80 percent.; and
 (B)by striking paragraph (4) and inserting the following:  (4)Remaining costsThe remainder of the net project costs shall be provided—
 (A)in cash from non-Government sources other than revenues from providing public transportation services;
 (B)from revenues from the sale of advertising and concessions; (C)from an undistributed cash surplus, a replacement or depreciation cash fund or reserve, or new capital; or
 (D)from amounts appropriated or otherwise made available to a department or agency of the Government (other than the Department of Transportation) that are eligible to be expended for transportation.;
 (5)by striking subsection (n) and redesignating subsection (o) as subsection (n); and (6)by adding at the end the following:
					
 (o)Special ruleFor the purposes of calculating the cost effectiveness of a project described in subsection (d) or (e), the Secretary shall not reduce or eliminate the capital costs of art and landscaping elements from the annualized capital cost calculation..
 3006.Formula grants for enhanced mobility of seniors and individuals with disabilitiesSection 5310 of title 49, United States Code, is amended by adding at the end the following:  (i)Best practicesThe Secretary shall collect from, review, and disseminate to public transit agencies innovative practices, program models, new service delivery options, findings from activities under subsection (h), and transit cooperative research program reports..
 3007.Formula grants for rural areasSection 5311(g)(3) of title 49, United States Code, is amended— (1)by redesignating subparagraphs (A) through (D) as subparagraphs (C) through (F), respectively;
 (2)by inserting before subparagraph (C) (as so redesignated) the following:  (A)may be provided in cash from non-Government sources other than revenues from providing public transportation services;
 (B)may be provided from revenues from the sale of advertising and concessions;; and (3)in subparagraph (F) (as so redesignated) by inserting , including all operating and capital costs of such service whether or not offset by revenue from such service, after the costs of a private operator for the unsubsidized segment of intercity bus service.
				3008.Public transportation innovation
 (a)Consolidation of programsSection 5312 of title 49, United States Code, is amended— (1)by striking the section designation and heading and inserting the following:
						
							5312.Public transportation innovation;
 (2)by redesignating subsections (a) through (f) as subsections (b) through (g), respectively; (3)by inserting before subsection (b) (as so redesignated) the following:
						
 (a)In generalThe Secretary shall provide assistance for projects and activities to advance innovative public transportation research and development in accordance with the requirements of this section.;
 (4)in subsection (e)(5) (as so redesignated)— (A)in subparagraph (A) by striking clause (vi) and redesignating clause (vii) as clause (vi);
 (B)in subparagraph (B) by striking recipients and inserting participants; (C)in subparagraph (C) by striking clause (ii) and inserting the following:
							
 (ii)Government share of costs for certain projectsA grant for a project carried out under this paragraph shall be 80 percent of the net project cost of the project unless the grant recipient requests a lower grant percentage.; and
 (D)by striking subparagraph (G); (5)in subsection (f) (as so redesignated)—
 (A)by striking (f) and all that follows before paragraph (1) and inserting the following:  (f)Annual report on researchNot later than the first Monday in February of each year, the Secretary shall make available to the public on the Web site of the Department of Transportation, a report that includes—;
 (B)in paragraph (1) by adding and at the end; (C)in paragraph (2) by striking ; and and inserting a period; and
 (D)by striking paragraph (3); and (6)by adding at the end the following:
						
							(h)Transit cooperative research program
 (1)In generalThe amounts made available under section 5338(b) are available for a public transportation cooperative research program.
								(2)Independent governing board
 (A)EstablishmentThe Secretary shall establish an independent governing board for the program under this subsection. (B)RecommendationsThe board shall recommend public transportation research, development, and technology transfer activities the Secretary considers appropriate.
 (3)Federal assistanceThe Secretary may make grants to, and enter into cooperative agreements with, the National Academy of Sciences to carry out activities under this subsection that the Secretary considers appropriate.
 (4)Government's shareIf there would be a clear and direct financial benefit to an entity under a grant or contract financed under this subsection, the Secretary shall establish a Government share consistent with that benefit.
 (5)Limitation on applicabilitySubsections (f) and (g) shall not apply to activities carried out under this subsection.. (b)Conforming amendmentsSection 5312 of such title (as amended by subsection (a) of this section) is further amended—
 (1)in subsection (c)(1) by striking subsection (a)(2) and inserting subsection (b)(2); (2)in subsection (d)—
 (A)in paragraph (1) by striking subsection (a)(2) and inserting subsection (b)(2); and (B)in paragraph (2)(A) by striking subsection (b) and inserting subsection (c);
 (3)in subsection (e)(2) in each of subparagraphs (A) and (B) by striking subsection (a)(2) and inserting subsection (b)(2); and (4)in subsection (f)(2) by striking subsection (d)(4) and inserting subsection (e)(4).
 (c)RepealSection 5313 of such title, and the item relating to that section in the analysis for chapter 53 of such title, are repealed.
 (d)Clerical amendmentThe analysis for chapter 53 of such title is amended by striking the item relating to section 5312 and inserting the following:
					
						
							5312. Public transportation innovation..
				3009.Technical assistance and workforce development
 (a)In generalSection 5314 of title 49, United States Code, is amended to read as follows:  5314.Technical assistance and workforce development (a)Technical assistance and standards (1)Technical assistance and standards development (A)In generalThe Secretary may make grants and enter into contracts, cooperative agreements, and other agreements (including agreements with departments, agencies, and instrumentalities of the Government) to carry out activities that the Secretary determines will assist recipients of assistance under this chapter to—
 (i)more effectively and efficiently provide public transportation service; (ii)administer funds received under this chapter in compliance with Federal law; and
 (iii)improve public transportation. (B)Eligible activitiesThe activities carried out under subparagraph (A) may include—
 (i)technical assistance; and (ii)the development of voluntary and consensus-based standards and best practices by the public transportation industry, including standards and best practices for safety, fare collection, intelligent transportation systems, accessibility, procurement, security, asset management to maintain a state of good repair, operations, maintenance, vehicle propulsion, communications, and vehicle electronics.
 (2)Technical assistanceThe Secretary, through a competitive bid process, may enter into contracts, cooperative agreements, and other agreements with national nonprofit organizations that have the appropriate demonstrated capacity to provide public-transportation-related technical assistance under this subsection. The Secretary may enter into such contracts, cooperative agreements, and other agreements to assist providers of public transportation to—
 (A)comply with the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) through technical assistance, demonstration programs, research, public education, and other activities related to complying with such Act;
 (B)comply with human services transportation coordination requirements and to enhance the coordination of Federal resources for human services transportation with those of the Department of Transportation through technical assistance, training, and support services related to complying with such requirements;
 (C)meet the transportation needs of elderly individuals; (D)increase transit ridership in coordination with metropolitan planning organizations and other entities through development around public transportation stations through technical assistance and the development of tools, guidance, and analysis related to market-based development around transit stations;
 (E)address transportation equity with regard to the effect that transportation planning, investment, and operations have for low-income and minority individuals;
 (F)facilitate best practices to promote bus driver safety; (G)meet the requirements of sections 5323(j) and 5323(m);
 (H)assist with the development and deployment of zero emission transit technologies; and (I)any other technical assistance activity that the Secretary determines is necessary to advance the interests of public transportation.
 (3)Annual report on technical assistanceNot later than the first Monday in February of each year, the Secretary shall submit to the Committee on Banking, Housing, and Urban Affairs and the Committee on Appropriations of the Senate and the Committee on Transportation and Infrastructure, the Committee on Science, Space, and Technology, and the Committee on Appropriations of the House of Representatives a report that includes—
 (A)a description of each project that received assistance under this subsection during the preceding fiscal year;
 (B)an evaluation of the activities carried out by each organization that received assistance under this subsection during the preceding fiscal year;
 (C)a proposal for allocations of amounts for assistance under this subsection for the subsequent fiscal year; and
 (D)measurable outcomes and impacts of the programs funded under subsections (b) and (c). (4)Government share of costs (A)In generalThe Government share of the cost of an activity carried out using a grant under this subsection may not exceed 80 percent.
 (B)Non-Government shareThe non-Government share of the cost of an activity carried out using a grant under this subsection may be derived from in-kind contributions.
									(b)Human resources and training
 (1)In generalThe Secretary may undertake, or make grants and contracts for, programs that address human resource needs as they apply to public transportation activities. A program may include—
 (A)an employment training program; (B)an outreach program to increase veteran, minority, and female employment in public transportation activities;
 (C)research on public transportation personnel and training needs; (D)training and assistance for veteran and minority business opportunities; and
 (E)consensus-based national training standards and certifications in partnership with industry stakeholders.
									(2)Innovative public transportation frontline workforce development program
 (A)In generalThe Secretary shall establish a competitive grant program to assist the development of innovative activities eligible for assistance under subparagraph (1).
 (B)Eligible programsA program eligible for assistance under subsection (a) shall— (i)develop apprenticeships for transit maintenance and operations occupations, including hands-on, peer trainer, classroom and on-the-job training as well as training for instructors and on-the-job mentors;
 (ii)build local, regional, and statewide transit training partnerships in coordination with entities such as local employers, local public transportation operators, labor union organizations, workforce development boards, State workforce agencies, State apprenticeship agencies (where applicable), and community colleges and university transportation centers, to identify and address workforce skill gaps and develop skills needed for delivering quality transit service and supporting employee career advancement;
 (iii)provide improved capacity for safety, security, and emergency preparedness in local transit systems through—
 (I)developing the role of the frontline workforce in building and sustaining safety culture and safety systems in the industry and in individual public transportation systems;
 (II)specific training, in coordination with the National Transit Institute, on security and emergency preparedness, including protocols for coordinating with first responders and working with the broader community to address natural disasters or other threats to transit systems; and
 (III)training to address frontline worker roles in promoting health and safety for transit workers and the riding public, and improving communication during emergencies between the frontline workforce and the riding public;
 (iv)address current or projected workforce shortages by developing career pathway partnerships with high schools, community colleges, and other community organizations for recruiting and training underrepresented populations, including minorities, women, individuals with disabilities, veterans, and low-income populations as successful transit employees who can develop careers in the transit industry; or
 (v)address youth unemployment by directing the Secretary to award grants to local entities for work-based training and other work-related and educational strategies and activities of demonstrated effectiveness to provide unemployed, low-income young adults and low-income youth with skills that will lead to employment.
 (C)Selection of recipientsTo the maximum extent feasible, the Secretary shall select recipients that— (i)are geographically diverse;
 (ii)address the workforce and human resources needs of large public transportation providers; (iii)address the workforce and human resources needs of small public transportation providers;
 (iv)address the workforce and human resources needs of urban public transportation providers; (v)address the workforce and human resources needs of rural public transportation providers;
 (vi)advance training related to maintenance of alternative energy, energy efficiency, or zero emission vehicles and facilities used in public transportation;
 (vii)target areas with high rates of unemployment; (viii)address current or projected workforce shortages in areas that require technical expertise; and
 (ix)advance opportunities for minorities, women, veterans, individuals with disabilities, low-income populations, and other underserved populations.
 (D)Program outcomesA recipient of assistance under this subsection shall demonstrate outcomes for any program that includes skills training, on-the-job training, and work-based learning, including—
 (i)the impact on reducing public transportation workforce shortages in the area served; (ii)the diversity of training participants; and
 (iii)the number of participants obtaining certifications or credentials required for specific types of employment.
 (3)Government's share of costsThe Government share of the cost of a project carried out using a grant under paragraph (1) or (2) shall be 50 percent.
 (4)Use for technical assistanceThe Secretary may use not more than 1 percent of amounts made available to carry out this section to provide technical assistance for activities and programs developed, conducted, and overseen under paragraphs (1) and (2).
								(c)National Transit Institute
 (1)EstablishmentThe Secretary shall establish a national transit institute and award grants to a public, 4-year institution of higher education, as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)), in order to carry out the duties of the institute.
								(2)Duties
 (A)In generalIn cooperation with the Federal Transit Administration, State transportation departments, public transportation authorities, and national and international entities, the institute established under paragraph (1) shall develop and conduct training and educational programs for Federal, State, and local transportation employees, United States citizens, and foreign nationals engaged or to be engaged in Government-aid public transportation work.
 (B)Training and educational programsThe training and educational programs developed under subparagraph (A) may include courses in recent developments, techniques, and procedures related to—
 (i)intermodal and public transportation planning; (ii)management;
 (iii)environmental factors; (iv)acquisition and joint-use rights-of-way;
 (v)engineering and architectural design; (vi)procurement strategies for public transportation systems;
 (vii)turnkey approaches to delivering public transportation systems; (viii)new technologies;
 (ix)emission reduction technologies; (x)ways to make public transportation accessible to individuals with disabilities;
 (xi)construction, construction management, insurance, and risk management; (xii)maintenance;
 (xiii)contract administration; (xiv)inspection;
 (xv)innovative finance; (xvi)workplace safety; and
 (xvii)public transportation security. (3)Providing education and trainingEducation and training of Government, State, and local transportation employees under this subsection shall be provided—
 (A)by the Secretary at no cost to the States and local governments for subjects that are a Government program responsibility; or
 (B)when the education and training are paid under paragraph (4), by the State, with the approval of the Secretary, through grants and contracts with public and private agencies, other institutions, individuals, and the institute.
 (4)Availability of amountsNot more than 0.5 percent of the amounts made available for a fiscal year beginning after September 30, 1991, to a State or public transportation authority in the State to carry out sections 5307 and 5309 is available for expenditure by the State and public transportation authorities in the State, with the approval of the Secretary, to pay not more than 80 percent of the cost of tuition and direct educational expenses related to educating and training State and local transportation employees under this subsection..
 (b)RepealSection 5322 of such title, and the item relating to that section in the analysis for chapter 53 of such title, are repealed.
 (c)Clerical amendmentThe analysis for chapter 53 of such title is amended by striking the item relating to section 5314 and inserting the following:
					
						
							5314. Technical assistance and workforce development..
 3010.Bicycle facilitiesSection 5319 of title 49, United States Code, is amended— (1)by striking 90 percent and inserting 80 percent; and
 (2)by striking 95 percent and inserting 80 percent. 3011.General provisionsSection 5323 of title 49, United States Code, is amended—
 (1)in subsection (h)— (A)in paragraph (1) by striking or at the end;
 (B)by redesignating paragraph (2) as paragraph (3); and (C)by inserting after paragraph (1) the following:
						
 (2)pay incremental costs of incorporating art or landscaping into facilities, including the costs of an artist on the design team; or;
 (2)in subsection (i) by adding at the end the following:  (3)Acquisition of base-model busesA grant for the acquisition of a base-model bus for use in public transportation may be not more than 85 percent of the net project cost.; 
 (3)in subsection (j)(2) by striking subparagraph (C) and inserting the following:  (C)when procuring rolling stock (including train control, communication, and traction power equipment) under this chapter—
 (i)the cost of components and subcomponents produced in the United States— (I)for fiscal years 2016 and 2017, is more than 60 percent of the cost of all components of the rolling stock;
 (II)for fiscal years 2018 and 2019, is more than 65 percent of the cost of all components of the rolling stock; and
 (III)for fiscal year 2020 and each fiscal year thereafter, is more than 70 percent of the cost of all components of the rolling stock; and
 (ii)final assembly of the rolling stock has occurred in the United States; or; and (4)by adding at the end the following:
					
 (s)Value capture revenue eligible for local shareA recipient of assistance under this chapter may use the revenue generated from value capture financing mechanisms as local matching funds for capital projects and operating costs eligible under this chapter.
 (t)Special condition on charter bus transportation serviceIf, in a fiscal year, the Secretary is prohibited by law from enforcing regulations related to charter bus service under part 604 of title 49, Code of Federal Regulations, for any transit agency that during fiscal year 2008 was both initially granted a 60-day period to come into compliance with such part 604, and then was subsequently granted an exception from such part—
 (1)the transit agency shall be precluded from receiving its allocation of urbanized area formula grant funds for that fiscal year; and
 (2)any amounts withheld pursuant to paragraph (1) shall be added to the amount that the Secretary may apportion under section 5336 in the following fiscal year..
 3012.Public transportation safety programSection 5329 of title 49, United States Code, is amended— (1)in subsection (b)(2)—
 (A)in subparagraph (C) by striking and at the end; (B)by redesignating subparagraph (D) as subparagraph (E); and
 (C)by inserting after subparagraph (C) the following:  (D)minimum safety standards to ensure the safe operation of public transportation systems that—
 (i)are not related to performance standards for public transportation vehicles developed under subparagraph (C); and
 (ii)to the extent practicable, take into consideration— (I)relevant recommendations of the National Transportation Safety Board;
 (II)best practices standards developed by the public transportation industry; (III)any minimum safety standards or performance criteria being implemented across the public transportation industry;
 (IV)relevant recommendations from the report under section 3018 of the Surface Transportation Reauthorization and Reform Act of 2015; and
 (V)any additional information that the Secretary determines necessary and appropriate;; (2)by striking subsection (f) and inserting the following:
					
						(f)Authority of Secretary
 (1)In generalIn carrying out this section, the Secretary may— (A)conduct inspections, investigations, audits, examinations, and testing of the equipment, facilities, rolling stock, and operations of the public transportation system of a recipient;
 (B)make reports and issue directives with respect to the safety of the public transportation system of a recipient or the public transportation industry generally;
 (C)in conjunction with an accident investigation or an investigation into a pattern or practice of conduct that negatively affects public safety, issue a subpoena to, and take the deposition of, any employee of a recipient or a State safety oversight agency, if—
 (i)before the issuance of the subpoena, the Secretary requests a determination by the Attorney General as to whether the subpoena will interfere with an ongoing criminal investigation; and
 (ii)the Attorney General— (I)determines that the subpoena will not interfere with an ongoing criminal investigation; or
 (II)fails to make a determination under clause (i) before the date that is 30 days after the date on which the Secretary makes a request under clause (i);
 (D)require the production of documents by, and prescribe recordkeeping and reporting requirements for, a recipient or a State safety oversight agency;
 (E)investigate public transportation accidents and incidents and provide guidance to recipients regarding prevention of accidents and incidents;
 (F)at reasonable times and in a reasonable manner, enter and inspect relevant records of the public transportation system of a recipient; and
 (G)issue rules to carry out this section. (2)Additional authority (A)Administration of State safety oversight activitiesIf the Secretary finds that a State safety oversight agency that oversees a rail fixed guideway system operating in more than 2 States has become incapable of providing adequate safety oversight of such system, the Secretary may administer State safety oversight activities for such rail fixed guideway system until the States develop a State safety oversight program certified by the Secretary in accordance with subsection (e).
 (B)FundingTo carry out administrative and oversight activities authorized by this paragraph, the Secretary may use—
 (i)grant funds apportioned to an eligible State under subsection (e)(6) to develop or carry out a State safety oversight program; and
 (ii)grant funds apportioned to an eligible State under subsection (e)(6) that have not been obligated within the administrative period of availability.;
 (3)in subsection (g)(1)— (A)in the matter preceding subparagraph (A) by striking an eligible State, as defined in subsection (e), and inserting a recipient;
 (B)in subparagraph (C) by striking and at the end; (C)in subparagraph (D) by striking the period at the end and inserting ; or; and
 (D)by adding at the end the following:  (E)withholding not more than 25 percent of financial assistance under section 5307.; and
 (4)in subsection (g)(2)— (A)in subparagraph (A)—
 (i)by inserting after funds the following: or withhold funds; and (ii)by inserting or (1)(E) after paragraph (1)(D);
 (B)by redesignating subparagraph (B) as subparagraph (C); and (C)by inserting after subparagraph (A) the following:
						
 (B)LimitationThe Secretary may only withhold funds in accordance with paragraph (1)(E), if enforcement actions under subparagraph (A), (B), (C), or (D) did not bring the recipient into compliance..
 3013.ApportionmentsSection 5336 of title 49, United States Code, is amended— (1)in subsection (a) in the matter preceding paragraph (1) by striking subsection (h)(4) and inserting subsection (g)(5);
 (2)in subsection (b)(2)(E) by striking 22.27 percent and inserting 27 percent; (3)by striking subsection (g) and redesignating subsections (h), (i), and (j) as subsections (g), (h), and (i), respectively;
 (4)in subsection (g) (as so redesignated)— (A)in paragraph (2) by striking subsection (j) and inserting subsection (i); and
 (B)by striking paragraph (3) and inserting the following:  (3)of amounts not apportioned under paragraphs (1) and (2)—
 (A)for fiscal years 2016 through 2018, 1.5 percent shall be apportioned to urbanized areas with populations of less than 200,000 in accordance with subsection (h); and
 (B)for fiscal years 2019 through 2021, 2 percent shall be apportioned to urbanized areas with populations of less than 200,000 in accordance with subsection (h);;
 (5)in subsection (h)(2)(A) (as so redesignated) by striking subsection (h)(3) and inserting subsection (g)(3); and (6)in subsection (i) (as so redesignated) by striking subsection (h)(2) and inserting subsection (g)(2).
 3014.State of good repair grantsSection 5337 of title 49, United States Code, is amended— (1)in subsection (d)—
 (A)in paragraph (1) by striking on a facility with access for other high-occupancy vehicles and inserting on high-occupancy vehicle lanes during peak hours; (B)in paragraph (2) by inserting vehicle after motorbus; and
 (C)by adding at the end the following:  (5)Use of fundsA recipient in an urbanized area may use any portion of the amount apportioned to the recipient under this subsection for high intensity fixed guideway state of good repair projects under subsection (c) if the recipient demonstrates to the satisfaction of the Secretary that the high intensity motorbus public transportation vehicles in the urbanized area are in a state of good repair.; and
 (2)by adding at the end the following:  (e)Government share of costs (1)Capital projectsA grant for a capital project under this section shall be for 80 percent of the net project cost of the project. The recipient may provide additional local matching amounts.
 (2)Remaining costsThe remainder of the net project cost shall be provided— (A)in cash from non-Government sources other than revenues from providing public transportation services;
 (B)from revenues derived from the sale of advertising and concessions; (C)from an undistributed cash surplus, a replacement or depreciation cash fund or reserve, or new capital; or
 (D)from amounts appropriated or otherwise made available to a department or agency of the Government (other than the Department of Transportation) that are eligible to be expended for transportation..
 3015.AuthorizationsSection 5338 of title 49, United States Code, is amended to read as follows:  5338.Authorizations (a)Formula grants (1)In generalThere shall be available from the Mass Transit Account of the Highway Trust Fund to carry out sections 5305, 5307, 5310, 5311, 5314(c), 5318, 5335, 5337, 5339, and 5340, and section 20005(b) of the Federal Public Transportation Act of 2012—
 (A)$8,723,925,000 for fiscal year 2016; (B)$8,879,211,000 for fiscal year 2017;
 (C)$9,059,459,000 for fiscal year 2018; (D)$9,240,648,000 for fiscal year 2019;
 (E)$9,429,000,000 for fiscal year 2020; and (F)$9,617,580,000 for fiscal year 2021.
								(2)Allocation of funds
 (A)Section 5305Of the amounts made available under paragraph (1), there shall be available to carry out section 5305—
 (i)$128,800,000 for fiscal year 2016; (ii)$128,800,000 for fiscal year 2017;
 (iii)$131,415,000 for fiscal year 2018; (iv)$134,043,000 for fiscal year 2019;
 (v)$136,775,000 for fiscal year 2020; and (vi)$139,511,000 for fiscal year 2021.
 (B)Pilot program$10,000,000 for each of fiscal years 2016 through 2021, shall be available to carry out section 20005(b) of the Federal Public Transportation Act of 2012;
 (C)Section 5307Of the amounts made available under paragraph (1), there shall be allocated in accordance with section 5336 to provide financial assistance for urbanized areas under section 5307—
 (i)$4,458,650,000 for fiscal year 2016; (ii)$4,458,650,000 for fiscal year 2017;
 (iii)$4,549,161,000 for fiscal year 2018; (iv)$4,640,144,000 for fiscal year 2019;
 (v)$4,734,724,000 for fiscal year 2020; and (vi)$4,829,418,000 for fiscal year 2021.
 (D)Section 5310Of the amounts made available under paragraph (1), there shall be available to provide financial assistance for services for the enhanced mobility of seniors and individuals with disabilities under section 5310—
 (i)$262,175,000 for fiscal year 2016; (ii)$266,841,000 for fiscal year 2017;
 (iii)$272,258,000 for fiscal year 2018; (iv)$277,703,000 for fiscal year 2019;
 (v)$283,364,000 for fiscal year 2020; and (vi)$289,031,000 for fiscal year 2021.
									(E)Section 5311
 (i)In generalOf the amounts made available under paragraph (1), there shall be available to provide financial assistance for rural areas under section 5311—
 (I)$607,800,000 for fiscal year 2016; (II)$607,800,000 for fiscal year 2017;
 (III)$620,138,000 for fiscal year 2018; (IV)$632,541,000 for fiscal year 2019;
 (V)$645,434,000 for fiscal year 2020; and (VI)$658,343,000 for fiscal year 2021.
 (ii)SuballocationOf the amounts made available under clause (i)— (I)there shall be available to carry out section 5311(c)(1) not less than $30,000,000 for each of fiscal years 2016 through 2021; and
 (II)there shall be available to carry out section 5311(c)(2) not less than $20,000,000 for each of fiscal years 2016 through 2021.
 (F)Section 5314(c)Of the amounts made available under paragraph (1), there shall be available for the national transit institute under section 5314(c) $5,000,000 for each of fiscal years 2016 through 2021.
 (G)Section 5318Of the amounts made available under paragraph (1), there shall be available for bus testing under section 5318 $3,000,000 for each of fiscal years 2016 through 2021.
 (H)Section 5335Of the amounts made available under paragraph (1), there shall be available to carry out section 5335 $3,850,000 for each of fiscal years 2016 through 2021.
 (I)Section 5337Of the amounts made available under paragraph (1), there shall be available to carry out section 5337—
 (i)$2,198,389,000 for fiscal year 2016; (ii)$2,237,520,000 for fiscal year 2017;
 (iii)$2,282,941,000 for fiscal year 2018; (iv)$2,328,600,000 for fiscal year 2019;
 (v)$2,376,064,000 for fiscal year 2020; and (vi)$2,423,585,000 for fiscal year 2021.
 (J)Section 5339(c)Of the amounts made available under paragraph (1), there shall be available for bus and bus facilities programs under section 5339(c)—
 (i)$430,000,000 for fiscal year 2016; (ii)$431,850,000 for fiscal year 2017;
 (iii)$445,120,000 for fiscal year 2018; (iv)$458,459,000 for fiscal year 2019;
 (v)$472,326,000 for fiscal year 2020; and (vi)$486,210,000 for fiscal year 2021.
 (K)Section 5339(d)Of the amounts made available under paragraph (1), there shall be available for bus and bus facilities competitive grants under 5339(d)—
 (i)$90,000,000 for fiscal year 2016; and (ii)$200,000,000 for each of fiscal years 2017 through 2021.
 (L)Section 5340Of the amounts made available under paragraph (1), there shall be allocated in accordance with section 5340 to provide financial assistance for urbanized areas under section 5307 and rural areas under section 5311—
 (i)$525,900,000 for fiscal year 2016; (ii)$525,900,000 for fiscal year 2017;
 (iii)$536,576,000 for fiscal year 2018; (iv)$547,307,000 for fiscal year 2019;
 (v)$558,463,000 for fiscal year 2020; and (vi)$569,632,000 for fiscal year 2021.
 (b)Research, development demonstration and deployment projectsThere are authorized to be appropriated to carry out section 5312— (1)$33,495,000 for fiscal year 2016;
 (2)$34,091,000 for fiscal year 2017; (3)$34,783,000 for fiscal year 2018;
 (4)$35,479,000 for fiscal year 2019; (5)$36,202,000 for fiscal year 2020; and
 (6)$36,926,000 for fiscal year 2021. (c)Technical assistance, standards, and workforce developmentThere are authorized to be appropriated to carry out section 5314—
 (1)$6,156,000 for fiscal year 2016; (2)$8,152,000 for fiscal year 2017;
 (3)$10,468,000 for fiscal year 2018; (4)$12,796,000 for fiscal year 2019;
 (5)$15,216,000 for fiscal year 2020; and (6)$17,639,000 for fiscal year 2021.
 (d)Capital investment grantsThere are authorized to be appropriated to carry out section 5309— (1)$2,029,000,000 for fiscal year 2016;
 (2)$2,065,000,000 for fiscal year 2017; (3)$2,106,000,000 for fiscal year 2018;
 (4)$2,149,000,000 for fiscal year 2019; (5)$2,193,000,000 for fiscal year 2020; and
 (6)$2,237,000,000 for fiscal year 2021. (e)Administration (1)In generalThere are authorized to be appropriated to carry out section 5334, $105,933,000 for fiscal years 2016 through 2021.
 (2)Section 5329Of the amounts authorized to be appropriated under paragraph (1), not less than $4,500,000 for each of fiscal years 2016 through 2021 shall be available to carry out section 5329.
 (3)Section 5326Of the amounts made available under paragraph (1), not less than $1,000,000 for each of fiscal years 2016 through 2021 shall be available to carry out section 5326.
 (f)Period of availabilityAmounts made available by or appropriated under this section shall remain available for obligation for a period of 3 years after the last day of the fiscal year for which the funds are authorized.
						(g)Grants as contractual obligations
 (1)Grants financed from highway trust fundA grant or contract that is approved by the Secretary and financed with amounts made available from the Mass Transit Account of the Highway Trust Fund pursuant to this section is a contractual obligation of the Government to pay the Government share of the cost of the project.
 (2)Grants financed from general fundA grant or contract that is approved by the Secretary and financed with amounts appropriated in advance from the general fund of the Treasury pursuant to this section is a contractual obligation of the Government to pay the Government share of the cost of the project only to the extent that amounts are appropriated for such purpose by an Act of Congress.
							(h)Oversight
 (1)In generalOf the amounts made available to carry out this chapter for a fiscal year, the Secretary may use not more than the following amounts for the activities described in paragraph (2):
 (A)0.5 percent of amounts made available to carry out section 5305. (B)0.75 percent of amounts made available to carry out section 5307.
 (C)1 percent of amounts made available to carry out section 5309. (D)1 percent of amounts made available to carry out section 601 of the Passenger Rail Investment and Improvement Act of 2008 (Public Law 110–432; 122 Stat. 4968).
 (E)0.5 percent of amounts made available to carry out section 5310. (F)0.5 percent of amounts made available to carry out section 5311.
 (G)0.75 percent of amounts made available to carry out section 5337(c), of which not less than 0.25 percent shall be available to carry out section 5329.
 (H)0.75 percent of amounts made available to carry out section 5339. (2)ActivitiesThe activities described in this paragraph are as follows:
 (A)Activities to oversee the construction of a major capital project. (B)Activities to review and audit the safety and security, procurement, management, and financial compliance of a recipient or subrecipient of funds under this chapter.
 (C)Activities to provide technical assistance generally, and to provide technical assistance to correct deficiencies identified in compliance reviews and audits carried out under this section.
 (3)Government share of costsThe Government shall pay the entire cost of carrying out a contract under this subsection. (4)Availability of certain fundsFunds made available under paragraph (1)(C) shall be available to the Secretary before allocating the funds appropriated to carry out any project under a full funding grant agreement..
			3016.Bus and bus facility grants
 (a)In generalSection 5339 of title 49, United States Code, is amended to read as follows:  5339.Bus and bus facility grants (a)General authorityThe Secretary may make grants under this section to assist eligible recipients described in subsection (b)(1) in financing capital projects—
 (1)to replace, rehabilitate, and purchase buses and related equipment; and (2)to construct bus-related facilities.
								(b)Eligible recipients and subrecipients
 (1)RecipientsEligible recipients under this section are designated recipients that operate fixed route bus service or that allocate funding to fixed route bus operators.
 (2)SubrecipientsA designated recipient that receives a grant under this section may allocate amounts of the grant to subrecipients that are public agencies or private nonprofit organizations engaged in public transportation.
								(c)Formula grant distribution of funds
 (1)In generalFunds made available for making grants under this subsection shall be distributed as follows: (A)National distribution$65,500,000 for each of fiscal years 2016 through 2021 shall be allocated to all States and territories, with each State receiving $1,250,000, and each territory receiving $500,000, for each such fiscal year.
 (B)Distribution using population and service factorsThe remainder of the funds not otherwise distributed under paragraph (1) shall be allocated pursuant to the formula set forth in section 5336 (other than subsection (b) of that section).
									(2)Transfers of apportionments
 (A)Transfer flexibility for national distribution fundsThe Governor of a State may transfer any part of the State's apportionment under subparagraph (A) to supplement—
 (i)amounts apportioned to the State under section 5311(c); or (ii)amounts apportioned to urbanized areas under subsections (a) and (c) of section 5336.
 (B)Transfer flexibility for population and service factors fundsThe Governor of a State may expend in an urbanized area with a population of less than 200,000 any amounts apportioned under paragraph (1)(B) that are not allocated to designated recipients in urbanized areas with a population of 200,000 or more.
									(3)Period of availability to recipients
 (A)In generalAmounts made available under this subsection may be obligated by a recipient for 3 years after the fiscal year in which the amount is apportioned.
 (B)Reapportionment of unobligated amountsNot later than 30 days after the end of the 3-year period described in subparagraph (A), any amount that is not obligated on the last day of that period shall be added to the amount that may be apportioned under this subsection in the next fiscal year.
									(4)Pilot program for cost-effective capital investment
 (A)In generalFor each of fiscal years 2016 through 2021, the Secretary shall carry out a pilot program under which an eligible designated recipient (as described in subsection (c)(1)) in an urbanized area with population of not less than 200,000 and not more than 999,999 may elect to participate in a State pool in accordance with this paragraph.
 (B)Purpose of State poolsThe purpose of a State pool shall be to allow for transfers of formula grant funds made available under this subsection among the designated recipients participating in the State pool in a manner that supports the transit asset management plans of the designated recipients under section 5326.
 (C)Requests for participationA State, and designated recipients in the State described in subparagraph (A), may submit to the Secretary a request for participation in the program under procedures to be established by the Secretary. A designated recipient for a multistate area may participate in only 1 State pool.
 (D)Allocations to participating StatesFor each fiscal year, the Secretary shall allocate to each State participating in the program the total amount of funds that otherwise would be allocated to the urbanized areas of the designated recipients participating in the State’s pool for that fiscal year pursuant to the formula referred to in paragraph (1).
 (E)Allocations to designated recipients in State poolsA State shall distribute the amount that is allocated to the State for a fiscal year under subparagraph (D) among the designated recipients participating in the State’s pool in a manner that supports the transit asset management plans of the recipients under section 5326.
 (F)Allocation plansA State participating in the program shall develop an allocation plan for the period of fiscal years 2016 through 2021 to ensure that a designated recipient participating in the State’s pool receives under the program an amount of funds that equals the amount of funds that would have otherwise been available to the designated recipient for that period pursuant to the formula referred to in paragraph (1).
 (G)GrantsThe Secretary shall make grants under this subsection for a fiscal year to a designated recipient participating in a State pool following notification by the State of the allocation amount determined under subparagraph (E).
									(d)Competitive grants for bus state of good repair
 (1)In generalThe Secretary may make grants under this subsection to eligible recipients described in subsection (b)(1) to assist in financing capital projects described in subsection (a).
 (2)Grant considerationsIn making grants under this subsection, the Secretary shall consider the age and condition of buses, bus fleets, related equipment, and bus-related facilities of an eligible recipient.
 (3)Statewide applicationsA State may submit a statewide application on behalf of a public agency or private nonprofit organization engaged in public transportation in rural areas or other areas for which the State allocates funds. The submission of a statewide application shall not preclude the submission and consideration of any application under this subsection from other eligible recipients in an urbanized area in a State.
 (4)Requirements for SecretaryThe Secretary shall— (A)disclose all metrics and evaluation procedures to be used in considering grant applications under this subsection upon issuance of the notice of funding availability in the Federal Register; and
 (B)publish a summary of final scores for selected projects, metrics, and other evaluations used in awarding grants under this subsection in the Federal Register.
 (5)Availability of fundsAny amounts made available to carry out this subsection— (A)shall remain available for 2 fiscal years after the fiscal year for which the amount is made available; and
 (B)following the period of availability shall be made available to be apportioned under subsection (c) for the following fiscal year.
 (6)LimitationOf the amounts made available under this subsection, not more than 15 percent in fiscal year 2016 and not more than 5 percent in each of fiscal years 2017 through 2021 may be awarded to a single recipient.
 (7)Grant flexibilityIf the Secretary determines that there are not sufficient grant applications that meet the metrics described in paragraph (4)(A) to utilize the full amount of funds made available to carry out this subsection for a fiscal year, the Secretary may use the remainder of the funds for making apportionments under sections 5307 and 5311.
								(e)Generally applicable provisions
 (1)Grant requirementsA grant under this section shall be subject to the requirements of— (A)section 5307 for recipients of grants made in urbanized areas; and
 (B)section 5311 for recipients of grants made in rural areas. (2)Government's share of costs (A)Capital projectsA grant for a capital project under this section shall be for 80 percent of the net capital costs of the project. A recipient of a grant under this section may provide additional local matching amounts.
 (B)Remaining costsThe remainder of the net project cost shall be provided— (i)in cash from non-Government sources other than revenues from providing public transportation services;
 (ii)from revenues derived from the sale of advertising and concessions; (iii)from an undistributed cash surplus, a replacement or depreciation cash fund or reserve, or new capital; or
 (iv)from amounts received under a service agreement with a State or local social service agency or private social service organization.
 (f)DefinitionsIn this section, the following definitions apply: (1)StateThe term State means a State of the United States.
 (2)TerritoryThe term territory means the District of Columbia, Puerto Rico, the Northern Mariana Islands, Guam, American Samoa, and the United States Virgin Islands..
 (b)Clerical amendmentThe analysis for chapter 53 of title 49, United States Code, is amended by striking the item relating to section 5339 and inserting the following:
					
						
							5339. Bus and bus facility grants..
 3017.Obligation ceilingNotwithstanding any other provision of law, the total of all obligations from amounts made available from the Mass Transit Account of the Highway Trust Fund by subsection (a) of section 5338 of title 49, United States Code, shall not exceed—
 (1)$8,724,000,000 in fiscal year 2016; (2)$8,879,000,000 in fiscal year 2017;
 (3)$9,059,000,000 in fiscal year 2018; (4)$9,240,000,000 in fiscal year 2019;
 (5)$9,429,000,000 in fiscal year 2020; and (6)$9,618,000,000 in fiscal year 2021.
				3018.Innovative procurement
 (a)DefinitionsIn this section, the following definitions apply: (1)Cooperative procurement contractThe term cooperative procurement contract means a contract—
 (A)entered into between a State government and 1 or more vendors; and (B)under which the vendors agree to provide an option to purchase rolling stock and related equipment to multiple participants.
 (2)Lead procurement agencyThe term lead procurement agency means a State government that acts in an administrative capacity on behalf of each participant in a cooperative procurement contract.
 (3)ParticipantThe term participant means a grantee that participates in a cooperative procurement contract. (4)ParticipateThe term participate means to purchase rolling stock and related equipment under a cooperative procurement contract using assistance provided under chapter 53 of title 49, United States Code.
 (5)GranteeThe term grantee means a recipient and subrecipient of assistance under chapter 53 of title 49, United States Code. (b)Cooperative procurement (1)General rules (A)Procurement not limited to intrastate participantsA grantee may participate in a cooperative procurement contract without regard to whether the grantee is located in the same State as the parties to the contract.
 (B)Voluntary participationParticipation by grantees in a cooperative procurement contract shall be voluntary. (2)AuthorityA State government may enter into a cooperative procurement contract with 1 or more vendors if the vendors agree to provide an option to purchase rolling stock and related equipment to the lead procurement agency and any other participant.
 (3)Applicability of policies and proceduresIn procuring rolling stock and related equipment under a cooperative procurement contract under this subsection, a lead procurement agency shall comply with the policies and procedures that apply to procurement by the State government when using non-Federal funds, to the extent that the policies and procedures are in conformance with applicable Federal law.
					(c)Joint procurement clearinghouse
 (1)In generalThe Secretary shall establish a clearinghouse for the purpose of allowing grantees to aggregate planned rolling stock purchases and identify joint procurement participants.
 (2)Information on procurementsThe clearinghouse may include information on bus size, engine type, floor type, and any other attributes necessary to identify joint procurement participants.
					(3)Limitations
 (A)AccessThe clearinghouse shall only be accessible to the Federal Transit Administration and grantees. (B)ParticipationNo grantees shall be required to submit procurement information to the database.
						3019.Review of public transportation safety standards
				(1)Review required
 (A)In generalNot later than 90 days after the date of enactment of this Act, the Secretary shall begin a review of the safety standards and protocols used in public transportation systems in the United States that examines the efficacy of existing standards and protocols.
 (B)Contents of reviewIn conducting the review under this paragraph, the Secretary shall review— (i)minimum safety performance standards developed by the public transportation industry;
 (ii)safety performance standards, practices, or protocols in use by rail fixed guideway public transportation systems, including—
 (I)written emergency plans and procedures for passenger evacuations; (II)training programs to ensure public transportation personnel compliance and readiness in emergency situations;
 (III)coordination plans approved by recipients with local emergency responders having jurisdiction over a rail fixed guideway public transportation system, including—
 (aa)emergency preparedness training, drills, and familiarization programs for the first responders; and (bb)the scheduling of regular field exercises to ensure appropriate response and effective radio and public safety communications;
 (IV)maintenance, testing, and inspection programs to ensure the proper functioning of— (aa)tunnel, station, and vehicle ventilation systems;
 (bb)signal and train control systems, track, mechanical systems, and other infrastructure; and (cc)other systems as necessary;
 (V)certification requirements for train and bus operators and control center employees; (VI)consensus-based standards, practices, or protocols available to the public transportation industry; and
 (VII)any other standards, practices, or protocols the Secretary determines appropriate; and (iii)rail and bus safety standards, practices, or protocols in use by public transportation systems, regarding—
 (I)rail and bus design and the workstation of rail and bus operators, as it relates to— (aa)the reduction of blindspots that contribute to accidents involving pedestrians; and
 (bb)protecting rail and bus operators from the risk of assault; (II)scheduling fixed route rail and bus service with adequate time and access for operators to use restroom facilities;
 (III)fatigue management; and (IV)crash avoidance and worthiness.
 (2)EvaluationAfter conducting the review under paragraph (1), the Secretary shall, in consultation with representatives of the public transportation industry, evaluate the need to establish additional Federal minimum public transportation safety standards.
 (3)ReportAfter completing the review and evaluation required under paragraphs (1) and (2), but not later than 1 year after the date of enactment of this Act, the Secretary shall make available on a publicly accessible Web site, a report that includes—
 (A)findings based on the review conducted under paragraph (1); (B)the outcome of the evaluation conducted under paragraph (2);
 (C)a comprehensive set of recommendations to improve the safety of the public transportation industry, including recommendations for statutory changes if applicable; and
 (D)actions that the Secretary will take to address the recommendations provided under subparagraph (C), including, if necessary, the authorities under section 5329(b)(2)(D) of chapter 53 of title 49, United States Code.
					3020.Study on evidentiary protection for public transportation safety program information
 (a)StudyThe Comptroller General shall complete a study to evaluate whether it is in the public interest, including public safety and the legal rights of persons injured in public transportation accidents, to withhold from discovery or admission into evidence in a Federal or State court proceeding any plan, report, data, or other information or portion thereof, submitted to, developed, produced, collected, or obtained by the Secretary or the Secretary’s representative for purposes of complying with the requirements under section 5329 of chapter 53 of title 49, United States Code, including information related to a recipient’s safety plan, safety risks, and mitigation measures.
 (b)InputIn conducting the study under subsection (a), the Comptroller General shall solicit input from the public transportation recipients, public transportation nonprofit employee labor organizations, and impacted members of the general public.
 (c)ReportNot later than 18 months after the date of enactment of this section, the Comptroller General shall issue a report, with the findings of the study under subsection (a), including any recommendations on statutory changes regarding evidentiary protections that will increase transit safety.
				3021.Mobility of seniors and individuals with disabilities
 (a)DefinitionsIn this section, the following definitions apply: (1)Allocated cost modelThe term allocated cost model means a method of determining the cost of trips by allocating the cost to each trip purpose served by a transportation provider in a manner that is proportional to the level of transportation service that the transportation provider delivers for each trip purpose, to the extent permitted by applicable Federal laws.
 (2)CouncilThe term Council means the Interagency Transportation Coordinating Council on Access and Mobility established under Executive Order 13330 (49 U.S.C. 101 note).
 (b)Strategic planNot later than 1 year after the date of enactment of this Act, the Council shall publish a strategic plan for the Council that—
 (1)outlines the role and responsibilities of each Federal agency with respect to local transportation coordination, including nonemergency medical transportation;
 (2)identifies a strategy to strengthen interagency collaboration; (3)addresses any outstanding recommendations made by the Council in the 2005 Report to the President relating to the implementation of Executive Order 13330, including—
 (A)a cost-sharing policy endorsed by the Council; and (B)recommendations to increase participation by recipients of Federal grants in locally developed, coordinated planning processes;
 (4)to the extent feasible, addresses recommendations by the Comptroller General of the United States concerning local coordination of transportation services;
 (5)examines and proposes changes to Federal regulations that will eliminate Federal barriers to local transportation coordination, including non-emergency medical transportation; and
 (6)recommends to Congress changes to Federal laws, except chapter 53 of title 49, United States Code, that will eliminate Federal barriers to local transportation coordination, including nonemergency medical transportation.
 (c)Development of cost-Sharing policy in compliance with applicable Federal lawsIn establishing the cost-sharing policy required under subsection (b), the Council may consider, to the extent practicable—
 (1)the development of recommended strategies for grantees of programs funded by members of the Council, including strategies for grantees of programs that fund nonemergency medical transportation, to use the cost-sharing policy in a manner that does not violate applicable Federal laws; and
 (2)incorporation of an allocated cost model to facilitate local coordination efforts that comply with applicable requirements of programs funded by members of the Council, such as—
 (A)eligibility requirements; (B)service delivery requirements; and
 (C)reimbursement requirements. 3022.Improved transit safety measures (a)RequirementsNot later than 90 days after publication of the report required in section 3019, the Secretary shall issue a notice of proposed rulemaking on protecting transit operators from the risk of assault.
 (b)ConsiderationIn the proposed rulemaking the Secretary shall consider— (1)different safety needs of drivers of different modes;
 (2)differences in operating environments; (3)the use of technology to mitigate driver assault risks;
 (4)existing experience, from both agencies and operators who already are using or testing driver assault mitigation infrastructure; and
 (5)the impact of the rule on future rolling stock procurements and vehicles currently in revenue service.
 (c)Savings ClauseNothing in this section may be construed as prohibiting the Secretary from issuing different comprehensive worker protections, including standards for mitigating assaults.
 3023.Paratransit system under FTA approved coordinated planNotwithstanding the provisions of part 37.131(c) of title 49, Code of Federal Regulations, any paratransit system currently coordinating complementary paratransit service for more than 40 fixed route agencies shall be permitted to continue using an existing tiered, distance-based coordinated paratransit fare system.
			IVHighway Safety
			4001.Authorization of appropriations
 (a)In generalThe following sums are authorized to be appropriated out of the Highway Trust Fund (other than the Mass Transit Account):
 (1)Highway safety programsFor carrying out section 402 of title 23, United States Code— (A)$260,274,200 for fiscal year 2016;
 (B)$265,935,829 for fiscal year 2017; (C)$271,787,002 for fiscal year 2018;
 (D)$278,090,300 for fiscal year 2019; (E)$284,874,829 for fiscal year 2020; and
 (F)$291,195,558 for fiscal year 2021. (2)Highway safety research and developmentFor carrying out section 403 of title 23, United States Code—
 (A)$115,951,600 for fiscal year 2016; (B)$118,398,179 for fiscal year 2017;
 (C)$121,665,968 for fiscal year 2018; (D)$124,926,616 for fiscal year 2019;
 (E)$128,187,201 for fiscal year 2020; and (F)$131,455,975 for fiscal year 2021.
 (3)National priority safety programsFor carrying out section 405 of title 23, United States Code— (A)$275,862,400 for fiscal year 2016;
 (B)$281,186,544 for fiscal year 2017; (C)$286,500,970 for fiscal year 2018;
 (D)$292,316,940 for fiscal year 2019; (E)$298,601,754 for fiscal year 2020; and
 (F)$304,394,628 for fiscal year 2021. (4)National driver registerFor the National Highway Traffic Safety Administration to carry out chapter 303 of title 49, United States Code—
 (A)$5,000,000 for fiscal year 2016; (B)$5,000,000 for fiscal year 2017;
 (C)$5,000,000 for fiscal year 2018; (D)$5,000,000 for fiscal year 2019;
 (E)$5,000,000 for fiscal year 2020; and (F)$5,000,000 for fiscal year 2021.
 (5)High-visibility enforcement programFor carrying out section 404 of title 23, United States Code— (A)$29,411,800 for fiscal year 2016;
 (B)$29,979,448 for fiscal year 2017; (C)$30,546,059 for fiscal year 2018;
 (D)$31,166,144 for fiscal year 2019; (E)$31,836,216 for fiscal year 2020; and
 (F)$32,453,839 for fiscal year 2021. (6)Administrative expensesFor administrative and related operating expenses of the National Highway Traffic Safety Administration in carrying out chapter 4 of title 23, United States Code, and this title—
 (A)$25,500,000 for fiscal year 2016; (B)$25,500,000 for fiscal year 2017;
 (C)$25,500,000 for fiscal year 2018; (D)$25,500,000 for fiscal year 2019;
 (E)$25,500,000 for fiscal year 2020; and (F)$25,500,000 for fiscal year 2021.
 (b)Prohibition on other usesExcept as otherwise provided in chapter 4 of title 23, United States Code, and chapter 303 of title 49, United States Code, the amounts made available from the Highway Trust Fund (other than the Mass Transit Account) for a program under such chapters—
 (1)shall only be used to carry out such program; and (2)may not be used by States or local governments for construction purposes.
 (c)Applicability of title 23Except as otherwise provided in chapter 4 of title 23, United States Code, and chapter 303 of title 49, United States Code, amounts made available under subsection (a) for fiscal years 2016 through 2021 shall be available for obligation in the same manner as if such funds were apportioned under chapter 1 of title 23, United States Code.
 (d)State matching requirementsIf a grant awarded under chapter 4 of title 23, United States Code, requires a State to share in the cost, the aggregate of all expenditures for highway safety activities made during a fiscal year by the State and its political subdivisions (exclusive of Federal funds) for carrying out the grant (other than planning and administration) that are in excess of the amount required under Federal law shall be available for the purpose of crediting the State during such fiscal year for the non-Federal share of the cost of any other project carried out under chapter 4 of title 23, United States Code (other than planning or administration), without regard to whether such expenditures were made in connection with such project.
 (e)Grant application and deadlineTo receive a grant under chapter 4 of title 23, United States Code, a State shall submit an application, and the Secretary shall establish a single deadline for such applications to enable the award of grants early in the next fiscal year.
 4002.Highway safety programsSection 402 of title 23, United States Code, is amended— (1)in subsection (a)(2)(A)—
 (A)in clause (vi) by striking and at the end; (B)in clause (vii) by inserting and after the semicolon; and
 (C)by adding at the end the following:  (viii)to increase driver awareness of commercial motor vehicles to prevent crashes and reduce injuries and fatalities;;
 (2)in subsection (c)(4), by adding at the end the following:  (C)SurveyA State shall expend funds apportioned to that State under this section to conduct a biennial survey that the Secretary shall make publicly available through the Internet Web site of the Department of Transportation that includes—
 (i)a list of automated traffic enforcement systems in the State; (ii)adequate data to measure the transparency, accountability, and safety attributes of each automated traffic enforcement system; and
 (iii)a comparison of each automated traffic enforcement system with— (I)Speed Enforcement Camera Systems Operational Guidelines (DOT HS 810 916, March 2008); and
 (II)Red Light Camera Systems Operational Guidelines (FHWA–SA–05–002, January 2005).; (3)by striking subsection (g) and inserting the following:
					
 (g)RestrictionNothing in this section may be construed to authorize the appropriation or expenditure of funds for highway construction, maintenance, or design (other than design of safety features of highways to be incorporated into guidelines).;
 (4)in subsection (k)— (A)by redesignating paragraphs (3) through (5) as paragraphs (4) through (6), respectively; and
 (B)by inserting after paragraph (2) the following:  (3)Electronic submissionThe Secretary, in coordination with the Governors Highway Safety Association, shall develop procedures to allow States to submit highway safety plans under this subsection, including any attachments to the plans, in electronic form.; and
 (5)in subsection (m)(2)(A)— (A)in clause (iv) by striking and at the end; and
 (B)by adding at the end the following:  (vi)increase driver awareness of commercial motor vehicles to prevent crashes and reduce injuries and fatalities; and.
 4003.Highway safety research and developmentSection 403 of title 23, United States Code, is amended— (1)in subsection (b)(1)—
 (A)in subparagraph (E) by striking and at the end; (B)by redesignating subparagraph (F) as subparagraph (G);
 (C)by inserting after subparagraph (E) the following:  (F)the installation of ignition interlocks in the United States; and; and
 (D)in subparagraph (G), as so redesignated, by striking in subparagraphs (A) through (E) and inserting in subparagraphs (A) through (F); (2)in subsection (h) by striking paragraph (2) and inserting the following:
					
 (2)FundingThe Secretary shall obligate for each of fiscal years 2016 through 2021, from funds made available to carry out this section, except that the total obligated for the period covering fiscal years 2016 through 2021 may not exceed $32,000,000, to conduct the research described in paragraph (1).; and
 (3)by adding at the end the following:  (i)Limitation on drug and alcohol survey dataThe Secretary shall establish procedures and guidelines to ensure that any person participating in a program or activity that collects data on drug or alcohol use by drivers of motor vehicles and is carried out under this section is informed that the program or activity is voluntary.
 (j)Federal shareThe Federal share of the cost of any project or activity carried out under this section may be not more than 100 percent..
				4004.High-visibility enforcement program
 (a)In generalSection 404 of title 23, United States Code, is amended to read as follows:  404.High visibility enforcement program (a)In generalThe Administrator of the National Highway Traffic Safety Administration shall establish and administer a program under which not less than 3 campaigns will be carried out in each of fiscal years 2016 through 2021.
 (b)PurposeThe purpose of each campaign carried out under this section shall be to achieve outcomes related to not less than 1 of the following objectives:
 (1)Reduce alcohol-impaired or drug-impaired operation of motor vehicles. (2)Increase use of seatbelts by occupants of motor vehicles.
 (3)Reduce distracted driving of motor vehicles. (c)AdvertisingThe Administrator may use, or authorize the use of, funds available to carry out this section to pay for the development, production, and use of broadcast and print media advertising and Internet-based outreach in carrying out campaigns under this section. Consideration shall be given to advertising directed at non-English speaking populations, including those who listen to, read, or watch nontraditional media.
 (d)Coordination with StatesThe Administrator shall coordinate with States in carrying out the campaigns under this section, including advertising funded under subsection (c), with consideration given to—
 (1)relying on States to provide law enforcement resources for the campaigns out of funding available under sections 402 and 405; and
 (2)providing out of National Highway Traffic Safety Administration resources most of the means necessary for national advertising and education efforts associated with the campaigns.
 (e)Use of fundsFunds made available to carry out this section may only be used for activities described in subsection (c).
 (f)DefinitionsIn this section, the following definitions apply: (1)CampaignThe term campaign means a high-visibility traffic safety law enforcement campaign.
 (2)StateThe term State has the meaning such term has under section 401.. (b)Clerical amendmentThe analysis for chapter 4 of title 23, United States Code, is amended by striking the item relating to section 404 and inserting the following:
					
						
							404. High-visibility enforcement program..
				4005.National priority safety programs
 (a)General authoritySection 405(a) of title 23, United States Code, is amended to read as follows:  (a)General authoritySubject to the requirements of this section, the Secretary of Transportation shall manage programs to address national priorities for reducing highway deaths and injuries. Funds shall be allocated according to the following:
 (1)Occupant protectionIn each fiscal year, 13 percent of the funds provided under this section shall be allocated among States that adopt and implement effective occupant protection programs to reduce highway deaths and injuries resulting from individuals riding unrestrained or improperly restrained in motor vehicles (as described in subsection (b)).
 (2)State traffic safety information system improvementsIn each fiscal year, 14.5 percent of the funds provided under this section shall be allocated among States that meet requirements with respect to State traffic safety information system improvements (as described in subsection (c)).
 (3)Impaired driving countermeasuresIn each fiscal year, 52.5 percent of the funds provided under this section shall be allocated among States that meet requirements with respect to impaired driving countermeasures (as described in subsection (d)).
 (4)Distracted drivingIn each fiscal year, 8.5 percent of the funds provided under this section shall be allocated among States that adopt and implement effective laws to reduce distracted driving (as described in subsection (e)).
 (5)Motorcyclist safetyIn each fiscal year, 1.5 percent of the funds provided under this section shall be allocated among States that implement motorcyclist safety programs (as described in subsection (f)).
 (6)State graduated driver licensing lawsIn each fiscal year, 5 percent of the funds provided under this section shall be allocated among States that adopt and implement graduated driver licensing laws (as described in subsection (g)).
 (7)Nonmotorized safetyIn each fiscal year, 5 percent of the funds provided under this section shall be allocated among States that meet requirements with respect to nonmotorized safety (as described in subsection (h)).
 (8)TransfersNotwithstanding paragraphs (1) through (7), the Secretary may reallocate, before the last day of any fiscal year, any amounts remaining available to carry out any of the activities described in subsections (b) through (h) to increase the amount made available under section 402, in order to ensure, to the maximum extent possible, that all such amounts are obligated during such fiscal year.
							(9)Maintenance of effort
 (A)RequirementsNo grant may be made to a State in any fiscal year under subsection (b), (c), or (d) unless the State enters into such agreements with the Secretary as the Secretary may require to ensure that the State will maintain its aggregate expenditures from all State and local sources for programs described in those subsections at or above the average level of such expenditures in the 2 fiscal years preceding the date of enactment of this paragraph.
 (B)WaiverUpon the request of a State, the Secretary may waive or modify the requirements under subparagraph (A) for not more than 1 fiscal year if the Secretary determines that such a waiver would be equitable due to exceptional or uncontrollable circumstances..
 (b)High seatbelt use rateSection 405(b)(4)(B) of title 23, United States Code, is amended by striking “75 percent” and inserting “100 percent”.
 (c)Impaired driving countermeasuresSection 405(d) of title 23, United States Code, is amended— (1)by striking paragraph (4) and inserting the following:
						
							(4)Use of grant amounts
 (A)Required programsHigh-range States shall use grant funds for— (i)high-visibility enforcement efforts; and
 (ii)any of the activities described in subparagraph (B) if— (I)the activity is described in the statewide plan; and
 (II)the Secretary approves the use of funding for such activity. (B)Authorized programsMedium-range and low-range States may use grant funds for—
 (i)any of the purposes described in subparagraph (A); (ii)hiring a full-time or part-time impaired driving coordinator of the State's activities to address the enforcement and adjudication of laws regarding driving while impaired by alcohol, drugs, or the combination of alcohol and drugs;
 (iii)court support of high-visibility enforcement efforts, training and education of criminal justice professionals (including law enforcement, prosecutors, judges, and probation officers) to assist such professionals in handling impaired driving cases, hiring traffic safety resource prosecutors, hiring judicial outreach liaisons, and establishing driving while intoxicated courts;
 (iv)alcohol ignition interlock programs; (v)improving blood-alcohol concentration testing and reporting;
 (vi)paid and earned media in support of high-visibility enforcement efforts, conducting standardized field sobriety training, advanced roadside impaired driving evaluation training, and drug recognition expert training for law enforcement, and equipment and related expenditures used in connection with impaired driving enforcement in accordance with criteria established by the National Highway Traffic Safety Administration;
 (vii)training on the use of alcohol and drug screening and brief intervention; (viii)training for and implementation of impaired driving assessment programs or other tools designed to increase the probability of identifying the recidivism risk of a person convicted of driving under the influence of alcohol, drugs, or a combination of alcohol and drugs and to determine the most effective mental health or substance abuse treatment or sanction that will reduce such risk;
 (ix)developing impaired driving information systems; and (x)costs associated with a 24–7 sobriety program.
 (C)Other programsLow-range States may use grant funds for any expenditure designed to reduce impaired driving based on problem identification and may use not more than 50 percent of funds made available under this subsection for any project or activity eligible for funding under section 402. Medium- and high-range States may use funds for any expenditure designed to reduce impaired driving based on problem identification upon approval by the Secretary.; and
 (2)by striking paragraph (6)(A) and inserting the following:  (A)In generalThe Secretary shall make a separate grant under this subsection to each State that adopts and is enforcing a law that requires any individual convicted of driving under the influence of alcohol or of driving while intoxicated to receive a restriction on driving privileges that limits the individual to operating only motor vehicles with an ignition interlock installed. Such law may provide limited exceptions for circumstances when—
 (i)a State-certified ignition interlock provider is not available within 100 miles of the individual’s residence;
 (ii)the individual is required to operate an employer’s motor vehicle in the course and scope of employment and the business entity that owns the vehicle is not owned or controlled by the individual; or
 (iii)the individual is certified by a medical doctor as being unable to provide a deep lung breath sample for analysis by an ignition interlock device..
 (d)Distracted driving grantsSection 405(e) of title 23, United States Code, is amended to read as follows:  (e)Distracted driving grants (1)In generalThe Secretary shall award a grant under this subsection to any State that includes distracted driving awareness as part of the State’s driver’s license examination, and enacts and enforces a law that meets the requirements set forth in paragraphs (2) and (3).
 (2)Prohibition on texting while driving or stopped in trafficA State law meets the requirements set forth in this paragraph if the law— (A)prohibits a driver from texting through a personal wireless communications device while driving or stopped in traffic;
 (B)makes violation of the law a primary offense; and (C)establishes a minimum fine for a violation of the law.
 (3)Prohibition on youth cell phone use while driving or stopped in trafficA State law meets the requirements set forth in this paragraph if the law— (A)prohibits a driver from using a personal wireless communications device while driving or stopped in traffic—
 (i)younger than 18 years of age; or (ii)in the learner’s permit and intermediate license stages set forth in subsection (g)(2)(B);
 (B)makes violation of the law a primary offense; and (C)establishes a minimum fine for a first violation of the law.
 (4)Permitted exceptionsA law that meets the requirements set forth in paragraph (2) or (3) may provide exceptions for— (A)a driver who uses a personal wireless communications device to contact emergency services;
 (B)emergency services personnel who use a personal wireless communications device while— (i)operating an emergency services vehicle; and
 (ii)engaged in the performance of their duties as emergency services personnel; (C)an individual employed as a commercial motor vehicle driver or a school bus driver who uses a personal wireless communications device within the scope of such individual's employment if such use is permitted under the regulations promulgated pursuant to section 31136 of title 49; and
 (D)any additional exceptions determined by the Secretary through a rulemaking process. (5)Use of grant funds (A)In generalExcept as provided in subparagraph (B), amounts received by a State under this subsection shall be used—
 (i)to educate the public through advertising containing information about the dangers of texting or using a cell phone while driving;
 (ii)for traffic signs that notify drivers about the distracted driving law of the State; or (iii)for law enforcement costs related to the enforcement of the distracted driving law.
									(B)Flexibility
 (i)Not more than 50 percent of amounts received by a State under this subsection may be used for any eligible project or activity under section 402.
 (ii)Not more than 75 percent of amounts received by a State under this subsection may be used for any eligible project or activity under section 402 if the State has conformed its distracted driving data to the most recent Model Minimum Uniform Crash Criteria published by the Secretary.
 (6)Allocation to support state distracted driving lawsOf the amounts available under this subsection in a fiscal year for distracted driving grants, the Secretary may expend not more than $5,000,000 for the development and placement of broadcast media to reduce distracted driving of motor vehicles, including to support campaigns related to distracted driving that are funded under section 404.
 (7)Grant amountThe allocation of grant funds to a State under this subsection for a fiscal year shall be in proportion to the State’s apportionment under section 402 for fiscal year 2009.
 (8)DefinitionsIn this subsection, the following definitions apply: (A)DrivingThe term driving—
 (i)means operating a motor vehicle on a public road, including operation while temporarily stationary because of traffic, a traffic light or stop sign, or otherwise; and
 (ii)does not include operating a motor vehicle when the vehicle has pulled over to the side of, or off, an active roadway and has stopped in a location where it can safely remain stationary.
 (B)Personal wireless communications deviceThe term personal wireless communications device— (i)means a device through which personal wireless services (as defined in section 332(c)(7)(C)(i) of the Communications Act of 1934 (47 U.S.C. 332(c)(7)(C)(i))) are transmitted; and
 (ii)does not include a global navigation satellite system receiver used for positioning, emergency notification, or navigation purposes.
 (C)Primary offenseThe term primary offense means an offense for which a law enforcement officer may stop a vehicle solely for the purpose of issuing a citation in the absence of evidence of another offense.
 (D)Public roadThe term public road has the meaning given such term in section 402(c). (E)TextingThe term texting means reading from or manually entering data into a personal wireless communications device, including doing so for the purpose of SMS texting, emailing, instant messaging, or engaging in any other form of electronic data retrieval or electronic data communication..
 (e)Motorcyclist safetySection 405(f) of title 23, United States Code, is amended— (1)by striking paragraph (2) and inserting the following:
						
 (2)Grant amountThe allocation of grant funds to a State under this subsection for a fiscal year shall be in proportion to the State’s apportionment under section 402 for fiscal year 2009, except that the amount of a grant awarded to a State for a fiscal year may not exceed 25 percent of the amount apportioned to the State under such section for fiscal year 2009.;
 (2)in paragraph (4) by adding at the end the following:  (C)FlexibilityNot more than 50 percent of grant funds received by a State under this subsection may be used for any eligible project or activity under section 402 if the State is in the lowest 25 percent of all States for motorcycle deaths per 10,000 motorcycle registrations based on the most recent data that conforms with criteria established by the Secretary.; and
 (3)by adding at the end the following:  (6)Share-the-road model languageNot later than 1 year after the date of enactment of this paragraph, the Secretary shall update and provide to the States model language for use in traffic safety education courses, driver's manuals, and other driver training materials that provides instruction for drivers of motor vehicles on the importance of sharing the road safely with motorcyclists..
 (f)State graduated driver licensing incentive grantSection 405(g) of title 23, United States Code, is amended to read as follows:  (g)State graduated driver licensing incentive grant (1)Grants authorizedSubject to the requirements under this subsection, the Secretary shall award grants to States that adopt and implement graduated driver licensing laws in accordance with the requirements set forth in paragraph (2).
							(2)Minimum requirements
 (A)In generalA State meets the requirements set forth in this paragraph if the State has a graduated driver licensing law that requires novice drivers younger than 18 years of age to comply with the 2-stage licensing process described in subparagraph (B) before receiving an unrestricted driver's license.
 (B)Licensing processA State is in compliance with the 2-stage licensing process described in this subparagraph if the State’s driver’s license laws comply with the additional requirements under subparagraph (C) and includes—
 (i)a learner’s permit stage that— (I)is not less than 6 months in duration and remains in effect until the driver reaches not less than 16 years of age;
 (II)contains a prohibition on the driver using a personal wireless communications device (as defined in subsection (e)) while driving except under an exception permitted under subsection (e)(4);
 (III)requires that the driver be accompanied and supervised at all times while operating a motor vehicle by a licensed driver who is—
 (aa)not less than 21 years of age; (bb)the driver’s parent or guardian; or
 (cc)a State-certified driving instructor; and (IV)complies with the additional requirements for a learner’s permit stage set forth in subparagraph (C)(i); and
 (ii)an intermediate stage that— (I)is not less than 6 months in duration;
 (II)contains a prohibition on the driver using a personal wireless communications device (as defined in subsection (e)) while driving except under an exception permitted under subsection (e)(4);
 (III)for the first 6 months of such stage, restricts driving at night when not supervised by a licensed driver described in clause (i)(III), excluding transportation to work, school, or religious activities, or in the case of an emergency;
 (IV)for a period of not less than 6 months, prohibits the driver from operating a motor vehicle with more than 1 nonfamilial passenger under 21 years of age unless a licensed driver described in clause (i)(III) is in the vehicle; and
 (V)complies with the additional requirements for an intermediate stage set forth in subparagraph (C)(ii).
										(C)Additional requirements
 (i)Learner’s permit stageIn addition to the requirements of subparagraph (B)(i), a learner’s permit stage shall include not less than 2 of the following requirements:
 (I)Passage of a vision and knowledge assessment by a learner’s permit applicant prior to receiving a learner’s permit.
 (II)The driver completes— (aa)a State-certified driver education or training course; or
 (bb)not less than 40 hours of behind-the-wheel training with a licensed driver described in subparagraph (B)(i)(III).
 (III)In addition to any other penalties imposed by State law, the grant of an unrestricted driver’s license or advancement to an intermediate stage be automatically delayed for any individual who, during the learner’s permit stage, is convicted of a driving-related offense, including—
 (aa)driving while intoxicated; (bb)misrepresentation of the individual’s age;
 (cc)reckless driving; (dd)driving without wearing a seatbelt;
 (ee)speeding; or (ff)any other driving-related offense, as determined by the Secretary.
 (ii)Intermediate stageIn addition to the requirements of subparagraph (B)(ii), an intermediate stage shall include not less than 2 of the following requirements:
 (I)Commencement of such stage after the successful completion of a driving skills test. (II)That such stage remain in effect until the driver reaches the age of not less than 17.
 (III)In addition to any other penalties imposed by State law, the grant of an unrestricted driver’s license be automatically delayed for any individual who, during the learner’s permit stage, is convicted of a driving-related offense, including those described in clause (i)(III).
 (3)ExceptionA State that otherwise meets the minimum requirements set forth in paragraph (2) shall be deemed by the Secretary to be in compliance with the requirement set forth in paragraph (2) if the State enacted a law before January 1, 2011, establishing a class of license that permits licensees or applicants younger than 18 years of age to drive a motor vehicle—
 (A)in connection with work performed on, or for the operation of, a farm owned by family members who are directly related to the applicant or licensee; or
 (B)if demonstrable hardship would result from the denial of a license to the licensees or applicants. (4)AllocationGrant funds allocated to a State under this subsection for a fiscal year shall be in proportion to the State's apportionment under section 402 for fiscal year 2009.
							(5)Use of funds
 (A)In generalExcept as provided in subparagraph (B), grant funds received by a State under this subsection shall be used for—
 (i)enforcing a 2-stage licensing process that complies with paragraph (2); (ii)training for law enforcement personnel and other relevant State agency personnel relating to the enforcement described in clause (i);
 (iii)publishing relevant educational materials that pertain directly or indirectly to the State graduated driver licensing law;
 (iv)carrying out other administrative activities that the Secretary considers relevant to the State’s 2-stage licensing process; or
 (v)carrying out a teen traffic safety program described in section 402(m). (B)Flexibility (i)Not more than 75 percent of grant funds received by a State under this subsection may be used for any eligible project or activity under section 402.
 (ii)Not more than 100 percent of grant funds received by a State under this subsection may be used for any eligible project or activity under section 402, if the State is in the lowest 25 percent of all States for the number of drivers under age 18 involved in fatal crashes in the State per the total number of drivers under age 18 in the State based on the most recent data that conforms with criteria established by the Secretary..
 (g)Nonmotorized safetySection 405 of title 23, United States Code, is amended by adding at the end the following:  (h)Nonmotorized safety (1)General authoritySubject to the requirements under this subsection, the Secretary shall award grants to States for the purpose of decreasing pedestrian and bicycle fatalities and injuries that result from crashes involving a motor vehicle.
 (2)Federal shareThe Federal share of the cost of a project carried out by a State using amounts from a grant awarded under this subsection may not exceed 80 percent.
 (3)EligibilityA State shall receive a grant under this subsection in a fiscal year if the annual combined pedestrian and bicycle fatalities in the State exceed 15 percent of the total annual crash fatalities in the State, based on the most recently reported final data from the Fatality Analysis Reporting System.
 (4)Use of grant amountsGrant funds received by a State under this subsection may be used for— (A)training of law enforcement officials on State laws applicable to pedestrian and bicycle safety;
 (B)enforcement mobilizations and campaigns designed to enforce State traffic laws applicable to pedestrian and bicycle safety; and
 (C)public education and awareness programs designed to inform motorists, pedestrians, and bicyclists of State traffic laws applicable to pedestrian and bicycle safety.
 (5)Grant amountThe allocation of grant funds to a State under this subsection for a fiscal year shall be in proportion to the State's apportionment under section 402 for fiscal year 2009..
				4006.Prohibition on funds to check helmet usage or create related checkpoints for a motorcycle driver or
 passengerThe Secretary may not provide a grant or otherwise make available funding to a State, Indian tribe, county, municipality, or other local government to be used for a program or activity to check helmet usage, including checkpoints related to helmet usage, with respect to a motorcycle driver or passenger.
			4007.Marijuana-impaired driving
 (a)StudyThe Secretary, in consultation with the heads of other Federal agencies as appropriate, shall conduct a study on marijuana-impaired driving.
 (b)Issues To be examinedIn conducting the study, the Secretary shall examine, at a minimum, the following: (1)Methods to detect marijuana-impaired driving, including devices capable of measuring marijuana levels in motor vehicle operators.
 (2)A review of impairment standard research for driving under the influence of marijuana. (3)Methods to differentiate the cause of a driving impairment between alcohol and marijuana.
 (4)State-based policies on marijuana-impaired driving. (5)The role and extent of marijuana impairment in motor vehicle accidents.
					(c)Report
 (1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary, in cooperation with other Federal agencies as appropriate, shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the results of the study.
 (2)ContentsThe report shall include, at a minimum, the following: (A)FindingsThe findings of the Secretary based on the study, including, at a minimum, the following:
 (i)An assessment of methodologies and technologies for measuring driver impairment resulting from the use of marijuana, including the use of marijuana in combination with alcohol.
 (ii)A description and assessment of the role of marijuana as a causal factor in traffic crashes and the extent of the problem of marijuana-impaired driving.
 (iii)A description and assessment of current State laws relating to marijuana-impaired driving. (iv)A determination whether an impairment standard for drivers under the influence of marijuana is feasible and could reduce vehicle accidents and save lives.
 (B)RecommendationsThe recommendations of the Secretary based on the study, including, at a minimum, the following: (i)Effective and efficient methods for training law enforcement personnel, including drug recognition experts, to detect or measure the level of impairment of a motor vehicle operator who is under the influence of marijuana by the use of technology or otherwise.
 (ii)If feasible, an impairment standard for driving under the influence of marijuana. (iii)Methodologies for increased data collection regarding the prevalence and effects of marijuana-impaired driving.
 (d)Marijuana definedIn this section, the term marijuana includes all substances containing tetrahydrocannabinol. 4008.National priority safety program grant eligibilityNot later than 60 days after the date on which the Secretary of Transportation awards grants under section 405 of title 23, United States Code, the Secretary shall make available on a publicly available Internet Web site of the Department of Transportation—
 (1)an identification of— (A)the States that were awarded grants under such section;
 (B)the States that applied and were not awarded grants under such section; and (C)the States that did not apply for a grant under such section; and
 (2)a list of deficiencies that made a State ineligible for a grant under such section for each State under paragraph (1)(B).
 4009.Data collectionSection 1906 of SAFETEA–LU (23 U.S.C. 402 note) is amended— (1)in subsection (a)(1)—
 (A)by striking (A) has enacted and all that follows through (B) is maintaining and inserting is maintaining; and (B)by striking and any passengers;
 (2)by striking subsection (b) and inserting the following:  (b)Use of grant fundsA grant received by a State under subsection (a) shall be used by the State for the costs of—
 (1)collecting and maintaining data on traffic stops; and (2)evaluating the results of the data.;
 (3)by striking subsection (c) and redesignating subsections (d) and (e) as subsections (c) and (d), respectively;
 (4)in subsection (c)(2), as so redesignated, by striking A State and inserting On or after October 1, 2015, a State; and (5)in subsection (d), as so redesignated—
 (A)in the subsection heading by striking Authorization of Appropriations and inserting Funding; (B)by striking paragraph (1) and inserting the following:
						
 (1)In generalFrom funds made available under section 403 of title 23, United States Code, the Secretary shall set aside $7,500,000 for each of the fiscal years 2016 through 2021 to carry out this section.; and
 (C)in paragraph (2)— (i)by striking authorized by and inserting made available under; and
 (ii)by striking percent, and all that follows through the period at the end and inserting percent.. 4010.Technical correctionsTitle 23, United States Code, is amended as follows:
 (1)Section 402 is amended— (A)in subsection (b)(1)—
 (i)in subparagraph (C) by striking paragraph (3) and inserting paragraph (2); and (ii)in subparagraph (E)—
 (I)by striking in which and inserting for which; and (II)by striking under subsection (f) and inserting under subsection (k); and
 (B)in subsection (k)(5), as redesignated by this Act, by striking under paragraph (2)(A) and inserting under paragraph (3)(A). (2)Section 403(e) is amended by striking chapter 301 and inserting chapter 301 of title 49.
 (3)Section 405 is amended— (A)in subsection (d)—
 (i)in paragraph (5) by striking under section 402(c) and inserting under section 402; and (ii)in paragraph (6)(C) by striking on the basis of the apportionment formula set forth in section 402(c) and inserting in proportion to the State’s apportionment under section 402 for fiscal year 2009; and
 (B)in subsection (f)(4)(A)(iv)— (i)by striking such as the and inserting including; and
 (ii)by striking developed under subsection (g). VMotor Carrier Safety AMotor Carrier Safety Grant Consolidation 5101.Grants to States (a)Motor carrier safety assistance programSection 31102 of title 49, United States Code, is amended to read as follows:
						
							31102.Motor carrier safety assistance program
 (a)In generalThe Secretary of Transportation shall administer a motor carrier safety assistance program funded under section 31104.
 (b)GoalThe goal of the program is to ensure that the Secretary, States, local governments, other political jurisdictions, federally recognized Indian tribes, and other persons work in partnership to establish programs to improve motor carrier, commercial motor vehicle, and driver safety to support a safe and efficient surface transportation system by—
 (1)making targeted investments to promote safe commercial motor vehicle transportation, including the transportation of passengers and hazardous materials;
 (2)investing in activities likely to generate maximum reductions in the number and severity of commercial motor vehicle crashes and in fatalities resulting from such crashes;
 (3)adopting and enforcing effective motor carrier, commercial motor vehicle, and driver safety regulations and practices consistent with Federal requirements; and
 (4)assessing and improving statewide performance by setting program goals and meeting performance standards, measures, and benchmarks.
									(c)State plans
 (1)In generalIn carrying out the program, the Secretary shall prescribe procedures for a State to submit a multiple-year plan, and annual updates thereto, under which the State agrees to assume responsibility for improving motor carrier safety by adopting and enforcing State regulations, standards, and orders that are compatible with the regulations, standards, and orders of the Federal Government on commercial motor vehicle safety and hazardous materials transportation safety.
 (2)ContentsThe Secretary shall approve a State plan if the Secretary determines that the plan is adequate to comply with the requirements of this section, and the plan—
 (A)implements performance-based activities, including deployment and maintenance of technology to enhance the efficiency and effectiveness of commercial motor vehicle safety programs;
 (B)designates a lead State commercial motor vehicle safety agency responsible for administering the plan throughout the State;
 (C)contains satisfactory assurances that the lead State commercial motor vehicle safety agency has or will have the legal authority, resources, and qualified personnel necessary to enforce the regulations, standards, and orders;
 (D)contains satisfactory assurances that the State will devote adequate resources to the administration of the plan and enforcement of the regulations, standards, and orders;
 (E)provides a right of entry and inspection to carry out the plan; (F)provides that all reports required under this section be available to the Secretary on request;
 (G)provides that the lead State commercial motor vehicle safety agency will adopt the reporting requirements and use the forms for recordkeeping, inspections, and investigations that the Secretary prescribes;
 (H)requires all registrants of commercial motor vehicles to demonstrate knowledge of applicable safety regulations, standards, and orders of the Federal Government and the State;
 (I)provides that the State will grant maximum reciprocity for inspections conducted under the North American Inspection Standards through the use of a nationally accepted system that allows ready identification of previously inspected commercial motor vehicles;
 (J)ensures that activities described in subsection (h), if financed through grants to the State made under this section, will not diminish the effectiveness of the development and implementation of the programs to improve motor carrier, commercial motor vehicle, and driver safety as described in subsection (b);
 (K)ensures that the lead State commercial motor vehicle safety agency will coordinate the plan, data collection, and information systems with the State highway safety improvement program required under section 148(c) of title 23;
 (L)ensures participation in appropriate Federal Motor Carrier Safety Administration information technology and data systems and other information systems by all appropriate jurisdictions receiving motor carrier safety assistance program funding;
 (M)ensures that information is exchanged among the States in a timely manner; (N)provides satisfactory assurances that the State will undertake efforts that will emphasize and improve enforcement of State and local traffic safety laws and regulations related to commercial motor vehicle safety;
 (O)provides satisfactory assurances that the State will address national priorities and performance goals, including—
 (i)activities aimed at removing impaired commercial motor vehicle drivers from the highways of the United States through adequate enforcement of regulations on the use of alcohol and controlled substances and by ensuring ready roadside access to alcohol detection and measuring equipment;
 (ii)activities aimed at providing an appropriate level of training to State motor carrier safety assistance program officers and employees on recognizing drivers impaired by alcohol or controlled substances; and
 (iii)when conducted with an appropriate commercial motor vehicle inspection, criminal interdiction activities, and appropriate strategies for carrying out those interdiction activities, including interdiction activities that affect the transportation of controlled substances (as defined in section 102 of the Comprehensive Drug Abuse Prevention and Control Act of 1970 (21 U.S.C. 802) and listed in part 1308 of title 21, Code of Federal Regulations, as updated and republished from time to time) by any occupant of a commercial motor vehicle;
 (P)provides that the State has established and dedicated sufficient resources to a program to ensure that—
 (i)the State collects and reports to the Secretary accurate, complete, and timely motor carrier safety data; and
 (ii)the State participates in a national motor carrier safety data correction system prescribed by the Secretary;
 (Q)ensures that the State will cooperate in the enforcement of financial responsibility requirements under sections 13906, 31138, and 31139 and regulations issued under those sections;
 (R)ensures consistent, effective, and reasonable sanctions; (S)ensures that roadside inspections will be conducted at locations that are adequate to protect the safety of drivers and enforcement personnel;
 (T)provides that the State will include in the training manuals for the licensing examination to drive noncommercial motor vehicles and commercial motor vehicles information on best practices for driving safely in the vicinity of noncommercial and commercial motor vehicles;
 (U)provides that the State will enforce the registration requirements of sections 13902 and 31134 by prohibiting the operation of any vehicle discovered to be operated by a motor carrier without a registration issued under those sections or to be operated beyond the scope of the motor carrier's registration;
 (V)provides that the State will conduct comprehensive and highly visible traffic enforcement and commercial motor vehicle safety inspection programs in high-risk locations and corridors;
 (W)except in the case of an imminent hazard or obvious safety hazard, ensures that an inspection of a vehicle transporting passengers for a motor carrier of passengers is conducted at a bus station, terminal, border crossing, maintenance facility, destination, or other location where a motor carrier may make a planned stop (excluding a weigh station);
 (X)ensures that the State will transmit to its roadside inspectors notice of each Federal exemption granted under section 31315(b) of this title and sections 390.23 and 390.25 of title 49, Code of Federal Regulations, and provided to the State by the Secretary, including the name of the person that received the exemption and any terms and conditions that apply to the exemption;
 (Y)except as provided in subsection (d), provides that the State— (i)will conduct safety audits of interstate and, at the State’s discretion, intrastate new entrant motor carriers under section 31144(g); and
 (ii)if the State authorizes a third party to conduct safety audits under section 31144(g) on its behalf, the State verifies the quality of the work conducted and remains solely responsible for the management and oversight of the activities;
 (Z)provides that the State agrees to fully participate in the performance and registration information systems management under section 31106(b) not later than October 1, 2020, by complying with the conditions for participation under paragraph (3) of that section, or demonstrates to the Secretary an alternative approach for identifying and immobilizing a motor carrier with serious safety deficiencies in a manner that provides an equivalent level of safety;
 (AA)in the case of a State that shares a land border with another country, provides that the State— (i)will conduct a border commercial motor vehicle safety program focusing on international commerce that includes enforcement and related projects; or
 (ii)will forfeit all funds calculated by the Secretary based on border-related activities if the State declines to conduct the program described in clause (i) in its plan; and
 (BB)in the case of a State that meets the other requirements of this section and agrees to comply with the requirements established in subsection (l)(3), provides that the State may fund operation and maintenance costs associated with innovative technology deployment under subsection (l)(3) with motor carrier safety assistance program funds authorized under section 31104(a)(1).
										(3)Publication
 (A)In generalSubject to subparagraph (B), the Secretary shall publish each approved State multiple-year plan, and each annual update thereto, on a publically accessible Internet Web site of the Department of Transportation not later than 30 days after the date the Secretary approves the plan or update.
 (B)LimitationBefore publishing an approved State multiple-year plan or annual update under subparagraph (A), the Secretary shall redact any information identified by the State that, if disclosed—
 (i)would reasonably be expected to interfere with enforcement proceedings; or (ii)would reveal enforcement techniques or procedures that would reasonably be expected to risk circumvention of the law.
 (d)Exclusion of U.S. territoriesThe requirement that a State conduct safety audits of new entrant motor carriers under subsection (c)(2)(Y) does not apply to a territory of the United States unless required by the Secretary.
 (e)Intrastate compatibilityThe Secretary shall prescribe regulations specifying tolerance guidelines and standards for ensuring compatibility of intrastate commercial motor vehicle safety laws, including regulations, with Federal motor carrier safety regulations to be enforced under subsections (b) and (c). To the extent practicable, the guidelines and standards shall allow for maximum flexibility while ensuring a degree of uniformity that will not diminish motor vehicle safety.
								(f)Maintenance of effort
 (1)BaselineExcept as provided under paragraphs (2) and (3) and in accordance with section 5106 of the Surface Transportation Reauthorization and Reform Act of 2015, a State plan under subsection (c) shall provide that the total expenditure of amounts of the lead State commercial motor vehicle safety agency responsible for administering the plan will be maintained at a level each fiscal year that is at least equal to—
 (A)the average level of that expenditure for fiscal years 2004 and 2005; or (B)the level of that expenditure for the year in which the Secretary implements a new allocation formula under section 5106 of the Surface Transportation Reauthorization and Reform Act of 2015.
 (2)Adjusted baseline after fiscal year 2017At the request of a State, the Secretary may evaluate additional documentation related to the maintenance of effort and may make reasonable adjustments to the maintenance of effort baseline after the year in which the Secretary implements a new allocation formula under section 5106 of the Surface Transportation Reauthorization and Reform Act of 2015, and this adjusted baseline will replace the maintenance of effort requirement under paragraph (1).
 (3)WaiversAt the request of a State, the Secretary may waive or modify the requirements of this subsection for a total of 1 fiscal year if the Secretary determines that the waiver or modification is reasonable, based on circumstances described by the State, to ensure the continuation of commercial motor vehicle enforcement activities in the State.
 (4)Level of State expendituresIn estimating the average level of a State’s expenditures under paragraph (1), the Secretary— (A)may allow the State to exclude State expenditures for federally sponsored demonstration and pilot programs and strike forces;
 (B)may allow the State to exclude expenditures for activities related to border enforcement and new entrant safety audits; and
 (C)shall require the State to exclude State matching amounts used to receive Federal financing under section 31104.
 (g)Use of unified carrier registration fees agreementAmounts generated under section 14504a and received by a State and used for motor carrier safety purposes may be included as part of the State's match required under section 31104 or maintenance of effort required by subsection (f).
 (h)Use of grants To enforce other lawsWhen approved as part of a State’s plan under subsection (c), the State may use motor carrier safety assistance program funds received under this section—
 (1)if the activities are carried out in conjunction with an appropriate inspection of a commercial motor vehicle to enforce Federal or State commercial motor vehicle safety regulations, for—
 (A)enforcement of commercial motor vehicle size and weight limitations at locations, excluding fixed-weight facilities, such as near steep grades or mountainous terrains, where the weight of a commercial motor vehicle can significantly affect the safe operation of the vehicle, or at ports where intermodal shipping containers enter and leave the United States; and
 (B)detection of and enforcement actions taken as a result of criminal activity, including the trafficking of human beings, in a commercial motor vehicle or by any occupant, including the operator, of the commercial motor vehicle; and
 (2)for documented enforcement of State traffic laws and regulations designed to promote the safe operation of commercial motor vehicles, including documented enforcement of such laws and regulations relating to noncommercial motor vehicles when necessary to promote the safe operation of commercial motor vehicles, if—
 (A)the number of motor carrier safety activities, including roadside safety inspections, conducted in the State is maintained at a level at least equal to the average level of such activities conducted in the State in fiscal years 2004 and 2005; and
 (B)the State does not use more than 10 percent of the basic amount the State receives under a grant awarded under section 31104(a)(1) for enforcement activities relating to noncommercial motor vehicles necessary to promote the safe operation of commercial motor vehicles unless the Secretary determines that a higher percentage will result in significant increases in commercial motor vehicle safety.
										(i)Evaluation of plans and award of grants
 (1)AwardsThe Secretary shall establish criteria for the application, evaluation, and approval of State plans under this section. Subject to subsection (j), the Secretary may allocate the amounts made available under section 31104(a)(1) among the States.
 (2)Opportunity to cureIf the Secretary disapproves a plan under this section, the Secretary shall give the State a written explanation of the reasons for disapproval and allow the State to modify and resubmit the plan for approval.
									(j)Allocation of funds
 (1)In generalThe Secretary, by regulation, shall prescribe allocation criteria for funds made available under section 31104(a)(1).
 (2)Annual allocationsOn October 1 of each fiscal year, or as soon as practicable thereafter, and after making a deduction under section 31104(c), the Secretary shall allocate amounts made available under section 31104(a)(1) to carry out this section for the fiscal year among the States with plans approved under this section in accordance with the criteria prescribed under paragraph (1).
 (3)Elective adjustmentsSubject to the availability of funding and notwithstanding fluctuations in the data elements used by the Secretary to calculate the annual allocation amounts, after the creation of a new allocation formula under section 5106 of the Surface Transportation Reauthorization and Reform Act of 2015, the Secretary may not make elective adjustments to the allocation formula that decrease a State’s Federal funding levels by more than 3 percent in a fiscal year. The 3 percent limit shall not apply to the withholding provisions of subsection (k).
									(k)Plan monitoring
 (1)In generalOn the basis of reports submitted by the lead State agency responsible for administering a State plan approved under this section and an investigation by the Secretary, the Secretary shall periodically evaluate State implementation of and compliance with the State plan.
									(2)Withholding of funds
 (A)DisapprovalIf, after notice and an opportunity to be heard, the Secretary finds that a State plan previously approved under this section is not being followed or has become inadequate to ensure enforcement of State regulations, standards, or orders described in subsection (c)(1), or the State is otherwise not in compliance with the requirements of this section, the Secretary may withdraw approval of the State plan and notify the State. Upon the receipt of such notice, the State plan shall no longer be in effect and the Secretary shall withhold all funding to the State under this section.
 (B)Noncompliance withholdingIn lieu of withdrawing approval of a State plan under subparagraph (A), the Secretary may, after providing notice to the State and an opportunity to be heard, withhold funding from the State to which the State would otherwise be entitled under this section for the period of the State's noncompliance. In exercising this option, the Secretary may withhold—
 (i)up to 5 percent of funds during the fiscal year that the Secretary notifies the State of its noncompliance;
 (ii)up to 10 percent of funds for the first full fiscal year of noncompliance; (iii)up to 25 percent of funds for the second full fiscal year of noncompliance; and
 (iv)not more than 50 percent of funds for the third and any subsequent full fiscal year of noncompliance.
 (3)Judicial reviewA State adversely affected by a determination under paragraph (2) may seek judicial review under chapter 7 of title 5. Notwithstanding the disapproval of a State plan under paragraph (2)(A) or the withholding of funds under paragraph (2)(B), the State may retain jurisdiction in an administrative or a judicial proceeding that commenced before the notice of disapproval or withholding if the issues involved are not related directly to the reasons for the disapproval or withholding.
									(l)High priority program
 (1)In generalThe Secretary shall administer a high priority program funded under section 31104 for the purposes described in paragraphs (2) and (3).
 (2)Activities related to motor carrier safetyThe Secretary may make discretionary grants to and enter into cooperative agreements with States, local governments, federally recognized Indian tribes, other political jurisdictions as necessary, and any person to carry out high priority activities and projects that augment motor carrier safety activities and projects planned in accordance with subsections (b) and (c), including activities and projects that—
 (A)increase public awareness and education on commercial motor vehicle safety; (B)target unsafe driving of commercial motor vehicles and noncommercial motor vehicles in areas identified as high risk crash corridors;
 (C)improve the safe and secure movement of hazardous materials; (D)improve safe transportation of goods and persons in foreign commerce;
 (E)demonstrate new technologies to improve commercial motor vehicle safety; (F)support participation in performance and registration information systems management under section 31106(b)—
 (i)for entities not responsible for submitting the plan under subsection (c); or (ii)for entities responsible for submitting the plan under subsection (c)—
 (I)before October 1, 2020, to achieve compliance with the requirements of participation; and (II)beginning on October 1, 2020, or once compliance is achieved, whichever is sooner, for special initiatives or projects that exceed routine operations required for participation;
 (G)conduct safety data improvement projects— (i)that complete or exceed the requirements under subsection (c)(2)(P) for entities not responsible for submitting the plan under subsection (c); or
 (ii)that exceed the requirements under subsection (c)(2)(P) for entities responsible for submitting the plan under subsection (c); and
 (H)otherwise improve commercial motor vehicle safety and compliance with commercial motor vehicle safety regulations.
										(3)Innovative technology deployment grant program
 (A)In generalThe Secretary shall establish an innovative technology deployment grant program to make discretionary grants funded under section 31104(a)(2) to eligible States for the innovative technology deployment of commercial motor vehicle information systems and networks.
 (B)PurposesThe purposes of the program shall be— (i)to advance the technological capability and promote the deployment of intelligent transportation system applications for commercial motor vehicle operations, including commercial motor vehicle, commercial driver, and carrier-specific information systems and networks; and
 (ii)to support and maintain commercial motor vehicle information systems and networks— (I)to link Federal motor carrier safety information systems with State commercial motor vehicle systems;
 (II)to improve the safety and productivity of commercial motor vehicles and drivers; and (III)to reduce costs associated with commercial motor vehicle operations and Federal and State commercial motor vehicle regulatory requirements.
 (C)EligibilityTo be eligible for a grant under this paragraph, a State shall— (i)have a commercial motor vehicle information systems and networks program plan approved by the Secretary that describes the various systems and networks at the State level that need to be refined, revised, upgraded, or built to accomplish deployment of commercial motor vehicle information systems and networks capabilities;
 (ii)certify to the Secretary that its commercial motor vehicle information systems and networks deployment activities, including hardware procurement, software and system development, and infrastructure modifications—
 (I)are consistent with the national intelligent transportation systems and commercial motor vehicle information systems and networks architectures and available standards; and
 (II)promote interoperability and efficiency to the extent practicable; and (iii)agree to execute interoperability tests developed by the Federal Motor Carrier Safety Administration to verify that its systems conform with the national intelligent transportation systems architecture, applicable standards, and protocols for commercial motor vehicle information systems and networks.
 (D)Use of fundsGrant funds received under this paragraph may be used— (i)for deployment activities and activities to develop new and innovative advanced technology solutions that support commercial motor vehicle information systems and networks;
 (ii)for planning activities, including the development or updating of program or top level design plans in order to become eligible or maintain eligibility under subparagraph (C); and
 (iii)for the operation and maintenance costs associated with innovative technology. (E)Secretary authorizationThe Secretary is authorized to award a State funding for the operation and maintenance costs associated with innovative technology deployment with funds made available under sections 31104(a)(1) and 31104(a)(2)..
 (b)Commercial motor vehicle operators grant programSection 31103 of title 49, United States Code, is amended to read as follows:  31103.Commercial motor vehicle operators grant program (a)In generalThe Secretary shall administer a commercial motor vehicle operators grant program funded under section 31104.
 (b)PurposeThe purpose of the grant program is to train individuals in the safe operation of commercial motor vehicles (as defined in section 31301).
 (c)VeteransIn administering grants under this section, the Secretary shall award priority to grant applications for programs to train former members of the armed forces (as defined in section 101 of title 10) in the safe operation of such vehicles..
 (c)Authorization of AppropriationsSection 31104 of title 49, United States Code, as amended by this Act, is further amended on the effective date set forth in subsection (f) to read as follows:
						
							31104.Authorization of appropriations
 (a)Financial assistance programsThe following sums are authorized to be appropriated from the Highway Trust Fund (other than the Mass Transit Account):
 (1)Motor carrier safety assistance programSubject to paragraph (2) and subsection (c), to carry out section 31102— (A)$278,242,684 for fiscal year 2017;
 (B)$293,685,550 for fiscal year 2018; (C)$308,351,227 for fiscal year 2019;
 (D)$323,798,553 for fiscal year 2020; and (E)$339,244,023 for fiscal year 2021.
 (2)High priority activities programSubject to subsection (c), to make grants and cooperative agreements under section 31102(l), the Secretary may set aside from amounts made available under paragraph (1) up to—
 (A)$40,798,780 for fiscal year 2017; (B)$41,684,114 for fiscal year 2018;
 (C)$42,442,764 for fiscal year 2019; (D)$43,325,574 for fiscal year 2020; and
 (E)$44,209,416 for fiscal year 2021. (3)Commercial motor vehicle operators grant programTo carry out section 31103—
 (A)$1,000,000 for fiscal year 2017; (B)$1,000,000 for fiscal year 2018;
 (C)$1,000,000 for fiscal year 2019; (D)$1,000,000 for fiscal year 2020; and
 (E)$1,000,000 for fiscal year 2021. (4)Commercial driver's license program implementation programSubject to subsection (c), to carry out section 31313—
 (A)$30,958,536 for fiscal year 2017; (B)$31,630,336 for fiscal year 2018;
 (C)$32,206,008 for fiscal year 2019; (D)$32,875,893 for fiscal year 2020; and
 (E)$33,546,562 for fiscal year 2021. (b)Reimbursement and payment to recipients for Government share of costs (1)In generalAmounts made available under subsection (a) shall be used to reimburse financial assistance recipients proportionally for the Federal Government's share of the costs incurred.
 (2)Reimbursement amountsThe Secretary shall reimburse a recipient, in accordance with a financial assistance agreement made under section 31102, 31103, or 31313, an amount that is at least 85 percent of the costs incurred by the recipient in a fiscal year in developing and implementing programs under such sections. The Secretary shall pay the recipient an amount not more than the Federal Government share of the total costs approved by the Federal Government in the financial assistance agreement. The Secretary shall include a recipient's in-kind contributions in determining the reimbursement.
 (3)VouchersEach recipient shall submit vouchers at least quarterly for costs the recipient incurs in developing and implementing programs under sections 31102, 31103, and 31313.
 (c)Deductions for partner training and program supportOn October 1 of each fiscal year, or as soon after that date as practicable, the Secretary may deduct from amounts made available under paragraphs (1), (2), and (4) of subsection (a) for that fiscal year not more than 1.50 percent of those amounts for partner training and program support in that fiscal year. The Secretary shall use at least 75 percent of those deducted amounts to train non-Federal Government employees and to develop related training materials in carrying out such programs.
 (d)Grants and cooperative agreements as contractual obligationsThe approval of a financial assistance agreement by the Secretary under section 31102, 31103, or 31313 is a contractual obligation of the Federal Government for payment of the Federal Government's share of costs in carrying out the provisions of the grant or cooperative agreement.
 (e)Eligible activitiesThe Secretary shall establish criteria for eligible activities to be funded with financial assistance agreements under this section and publish those criteria in a notice of funding availability before the financial assistance program application period.
 (f)Period of availability of financial assistance agreement funds for recipient expendituresThe period of availability for a recipient to expend funds under a grant or cooperative agreement authorized under subsection (a) is as follows:
 (1)For grants made for carrying out section 31102, other than section 31102(l), for the fiscal year in which the Secretary approves the financial assistance agreement and for the next fiscal year.
 (2)For grants made or cooperative agreements entered into for carrying out section 31102(l)(2), for the fiscal year in which the Secretary approves the financial assistance agreement and for the next 2 fiscal years.
 (3)For grants made for carrying out section 31102(l)(3), for the fiscal year in which the Secretary approves the financial assistance agreement and for the next 4 fiscal years.
 (4)For grants made for carrying out section 31103, for the fiscal year in which the Secretary approves the financial assistance agreement and for the next fiscal year.
 (5)For grants made or cooperative agreements entered into for carrying out section 31313, for the fiscal year in which the Secretary approves the financial assistance agreement and for the next 4 fiscal years.
 (g)Contract authority; initial date of availabilityAmounts authorized from the Highway Trust Fund (other than the Mass Transit Account) by this section shall be available for obligation on the date of their apportionment or allocation or on October 1 of the fiscal year for which they are authorized, whichever occurs first.
 (h)Availability of fundingAmounts made available under this section shall remain available until expended.. (d)Clerical amendmentThe analysis for chapter 311 of title 49, United States Code, is amended by striking the items relating to sections 31102, 31103, and 31104 and inserting the following:
						
							
								31102. Motor carrier safety assistance program.
								31103. Commercial motor vehicle operators grant program.
								31104. Authorization of appropriations..
					(e)Conforming amendments
 (1)Safety fitness of owners and operator; safety reviews of new operatorsSection 31144(g) of title 49, United States Code, is amended by striking paragraph (5). (2)Information systems; performance and registration information programSection 31106(b) of title 49, United States Code, is amended by striking paragraph (4).
 (3)Border enforcement grantsSection 31107 of title 49, United States Code, and the item relating to that section in the analysis for chapter 311 of that title, are repealed.
 (4)Performance and registration information system managementSection 31109 of title 49, United States Code, and the item relating to that section in the analysis for chapter 311 of that title, are repealed.
 (5)Commercial vehicle information systems and networks deploymentSection 4126 of SAFETEA–LU (49 U.S.C. 31106 note), and the item relating to that section in the table of contents contained in section 1(b) of that Act, are repealed.
 (6)Safety data improvement programSection 4128 of SAFETEA–LU (49 U.S.C. 31100 note), and the item relating to that section in the table of contents contained in section 1(b) of that Act, are repealed.
 (7)Grant program for commercial motor vehicle operatorsSection 4134 of SAFETEA–LU (49 U.S.C. 31301 note), and the item relating to that section in the table of contents contained in section 1(b) of that Act, are repealed.
 (8)Maintenance of effort as condition on grants to StatesSection 103(c) of the Motor Carrier Safety Improvement Act of 1999 (49 U.S.C. 31102 note) is repealed.
 (9)State compliance with CDL requirementsSection 103(e) of the Motor Carrier Safety Improvement Act of 1999 (49 U.S.C. 31102 note) is repealed.
 (10)Border staffing standardsSection 218(d) of the Motor Carrier Safety Improvement Act of 1999 (49 U.S.C. 31133 note) is amended—
 (A)in paragraph (1) by striking section 31104(f)(2)(B) of title 49, United States Code and inserting section 31104(a)(1) of title 49, United States Code; and (B)by striking paragraph (3).
 (f)Effective dateThe amendments made by this section shall take effect on October 1, 2016. (g)TransitionNotwithstanding the amendments made by this section, the Secretary shall carry out sections 31102, 31103, 31104 of title 49, United States Code, and any sections repealed under subsection (e), as necessary, as those sections were in effect on the day before October 1, 2016, with respect to applications for grants, cooperative agreements, or contracts under those sections submitted before October 1, 2016.
 5102.Performance and registration information systems managementSection 31106(b) of title 49, United States Code, is amended in the subheading by striking Program and inserting Systems Management. 5103.Authorization of appropriations (a)In generalSubchapter I of chapter 311 of title 49, United States Code, is amended by adding at the end the following:
						
							31110.Authorization of appropriations
 (a)Administrative expensesThere is authorized to be appropriated from the Highway Trust Fund (other than the Mass Transit Account) for the Secretary of Transportation to pay administrative expenses of the Federal Motor Carrier Safety Administration—
 (1)$259,000,000 for fiscal year 2016; (2)$259,000,000 for fiscal year 2017;
 (3)$259,000,000 for fiscal year 2018; (4)$259,000,000 for fiscal year 2019;
 (5)$259,000,000 for fiscal year 2020; and (6)$259,000,000 for fiscal year 2021.
 (b)Use of fundsThe funds authorized by this section shall be used for— (1)personnel costs;
 (2)administrative infrastructure; (3)rent;
 (4)information technology; (5)programs for research and technology, information management, regulatory development, and the administration of performance and registration information systems management under section 31106(b);
 (6)programs for outreach and education under subsection (c); (7)other operating expenses;
 (8)conducting safety reviews of new operators; and (9)such other expenses as may from time to time become necessary to implement statutory mandates of the Federal Motor Carrier Safety Administration not funded from other sources.
									(c)Outreach and education program
 (1)In generalThe Secretary may conduct, through any combination of grants, contracts, cooperative agreements, and other activities, an internal and external outreach and education program to be administered by the Administrator of the Federal Motor Carrier Safety Administration.
 (2)Federal shareThe Federal share of an outreach and education project for which a grant, contract, or cooperative agreement is made under this subsection may be up to 100 percent of the cost of the project.
 (3)FundingFrom amounts made available under subsection (a), the Secretary shall make available not more than $4,000,000 each fiscal year.
 (d)Contract authority; initial date of availabilityAmounts authorized from the Highway Trust Fund (other than the Mass Transit Account) by this section shall be available for obligation on the date of their apportionment or allocation or on October 1 of the fiscal year for which they are authorized, whichever occurs first.
 (e)Funding availabilityAmounts made available under this section shall remain available until expended. (f)Contractual obligationThe approval of funds by the Secretary under this section is a contractual obligation of the Federal Government for payment of the Federal Government's share of costs..
 (b)Clerical amendmentThe analysis for chapter 311 of title 49, United States Code, is amended by adding at the end of the items relating to subchapter I the following:
						
							
								31110. Authorization of appropriations..
					(c)Conforming amendments
 (1)Administrative expenses; authorization of appropriationsSection 31104 of title 49, United States Code, is amended— (A)by striking subsection (i); and
 (B)by redesignating subsections (j) and (k) as subsections (i) and (j), respectively. (2)Use of amounts made available under subsection (i)Section 4116(d) of SAFETEA–LU (49 U.S.C. 31104 note) is amended by striking section 31104(i) and inserting section 31110.
 (3)Internal cooperationSection 31161 of title 49, United States Code, is amended by striking section 31104(i) and inserting section 31110. (4)SAFETEA–LU; outreach and educationSection 4127 of SAFETEA–LU (119 Stat. 1741; Public Law 109–59), and the item relating to that section in the table of contents contained in section 1(b) of that Act, are repealed.
						5104.Commercial driver's license program implementation
 (a)In generalSection 31313 of title 49, United States Code, is amended to read as follows:  31313.Commercial driver's license program implementation financial assistance program (a)In generalThe Secretary of Transportation shall administer a financial assistance program for commercial driver’s license program implementation for the purposes described in paragraphs (1) and (2).
 (1)State commercial driver's license program implementation grantsIn carrying out the program, the Secretary may make a grant to a State agency in a fiscal year— (A)to assist the State in complying with the requirements of section 31311;
 (B)in the case of a State that is making a good faith effort toward substantial compliance with the requirements of section 31311, to improve the State’s implementation of its commercial driver's license program, including expenses—
 (i)for computer hardware and software; (ii)for publications, testing, personnel, training, and quality control;
 (iii)for commercial driver's license program coordinators; and (iv)to implement or maintain a system to notify an employer of an operator of a commercial motor vehicle of the suspension or revocation of the operator's commercial driver's license consistent with the standards developed under section 32303(b) of the Commercial Motor Vehicle Safety Enhancement Act of 2012 (49 U.S.C. 31304 note).
 (2)Priority activitiesThe Secretary may make a grant to or enter into a cooperative agreement with a State agency, local government, or any person in a fiscal year for research, development and testing, demonstration projects, public education, and other special activities and projects relating to commercial drivers licensing and motor vehicle safety that—
 (A)benefit all jurisdictions of the United States; (B)address national safety concerns and circumstances;
 (C)address emerging issues relating to commercial driver's license improvements; (D)support innovative ideas and solutions to commercial driver's license program issues; or
 (E)address other commercial driver’s license issues, as determined by the Secretary. (b)ProhibitionsA recipient may not use financial assistance funds awarded under this section to rent, lease, or buy land or buildings.
 (c)ReportThe Secretary shall issue an annual report on the activities carried out under this section. (d)ApportionmentAll amounts made available to carry out this section for a fiscal year shall be apportioned to a recipient described in subsection (a)(2) according to criteria prescribed by the Secretary.
 (e)FundingFor fiscal years beginning after September 30, 2016, this section shall be funded under section 31104..
 (b)Clerical amendmentThe analysis for chapter 313 of title 49, United States Code, is amended by striking the item relating to section 31313 and inserting the following:
						
							
								31313. Commercial driver's license program implementation financial assistance program..
					5105.Extension of Federal motor carrier safety programs for fiscal year 2016
 (a)Motor carrier safety assistance program grant extensionSection 31104(a) of title 49, United States Code, is amended by striking paragraphs (10) and (11) and inserting the following:
						
 (10)$218,000,000 for fiscal year 2015; and (11)$241,480,000 for fiscal year 2016..
 (b)Extension of grant programsSection 4101(c) of SAFETEA–LU (119 Stat. 1715; Public Law 109–59) is amended to read as follows:  (c)Authorization of appropriationsThe following sums are authorized to be appropriated from the Highway Trust Fund (other than the Mass Transit Account):
 (1)Commercial driver's license program improvement grantsFor carrying out the commercial driver’s license program improvement grants program under section 31313 of title 49, United States Code, $30,480,000 for fiscal year 2016.
 (2)Border enforcement grantsFor border enforcement grants under section 31107 of that title $32,512,000 for fiscal year 2016. (3)Performance and registration information systems management grant programFor the performance and registration information systems management grant program under section 31109 of that title $5,080,000 for fiscal year 2016.
 (4)Commercial vehicle information systems and networks deploymentFor carrying out the commercial vehicle information systems and networks deployment program under section 4126 of this Act $25,400,000 for fiscal year 2016.
 (5)Safety data improvement grantsFor safety data improvement grants under section 4128 of this Act $3,048,000 for fiscal year 2016..  (c)High-Priority activitiesSection 31104(j)(2) of title 49, United States Code, as redesignated by this subtitle, is amended by striking 2015 the first place it appears and inserting 2016.
 (d)New entrant auditsSection 31144(g)(5)(B) of title 49, United States Code, is amended to read as follows:  (B)Set asideThe Secretary shall set aside from amounts made available under section 31104(a) up to $32,000,000 for fiscal year 2016 for audits of new entrant motor carriers conducted under this paragraph..
 (e)Grant program for commercial motor vehicle operatorsSection 4134(c) of SAFETEA–LU (49 U.S.C. 31301 note) is amended to read as follows:  (c)FundingFrom amounts made available under section 31110 of title 49, United States Code, the Secretary shall make available, $1,000,000 for fiscal year 2016 to carry out this section..
					(f)Commercial vehicle information systems and networks deployment
 (1)In generalSection 4126 of SAFETEA–LU (49 U.S.C. 31106 note; 119 Stat. 1738; Public Law 109–59) is amended— (A)in subsection (c)—
 (i)in paragraph (2) by adding at the end the following: Funds deobligated by the Secretary from previous year grants shall not be counted toward the $2,500,000 maximum aggregate amount for core deployment.; and
 (ii)in paragraph (3) by adding at the end the following: Funds may also be used for planning activities, including the development or updating of program or top level design plans.; and
 (B)in subsection (d)(4) by adding at the end the following: Funds may also be used for planning activities, including the development or updating of program or top level design plans..
 (2)Innovative technology deployment programFor fiscal year 2016, the commercial vehicle information systems and networks deployment program under section 4126 of SAFETEA–LU (119 Stat. 1738; Public Law 109–59) may also be referred to as the innovative technology deployment program.
						5106.Motor carrier safety assistance program allocation
					(a)Working group
 (1)EstablishmentNot later than 180 days after the date of enactment of this Act, the Secretary shall establish a motor carrier safety assistance program formula working group (in this section referred to as the working group).
						(2)Membership
 (A)In generalSubject to subparagraph (B), the working group shall consist of representatives of the following: (i)The Federal Motor Carrier Safety Administration.
 (ii)The lead State commercial motor vehicle safety agencies responsible for administering the plan required by section 31102 of title 49, United States Code.
 (iii)An organization representing State agencies responsible for enforcing a program for inspection of commercial motor vehicles.
 (iv)Such other persons as the Secretary considers necessary. (B)CompositionRepresentatives of State commercial motor vehicle safety agencies shall comprise at least 51 percent of the membership.
 (3)New allocation formulaThe working group shall analyze requirements and factors for the establishment of a new allocation formula for the motor carrier assistance program under section 31102 of title 49, United States Code.
 (4)RecommendationNot later than 1 year after the date the working group is established under paragraph (1), the working group shall make a recommendation to the Secretary regarding a new allocation formula for the motor carrier assistance program.
 (5)ExemptionThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the working group established under this subsection.
 (6)PublicationThe Administrator of the Federal Motor Carrier Safety Administration shall publish on a publicly accessible Internet Web site of the Federal Motor Carrier Safety Administration—
 (A)summaries of the meetings of the working group; and (B)the final recommendation of the working group provided to the Secretary.
 (b)Notice of proposed rulemakingAfter receiving the recommendation of the working group under subsection (a)(4), the Secretary shall publish in the Federal Register a notice seeking public comment on the establishment of a new allocation formula for the motor carrier safety assistance program.
 (c)Basis for formulaThe Secretary shall ensure that the new allocation formula for the motor carrier assistance program is based on factors that reflect, at a minimum—
 (1)the relative needs of the States to comply with section 31102 of title 49, United States Code; (2)the relative administrative capacities of and challenges faced by States in complying with that section;
 (3)the average of each State’s new entrant motor carrier inventory for the 3-year period prior to the date of enactment of this Act;
 (4)the number of international border inspection facilities and border crossings by commercial vehicles in each State; and
 (5)any other factors the Secretary considers appropriate. (d)Funding amounts prior to development of new allocation formula (1)Interim formulaPrior to the development of the new allocation formula for the motor carrier assistance program, the Secretary may calculate the interim funding amounts for that program in fiscal year 2017 (and later fiscal years, as necessary) under section 31104(a)(1) of title 49, United States Code, as amended by this subtitle, by using the following methodology:
 (A)The Secretary shall calculate the funding amount to a State using the allocation formula the Secretary used to award motor carrier safety assistance program funding in fiscal year 2016 under section 31102 of title 49, United States Code.
 (B)The Secretary shall average the funding awarded or other equitable amounts to a State in fiscal years 2013, 2014, and 2015 for—
 (i)border enforcement grants under section 31107 of title 49, United States Code; and (ii)new entrant audit grants under section 31144(g)(5) of that title.
 (C)The Secretary shall add the amounts calculated in subparagraphs (A) and (B). (2)AdjustmentsSubject to the availability of funding and notwithstanding fluctuations in the data elements used by the Secretary, the initial amounts resulting from the calculation described in paragraph (1) shall be adjusted to ensure that, for each State, the amount shall not be less than 97 percent of the average amount of funding received or other equitable amounts in fiscal years 2013, 2014, and 2015 for—
 (A)motor carrier safety assistance program funds awarded to the State under section 31102 of title 49, United States Code;
 (B)border enforcement grants awarded to the State under section 31107 of title 49, United States Code; and
 (C)new entrant audit grants awarded to the State under section 31144(g)(5) of title 49, United States Code.
 (3)Immediate reliefIn developing the new allocation formula, the Secretary shall terminate the withholding of motor carrier assistance program funds from a State for at least 3 fiscal years if the State was subject to the withholding of such funds for matters of noncompliance immediately prior to the date of enactment of this Act.
 (4)Future withholdingsBeginning on the date that the new allocation formula for the motor carrier assistance program is implemented, the Secretary shall impose all future withholdings in accordance with section 31102(k) of title 49, United States Code, as amended by this subtitle.
 (e)Termination of working groupThe working group established under subsection (a) shall terminate on the date of the implementation of a new allocation formula for the motor carrier safety assistance program.
					5107.Maintenance of effort calculation
					(a)Before new allocation formula
 (1)Fiscal year 2017If a new allocation formula for the motor carrier safety assistance program has not been established under this subtitle for fiscal year 2017, the Secretary shall calculate for fiscal year 2017 the maintenance of effort baseline required under section 31102(f) of title 49, United States Code, as amended by this subtitle, by averaging the expenditures for fiscal years 2004 and 2005 required by section 31102(b)(4) of title 49, United States Code, as that section was in effect on the day before the date of enactment of this Act.
 (2)Subsequent fiscal yearsThe Secretary may use the methodology for calculating the maintenance of effort baseline specified in paragraph (1) for fiscal year 2018 and subsequent fiscal years if a new allocation formula for the motor carrier safety assistance program has not been established for that fiscal year.
						(b)Beginning with new allocation formation
 (1)In generalSubject to paragraphs (2) and (3)(B), beginning on the date that a new allocation formula for the motor carrier safety assistance program is established under this subtitle, upon the request of a State, the Secretary may waive or modify the baseline maintenance of effort required of the State by section 31102(e) of title 49, United States Code, as amended by this subtitle, for the purpose of establishing a new baseline maintenance of effort if the Secretary determines that a waiver or modification—
 (A)is equitable due to reasonable circumstances; (B)will ensure the continuation of commercial motor vehicle enforcement activities in the State; and
 (C)is necessary to ensure that the total amount of State maintenance of effort and matching expenditures required under sections 31102 and 31104 of title 49, United States Code, as amended by this subtitle, does not exceed a sum greater than the average of the total amount of State maintenance of effort and matching expenditures required under those sections for the 3 fiscal years prior to the date of enactment of this Act.
 (2)Adjustment methodologyIf requested by a State, the Secretary may modify the maintenance of effort baseline referred to in paragraph (1) for the State according to the following methodology:
 (A)The Secretary shall establish the maintenance of effort baseline for the State using the average baseline of fiscal years 2004 and 2005, as required by section 31102(b)(4) of title 49, United States Code, as that section was in effect on the day before the date of enactment of this Act.
 (B)The Secretary shall calculate the average required match by a lead State commercial motor vehicle safety agency for fiscal years 2013, 2014, and 2015 for motor carrier safety assistance grants established at 20 percent by section 31103 of title 49, United States Code, as that section was in effect on the day before the date of enactment of this Act.
 (C)The Secretary shall calculate the estimated match required under section 31104(b) of title 49, United States Code, as amended by this subtitle.
 (D)The Secretary shall subtract the amount in subparagraph (B) from the amount in subparagraph (C) and—
 (i)if the number is greater than 0, the Secretary shall subtract the number from the amount in subparagraph (A); or
 (ii)if the number is not greater than 0, the Secretary shall calculate the maintenance of effort using the methodology in subparagraph (A).
								(3)Maintenance of effort amount
 (A)In generalThe Secretary shall use the amount calculated under paragraph (2) as the baseline maintenance of effort required under section 31102(f) of title 49, United States Code, as amended by this subtitle.
 (B)DeadlineIf a State does not request a waiver or modification under this subsection before September 30 during the first fiscal year that the Secretary implements a new allocation formula for the motor carrier safety assistance program under this subtitle, the Secretary shall calculate the maintenance of effort using the methodology described in paragraph (2)(A).
 (4)Maintenance of effort describedThe maintenance of effort calculated under this section is the amount required under section 31102(f) of title 49, United States Code, as amended by this subtitle.
 (c)Termination of effectivenessThe authority of the Secretary under this section shall terminate effective on the date that a new maintenance of effort baseline is calculated based on a new allocation formula for the motor carrier safety assistance program implemented under section 31102 of title 49, United States Code.
					BFederal Motor Carrier Safety Administration Reform
				IRegulatory Reform
 5201.Notice of cancellation of insuranceSection 13906(e) of title 49, United States Code, is amended by inserting or suspend after revoke. 5202.RegulationsSection 31136 of title 49, United States Code, is amended—
 (1)by redesignating subsection (f) as subsection (g) and transferring such subsection to appear at the end of section 31315 of such title; and
 (2)by adding at the end the following:  (f)Regulatory impact analysisWithin each regulatory impact analysis of a proposed or final rule issued by the Federal Motor Carrier Safety Administration, the Secretary shall, whenever practicable—
 (1)consider the effects of the proposed or final rule on different segments of the motor carrier industry;
 (2)formulate estimates and findings based on the best available science; and (3)utilize available data specific to the different types of motor carriers, including small and large carriers, and drivers that will be impacted by the proposed or final rule.
									(g)Public participation
 (1)In generalIf a proposed rule promulgated under this part is likely to lead to the promulgation of a major rule, the Secretary, before promulgating such proposed rule, shall—
 (A)issue an advance notice of proposed rulemaking; or (B)proceed with a negotiated rulemaking.
 (2)RequirementsEach advance notice of proposed rulemaking issued under paragraph (1) shall— (A)identify the need for a potential regulatory action;
 (B)identify and request public comment on the best available science or technical information relevant to analyzing potential regulatory alternatives;
 (C)request public comment on the available data and costs with respect to regulatory alternatives reasonably likely to be considered as part of the rulemaking; and
 (D)request public comment on available alternatives to regulation. (3)WaiverThis subsection does not apply to a proposed rule if the Secretary, for good cause, finds (and incorporates the finding and a brief statement of reasons for such finding in the proposed or final rule) that an advance notice of proposed rulemaking is impracticable, unnecessary, or contrary to the public interest.
									(h)Review of rules
 (1)In generalOnce every 5 years, the Secretary shall conduct a review of regulations issued under this part. (2)ScheduleAt the beginning of each 5-year review period, the Secretary shall publish a schedule that sets forth the plan for completing the review under paragraph (1) within 5 years.
 (3)Notification of changesDuring each review period, the Secretary shall address any changes to the schedule published under paragraph (2) and notify the public of such changes.
 (4)Consideration of petitionsIn conducting a review under paragraph (1), the Secretary shall consider petitions for regulatory action under this part received by the Administrator of the Federal Motor Carrier Safety Administration.
 (5)AssessmentAt the conclusion of each review under paragraph (1), the Secretary shall publish on a publicly accessible Internet Web site of the Department of Transportation an assessment that includes—
 (A)an inventory of the regulations issued during the 5-year period ending on the date on which the assessment is published;
 (B)a determination of whether the regulations are— (i)consistent and clear;
 (ii)current with the operational realities of the motor carrier industry; and (iii)uniformly enforced; and
 (C)an assessment of whether the regulations continue to be necessary. (6)RulemakingNot later than 2 years after the completion of each review under this subsection, the Secretary shall initiate a rulemaking to amend regulations as necessary to address the determinations made under paragraph (5)(B) and the results of the assessment under paragraph (5)(C).
 (i)Rule of constructionNothing in subsection (f) or (g) may be construed to limit the contents of an advance notice of proposed rulemaking..
						5203.Guidance
						(a)In general
 (1)Date of issuance and point of contactEach guidance document issued by the Federal Motor Carrier Safety Administration shall have a date of issuance or a date of revision, as applicable, and shall include the name and contact information of a point of contact at the Administration who can respond to questions regarding the guidance.
							(2)Public accessibility
 (A)In generalEach guidance document issued or revised by the Federal Motor Carrier Safety Administration shall be published on a publicly accessible Internet Web site of the Department on the date of issuance or revision.
 (B)RedactionThe Administrator of the Federal Motor Carrier Safety Administration may redact from a guidance document published under subparagraph (A) any information that would reveal investigative techniques that would compromise Administration enforcement efforts.
 (3)Incorporation into regulationsNot later than 5 years after the date on which a guidance document is published under paragraph (2) or during an applicable review under subsection (c), whichever is earlier, the Secretary shall revise regulations to incorporate the guidance document to the extent practicable.
 (4)ReissuanceIf a guidance document is not incorporated into regulations in accordance with paragraph (3), the Administrator shall—
 (A)reissue an updated version of the guidance document; and (B)review and reissue an updated version of the guidance document every 5 years until the date on which the guidance document is removed or incorporated into applicable regulations.
 (b)Initial reviewNot later than 1 year after the date of enactment of this Act, the Administrator shall review all guidance documents published under subsection (a) to ensure that such documents are current, are readily accessible to the public, and meet the standards specified in subparagraphs (A), (B), and (C) of subsection (c)(1).
						(c)Regular review
 (1)In generalSubject to paragraph (2), not less than once every 5 years, the Administrator shall conduct a comprehensive review of the guidance documents issued by the Federal Motor Carrier Safety Administration to determine whether such documents are—
 (A)consistent and clear; (B)uniformly and consistently enforced; and
 (C)still necessary. (2)Notice and commentPrior to beginning a review under paragraph (1), the Administrator shall publish in the Federal Register a notice and request for comment that solicits input from stakeholders on which guidance documents should be updated or eliminated.
							(3)Report
 (A)In generalNot later than 60 days after the date on which a review under paragraph (1) is completed, the Administrator shall publish on a publicly accessible Internet Web site of the Department a report detailing the review and a full inventory of the guidance documents of the Administration.
 (B)ContentsA report under subparagraph (A) shall include a summary of the response of the Administration to each comment received under paragraph (2).
 (d)Guidance document definedIn this section, the term guidance document means a document issued by the Federal Motor Carrier Safety Administration that— (1)provides an interpretation of a regulation of the Administration; or
 (2)includes an enforcement policy of the Administration. 5204.Petitions (a)In generalThe Administrator of the Federal Motor Carrier Safety Administration shall—
 (1)publish on a publicly accessible Internet Web site of the Department a summary of all petitions for regulatory action submitted to the Administration;
 (2)prioritize the petitions submitted based on the likelihood of safety improvements resulting from the regulatory action requested;
 (3)not later than 180 days after the date a summary of a petition is published under paragraph (1), formally respond to such petition by indicating whether the Administrator will accept, deny, or further review the petition;
 (4)prioritize responses to petitions consistent with a response’s potential to reduce crashes, improve enforcement, and reduce unnecessary burdens; and
 (5)not later than 60 days after the date of receipt of a petition, publish on a publicly accessible Internet Web site of the Department an updated inventory of the petitions described in paragraph (1), including any applicable disposition information for those petitions.
 (b)Petition definedIn this section, the term petition means a request for a new regulation, a regulatory interpretation or clarification, or a review of a regulation to eliminate or modify an obsolete, ineffective, or overly burdensome regulation.
						IICompliance, Safety, Accountability Reform
					5221.Correlation study
 (a)In generalThe Administrator of the Federal Motor Carrier Safety Administration (referred to in this part as the Administrator) shall commission the National Research Council of the National Academies to conduct a study of—
 (1)the Compliance, Safety, Accountability program of the Federal Motor Carrier Safety Administration (referred to in this part as the CSA program); and
 (2)the Safety Measurement System utilized by the CSA program (referred to in this part as the SMS). (b)Scope of studyIn carrying out the study commissioned pursuant to subsection (a), the National Research Council—
 (1)shall analyze— (A)the accuracy with which the Behavior Analysis and Safety Improvement Categories (referred to in this part as BASIC)—
 (i)identify high risk carriers; and (ii)predict or are correlated with future crash risk, crash severity, or other safety indicators for motor carriers;
 (B)the methodology used to calculate BASIC percentiles and identify carriers for enforcement, including the weights assigned to particular violations and the tie between crash risk and specific regulatory violations, with respect to accurately identifying and predicting future crash risk for motor carriers;
 (C)the relative value of inspection information and roadside enforcement data; (D)any data collection gaps or data sufficiency problems that may exist and the impact of those gaps and problems on the efficacy of the CSA program;
 (E)the accuracy of safety data, including the use of crash data from crashes in which a motor carrier was free from fault;
 (F)whether BASIC percentiles for motor carriers of passengers should be calculated differently than for motor carriers of freight;
 (G)the differences in the rates at which safety violations are reported to the Federal Motor Carrier Safety Administration for inclusion in the SMS by various enforcement authorities, including States, territories, and Federal inspectors; and
 (H)how members of the public use the SMS and what effect making the SMS information public has had on reducing crashes and eliminating unsafe motor carriers from the industry; and
 (2)shall consider— (A)whether the SMS provides comparable precision and confidence, through SMS alerts and percentiles, for the relative crash risk of individual large and small motor carriers;
 (B)whether alternatives to the SMS would identify high risk carriers more accurately; and (C)the recommendations and findings of the Comptroller General of the United States and the Inspector General of the Department, and independent review team reports, issued before the date of enactment of this Act.
 (c)ReportNot later than 18 months after the date of enactment of this Act, the Administrator shall submit a report containing the results of the study commissioned pursuant to subsection (a) to—
 (1)the Committee on Commerce, Science, and Transportation of the Senate; (2)the Committee on Transportation and Infrastructure of the House of Representatives; and
 (3)the Inspector General of the Department. (d)Corrective action plan (1)In generalNot later than 120 days after the Administrator submits the report under subsection (c), if that report identifies a deficiency or opportunity for improvement in the CSA program or in any element of the SMS, the Administrator shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a corrective action plan that—
 (A)responds to the deficiencies or opportunities identified by the report; (B)identifies how the Federal Motor Carrier Safety Administration will address such deficiencies or opportunities; and
 (C)provides an estimate of the cost, including with respect to changes in staffing, enforcement, and data collection, necessary to address such deficiencies or opportunities.
 (2)Program reformsThe corrective action plan submitted under paragraph (1) shall include an implementation plan that— (A)includes benchmarks;
 (B)includes programmatic reforms, revisions to regulations, or proposals for legislation; and (C)shall be considered in any rulemaking by the Department that relates to the CSA program, including the SMS.
 (e)Inspector General reviewNot later than 120 days after the Administrator submits a corrective action plan under subsection (d), the Inspector General of the Department shall—
 (1)review the extent to which such plan implements— (A)recommendations contained in the report submitted under subsection (c); and
 (B)relevant recommendations issued by the Comptroller General or the Inspector General before the date of enactment of this Act; and
 (2)submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the responsiveness of the corrective action plan to the recommendations described in paragraph (1).
							5222.Beyond compliance
 (a)In generalNot later than 18 months after the date of enactment of this Act, the Administrator shall incorporate into the CSA program a methodology to allow recognition and an improved SMS score for—
 (1)the installation of advanced safety equipment; (2)the use of enhanced driver fitness measures;
 (3)the adoption of fleet safety management tools, technologies, and programs; or (4)other metrics as determined appropriate by the Administrator.
 (b)QualificationThe Administrator, after providing notice and an opportunity for comment, shall develop technical or other performance standards with respect to advanced safety equipment, enhanced driver fitness measures, fleet safety management tools, technologies, and programs, and other metrics for purposes of subsection (a).
 (c)ReportNot later than 18 months after the incorporation of the methodology under subsection (a), the Administrator shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the number of motor carriers receiving recognition and improved scores under such methodology and the safety performance of such carriers.
						5223.Data certification
 (a)In generalOn and after the date that is 1 day after the date of enactment of this Act, no information regarding analysis of violations, crashes in which a determination is made that the motor carrier or the commercial motor vehicle driver is not at fault, alerts, or the relative percentile for each BASIC developed under the CSA program may be made available to the public (including through requests under section 552 of title 5, United States Code) until the Inspector General of the Department certifies that—
 (1)the report required under section 5221(c) has been submitted in accordance with that section; (2)any deficiencies identified in the report required under section 5221(c) have been addressed;
 (3)if applicable, the corrective action plan under section 5221(d) has been implemented; (4)the Administrator of the Federal Motor Carrier Safety Administration has fully implemented or satisfactorily addressed the issues raised in the report titled Modifying the Compliance, Safety, Accountability Program Would Improve the Ability to Identify High Risk Carriers of the Government Accountability Office and dated February 2014 (GAO–14–114); and
 (5)the CSA program has been modified in accordance with section 5222. (b)Limitation on the use of CSA analysisInformation regarding alerts and the relative percentile for each BASIC developed under the CSA program may not be used for safety fitness determinations until the Inspector General of the Department makes the certification under subsection (a).
 (c)Continued public availability of dataNotwithstanding any other provision of this section, inspection and violation information submitted to the Federal Motor Carrier Safety Administration by commercial motor vehicle inspectors and qualified law enforcement officials, out-of-service rates, and absolute measures shall remain available to the public.
						(d)Exceptions
 (1)In generalNotwithstanding any other provision of this section— (A)the Federal Motor Carrier Safety Administration and State and local commercial motor vehicle enforcement agencies may use the information referred to in subsection (a) for purposes of investigation and enforcement prioritization; and
 (B)a motor carrier and a commercial motor vehicle driver may access information referred to in subsection (a) that relates directly to the motor carrier or driver, respectively.
 (2)Rule of constructionNothing in this section may be construed to restrict the official use by State enforcement agencies of the data collected by State enforcement personnel.
							5224.Interim hiring standard
 (a)DefinitionsIn this section, the following definitions apply: (1)EntityThe term entity means a person acting as—
 (A)a shipper, other than an individual shipper (as that term is defined in section 13102 of title 49, United States Code), or a consignee;
 (B)a broker or a freight forwarder (as such terms are defined in section 13102 of title 49, United States Code);
 (C)a non-vessel-operating common carrier, an ocean freight forwarder, or an ocean transportation intermediary (as such terms are defined in section 40102 of title 46, United States Code);
 (D)an indirect air carrier authorized to operate under a Standard Security Program approved by the Transportation Security Administration;
 (E)a customs broker licensed in accordance with section 111.2 of title 19, Code of Federal Regulations;
 (F)an interchange motor carrier subject to paragraphs (1)(B) and (2) of section 13902(i) of title 49, United States Code; or
 (G)a warehouse (as defined in section 7–102(13) of the Uniform Commercial Code). (2)Motor carrierThe term motor carrier means a motor carrier (as that term is defined in section 13102 of title 49, United States Code) that is subject to Federal motor carrier financial responsibility and safety regulations.
 (b)Hiring standardSubsection (c) shall only be applicable to entities who, before tendering a shipment, but not more than 35 days before the pickup of the shipment by the hired motor carrier, verify that the motor carrier, at the time of such verification—
 (1)is registered with and authorized by the Federal Motor Carrier Safety Administration to operate as a motor carrier, if applicable;
 (2)has the minimum insurance coverage required by Federal law; and (3)has a satisfactory safety fitness determination issued by the Federal Motor Carrier Safety Administration in force.
							(c)Interim use of data
 (1)In generalWith respect to an entity who completed a verification under subsection (b), only information regarding the entity’s compliance or noncompliance with subsection (b) may be admitted as evidence or otherwise used against the entity in a civil action for damages resulting from a claim of negligent selection or retention of a motor carrier.
 (2)Excluded evidenceWith respect to an entity who completed a verification under subsection (b), motor carrier data (other than the information described in paragraph (1)) created or maintained by the Federal Motor Carrier Safety Administration, including SMS data or analysis of such data, may not be admitted into evidence in a case or proceeding in which it is asserted or alleged that the entity’s selection or retention of a motor carrier was negligent.
 (d)SunsetThis section shall cease to be effective on the date on which the Inspector General of the Department makes the certification under section 5223(a).
						CCommercial Motor Vehicle Safety
				5301.Implementing safety requirements
					(a)National clearinghouse for controlled substance and alcohol test results of commercial motor
 vehicle operatorsIf the deadline established under section 31306a(a)(1) of title 49, United States Code, has not been met, not later than 30 days after the date of enactment of this Act, the Secretary of Transportation shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate written notification that—
 (1)explains why such deadline has not been met; and (2)establishes a new deadline for completion of the requirements of such section.
 (b)Electronic logging devicesIf the deadline established under section 31137(a) of title 49, United States Code, has not been met, not later than 30 days after the date of enactment of this Act, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate written notification that—
 (1)explains why such deadline has not been met; and (2)establishes a new deadline for completion of the requirements of such section.
 (c)Standards for trainingIf the deadline established under section 31305(c) of title 49, United States Code, has not been met, not later than 30 days after the date of enactment of this Act, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate written notification that—
 (1)explains why such deadline has not been met; and (2)establishes a new deadline for completion of the requirements of such section.
 (d)Further responsibilitiesIf the Secretary determines that a deadline established under subsection (a)(2), (b)(2), or (c)(2) cannot be met, not later than 30 days after the date on which such determination is made, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate written notification that—
 (1)explains why such deadline cannot be met; and (2)establishes a new deadline for completion of the relevant requirements.
						5302.Windshield mounted safety technology
 (a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall issue regulations to modify section 393.60(e)(1) of title 49, Code of Federal Regulations, to permanently allow the voluntary mounting on the inside of a vehicle’s windshield, within the area swept by windshield wipers, of vehicle safety technologies, if the Secretary determines that such mounting is likely to achieve a level of safety that is equivalent to, or greater than, the level of safety that would be achieved without such mounting.
 (b)Vehicle safety technology definedIn this section, the term vehicle safety technology includes lane departure warning systems, collision avoidance systems, on-board video event recording devices, and any other technology determined appropriate by the Secretary.
 (c)Rule of constructionNothing in this section may be construed to alter the terms of a short-term exemption from section 393.60(e) of title 49, Code of Federal Regulations, granted and in effect as of the date of enactment of this Act.
 5303.Prioritizing statutory rulemakingsThe Administrator of the Federal Motor Carrier Safety Administration shall prioritize the completion of each outstanding rulemaking required by statute before beginning any other rulemaking, unless the Secretary determines that there is a significant need for such other rulemaking.
				5304.Safety reporting system
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the cost and feasibility of establishing a self-reporting system for commercial motor vehicle drivers or motor carriers with respect to en route equipment failures.
 (b)ContentsThe report required under subsection (a) shall include— (1)an analysis of—
 (A)alternatives for the reporting of equipment failures in real time, including an Internet Web site or telephone hotline;
 (B)the ability of a commercial motor vehicle driver or a motor carrier to provide to the Federal Motor Carrier Safety Administration proof of repair of a self-reported equipment failure;
 (C)the ability of the Federal Motor Carrier Safety Administration to ensure that self-reported equipment failures proven to be repaired are not used in the calculation of Behavior Analysis and Safety Improvement Category scores;
 (D)the ability of roadside inspectors to access self-reported equipment failures; (E)the cost to establish and administer a self-reporting system;
 (F)the ability for a self-reporting system to track individual commercial motor vehicles through unique identifiers; and
 (G)whether a self-reporting system would yield demonstrable safety benefits; (2)an identification of any regulatory or statutory impediments to the implementation of a self-reporting system; and
 (3)recommendations on implementing a self-reporting system. 5305.New entrant safety review program (a)In generalThe Secretary shall conduct an assessment of the new operator safety review program under section 31144(g) of title 49, United States Code, including the program’s effectiveness in reducing crashes, fatalities, and injuries involving commercial motor vehicles and improving commercial motor vehicle safety.
 (b)ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall publish on a publicly accessible Internet Web site of the Department and submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the results of the assessment conducted under subsection (a), including any recommendations for improving the effectiveness of the program (including recommendations for legislative changes).
 5306.Ready mixed concrete trucksA driver of a ready mixed concrete mixer truck is exempt from section 3(a)(3)(ii) of part 395 of title 49, Code of Federal Regulations, if the driver is in compliance with clauses (i), (iii), (iv), and (v) of subsection (e)(1) of section 1 of part 395 of such title (regarding the 100 air-mile logging exemption).
				DCommercial Motor Vehicle Drivers
				5401.Opportunities for veterans
 (a)Standards for training and testing of veteran operatorsSection 31305 of title 49, United States Code, is amended by adding at the end the following:  (d)Standards for training and testing of veteran operators (1)In generalNot later than December 31, 2016, the Secretary shall modify the regulations prescribed under subsections (a) and (c) to—
 (A)exempt a covered individual from all or a portion of a driving test if the covered individual had experience in the armed forces or reserve components driving vehicles similar to a commercial motor vehicle;
 (B)ensure that a covered individual may apply for an exemption under subparagraph (A) during, at least, the 1-year period beginning on the date on which such individual separates from service in the armed forces or reserve components; and
 (C)credit the training and knowledge a covered individual received in the armed forces or reserve components driving vehicles similar to a commercial motor vehicle for purposes of satisfying minimum standards for training and knowledge.
 (2)DefinitionsIn this subsection, the following definitions apply: (A)Armed forcesThe term armed forces has the meaning given that term in section 101(a)(4) of title 10.
 (B)Covered individualThe term covered individual means— (i)a former member of the armed forces; or
 (ii)a former member of the reserve components. (C)Reserve componentsThe term reserve components means—
 (i)the Army National Guard of the United States; (ii)the Army Reserve;
 (iii)the Navy Reserve; (iv)the Marine Corps Reserve;
 (v)the Air National Guard of the United States; (vi)the Air Force Reserve; and
 (vii)the Coast Guard Reserve.. (b)Implementation of the military commercial driver’s license actNot later than December 31, 2015, the Secretary shall issue final regulations to implement the exemption to the domicile requirement under section 31311(a)(12)(C) of title 49, United States Code.
 (c)Conforming amendmentSection 31311(a)(12)(C)(ii) of title 49, United States Code, is amended to read as follows:  (ii)is an active duty member of—
 (I)the armed forces (as that term is defined in section 101(a)(4) of title 10); or (II)the reserve components (as that term is defined in section 31305(d)(2)(C) of this title); and.
					5402.Drug-free commercial drivers
 (a)In generalSection 31306 of title 49, United States Code, is amended— (1)in subsection (b)(1)—
 (A)by redesignating subparagraph (B) as subparagraph (C); (B)in subparagraph (A) by striking The regulations shall permit such motor carriers to conduct preemployment testing of such employees for the use of alcohol.; and
 (C)by inserting after subparagraph (A) the following:  (B)The regulations prescribed under subparagraph (A) shall permit motor carriers—
 (i)to conduct preemployment testing of commercial motor vehicle operators for the use of alcohol; and (ii)to use hair testing as an acceptable alternative to urine testing—
 (I)in conducting preemployment testing for the use of a controlled substance; and (II)in conducting random testing for the use of a controlled substance if the operator was subject to hair testing for preemployment testing.;
 (2)in subsection (b)(2)— (A)in subparagraph (A) by striking and at the end;
 (B)in subparagraph (B) by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
								
 (C)shall provide an exemption from hair testing for commercial motor vehicle operators with established religious beliefs that prohibit the cutting or removal of hair.; and
 (3)in subsection (c)(2)— (A)in the matter preceding subparagraph (A) by inserting for urine testing, and technical guidelines for hair testing, before including mandatory guidelines;
 (B)in subparagraph (B) by striking and at the end; (C)in subparagraph (C) by inserting and after the semicolon; and
 (D)by adding at the end the following:  (D)laboratory protocols and cut-off levels for hair testing to detect the use of a controlled substance;.
 (b)GuidelinesNot later than 1 year after the date of enactment of this Act, the Secretary of Health and Human Services shall issue scientific and technical guidelines for hair testing as a method of detecting the use of a controlled substance for purposes of section 31306 of title 49, United States Code.
					5403.Certified medical examiners
 (a)In generalSection 31315(b)(1) of title 49, United States Code, is amended by striking or section 31136 and inserting , section 31136, or section 31149(d)(3). (b)Conforming amendmentSection 31149(d)(3) of title 49, United States Code, is amended by inserting , unless the person issuing the certificate is the subject of an exemption issued under section 31315(b)(1) before the semicolon.
					5404.Graduated commercial driver’s license pilot program
					(a)Task force
 (1)In generalThe Secretary shall convene a task force to evaluate and make recommendations to the Secretary on elements for inclusion in a graduated commercial driver’s license pilot program that would allow a novice licensed driver between the ages of 19 years and 6 months and 21 years to safely operate a commercial motor vehicle in a limited capacity in interstate commerce between States that enter into a bi-State agreement.
 (2)MembershipThe task force convened under paragraph (1) shall include representatives of State motor vehicle administrators, motor carriers, labor organizations, safety advocates, and other stakeholders determined appropriate by the Secretary.
 (3)ConsiderationsThe task force convened under paragraph (1) shall evaluate and make recommendations on the following elements for inclusion in a graduated commercial driver’s license pilot program:
 (A)A specified length of time for a learner’s permit stage. (B)A requirement that drivers under the age of 21 years be accompanied by experienced drivers over the age of 21 years.
 (C)A restriction on travel distances. (D)A restriction on maximum allowable driving hours.
 (E)Mandatory driver training that exceeds the requirements for drivers over the age of 21 years issued by the Secretary under section 31305(c) of title 49, United States Code.
 (F)Use of certain safety technologies in the vehicles of drivers under the age of 21 years. (G)Any other element the task force considers appropriate.
 (4)RecommendationsNot later than 1 year after the date of enactment of this Act, the task force convened under paragraph (1) shall recommend to the Secretary the elements the task force has determined appropriate for inclusion in a graduated commercial driver’s license pilot program.
						(b)Pilot program
 (1)In generalNot later than 1 year after receiving the recommendations of the task force under subsection (a), the Secretary shall establish a graduated commercial driver’s license pilot program in accordance with such recommendations and section 31315(c) of title 49, United States Code.
 (2)Pre-establishment requirementsPrior to the establishment of the pilot program under paragraph (1), the Secretary shall— (A)submit to Congress a report outlining the recommendations of the task force received under subsection (a); and
 (B)publish in the Federal Register, and provide sufficient notice of and an opportunity for public comment on, the—
 (i)proposed requirements for State and driver participation in the pilot program, based on the recommendations of the task force and consistent with paragraph (3);
 (ii)measures the Secretary will utilize under the pilot program to ensure safety; and (iii)standards the Secretary will use to evaluate the pilot program, including to determine any changes in the level of motor carrier safety as a result of the pilot program.
 (3)Program elementsThe pilot program established under paragraph (1)— (A)may not allow an individual under the age of 19 years and 6 months to participate;
 (B)may not allow a driver between the ages of 19 years and 6 months and 21 years to— (i)operate a commercial motor vehicle in special configuration; or
 (ii)transport hazardous cargo; (C)shall be carried out in a State (including the District of Columbia) only if the Governor of the State (or the Mayor of the District of Columbia, if applicable) approves an agreement with a contiguous State to allow a licensed driver under the age of 21 years to operate a commercial motor vehicle across both States in accordance with the pilot program;
 (D)may not recognize more than 6 agreements described in subparagraph (C); (E)may not allow more than 10 motor carriers to participate in the pilot program under each agreement described in subparagraph (C);
 (F)shall require each motor carrier participating in the pilot program under an agreement described in subparagraph (C) to—
 (i)have in effect a satisfactory safety fitness determination that was issued by the Federal Motor Carrier Safety Administration during the 2-year period preceding the date of the Federal Register publication required under paragraph (2)(B); and
 (ii)agree to have its safety performance monitored by the Secretary during participation in the pilot program;
 (G)shall allow for the revocation of a motor carrier’s participation in the pilot program if a State or the Secretary determines that the motor carrier violated the requirements, including safety requirements, of the pilot program; and
 (H)shall ensure that a valid graduated commercial driver’s license issued by a State that has entered into an agreement described in subparagraph (C) and is approved by the Secretary to participate in the pilot program is recognized as valid in both States that are participating in the agreement.
							(c)Inspector General report
 (1)MonitoringThe Inspector General of the Department of Transportation shall monitor and review the implementation of the pilot program established under subsection (b).
 (2)ReportThe Inspector General shall submit to Congress and the Secretary— (A)not later than 1 year after the establishment of the pilot program under subsection (b), an interim report on the results of the review conducted under paragraph (1); and
 (B)not later than 60 days after the conclusion of the pilot program, a final report on the results of the review conducted under paragraph (1).
							(3)Additional contents
 (A)Interim reportThe interim report required under paragraph (2)(A) shall address whether the Secretary has established sufficient mechanisms and generated sufficient data to determine if the pilot program is having any adverse effects on motor carrier safety.
 (B)Final reportThe final report required under paragraph (2)(B) shall address the impact of the pilot program on— (i)safety; and
 (ii)the number of commercial motor vehicle drivers available for employment. 5405.Veterans expanded trucking opportunities (a)In generalIn the case of a physician-approved veteran operator, the qualified physician of such operator may, subject to the requirements of subsection (b), perform a medical examination and provide a medical certificate for purposes of compliance with the requirements of section 31149 of title 49, United States Code.
 (b)CertificationThe certification described under subsection (a) shall include— (1)assurances that the physician performing the medical examination meets the requirements of a qualified physician under this section; and
 (2)certification that the physical condition of the operator is adequate to enable such operator to operate a commercial motor vehicle safely.
 (c)DefinitionsIn this section, the following definitions apply: (1)Physician-approved veteran operatorThe term physician-approved veteran operator means an operator of a commercial motor vehicle who—
 (A)is a veteran who is enrolled in the health care system established under section 1705(a) of title 38, United States Code; and
 (B)is required to have a current valid medical certificate pursuant to section 31149 of title 49, United States Code.
 (2)Qualified physicianThe term qualified physician means a physician who— (A)is employed in the Department of Veterans Affairs;
 (B)is familiar with the standards for, and physical requirements of, an operator certified pursuant to section 31149 of title 49, United States Code; and
 (C)has never, with respect such section, been found to have acted fraudulently, including by fraudulently awarding a medical certificate.
 (3)VeteranThe term veteran has the meaning given the term in section 101 of title 38, United States Code. (d)Statutory constructionNothing in this section shall be construed to change any statutory penalty associated with fraud or abuse.
					EGeneral Provisions
				5501.Minimum financial responsibility
 (a)Transporting propertyIf the Secretary proceeds with a rulemaking to determine whether to increase the minimum levels of financial responsibility required under section 31139 of title 49, United States Code, the Secretary shall consider, prior to issuing a final rule—
 (1)the rulemaking’s potential impact on— (A)the safety of motor vehicle transportation; and
 (B)the motor carrier industry, including small and minority motor carriers and independent owner-operators;
 (2)the ability of the insurance industry to provide the required amount of insurance; (3)the extent to which current minimum levels of financial responsibility adequately cover—
 (A)medical care; (B)compensation;
 (C)attorney fees; and (D)other identifiable costs;
 (4)the frequency with which insurance claims exceed current minimum levels of financial responsibility in fatal accidents; and
 (5)the impact of increased levels on motor carrier safety and accident reduction. (b)Transporting passengers (1)In generalPrior to initiating a rulemaking to change the minimum levels of financial responsibility under section 31138 of title 49, United States Code, the Secretary shall complete a study specific to the minimum financial responsibility requirements for motor carriers of passengers.
 (2)Study contentsA study under paragraph (1) shall include— (A)a review of accidents, injuries, and fatalities in the over-the-road bus and school bus industries;
 (B)a review of insurance held by over-the-road bus and public and private school bus companies, including companies of various sizes, and an analysis of whether such insurance is adequate to cover claims;
 (C)an analysis of whether and how insurance affects the behavior and safety record of motor carriers of passengers, including with respect to crash reduction; and
 (D)an analysis of the anticipated impacts of an increase in financial responsibility on insurance premiums for passenger carriers and service availability.
 (3)ConsultationIn conducting a study under paragraph (1), the Secretary shall consult with— (A)representatives of the over-the-road bus and private school bus transportation industries, including representatives of bus drivers; and
 (B)insurers of motor carriers of passengers. (4)ReportIf the Secretary undertakes a study under paragraph (1), the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the results of the study.
						5502.Delays in goods movement
					(a)Report
 (1)In generalNot later than 1 year after the date of enactment of this Act, the Inspector General of the Department shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the average length of time that operators of commercial motor vehicles are delayed before the loading and unloading of such vehicles and at other points in the pick-up and delivery process.
 (2)ContentsThe report under paragraph (1) shall include— (A)an assessment of how delays impact—
 (i)the economy; (ii)the efficiency of the transportation system;
 (iii)motor carrier safety, including the extent to which delays result in violations of motor carrier safety regulations; and
 (iv)the livelihood of motor carrier drivers; and (B)recommendations on how delays could be mitigated.
 (b)Collection of dataNot later than 2 years after the date of enactment of this Act, the Secretary shall establish by regulation a process to collect data on delays experienced by operators of commercial motor vehicles before the loading and unloading of such vehicles and at other points in the pick-up and delivery process.
					5503.Report on motor carrier financial responsibility
 (a)In generalNot later than April 1, 2016, the Secretary shall publish on a publicly accessible Internet Web site of the Department a report on the minimum levels of financial responsibility required under section 31139 of title 49, United States Code.
 (b)ContentsThe report required under subsection (a) shall include an analysis of— (1)the differences between State insurance requirements and Federal requirements;
 (2)the extent to which current minimum levels of financial responsibility adequately cover— (A)medical care;
 (B)compensation; (C)attorney fees; and
 (D)other identifiable costs; and (3)the frequency with which insurance claims exceed the current minimum levels of financial responsibility.
						5504.Emergency route working group
					(a)In general
 (1)EstablishmentNot later than 1 year after the date of enactment of this Act, the Secretary shall establish a working group to determine best practices for expeditious State approval of special permits for vehicles involved in emergency response and recovery.
 (2)MembersThe working group shall include representatives from— (A)State highway transportation departments or agencies;
 (B)relevant modal agencies within the Department; (C)emergency response or recovery experts;
 (D)relevant safety groups; and (E)entities affected by special permit restrictions during emergency response and recovery efforts.
 (b)ConsiderationsIn determining best practices under subsection (a), the working group shall consider whether— (1)impediments currently exist that prevent expeditious State approval of special permits for vehicles involved in emergency response and recovery;
 (2)it is possible to pre-identify and establish emergency routes between States through which infrastructure repair materials could be delivered following a natural disaster or emergency;
 (3)a State could pre-designate an emergency route identified under paragraph (2) as a certified emergency route if a motor vehicle that exceeds the otherwise applicable Federal and State truck length or width limits may safely operate along such route during periods of declared emergency and recovery from such periods; and
 (4)an online map could be created to identify each pre-designated emergency route under paragraph (3), including information on specific limitations, obligations, and notification requirements along that route.
						(c)Report
 (1) SubmissionNot later than 1 year after the date of enactment of this Act, the working group shall submit to the Secretary a report on its findings under this section and any recommendations for the implementation of best practices for expeditious State approval of special permits for vehicles involved in emergency response and recovery.
 (2)PublicationNot later than 30 days after the date the Secretary receives the report under paragraph (1), the Secretary shall publish the report on a publicly accessible Internet Web site of the Department.
 (d)NotificationNot later than 6 months after the date the Secretary receives the report under subsection (c)(1), the Secretary shall notify the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate on the actions the Secretary and the States have taken to implement the recommendations included in the report.
 (e)ExemptionThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the working group. (f)TerminationThe working group shall terminate 1 year after the date the Secretary receives the report under subsection (c)(1).
					5505.Household goods consumer protection working group
 (a)Working groupThe Secretary shall establish a working group for the purpose of developing recommendations on how to best convey to inexperienced consumers the information such consumers need to know with respect to the Federal laws concerning the interstate transportation of household goods by motor carrier.
 (b)MembershipThe Secretary shall ensure that the working group is comprised of individuals with expertise in consumer affairs, educators with expertise in how people learn most effectively, and representatives of the household goods moving industry.
					(c)Recommendations
 (1)ContentsThe recommendations developed by the working group shall include recommendations on— (A)condensing publication ESA 03005 of the Federal Motor Carrier Safety Administration into a format that is more easily used by consumers;
 (B)using state-of-the-art education techniques and technologies, including optimizing the use of the Internet as an educational tool; and
 (C)reducing and simplifying the paperwork required of motor carriers and shippers in interstate transportation.
 (2)DeadlineNot later than 1 year after the date of enactment of this Act— (A)the working group shall make the recommendations described in paragraph (1); and
 (B)the Secretary shall publish the recommendations on a publicly accessible Internet Web site of the Department.
 (d)ReportNot later than 1 year after the date on which the working group makes its recommendations under subsection (c)(2), the Secretary shall issue a report to Congress on the implementation of such recommendations.
 (e)ExemptionThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the working group. (f)TerminationThe working group shall terminate 1 year after the date the working group makes its recommendations under subsection (c)(2).
					5506.Technology improvements
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall conduct a comprehensive analysis of the information technology and data collection and management systems of the Federal Motor Carrier Safety Administration.
 (b)RequirementsThe study conducted under subsection (a) shall— (1)evaluate the efficacy of the existing information technology, data collection, processing systems, data correction procedures, and data management systems and programs, including their interaction with each other and their efficacy in meeting user needs;
 (2)identify any redundancies among the systems, procedures, and programs described in paragraph (1); (3)explore the feasibility of consolidating data collection and processing systems;
 (4)evaluate the ability of the systems, procedures, and programs described in paragraph (1) to meet the needs of—
 (A)the Federal Motor Carrier Safety Administration, at both the headquarters and State levels; (B)the State agencies that implement the motor carrier safety assistance program under section 31102 of title 49, United States Code; and
 (C)other users; (5)evaluate the adaptability of the systems, procedures, and programs described in paragraph (1), in order to make necessary future changes to ensure user needs are met in an easier, timely, and more cost-efficient manner;
 (6)investigate and make recommendations regarding— (A)deficiencies in existing data sets impacting program effectiveness; and
 (B)methods to improve user interfaces; and (7)identify the appropriate role the Federal Motor Carrier Safety Administration should take with respect to software and information systems design, development, and maintenance for the purpose of improving the efficacy of the systems, procedures, and programs described in paragraph (1).
 5507.Notification regarding motor carrier registrationNot later than 30 days after the date of enactment of this Act, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate written notification of the actions the Secretary is taking to ensure, to the greatest extent practicable, that each application for registration under section 13902 of title 49, United States Code, is processed not later than 30 days after the date on which the application is received by the Secretary.
 5508.Report on commercial driver’s license skills test delaysNot later than 1 year after the date of enactment of this Act, and each year thereafter, the Administrator of the Federal Motor Carrier Safety Administration shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that—
 (1)describes, for each State, the status of skills testing for applicants for a commercial driver’s license, including—
 (A)the average wait time, by month and location, from the date an applicant requests to take a skills test to the date the applicant completes such test;
 (B)the average wait time, by month and location, from the date an applicant, upon failure of a skills test, requests a retest to the date the applicant completes such retest;
 (C)the actual number of qualified commercial driver’s license examiners, by month and location, available to test applicants; and
 (D)the number of testing sites available through the State department of motor vehicles and whether this number has increased or decreased from the previous year; and
 (2)describes specific steps that the Administrator is taking to address skills testing delays in States that have average skills test or retest wait times of more than 7 days from the date an applicant requests to test or retest to the date the applicant completes such test or retest.
 5509.Covered farm vehiclesSection 32934(b)(1) of MAP–21 (49 U.S.C. 31136 note) is amended by striking from and all that follows through the period at end and inserting the following:  from—(A)a requirement described in subsection (a) or a compatible State requirement; or (B)any other minimum standard provided by a State relating to the operation of that vehicle..
				5510.Operators of hi-rail vehicles
 (a)In generalIn the case of a commercial motor vehicle driver subject to the hours of service requirements in part 395 of title 49, Code of Federal Regulations, who is driving a hi-rail vehicle, the maximum on duty time under section 395.3 of such title for such driver shall not include time in transportation to or from a duty assignment if such time in transportation—
 (1)does not exceed 2 hours per calendar day or a total of 30 hours per calendar month; and (2)is fully and accurately accounted for in records to be maintained by the motor carrier and such records are made available upon request of the Federal Motor Carrier Safety Administration or the Federal Railroad Administration.
 (b)EmergencyIn the case of a train accident, an act of God, a train derailment, or a major equipment failure or track condition that prevents a train from advancing, a driver described in subsection (a) may complete a run without being in violation of the provisions of part 395 of title 49, Code of Federal Regulations.
 (c)Hi-Rail vehicle definedIn this section, the term hi-rail vehicle has the meaning given the term in section 214.7 of title 49, Code of Federal Regulations, as in effect on the date of enactment of this Act.
 5511.Electronic logging device requirementsSection 31137(b) of title 49, United States Code, is amended— (1)in paragraph (1)(C) by striking apply to and inserting except as provided in paragraph (3), apply to; and
 (2)by adding at the end the following:  (3)ExceptionA motor carrier, when transporting a motor home or recreation vehicle trailer within the definition of the term driveaway-towaway operation (as defined in section 390.5 of title 49, Code of Federal Regulations), may comply with the hours of service requirements by requiring each driver to use—
 (A)a paper record of duty status form; or (B)an electronic logging device..
					5512.Technical corrections
 (a)Title 49Title 49, United States Code, is amended as follows: (1)Section 13902(i)(2) is amended by inserting except as before described.
 (2)Section 13903(d) is amended by striking (d) Registration as Motor Carrier Required.— and all that follows through (1) In general.—A freight forwarder and inserting (d) Registration as Motor Carrier Required.—A freight forwarder. (3)Section 13905(d)(2)(D) is amended—
 (A)by striking the Secretary finds that— and all that follows through (i) the motor carrier, and inserting the Secretary finds that the motor carrier,; and (B)by adding a period at the end.
 (4)Section 14901(h) is amended by striking Household Goods in the heading. (5)Section 14916 is amended by striking the section designation and heading and inserting the following:
							
								14916. Unlawful brokerage activities.
 (b)MAP–21Effective as of July 6, 2012, and as if included therein as enacted, MAP–21 (Public Law 112–141) is amended as follows:
 (1)Section 32108(a)(4) (126 Stat. 782) is amended by inserting for before each additional day in the matter proposed to be struck. (2)Section 32301(b)(3) (126 Stat. 786) is amended by striking by amending (a) to read as follows: and inserting by striking subsection (a) and inserting the following:.
 (3)Section 32302(c)(2)(B) (126 Stat. 789) is amended by striking section 32303(c)(1) and inserting section 32302(c)(1). (4)Section 32921(b) (126 Stat. 828) is amended, in the matter to be inserted, by striking (A) In addition and inserting the following:
							
 (A)In generalIn addition. (5)Section 32931(c) (126 Stat. 829) is amended—
 (A)by striking Secretary and inserting Secretary of Transportation in the matter to be struck; and (B)by striking Secretary and inserting Secretary of Transportation in the matter to be inserted.
 (c)Motor Carrier Safety Improvement Act of 1999Section 229(a)(1) of the Motor Carrier Safety Improvement Act of 1999 (49 U.S.C. 31136 note) is amended by inserting of title 49, United States Code, after sections 31136 and 31502.
 5513.Automobile transporterSection 31111(b)(1) of title 49, United States Code, is amended— (1)in subparagraph (E) by striking or at the end;
 (2)in subparagraph (F) by striking the period at the end and inserting ; or; and (3)by adding at the end the following:
						
 (G)imposes a vehicle length limitation of less than 80 feet on a stinger-steered automobile transporter with a front overhang of less than 4 feet and a rear overhang of less than 6 feet..
 5514.Ready mix concrete delivery vehiclesSection 31502 of title 49, United States Code, is amended by adding at the end the following:  (f)Ready mixed concrete delivery vehicles (1)In generalNotwithstanding any other provision of law, regulations issued under this section or section 31136 (including section 1(e)(1)(ii) of part 395 of title 49, Code of Federal Regulations) regarding reporting, recordkeeping, or documentation of duty status, shall not apply to any driver of a ready mixed concrete delivery vehicle if—
 (A)the driver operates within a 100 air-mile radius of the normal work reporting location; (B)the driver returns to the work reporting location and is released from work within 14 consecutive hours;
 (C)the driver has at least 10 consecutive hours off duty following each 14 hours on duty; (D)the driver does not exceed 11 hours maximum driving time following 10 consecutive hours off duty; and
 (E)the motor carrier that employs the driver maintains and retains for a period of 6 months accurate and true time records that show—
 (i)the time the driver reports for duty each day; (ii)the total number of hours the driver is on duty each day;
 (iii)the time the driver is released from duty each day; and (iv)the total time for the preceding driving week the driver is used for the first time or intermittently.
 (2)DefinitionIn this section, the term driver of ready mixed concrete delivery vehicle means a driver of a vehicle designed to deliver ready mixed concrete on a daily basis and is equipped with a mechanism under which the vehicle’s propulsion engine provides the power to operate a mixer drum to agitate and mix the product en route to the delivery site..
				VIInnovation 
 6001.Short titleThis title may be cited as the Transportation for Tomorrow Act of 2015. 6002.Authorization of appropriations (a)In generalThe following amounts are authorized to be appropriated out of the Highway Trust Fund (other than the Mass Transit Account):
 (1)Highway research and development programTo carry out section 503(b) of title 23, United States Code, $125,000,000 for each of fiscal years 2016 through 2021.
 (2)Technology and innovation deployment programTo carry out section 503(c) of title 23, United States Code— (A)$67,000,000 for fiscal year 2016;
 (B)$67,500,000 for fiscal year 2017; (C)$67,500,000 for fiscal year 2018;
 (D)$67,500,000 for fiscal year 2019; (E)$67,500,000 for fiscal year 2020; and
 (F)$67,500,000 for fiscal year 2021. (3)Training and educationTo carry out section 504 of title 23, United States Code $24,000,000 for each of fiscal years 2016 through 2021.
 (4)Intelligent transportation systems programTo carry out sections 512 through 518 of title 23, United States Code $100,000,000 for each of fiscal years 2016 through 2021.
 (5)University transportation centers programTo carry out section 5505 of title 49, United States Code— (A)$72,500,000 for fiscal year 2016;
 (B)$75,000,000 for fiscal year 2017; (C)$75,000,000 for fiscal year 2018;
 (D)$77,500,000 for fiscal year 2019; (E)$77,500,000 for fiscal year 2020; and
 (F)$77,500,000 for fiscal year 2021. (6)Bureau of transportation statisticsTo carry out chapter 63 of title 49, United States Code, $26,000,000 for each of fiscal years 2016 through 2021.
 (b)Applicability of title 23, United States CodeFunds authorized to be appropriated by subsection (a) shall— (1)be available for obligation in the same manner as if those funds were apportioned under chapter 1 of title 23, United States Code, except that the Federal share of the cost of a project or activity carried out using those funds shall be 80 percent, unless otherwise expressly provided by this Act (including the amendments by this Act) or otherwise determined by the Secretary; and
 (2)remain available until expended and not be transferable, except as otherwise provided in this Act. 6003.Advanced transportation and congestion management technologies deploymentSection 503(c) of title 23, United States Code, is amended by adding at the end the following:
				
					(4)Advanced transportation technologies deployment
 (A)In generalNot later than 6 months after the date of enactment of this paragraph, the Secretary shall establish an advanced transportation and congestion management technologies deployment initiative to provide grants to eligible entities to develop model deployment sites for large scale installation and operation of advanced transportation technologies to improve safety, efficiency, system performance, and infrastructure return on investment.
 (B)CriteriaThe Secretary shall develop criteria for selection of an eligible entity to receive a grant under this paragraph, including how the deployment of technology will—
 (i)reduce costs and improve return on investments, including through the enhanced use of existing transportation capacity;
 (ii)deliver environmental benefits that alleviate congestion and streamline traffic flow; (iii)measure and improve the operational performance of the applicable transportation network;
 (iv)reduce the number and severity of traffic crashes and increase driver, passenger, and pedestrian safety;
 (v)collect, disseminate, and use real-time traffic, transit, parking, and other transportation-related information to improve mobility, reduce congestion, and provide for more efficient and accessible transportation;
 (vi)monitor transportation assets to improve infrastructure management, reduce maintenance costs, prioritize investment decisions, and ensure a state of good repair;
 (vii)deliver economic benefits by reducing delays, improving system performance, and providing for the efficient and reliable movement of goods and services; or
 (viii)accelerate the deployment of vehicle-to-vehicle, vehicle-to-infrastructure, autonomous vehicles, and other technologies.
							(C)Applications
 (i)RequestNot later than 6 months after the date of enactment of this paragraph, and for every fiscal year thereafter, the Secretary shall request applications in accordance with clause (ii).
 (ii)ContentsAn application submitted under this subparagraph shall include the following: (I)PlanA plan to deploy and provide for the long-term operation and maintenance of advanced transportation and congestion management technologies to improve safety, efficiency, system performance, and return on investment.
 (II)ObjectivesQuantifiable system performance improvements, such as— (aa)reducing traffic-related crashes, congestion, and costs;
 (bb)optimizing system efficiency; and (cc)improving access to transportation services.
 (III)ResultsQuantifiable safety, mobility, and environmental benefit projections such as data-driven estimates of how the project will improve the region’s transportation system efficiency and reduce traffic congestion.
 (IV)PartnershipsA plan for partnering with the private sector or public agencies, including multimodal and multijurisdictional entities, research institutions, organizations representing transportation and technology leaders, or other transportation stakeholders.
 (V)LeveragingA plan to leverage and optimize existing local and regional advanced transportation technology investments.
								(D)Grant selection
 (i)Grant awardsNot later than 1 year after the date of enactment of this paragraph, and for every fiscal year thereafter, the Secretary shall award grants to not less than 5 and not more than 8 eligible entities.
 (ii)Geographic diversityIn awarding a grant under this paragraph, the Secretary shall ensure, to the extent practicable, that grant recipients represent diverse geographic areas of the United States.
 (E)Use of grant fundsA grant recipient may use funds awarded under this paragraph to deploy advanced transportation and congestion management technologies, including—
 (i)advanced traveler information systems; (ii)advanced transportation management technologies;
 (iii)infrastructure maintenance, monitoring, and condition assessment; (iv)advanced public transportation systems;
 (v)transportation system performance data collection, analysis, and dissemination systems; (vi)advanced safety systems, including vehicle-to-vehicle and vehicle-to-infrastructure communications, technologies associated with autonomous vehicles, and other collision avoidance technologies, including systems using cellular technology;
 (vii)integration of intelligent transportation systems with the Smart Grid and other energy distribution and charging systems;
 (viii)electronic pricing and payment systems; or (ix)advanced mobility and access technologies, such as dynamic ridesharing and information systems to support human services for elderly and disabled individuals.
 (F)Report to SecretaryNot later than 1 year after an eligible entity receives a grant under this paragraph, and each year thereafter, the entity shall submit a report to the Secretary that describes—
 (i)deployment and operational costs of the project compared to the benefits and savings the project provides; and
 (ii)how the project has met the original expectations projected in the deployment plan submitted with the application, such as—
 (I)data on how the project has helped reduce traffic crashes, congestion, costs, and other benefits of the deployed systems;
 (II)data on the effect of measuring and improving transportation system performance through the deployment of advanced technologies;
 (III)the effectiveness of providing real-time integrated traffic, transit, and multimodal transportation information to the public to make informed travel decisions; and
 (IV)lessons learned and recommendations for future deployment strategies to optimize transportation efficiency and multimodal system performance.
 (G)ReportNot later than 3 years after the date that the first grant is awarded under this paragraph, and each year thereafter, the Secretary shall make available to the public on an Internet Web site a report that describes the effectiveness of grant recipients in meeting their projected deployment plans, including data provided under subparagraph (F) on how the program has—
 (i)reduced traffic-related fatalities and injuries; (ii)reduced traffic congestion and improved travel time reliability;
 (iii)reduced transportation-related emissions; (iv)optimized multimodal system performance;
 (v)improved access to transportation alternatives; (vi)provided the public with access to real-time integrated traffic, transit, and multimodal transportation information to make informed travel decisions;
 (vii)provided cost savings to transportation agencies, businesses, and the traveling public; or (viii)provided other benefits to transportation users and the general public.
 (H)Additional grantsThe Secretary may cease to provide additional grant funds to a recipient of a grant under this paragraph if—
 (i)the Secretary determines from such recipient’s report that the recipient is not carrying out the requirements of the grant; and
 (ii)the Secretary provides written notice 60 days prior to withholding funds to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate.
							(I)Funding
 (i)In generalFrom funds made available to carry out section 503(b), this subsection, and sections 512 through 518, the Secretary shall set aside for grants awarded under subparagraph (D) $75,000,000 for each of fiscal years 2016 through 2021.
 (ii)Expenses for the SecretaryOf the amounts set aside under clause (i), the Secretary may set aside $2,000,000 each fiscal year for program reporting, evaluation, and administrative costs related to this paragraph.
 (J)Federal shareThe Federal share of the cost of a project for which a grant is awarded under this subsection shall not exceed 50 percent of the cost of the project.
 (K)Grant limitationThe Secretary may not award more than 20 percent of the amount described under subparagraph (I) in a fiscal year to a single grant recipient.
 (L)Expenses for grant recipientsA grant recipient under this paragraph may use not more than 5 percent of the funds awarded each fiscal year to carry out planning and reporting requirements.
						(M)Grant flexibility
 (i)In generalIf, by August 1 of each fiscal year, the Secretary determines that there are not enough grant applications that meet the requirements described in subparagraph (C) to carry out this section for a fiscal year, the Secretary shall transfer to the programs specified in clause (ii)—
 (I)any of the funds reserved for the fiscal year under subparagraph (I) that the Secretary has not yet awarded under this paragraph; and
 (II)an amount of obligation limitation equal to the amount of funds that the Secretary transfers under subclause (I).
 (ii)ProgramsThe programs referred to in clause (i) are— (I)the program under section 503(b);
 (II)the program under section 503(c); and (III)the programs under sections 512 through 518.
 (iii)DistributionAny transfer of funds and obligation limitation under clause (i) shall be divided among the programs referred to in that clause in the same proportions as the Secretary originally reserved funding from the programs for the fiscal year under subparagraph (I).
 (N)DefinitionsIn this paragraph, the following definitions apply: (i)Eligible entityThe term eligible entity means a State or local government, a transit agency, metropolitan planning organization representing a population of over 200,000, or other political subdivision of a State or local government or a multijurisdictional group or a consortia of research institutions or academic institutions.
 (ii)Advanced and congestion management transportation technologiesThe term advanced transportation and congestion management technologies means technologies that improve the efficiency, safety, or state of good repair of surface transportation systems, including intelligent transportation systems.
 (iii)Multijurisdictional groupThe term multijurisdictional group means a any combination of State governments, locals governments, metropolitan planning agencies, transit agencies, or other political subdivisions of a State for which each member of the group—
 (I)has signed a written agreement to implement the advanced transportation technologies deployment initiative across jurisdictional boundaries; and
 (II)is an eligible entity under this paragraph.. 6004.Technology and innovation deployment programSection 503(c)(3) of title 23, United States Code, is amended—
 (1)in subparagraph (C) by striking 2013 through 2014 and inserting 2016 through 2021; and (2)by adding at the end the following:
					
 (D)PublicationThe Secretary shall make available to the public on an Internet Web site on an annual basis a report on the cost and benefits from deployment of new technology and innovations that substantially and directly resulted from the program established under this paragraph. The report may include an analysis of—
 (i)Federal, State, and local cost savings; (ii)project delivery time improvements;
 (iii)reduced fatalities; and (iv)congestion impacts.. 
 6005.Intelligent transportation system goalsSection 514(a) of title 23, United States Code, is amended— (1)in paragraph (4) by striking and at the end;
 (2)in paragraph (5) by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
					
 (6)enhancement of the national freight system and support to national freight policy goals by conducting heavy duty vehicle demonstration activities and accelerating adoption of intelligent transportation system applications in freight operations..
 6006.Intelligent transportation system program reportSection 515(h)(4) of title 23, United States Code, is amended— (1)by striking February 1 of each year after the date of enactment of the Transportation Research and Innovative Technology Act of 2012 and inserting May 1 of each year; and
 (2)by striking submit to Congress and inserting make available to the public on a Department of Transportation Web site. 6007.Intelligent transportation system national architecture and standardsSection 517(a)(3) of title 23, United States Code, is amended by striking memberships are comprised of, and represent, and inserting memberships include representatives of.
 6008.Communication systems deployment reportSection 518(a) of title 23, United States Code, is amended by striking Not later than 3 and all that follows through House of Representatives and inserting Not later than July 6, 2016, the Secretary shall make available to the public on a Department of Transportation Web site a report.
			6009.Infrastructure development
 (a)In generalChapter 5 of title 23, United States Code, is amended by adding at the end the following:  519.Infrastructure developmentFunds made available to carry out this chapter for operational tests—
 (1)shall be used primarily for the development of intelligent transportation system infrastructure, equipment, and systems; and
 (2)to the maximum extent practicable, shall not be used for the construction of physical surface transportation infrastructure unless the construction is incidental and critically necessary to the implementation of an intelligent transportation system project.. 
				(b)Technical and conforming amendments
 (1)Clerical amendmentThe analysis for chapter 5 of title 23, United States Code, is amended by adding at the end the following new item:
						
							
								519. Infrastructure development.. 
 (2)Technical amendmentThe item relating to section 512 in the analysis for chapter 5 of title 23, United States Code, is amended to read as follows:
						
							
								512. National ITS program plan..
					6010.Departmental research programs
 (a)Assistant Secretary for Research and TechnologySection 102(e) of title 49, United States Code, is amended— (1)in paragraph (1) by striking 5 and inserting 6; and
 (2)in paragraph (1)(A) by inserting an Assistant Secretary for Research and Technology, after Governmental Affairs,. (b)Research activitiesSection 330 of title 49, United States Code, is amended—
 (1)in the section heading by striking contracts and inserting activities; (2)in subsection (a) by striking The Secretary of and inserting In general.—The Secretary of;
 (3)in subsection (b) by striking In carrying and inserting Responsibilities.—In carrying; (4)in subsection (c) by striking The Secretary and inserting Publications.—The Secretary; and
 (5)by adding at the end the following:  (d)DutiesThe Secretary shall provide for the following:
 (1)Coordination, facilitation, and review of Department of Transportation research and development programs and activities.
 (2)Advancement, and research and development, of innovative technologies, including intelligent transportation systems.
 (3)Comprehensive transportation statistics research, analysis, and reporting. (4)Education and training in transportation and transportation-related fields.
 (5)Activities of the Volpe National Transportation Systems Center. (6)Coordination in support of multimodal and multidisciplinary research activities.
 (e)Additional authoritiesThe Secretary may— (1)enter into grants and cooperative agreements with Federal agencies, State and local government agencies, other public entities, private organizations, and other persons to conduct research into transportation service and infrastructure assurance and to carry out other research activities of the Department of Transportation;
 (2)carry out, on a cost-shared basis, collaborative research and development to encourage innovative solutions to multimodal transportation problems and stimulate the deployment of new technology with—
 (A)non-Federal entities, including State and local governments, foreign governments, institutions of higher education, corporations, institutions, partnerships, sole proprietorships, and trade associations that are incorporated or established under the laws of any State;
 (B)Federal laboratories; and (C)other Federal agencies; and
 (3)directly initiate contracts, grants, cooperative research and development agreements (as defined in section 12 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3710a)), and other agreements to fund, and accept funds from, the Transportation Research Board of the National Academies, State departments of transportation, cities, counties, institutions of higher education, associations, and the agents of those entities to carry out joint transportation research and technology efforts.
								(f)Federal share
 (1)In generalSubject to paragraph (2), the Federal share of the cost of an activity carried out under subsection (e)(3) shall not exceed 50 percent.
 (2)ExceptionIf the Secretary determines that the activity is of substantial public interest or benefit, the Secretary may approve a greater Federal share.
 (3)Non-federal shareAll costs directly incurred by the non-Federal partners, including personnel, travel, facility, and hardware development costs, shall be credited toward the non-Federal share of the cost of an activity described in subsection (e)(3).
 (g)Program evaluation and oversightFor each of fiscal years 2016 through 2021, the Secretary is authorized to expend not more than 1 and a half percent of the amounts authorized to be appropriated for the coordination, evaluation, and oversight of the programs administered by the Office of the Assistant Secretary for Research and Technology.
 (h)Use of technologyThe research, development, or use of a technology under a contract, grant, cooperative research and development agreement, or other agreement entered into under this section, including the terms under which the technology may be licensed and the resulting royalties may be distributed, shall be subject to the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3701 et seq.).
 (i)Waiver of advertising requirementsSection 6101 of title 41 shall not apply to a contract, grant, or other agreement entered into under this section..
 (c)Clerical amendmentThe item relating to section 330 in the analysis of chapter 3 of title 49, United States Code, is amended to read as follows:
					
						
							330. Research activities..
				(d)Technical and conforming amendments
					(1)Title 5 amendments
 (A)Positions at level IISection 5313 of title 5, United States Code, is amended by striking The Under Secretary of Transportation for Security.. (B)Positions at level IVSection 5315 of title 5, United States Code, is amended in the undesignated item relating to Assistant Secretaries of Transportation by striking (4) and inserting (5).
 (C)Positions at level VSection 5316 of title 5, United States Code, is amended by striking Associate Deputy Secretary, Department of Transportation.. (2)Bureau of Transportation StatisticsSection 6302(a) of title 49, United States Code, is amended to read as follows:
						
 (a)In generalThere shall be within the Department of Transportation the Bureau of Transportation Statistics.. 6011.Research and Innovative Technology Administration (a)RepealSection 112 of title 49, United States Code, is repealed.
 (b)Clerical amendmentThe analysis for chapter 1 of title 49, United States Code, is amended by striking the item relating to section 112.
				6012.Office of Intermodalism
 (a)RepealSection 5503 of title 49, United States Code, is repealed. (b)Clerical amendmentThe analysis for chapter 55 of title 49, United States Code, is amended by striking the item relating to section 5503.
 6013.University transportation centersSection 5505 of title 49, United States Code, is amended to read as follows:  5505.University transportation centers program (a)University transportation centers program (1)Establishment and operationThe Secretary shall make grants under this section to eligible nonprofit institutions of higher education to establish and operate university transportation centers.
 (2)Role of centersThe role of each university transportation center referred to in paragraph (1) shall be— (A)to advance transportation expertise and technology in the varied disciplines that comprise the field of transportation through education, research, and technology transfer activities;
 (B)to provide for a critical transportation knowledge base outside of the Department of Transportation; and
 (C)to address critical workforce needs and educate the next generation of transportation leaders. (b)Competitive selection process (1)ApplicationsTo receive a grant under this section, a consortium of nonprofit institutions of higher education shall submit to the Secretary an application that is in such form and contains such information as the Secretary may require.
 (2)LimitationA lead institution of a consortium of nonprofit institutions of higher education, as applicable, may only submit 1 grant application per fiscal year for each of the transportation centers described under paragraphs (2), (3), and (4) of subsection (c).
 (3)CoordinationThe Secretary shall solicit grant applications for national transportation centers, regional transportation centers, and Tier 1 university transportation centers with identical advertisement schedules and deadlines.
							(4)General selection criteria
 (A)In generalExcept as otherwise provided by this section, the Secretary shall award grants under this section in nonexclusive candidate topic areas established by the Secretary that address the research priorities identified in section 503 of title 23.
 (B)CriteriaThe Secretary, in consultation with the Assistant Secretary for Research and Technology and the Administrator of the Federal Highway Administration, shall select each recipient of a grant under this section through a competitive process based on the assessment of the Secretary relating to—
 (i)the demonstrated ability of the recipient to address each specific topic area described in the research and strategic plans of the recipient;
 (ii)the demonstrated research, technology transfer, and education resources available to the recipient to carry out this section;
 (iii)the ability of the recipient to provide leadership in solving immediate and long-range national and regional transportation problems;
 (iv)the ability of the recipient to carry out research, education, and technology transfer activities that are multimodal and multidisciplinary in scope;
 (v)the demonstrated commitment of the recipient to carry out transportation workforce development programs through—
 (I)degree-granting programs or programs that provide other industry-recognized credentials; and (II)outreach activities to attract new entrants into the transportation field, including women and underrepresented populations;
 (vi)the demonstrated ability of the recipient to disseminate results and spur the implementation of transportation research and education programs through national or statewide continuing education programs;
 (vii)the demonstrated commitment of the recipient to the use of peer review principles and other research best practices in the selection, management, and dissemination of research projects;
 (viii)the strategic plan submitted by the recipient describing the proposed research to be carried out by the recipient and the performance metrics to be used in assessing the performance of the recipient in meeting the stated research, technology transfer, education, and outreach goals; and
 (ix)the ability of the recipient to implement the proposed program in a cost-efficient manner, such as through cost sharing and overall reduced overhead, facilities, and administrative costs.
									(5)Transparency
 (A)In generalThe Secretary shall provide to each applicant, upon request, any materials, including copies of reviews (with any information that would identify a reviewer redacted), used in the evaluation process of the proposal of the applicant.
 (B)ReportsThe Secretary shall submit to the Committees on Transportation and Infrastructure and Science, Space, and Technology of the House of Representatives and the Committee on Environment and Public Works of the Senate a report describing the overall review process under paragraph (3) that includes—
 (i)specific criteria of evaluation used in the review; (ii)descriptions of the review process; and
 (iii)explanations of the selected awards. (6)Outside stakeholdersThe Secretary shall, to the maximum extent practicable, consult external stakeholders such as the Transportation Research Board of the National Research Council of the National Academies to evaluate and competitively review all proposals.
							(c)Grants
 (1)In generalNot later than 1 year after the date of enactment of this section, the Secretary, Assistant Secretary for Research and Technology, and the Administrator of the Federal Highway Administration shall select grant recipients under subsection (b) and make grant amounts available to the selected recipients.
							(2)National transportation centers
 (A)In generalSubject to subparagraph (B), the Secretary shall provide grants to 5 consortia that the Secretary determines best meet the criteria described in subsection (b)(4).
								(B)Restrictions
 (i)In generalFor each fiscal year, a grant made available under this paragraph shall be not greater than $4,000,000 and not less than $2,000,000 per recipient.
 (ii)Focused researchA consortium receiving a grant under this paragraph shall focus research on 1 of the transportation issue areas specified in section 508(a)(2) of title 23.
									(C)Matching requirement
 (i)In generalAs a condition of receiving a grant under this paragraph, a grant recipient shall match 100 percent of the amounts made available under the grant.
 (ii)SourcesThe matching amounts referred to in clause (i) may include amounts made available to the recipient under—
 (I)section 504(b) of title 23; or (II)section 505 of title 23.
										(3)Regional university transportation centers
 (A)Location of regional centersOne regional university transportation center shall be located in each of the 10 Federal regions that comprise the Standard Federal Regions established by the Office of Management and Budget in the document entitled Standard Federal Regions and dated April 1974 (circular A–105).
 (B)Selection criteriaIn conducting a competition under subsection (b), the Secretary shall provide grants to 10 consortia on the basis of—
 (i)the criteria described in subsection (b)(4); (ii)the location of the lead center within the Federal region to be served; and
 (iii)whether the consortium of institutions demonstrates that the consortium has a well-established, nationally recognized program in transportation research and education, as evidenced by—
 (I)recent expenditures by the institution in highway or public transportation research; (II)a historical track record of awarding graduate degrees in professional fields closely related to highways and public transportation; and
 (III)an experienced faculty who specialize in professional fields closely related to highways and public transportation.
 (C)RestrictionsFor each fiscal year, a grant made available under this paragraph shall be not greater than $3,000,000 and not less than $1,500,000 per recipient.
								(D)Matching requirements
 (i)In generalAs a condition of receiving a grant under this paragraph, a grant recipient shall match 100 percent of the amounts made available under the grant.
 (ii)SourcesThe matching amounts referred to in clause (i) may include amounts made available to the recipient under—
 (I)section 504(b) of title 23; or (II)section 505 of title 23.
 (E)Focused researchThe Secretary shall make a grant to 1 of the 10 regional university transportation centers established under this paragraph for the purpose of furthering the objectives described in subsection (a)(2) in the field of comprehensive transportation safety.
								(4)Tier 1 university transportation centers
 (A)In generalThe Secretary shall provide grants of not greater than $2,000,000 and not less than $1,000,000 to not more than 20 recipients to carry out this paragraph.
								(B)Matching requirement
 (i)In generalAs a condition of receiving a grant under this paragraph, a grant recipient shall match 50 percent of the amounts made available under the grant.
 (ii)SourcesThe matching amounts referred to in clause (i) may include amounts made available to the recipient under—
 (I)section 504(b) of title 23; or (II)section 505 of title 23.
 (C)Focused researchIn awarding grants under this section, consideration shall be given to minority institutions, as defined by section 365 of the Higher Education Act of 1965 (20 U.S.C. 1067k), or consortia that include such institutions that have demonstrated an ability in transportation-related research.
								(d)Program coordination
 (1)In generalThe Secretary shall— (A)coordinate the research, education, and technology transfer activities carried out by grant recipients under this section; and
 (B)disseminate the results of that research through the establishment and operation of a publicly accessible online information clearinghouse.
 (2)Annual review and evaluationNot less frequently than annually, and consistent with the plan developed under section 508 of title 23, the Secretary shall—
 (A)review and evaluate the programs carried out under this section by grant recipients; and (B)submit to the Committees on Transportation and Infrastructure and Science, Space, and Technology of the House of Representatives and the Committee on Environment and Public Works of the Senate a report describing that review and evaluation.
 (3)Program evaluation and oversightFor each of fiscal years 2016 through 2021, the Secretary shall expend not more than 1 and a half percent of the amounts made available to the Secretary to carry out this section for any coordination, evaluation, and oversight activities of the Secretary under this section.
 (e)Limitation on availability of amountsAmounts made available to the Secretary to carry out this section shall remain available for obligation by the Secretary for a period of 3 years after the last day of the fiscal year for which the amounts are authorized.
 (f)Information collectionAny survey, questionnaire, or interview that the Secretary determines to be necessary to carry out reporting requirements relating to any program assessment or evaluation activity under this section, including customer satisfaction assessments, shall not be subject to chapter 35 of title 44..
			6014.Bureau of Transportation Statistics
 (a)Bureau of Transportation StatisticsSection 6302(b)(3)(B) of title 49, United States Code, is amended— (1)in clause (vi)(III) by striking section 6310 and inserting section 6309;
 (2)by redesignating clauses (vii), (viii), (ix), and (x) as clauses (x), (xi), (xii), and (xiii), respectively; and
 (3)by inserting after clause (vi) the following:  (vii)develop and improve transportation economic accounts to meet demand for methods for estimating the economic value of transportation infrastructure, investment, and services;
 (viii)not be required to obtain the approval of any other officer or employee of the Department in connection with the collection or analysis of any information;
 (ix)not be required, prior to publication, to obtain the approval of any other officer or employee of the Federal Government with respect to the substance of any statistical technical reports or press releases that the Director has prepared in accordance with the law;.
 (b)Technical amendmentSection 6311(5) of title 49, United States Code, is amended by striking section 6310 and inserting section 6309. 6015.Surface transportation system funding alternatives (a)In generalThe Secretary shall establish a program to provide grants to States to demonstrate user-based alternative revenue mechanisms that utilize a user fee structure to maintain the long-term solvency of the Highway Trust Fund.
 (b)ApplicationTo be eligible for a grant under this section, a State or group of States shall submit to the Secretary an application in such form and containing such information as the Secretary may require.
 (c)ObjectivesThe Secretary shall ensure that the activities carried out using funds provided under this section meet the following objectives:
 (1)To test the design, acceptance, and implementation of 2 or more future user-based alternative revenue mechanisms.
 (2)To improve the functionality of such user-based alternative revenue mechanisms. (3)To conduct outreach to increase public awareness regarding the need for alternative funding sources for surface transportation programs and to provide information on possible approaches.
 (4)To provide recommendations regarding adoption and implementation of user-based alternative revenue mechanisms.
 (5)To minimize the administrative cost of any potential user-based alternative revenue mechanisms. (d)Use of fundsA State or group of States receiving funds under this section to test the design, acceptance, and implementation of a user-based alternative revenue mechanism—
 (1)shall address— (A)the implementation, interoperability, public acceptance, and other potential hurdles to the adoption of the user-based alternative revenue mechanism;
 (B)the protection of personal privacy; (C)the use of independent and private third-party vendors to collect fees and operate the user-based alternative revenue mechanism;
 (D)market-based congestion mitigation, if appropriate; (E)equity concerns, including the impacts of the user-based alternative revenue mechanism on differing income groups, various geographic areas, and the relative burdens on rural and urban drivers;
 (F)ease of compliance for different users of the transportation system; and (G)the reliability and security of technology used to implement the user-based alternative revenue mechanism; and
 (2)may address— (A)the flexibility and choices of user-based alternative revenue mechanisms, including the ability of users to select from various technology and payment options;
 (B)the cost of administering the user-based alternative revenue mechanism; and (C)the ability of the administering entity to audit and enforce user compliance.
 (e)ConsiderationThe Secretary shall consider geographic diversity in awarding grants under this section. (f)Limitations on revenue collectedAny revenue collected through a user-based alternative revenue mechanism established using funds provided under this section shall not be considered a toll under section 301 of title 23, United States Code.
 (g)Federal shareThe Federal share of the cost of an activity carried out under this section may not exceed 50 percent of the total cost of the activity.
 (h)Report to SecretaryNot later than 1 year after the date on which the first eligible entity receives a grant under this section, and each year thereafter, each recipient of a grant under this section shall submit to the Secretary a report that describes—
 (1)how the demonstration activities carried out with grant funds meet the objectives described in subsection (c); and
 (2)lessons learned for future deployment of alternative revenue mechanisms that utilize a user fee structure.
 (i)Biennial reportsNot later than 2 years after the date of enactment of this Act, and every 2 years thereafter until the completion of the demonstration activities under this section, the Secretary shall make available to the public on an Internet Web site a report describing the progress of the demonstration activities.
 (j)FundingOf the funds authorized to carry out section 503(b) of title 23, United States Code— (1)$15,000,000 shall be used to carry out this section for fiscal year 2016; and
 (2)$20,000,000 shall be used to carry out this section for each of fiscal years 2017 through 2021. (k)Grant flexibilityIf, by August 1 of each fiscal year, the Secretary determines that there are not enough grant applications that meet the requirements of this section for a fiscal year, Secretary shall transfer to the program under section 503(b) of title 23, United States Code—
 (1)any of the funds reserved for the fiscal year under subsection (j) that the Secretary has not yet awarded under this section; and
 (2)an amount of obligation limitation equal to the amount of funds that the Secretary transfers under paragraph (1).
					6016.Future interstate study
 (a)Future interstate system studyNot later than 180 days after the date of enactment of this Act, the Secretary shall enter into an agreement with the Transportation Research Board of the National Academies to conduct a study on the actions needed to upgrade and restore the Dwight D. Eisenhower National System of Interstate and Defense Highways to its role as a premier system that meets the growing and shifting demands of the 21st century.
 (b)MethodologiesIn conducting the study, the Transportation Research Board shall build on the methodologies examined and recommended in the report prepared for the American Association of State Highway and Transportation Officials titled National Cooperative Highway Research Program Project 20–24(79): Specifications for a National Study of the Future 3R, 4R, and Capacity Needs of the Interstate System, dated December 2013.
 (c)Contents of studyThe study— (1)shall include specific recommendations regarding the features, standards, capacity needs, application of technologies, and intergovernmental roles to upgrade the Interstate System, including any revisions to law (including regulations) that the Transportation Research Board determines appropriate; and
 (2)is encouraged to build on the institutional knowledge in the highway industry in applying the techniques involved in implementing the study.
 (d)ConsiderationsIn carrying out the study, the Transportation Research Board shall determine the need for reconstruction and improvement of the Interstate System by considering—
 (1)future demands on transportation infrastructure determined for national planning purposes, including commercial and private traffic flows to serve future economic activity and growth;
 (2)the expected condition of the current Interstate System over the period of 50 years beginning on the date of enactment of this Act, including long-term deterioration and reconstruction needs;
 (3)features that would take advantage of technological capabilities to address modern standards of construction, maintenance, and operations, for purposes of safety, and system management, taking into further consideration system performance and cost; and
 (4)the resources necessary to maintain and improve the Interstate System. (e)ConsultationIn carrying out the study, the Transportation Research Board—
 (1)shall convene and consult with a panel of national experts, including operators and users of the Interstate System and private sector stakeholders; and
 (2)is encouraged to consult with— (A)the Federal Highway Administration;
 (B)States; (C)planning agencies at the metropolitan, State, and regional levels;
 (D)the motor carrier industry; (E)freight shippers;
 (F)highway safety groups; and (G)other appropriate entities.
 (f)ReportNot later than 3 years after the date of enactment of this Act, the Transportation Research Board shall make available to the public on an Internet Web site the results of the study conducted under this section.
 (g)FundingFrom funds made available to carry out section 503(b) of title 23, United States Code, the Secretary may use to carry out this section up to $5,000,000 for fiscal year 2016.
				6017.Highway efficiency
				(a)Study
 (1)In generalThe Assistant Secretary of Transportation for Research and Technology may examine the impact of pavement durability and sustainability on vehicle fuel consumption, vehicle wear and tear, road conditions, and road repairs.
 (2)MethodologyIn carrying out the study, the Assistant Secretary shall— (A)conduct a thorough review of relevant peer-reviewed research published during at least the past 5 years;
 (B)analyze impacts of different types of pavement on all motor vehicle types, including commercial vehicles;
 (C)specifically examine the impact of pavement deformation and deflection; and (D)analyze impacts of different types of pavement on road conditions and road repairs.
 (3)ConsultationIn carrying out the study, the Assistant Secretary shall consult with— (A)experts from the different modal administrations of the Department and from other Federal agencies, including the National Institute of Standards and Technology;
 (B)State departments of transportation; (C)local government engineers and public works professionals;
 (D)industry stakeholders; and (E)appropriate academic experts active in the field.
						(b)Report
 (1)In generalNot later than 1 year after the date of enactment of this Act, the Assistant Secretary shall publish on a public Web site the results of the study.
 (2)ContentsThe report shall include— (A)a summary of the different types of pavements analyzed in the study and the impacts of pavement durability and sustainability on vehicle fuel consumption, vehicle wear and tear, road conditions, and road repairs; and
 (B)recommendations for State and local governments on best practice methods for improving pavement durability and sustainability to maximize vehicle fuel economy, ride quality, and road conditions and to minimize the need for road and vehicle repairs.
						6018.Motorcycle safety
 (a)StudyThe Assistant Secretary for Research and Technology of the Department of Transportation may enter into an agreement, within 45 days after the date of enactment of this Act, with the National Academy of Sciences to conduct a study on the most effective means of preventing motorcycle crashes.
 (b)PublicationThe Assistant Secretary may make available the findings on a public Web site within 30 days after receiving the results of the study from the National Academy of Sciences.
 6019.Hazardous materials research and developmentSection 5118 of title 49, United States Code, is amended— (1)in subsection (a)(2)—
 (A)in subparagraph (A) by striking and at the end; (B)in subparagraph (B) by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (C)coordinate, as appropriate, with other Federal agencies.; and
 (2)by adding at the end the following new subsection:  (c)Cooperative research (1)In generalAs part of the program established in subsection (a), the Secretary may carry out cooperative research on hazardous materials transport.
 (2)National academiesThe Secretary may enter into an agreement with the National Academies to support such research. (3)ResearchResearch conducted under this subsection may include activities related to—
 (A)emergency planning and response, including information and programs that can be readily assessed and implemented in local jurisdictions;
 (B)risk analysis and perception and data assessment; (C)commodity flow data, including voluntary collaboration between shippers and first responders for secure data exchange of critical information;
 (D)integration of safety and security; (E)cargo packaging and handling;
 (F)hazmat release consequences; and (G)materials and equipment testing..
 6020.Web-based training for emergency respondersSection 5115(a) of title 49, United States Code, is amended by inserting , including online curriculum as appropriate, after a current curriculum of courses. 6021.Transportation technology policy working groupTo improve the scientific pursuit and research procedures concerning transportation, the Assistant Secretary for Research and Technology may convene an interagency working group to—
 (1)develop within 1 year after the date of enactment of this Act a national transportation research framework;
 (2)identify opportunities for coordination between the Department and universities and the private sector, and prioritize these opportunities;
 (3)identify and develop a plan to implement best practices for moving transportation research results out of the laboratory and into application; and
 (4)identify and develop a plan to address related workforce development needs. 6022.Collaboration and supportThe Secretary may solicit the support of, and identify opportunities to collaborate with, other Federal research agencies and national laboratories to assist in the effective and efficient pursuit and resolution of research challenges identified by the Secretary.
 6023.Prize competitionsSection 502(b)(7) of title 23, United States Code, is amended— (1)in subparagraph (D)—
 (A)by inserting (such as www.challenge.gov) after public website; (B)by redesignating clauses (iii) and (iv) as clauses (iv) and (v), respectively;
 (C)by inserting after clause (ii) the following:  (iii)the process for participants to register for the competition;; and
 (D)in clause (iv) (as redesignated by subparagraph (B)) by striking prize and inserting cash prize purse; (2)in subparagraph (E) by striking prize both places it appears and inserting cash prize purse;
 (3)by redesignating subparagraphs (F) through (K) as subparagraphs (G) through (L), respectively; (4)by inserting after subparagraph (E) the following:
					
 (F)Use of Federal facilities; consultation with Federal employeesAn individual or entity is not ineligible to receive a cash prize purse under this paragraph as a result of the individual or entity using a Federal facility or consulting with a Federal employee related to the individual or entity's participation in a prize competition under this paragraph unless the same facility or employee is made available to all individuals and entities participating in the prize competition on an equitable basis.;
 (5)in subparagraph (G) (as redesignated by paragraph (3) of this section)— (A)in clause (i)(I) by striking competition and inserting prize competition under this paragraph;
 (B)in clause (ii)(I)— (i)by striking participation in a competition and inserting participation in a prize competition under this paragraph; and
 (ii)by striking competition activities and inserting prize competition activities; and (C)by adding at the end the following:
						
							(iii)Intellectual property
 (I)Prohibition on requiring waiverThe Secretary may not require a participant to waive claims against the Department arising out of the unauthorized use or disclosure by the Department of the intellectual property, trade secrets, or confidential business information of the participant.
 (II)Prohibition on Government Acquisition of intellectual property rightsThe Federal Government may not gain an interest in intellectual property developed by a participant for a prize competition under this paragraph without the written consent of the participant.
 (III)LicensesThe Federal Government may negotiate a license for the use of intellectual property developed by a participant for a prize competition under this paragraph.;
 (6)in subparagraph (H)(i) (as redesignated by paragraph (3) of this section) by striking subparagraph (H) and inserting subparagraph (I); (7)in subparagraph (I) (as redesignated by paragraph (3) of this section) by striking an agreement with a private, nonprofit entity and inserting a grant, contract, cooperative agreement, or other agreement with a private sector for-profit or nonprofit entity;
 (8)in subparagraph (J) (as redesignated by paragraph (3) of this section)— (A)in clause (i)—
 (i)in subclause (I) by striking the private sector and inserting private sector for-profit and nonprofit entities, to be available to the extent provided by appropriations Acts;
 (ii)in subclause (II) by striking and metropolitan planning organizations and inserting metropolitan planning organizations, and private sector for-profit and nonprofit entities; and (iii)in subclause (III) by inserting for-profit or nonprofit after private sector;
 (B)in clause (ii) by striking prize awards and inserting cash prize purses; (C)in clause (iv)—
 (i)by inserting competition after A prize; and (ii)by striking the prize and inserting the cash prize purse;
 (D)in clause (v)— (i)by striking amount of a prize and inserting amount of a cash prize purse;
 (ii)by inserting competition after announcement of the prize; and (iii)in subclause (I) by inserting competition after prize;
 (E)in clause (vi) by striking offer a prize and inserting offer a cash prize purse; and (F)in clause (vii) by striking cash prizes and inserting cash prize purses;
 (9)in subparagraph (K) (as redesignated by paragraph (3) of this section) by striking or providing a prize and inserting a prize competition or providing a cash prize purse; and (10)in subparagraph (L)(ii) (as redesignated by paragraph (3) of this section)—
 (A)in subclause (I) by striking The Secretary and inserting Not later than March 1 of each year, the Secretary; and (B)in subclause (II)—
 (i)in item (cc) by striking cash prizes both places it appears and inserting cash prize purses; and (ii)in item (ee) by striking agency and inserting Department.
 6024.GAO reportNot later than 2 years after the date of enactment of this Act, the Comptroller General of the United States shall make available to the public a report that—
 (1)assesses the status of autonomous transportation technology policy developed by public entities in the United States;
 (2)assesses the organizational readiness of the Department to address autonomous vehicle technology challenges; and
 (3)recommends implementation paths for autonomous transportation technology, applications, and policies that are based on the assessment described in paragraph (2).
 6025.Intelligent transportation system purposesSection 514(b) of title 23, United States Code, is amended— (1)in paragraph (8) by striking and at the end;
 (2)in paragraph (9) by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
					
 (10)to assist in the development of cybersecurity standards in cooperation with relevant modal administrations of the Department of Transportation and other Federal agencies to help prevent hacking, spoofing, and disruption of connected and automated transportation vehicles..
 6026.Infrastructure integritySection 503(b)(3)(C) of title 23, United States Code, is amended— (1)in clause (xviii) by striking and at the end;
 (2)in clause (xix) by striking the period at the end and inserting ; and ; and (3)by adding at the end the following:
					
 (xx)corrosion prevention measures for the structural integrity of bridges.. VIIHazardous Materials Transportation 7001.Short titleThis title may be cited as the Hazardous Materials Transportation Safety Improvement Act of 2015.
 7002.Authorization of appropriationsSection 5128 of title 49, United States Code, is amended to read as follows:  5128.Authorization of appropriations (a)In generalThere are authorized to be appropriated to the Secretary to carry out this chapter (except sections 5107(e), 5108(g)(2), 5113, 5115, 5116, and 5119)—
 (1)$53,000,000 for fiscal year 2016; (2)$55,000,000 for fiscal year 2017;
 (3)$57,000,000 for fiscal year 2018; (4)$58,000,000 for fiscal year 2019;
 (5)$60,000,000 for fiscal year 2020; and (6)$62,000,000 for fiscal year 2021.
 (b)Hazardous materials emergency preparedness fundFrom the Hazardous Materials Emergency Preparedness Fund established under section 5116(h), the Secretary may expend, for each of fiscal years 2016 through 2021—
 (1)$21,988,000 to carry out section 5116(a); (2)$150,000 to carry out section 5116(e);
 (3)$625,000 to publish and distribute the Emergency Response Guidebook under section 5116(h)(3); and (4)$1,000,000 to carry out section 5116(i).
 (c)Hazardous materials training grantsFrom the Hazardous Materials Emergency Preparedness Fund established pursuant to section 5116(h), the Secretary may expend $5,000,000 for each of fiscal years 2016 through 2021 to carry out section 5107(e).
						(d)Credits to appropriations
 (1)ExpensesIn addition to amounts otherwise made available to carry out this chapter, the Secretary may credit amounts received from a State, Indian tribe, or other public authority or private entity for expenses the Secretary incurs in providing training to the State, Indian tribe, authority, or entity.
 (2)Availability of amountsAmounts made available under this section shall remain available until expended.. 7003.National emergency and disaster responseSection 5103 of title 49, United States Code, is amended—
 (1)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively; and (2)by inserting after subsection (b) the following:
					
						(c)Federally declared disasters and emergencies
 (1)In generalThe Secretary may by order waive compliance with any part of an applicable standard prescribed under this chapter without prior notice and comment and on terms the Secretary considers appropriate if the Secretary determines that—
 (A)it is in the public interest to grant the waiver; (B)the waiver is not inconsistent with the safety of transporting hazardous materials; and
 (C)the waiver is necessary to facilitate the safe movement of hazardous materials into, from, and within an area of a major disaster or emergency that has been declared under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.).
 (2)Period of waiverA waiver under this subsection may be issued for a period of not more than 60 days and may be renewed upon application to the Secretary only after notice and an opportunity for a hearing on the waiver. The Secretary shall immediately revoke the waiver if continuation of the waiver would not be consistent with the goals and objectives of this chapter.
 (3)Statement of reasonsThe Secretary shall include in any order issued under this section the reason for granting the waiver..
 7004.Enhanced reportingSection 5121(h) of title 49, United States Code, is amended by striking transmit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate and inserting make available to the public on the Department of Transportation’s Internet Web site.
			7005.Wetlines
 (a)WithdrawalNot later than 30 days after the date of enactment of this Act, the Secretary shall withdraw the proposed rule described in the notice of proposed rulemaking issued on January 27, 2011, entitled Safety Requirements for External Product Piping on Cargo Tanks Transporting Flammable Liquids (76 Fed. Reg. 4847).
 (b)Savings clauseNothing in this section shall prohibit the Secretary from issuing standards or regulations regarding the safety of external product piping on cargo tanks transporting flammable liquids after the withdrawal is carried out pursuant to subsection (a).
 7006.Improving publication of special permits and approvalsSection 5117 of title 49, United States Code, is amended— (1)in subsection (b)—
 (A)by striking an application for a special permit and inserting an application for a new special permit or a modification to an existing special permit; and (B)by inserting after the first sentence the following: The Secretary shall make available to the public on the Department of Transportation’s Internet Web site any special permit other than a new special permit or a modification to an existing special permit and shall give the public an opportunity to inspect the safety analysis and comment on the application for a period of not more than 15 days.; and
 (2)in subsection (c)— (A)by striking publish and inserting make available to the public;
 (B)by striking in the Federal Register; (C)by striking 180 and inserting 120; and
 (D)by striking the special permit each place it appears and inserting a special permit or approval; and (3)by adding at the end the following:
					
 (g)Disclosure of final actionThe Secretary shall periodically, but at least every 120 days— (1)publish in the Federal Register notice of the final disposition of each application for a new special permit, modification to an existing special permit, or approval during the preceding quarter; and
 (2)make available to the public on the Department of Transportation’s Internet Web site notice of the final disposition of any other special permit during the preceding quarter..
				7007.GAO study on acceptance of classification examinations
 (a)In generalNot later than 120 days after the date of enactment of this Act, the Comptroller General of the United States shall evaluate and transmit to the Secretary, the Committee on Transportation and Infrastructure of the House of Representatives, and the Committee on Commerce, Science, and Transportation of the Senate, a report on the standards, metrics, and protocols that the Secretary uses to regulate the performance of persons approved to recommend hazard classifications pursuant to section 173.56(b) of title, 49, Code of Federal Regulations (commonly referred to as third-party labs).
 (b)EvaluationThe evaluation required under subsection (a) shall— (1)identify what standards and protocols are used to approve such persons, assess the adequacy of such standards and protocols to ensure that persons seeking approval are qualified and capable of performing classifications, and make recommendations to address any deficiencies identified;
 (2)assess the adequacy of the Secretary’s oversight of persons approved to perform the classifications, including the qualification of individuals engaged in the oversight of approved persons, and make recommendations to enhance oversight sufficiently to ensure that classifications are issued as required;
 (3)identify what standards and protocols exist to rescind, suspend, or deny approval of persons who perform such classifications, assess the adequacy of such standards and protocols, and make recommendations to enhance such standards and protocols if necessary; and
 (4)include annual data for fiscal years 2005 through 2015 on the number of applications received for new classifications pursuant to section 173.56(b) of title 49, Code of Federal Regulations, of those applications how many classifications recommended by persons approved by the Secretary were changed to another classification and the reasons for the change, and how many hazardous materials incidents have been attributed to a classification recommended by such approved persons in the United States.
 (c)Action planNot later than 120 days after receiving the report required under subsection (a), the Secretary shall make available to the public a plan describing any actions the Secretary will take to establish standards, metrics, and protocols based on the findings and recommendations in the report to ensure that persons approved to perform classification examinations required under section 173.56(b) of title 49, Code of Federal Regulations, can sufficiently perform such examinations in a manner that meets the hazardous materials regulations.
 (d)RegulationsIf the report required under subsection (a) recommends new regulations in order for the Secretary to have confidence in the accuracy of classification recommendations rendered by persons approved to perform classification examinations required under section 173.56(b) of title 49, Code of Federal Regulations, the Secretary shall issue such regulations not later than 24 months after the date of enactment of this Act.
				7008.Improving the effectiveness of planning and training grants
 (a)Planning and training grantsSection 5116 of title 49, United States Code, is amended— (1)by redesignating subsections (c) through (k) as subsections (b) through (j), respectively,
 (2)by striking subsection (b); and (3)by striking subsection (a) and inserting the following:
						
							(a)Planning and training grants
 (1)The Secretary shall make grants to States and Indian tribes— (A)to develop, improve, and carry out emergency plans under the Emergency Planning and Community Right-To-Know Act of 1986 (42 U.S.C. 11001 et seq.), including ascertaining flow patterns of hazardous material on lands under the jurisdiction of a State or Indian tribe, and between lands under the jurisdiction of a State or Indian tribe and lands of another State or Indian tribe;
 (B)to decide on the need for regional hazardous material emergency response teams; and (C)to train public sector employees to respond to accidents and incidents involving hazardous material.
 (2)To the extent that a grant is used to train emergency responders under paragraph (1)(C), the State or Indian tribe shall provide written certification to the Secretary that the emergency responders who receive training under the grant will have the ability to protect nearby persons, property, and the environment from the effects of accidents or incidents involving the transportation of hazardous material in accordance with existing regulations or National Fire Protection Association standards for competence of responders to accidents and incidents involving hazardous materials.
 (3)The Secretary may make a grant to a State or Indian tribe under paragraph (1) of this subsection only if—
 (A)the State or Indian tribe certifies that the total amount the State or Indian tribe expends (except amounts of the Federal Government) for the purpose of the grant will at least equal the average level of expenditure for the last 5 years; and
 (B)any emergency response training provided under the grant shall consist of— (i)a course developed or identified under section 5115 of this title; or
 (ii)any other course the Secretary determines is consistent with the objectives of this section. (4)A State or Indian tribe receiving a grant under this subsection shall ensure that planning and emergency response training under the grant is coordinated with adjacent States and Indian tribes.
 (5)A training grant under paragraph (1)(C) may be used— (A)to pay—
 (i)the tuition costs of public sector employees being trained; (ii)travel expenses of those employees to and from the training facility;
 (iii)room and board of those employees when at the training facility; and (iv)travel expenses of individuals providing the training;
 (B)by the State, political subdivision, or Indian tribe to provide the training; and (C)to make an agreement with a person (including an authority of a State, a political subdivision of a State or Indian tribe, or a local jurisdiction), subject to approval by the Secretary, to provide the training—
 (i)if the agreement allows the Secretary and the State or Indian tribe to conduct random examinations, inspections, and audits of the training without prior notice;
 (ii)the person agrees to have an auditable accounting system; and (iii)if the State or Indian tribe conducts at least one on-site observation of the training each year.
 (6)The Secretary shall allocate amounts made available for grants under this subsection among eligible States and Indian tribes based on the needs of the States and Indian tribes for emergency response training. In making a decision about those needs, the Secretary shall consider—
 (A)the number of hazardous material facilities in the State or on land under the jurisdiction of the Indian tribe;
 (B)the types and amounts of hazardous material transported in the State or on such land; (C)whether the State or Indian tribe imposes and collects a fee on transporting hazardous material;
 (D)whether such fee is used only to carry out a purpose related to transporting hazardous material; (E)the past record of the State or Indian tribe in effectively managing planning and training grants; and
 (F)any other factors the Secretary determines are appropriate to carry out this subsection.. (b)Technical and conforming amendments (1)Section 5108(g) of title 49, United States Code, is amended by striking 5116(i) each place it appears and inserting 5116(h).
 (2)Section 5116 of such title is amended— (A)in subsection (d), as redesignated by this section, by striking subsections (a)(2)(A) and (b)(2)(A) and inserting subsection (a)(3)(A);
 (B)in subsection (h), as redesignated by this section— (i)in paragraph (1) by inserting and section 5107(e) after section;
 (ii)in paragraph (2) by striking (f) and inserting (e); and (iii)in paragraph (4) by striking 5108(g)(2) and 5115 and inserting 5107(e) and 5108(g)(2);
 (C)in subsection (i), as redesignated by this section, by striking subsection (b) and inserting subsection (a); and (D)in subsection (j), as redesignated by this section—
 (i)by striking planning grants allocated under subsection (a), training grants under subsection (b), and grants under subsection (j) and inserting planning and training grants under subsection (a) and grants under subsection (i); and
 (ii)by redesignating subparagraphs (A) through (D) as paragraphs (1) through (4), respectively. (c)Enforcement personnelSection 5107(e) of title 49, United States Code, is amended by inserting , State and local personnel responsible for enforcing the safe transportation of hazardous materials, or both after hazmat employees each place it appears.
 7009.Motor carrier safety permitsSection 5109(h) of title 49, United States Code, is amended to read as follows:  (h)Limitation on denialThe Secretary may not deny a non-temporary permit held by a motor carrier pursuant to this section based on a comprehensive review of that carrier triggered by safety management system scores or out-of-service disqualification standards, unless—
 (1)the carrier has the opportunity, prior to the denial of such permit, to submit a written description of corrective actions taken and other documentation the carrier wishes the Secretary to consider, including a corrective action plan; and
 (2)the Secretary determines the actions or plan is insufficient to address the safety concerns identified during the course of the comprehensive review..
			7010.Thermal blankets
 (a)RequirementsNot later than 180 days after the date of enactment of this Act, the Secretary shall issue such regulations as are necessary to require that each tank car built to meet the DOT–117 specification and each non-jacketed tank car modified to meet the DOT–117R specification be equipped with an insulating blanket with at least ½-inch-thick material that has been approved by the Secretary pursuant to section 179.18(c) of title 49, Code of Federal Regulations.
 (b)Savings clauseNothing in this section shall prohibit the Secretary from approving new or alternative technologies or materials as they become available that provide a level of safety at least equivalent to the level of safety provided for under subsection (a).
				7011.Comprehensive oil spill response plans
 (a)In generalChapter 51 of title 49, United States Code, is amended by inserting after section 5110 the following:
					
						5111.Comprehensive oil spill response plans
 (a)RequirementsNot later than 120 days after the date of enactment of this section, the Secretary shall issue such regulations as are necessary to require any railroad carrier transporting a Class 3 flammable liquid to maintain a comprehensive oil spill response plan.
 (b)ContentsThe regulations under subsection (a) shall require each railroad carrier described in that subsection to—
 (1)include in the comprehensive oil spill response plan procedures and resources, including equipment, for responding, to the maximum extent practicable, to a worst-case discharge;
 (2)ensure that the comprehensive oil spill response plan is consistent with the National Contingency Plan and each applicable Area Contingency Plan;
 (3)include in the comprehensive oil spill response plan appropriate notification and training procedures and procedures for coordinating with Federal, State, and local emergency responders;
 (4)review and update its comprehensive oil spill response plan as appropriate; and (5)provide the comprehensive oil spill response plan for acceptance by the Secretary.
 (c)Savings clauseNothing in the section may be construed to prohibit the Secretary from promulgating differing comprehensive oil response plan standards for Class I railroads, Class II railroads, and Class III railroads.
 (d)Response plansThe Secretary shall— (1)maintain on file a copy of the most recent comprehensive oil spill response plans prepared by a railroad carrier transporting a Class 3 flammable liquid; and
 (2)provide to a person, upon written request, a copy of the plan, which may exclude, as the Secretary determines appropriate—
 (A)proprietary information; (B)security-sensitive information, including information described in section 1520.5(a) of title 49, Code of Federal Regulations;
 (C)specific response resources and tactical resource deployment plans; and (D)the specific amount and location of worst-case discharges, including the process by which a railroad carrier determines the worst-case discharge.
 (e)Relationship to FOIANothing in this section may be construed to require disclose of information or records that are exempt from disclosure under section 552 of title 5.
							(f)Definitions
 (1)Area Contingency PlanThe term Area Contingency Plan has the meaning given the term in section 311(a) of the Federal Water Pollution Control Act (33 U.S.C. 1321(a)).
 (2)Class 3 flammable liquidThe term Class 3 flammable liquid has the meaning given the term flammable liquid in section 173.120 of title 49, Code of Federal Regulations.
 (3)Class I railroad; Class II railroad; and Class III railroadThe terms Class I railroad, Class II railroad, and Class III railroad have the meaning given those terms in section 20102. (4)National Contingency PlanThe term National Contingency Plan has the meaning given the term in section 1001 of the Oil Pollution Act of 1990 (33 U.S.C. 2701).
 (5)Railroad carrierThe term railroad carrier has the meaning given the term in section 20102. (6)Worst-case dischargeThe term worst-case discharge means the largest foreseeable discharge of oil in the event of an accident or incident, as determined by each railroad carrier in accordance with regulations issued under this section..
 (b)Clerical amendmentThe analysis for chapter 51 of title 49, United States Code, is amended by inserting after the item relating to section 5110 the following:
					
						
							5111. Comprehensive oil spill response plans..
				7012.Information on high-hazard flammable trains
 (a)Information on high-Hazard flammable trainsNot later than 90 days after the date of enactment of this Act, the Secretary shall issue regulations to require each applicable railroad carrier to provide information on high-hazard flammable trains to State emergency response commissions consistent with Emergency Order Docket No. DOT–OST–2014–0067, and include appropriate protections from public release of proprietary information and security-sensitive information, including information described in section 1520.5(a) of title 49, Code of Federal Regulations.
 (b)High-Hazard flammable trainThe term high-hazard flammable train means a single train transporting 20 or more tank cars loaded with a Class 3 flammable liquid, as such term is defined in section 173.120 of title 49, Code of Federal Regulations, in a continuous block or a single train transporting 35 or more tank cars loaded with a Class 3 flammable liquid throughout the train consist.
				7013.Study and testing of electronically controlled pneumatic brakes
				(a)Government accountability office study
 (1)In generalThe Comptroller General of the United States shall conduct an independent evaluation of ECP brake systems, pilot program data, and the Department’s research and analysis on the costs, benefits, and effects of ECP brake systems.
 (2)Study elementsIn completing the independent evaluation under paragraph (1), the Comptroller General of the United States shall examine the following issues related to ECP brake systems:
 (A)Data and modeling results on safety benefits relative to conventional brakes and to other braking technologies or systems, such as distributed power and 2-way end-of-train devices.
 (B)Data and modeling results on business benefits, including the effects of dynamic braking. (C)Data on costs, including up-front capital costs and on-going maintenance costs.
 (D)Analysis of potential operational benefits and challenges, including the effects of potential locomotive and car segregation, technical reliability issues, and network disruptions.
 (E)Analysis of potential implementation challenges, including installation time, positive train control integration complexities, component availability issues, and tank car shop capabilities.
 (F)Analysis of international experiences with the use of advanced braking technologies. (3)ReportNot later than 18 months after the date of enactment of this Act, the Comptroller General of the United States shall transmit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the results of the independent evaluation under paragraph (1).
					(b)Emergency braking application testing
 (1)In generalThe Secretary shall enter into an agreement with the National Academy of Sciences to— (A)complete testing of ECP brake systems during emergency braking application, including more than 1 scenario involving the uncoupling of a train with 70 or more DOT–117-specification or DOT–117R-specification tank cars; and
 (B)transmit, not later than 18 months after the date of enactment of this Act, to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the results of the testing.
 (2)Independent expertsIn completing the testing under paragraph (1)(A), the National Academy of Sciences may contract with 1 or more engineering or rail experts, as appropriate, that—
 (A)are not railroad carriers, entities funded by such carriers, or entities directly impacted by the final rule issued on May 8, 2015, entitled Enhanced Tank Car Standards and Operational Controls for High-Hazard Flammable Trains (80 Fed. Reg. 26643); and
 (B)have relevant experience in conducting railroad safety technology tests or similar crash tests. (3)Testing frameworkIn completing the testing under paragraph (1), the National Academy of Sciences and each contractor described in paragraph (2) shall ensure that the testing objectively, accurately, and reliably measures the performance of ECP brake systems relative to other braking technologies or systems, such as distributed power and 2-way end-of-train devices, including differences in—
 (A)the number of cars derailed; (B)the number of cars punctured;
 (C)the measures of in-train forces; and (D)the stopping distance.
 (4)FundingThe Secretary shall provide funding, as part of the agreement under paragraph (1), to the National Academy of Sciences for the testing required under this section—
 (A)using sums made available to carry out sections 20108 and 5118 of title 49, United States Code; and (B)to the extent funding under subparagraph (A) is insufficient or unavailable to fund the testing required under this section, using such sums as are necessary from the amounts appropriated to the Secretary, the Federal Railroad Administration, or the Pipeline and Hazardous Materials Safety Administration, or a combination thereof.
 (5)EquipmentThe National Academy of Sciences and each contractor described in paragraph (2) may receive or use rolling stock, track, and other equipment or infrastructure from a private entity for the purposes of conducting the testing required under this section.
					(c)Evidence-Based approach
 (1)AnalysisThe Secretary shall— (A)not later than 90 days after the report date, fully incorporate and update the regulatory impact analysis of the final rule described in subsection (b)(2)(A) of the costs, benefits, and effects of the applicable ECP brake system requirements;
 (B)as soon as practicable after completion of the updated analysis under subparagraph (A), solicit public comment on the analysis for a period of not more than 30 days; and
 (C)not later than 60 days after the end of the public comment period under subparagraph (B), post the final updated regulatory impact analysis on the Department of Transportation’s Internet Web site.
 (2)DeterminationNot later than 180 days after the report date, the Secretary shall— (A)determine, based on whether the final regulatory impact analysis described in paragraph (1)(C) demonstrates that the benefits, including safety benefits, of the applicable ECP brake system requirements exceed the costs of such requirements, whether the applicable ECP brake system requirements are justified;
 (B)if the applicable ECP brake system requirements are justified, publish in the Federal Register the determination and reasons for such determination; and
 (C)if the Secretary does not publish the determination under subparagraph (B), repeal the applicable ECP brake system requirements.
 (3)Savings clauseNothing in this section shall be construed to prohibit the Secretary from implementing the final rule described under subsection (b)(2)(A) prior to the determination required under subsection (c)(2) of this section, or require the Secretary to promulgate a new rulemaking on the provisions of such final rule, other than the applicable ECP brake system requirements, if the Secretary determines that the applicable ECP brake system requirements are not justified pursuant to this subsection.
 (d)DefinitionsIn this section, the following definitions apply: (1)Applicable ECP brake system requirementsThe term applicable ECP brake system requirements means sections 174.310(a)(3)(ii), 174.310(a)(3)(iii), 174.310(a)(5)(v), 179.202–12(g), and 179.202–13(i) of title 49, Code of Federal Regulations, and any other regulation in effect on the date of enactment of this Act requiring the installation of ECP brakes or operation in ECP brake mode.
 (2)Class 3 flammable liquidThe term Class 3 flammable liquid has the meaning given the term flammable liquid in section 173.120(a) of title 49, Code of Federal Regulations.
 (3)ECPThe term ECP means electronically controlled pneumatic when applied to a brake or brakes. (4)ECP brake modeThe term ECP brake mode includes any operation of a rail car or an entire train using an ECP brake system.
					(5)ECP brake system
 (A)In generalThe term ECP brake system means a train power braking system actuated by compressed air and controlled by electronic signals from the locomotive or an ECP–EOT to the cars in the consist for service and emergency applications in which the brake pipe is used to provide a constant supply of compressed air to the reservoirs on each car but does not convey braking signals to the car.
 (B)InclusionsThe term ECP brake system includes dual mode and stand-alone ECP brake systems. (6)Railroad carrierThe term railroad carrier has the meaning given the term in section 20102 of title 49, United States Code.
 (7)Report dateThe term report date means the date that the reports under subsections (a)(3) and (b)(1)(B) are required to be transmitted pursuant to those subsections.
					7014.Ensuring safe implementation of positive train control systems
 (a)Short titleThis section may be cited as the Positive Train Control Enforcement and Implementation Act of 2015. (b)In generalSection 20157 of title 49, United States Code, is amended—
 (1)in subsection (a)(1)— (A)by striking 18 months after the date of enactment of the Rail Safety Improvement Act of 2008 and inserting 90 days after the date of enactment of the Positive Train Control Enforcement and Implementation Act of 2015;
 (B)by striking develop and; (C)by striking a plan for implementing and inserting a revised plan for implementing;
 (D)by striking December 31, 2015 and inserting December 31, 2018; and (E)in subparagraph (B) by striking parts and inserting sections;
 (2)by striking subsection (a)(2) and inserting the following:  (2)Implementation (A)Contents of revised planA revised plan required under paragraph (1) shall—
 (i)describe— (I)how the positive train control system will provide for interoperability of the system with the movements of trains of other railroad carriers over its lines; and
 (II)how, to the extent practical, the positive train control system will be implemented in a manner that addresses areas of greater risk before areas of lesser risk;
 (ii)comply with the positive train control system implementation plan content requirements under section 236.1011 of title 49, Code of Federal Regulations; and
 (iii)provide— (I)the calendar year or years in which spectrum will be acquired and will be available for use in each area as needed for positive train control system implementation, if such spectrum is not already acquired and available for use;
 (II)the total amount of positive train control system hardware that will be installed for implementation, with totals separated by each major hardware category;
 (III)the total amount of positive train control system hardware that will be installed by the end of each calendar year until the positive train control system is implemented, with totals separated by each hardware category;
 (IV)the total number of employees required to receive training under the applicable positive train control system regulations;
 (V)the total number of employees that will receive the training, as required under the applicable positive train control system regulations, by the end of each calendar year until the positive train control system is implemented;
 (VI)a summary of any remaining technical, programmatic, operational, or other challenges to the implementation of a positive train control system, including challenges with—
 (aa)availability of public funding; (bb)interoperability;
 (cc)spectrum; (dd)software;
 (ee)permitting; and (ff)testing, demonstration, and certification; and
 (VII)a schedule and sequence for implementing a positive train control system by the deadline established under paragraph (1).
 (B)Alternative schedule and sequenceNotwithstanding the implementation deadline under paragraph (1) and in lieu of a schedule and sequence under paragraph (2)(A)(iii)(VII), a railroad carrier or other entity subject to paragraph (1) may include in its revised plan an alternative schedule and sequence for implementing a positive train control system, subject to review under paragraph (3). Such schedule and sequence shall provide for implementation of a positive train control system as soon as practicable, but not later than the date that is 24 months after the implementation deadline under paragraph (1).
 (C)AmendmentsA railroad carrier or other entity subject to paragraph (1) may file a request to amend a revised plan, including any alternative schedule and sequence, as applicable, in accordance with section 236.1021 of title 49, Code of Federal Regulations.
 (D)ComplianceA railroad carrier or other entity subject to paragraph (1) shall implement a positive train control system in accordance with its revised plan, including any amendments or any alternative schedule and sequence approved by the Secretary under paragraph (3).
								(3)Secretarial review
 (A)NotificationA railroad carrier or other entity that submits a revised plan under paragraph (1) and proposes an alternative schedule and sequence under paragraph (2)(B) shall submit to the Secretary a written notification when such railroad carrier or other entity is prepared for review under subparagraph (B).
 (B)CriteriaNot later than 90 days after a railroad carrier or other entity submits a notification under subparagraph (A), the Secretary shall review the alternative schedule and sequence submitted pursuant to paragraph (2)(B) and determine whether the railroad carrier or other entity has demonstrated, to the satisfaction of the Secretary, that such carrier or entity has—
 (i)installed all positive train control system hardware consistent with the plan contents provided pursuant to paragraph (2)(A)(iii)(II) on or before the implementation deadline under paragraph (1);
 (ii)acquired all spectrum necessary for implementation of a positive train control system, consistent with the plan contents provided pursuant to paragraph (2)(A)(iii)(I) on or before the implementation deadline under paragraph (1);
 (iii)completed employee training required under the applicable positive train control system regulations;
 (iv)included in its revised plan an alternative schedule and sequence for implementing a positive train control system as soon as practicable, pursuant to paragraph (2)(B);
 (v)certified to the Secretary in writing that it will be in full compliance with the requirements of this section on or before the date provided in an alternative schedule and sequence, subject to approval by the Secretary;
 (vi)in the case of a Class I railroad carrier and Amtrak, implemented a positive train control system or initiated revenue service demonstration on the majority of territories, such as subdivisions or districts, or route miles that are owned or controlled by such carrier and required to have operations governed by a positive train control system; and
 (vii)in the case of any other railroad carrier or other entity not subject to clause (vi)— (I)initiated revenue service demonstration on at least 1 territory that is required to have operations governed by a positive train control system; or
 (II)met any other criteria established by the Secretary. (C)Decision (i)In generalNot later than 90 days after the receipt of the notification from a railroad carrier or other entity under subparagraph (A), the Secretary shall—
 (I)approve an alternative schedule and sequence submitted pursuant to paragraph (2)(B) if the railroad carrier or other entity meets the criteria in subparagraph (B); and
 (II)notify in writing the railroad carrier or other entity of the decision. (ii)DeficienciesNot later than 45 days after the receipt of the notification under subparagraph (A), the Secretary shall provide to the railroad carrier or other entity a written notification of any deficiencies that would prevent approval under clause (i) and provide the railroad carrier or other entity an opportunity to correct deficiencies before the date specified in such clause.
									(D)Revised deadlines
 (i)Pending reviewsFor a railroad carrier or other entity that submits a notification under subparagraph (A), the deadline for implementation of a positive train control system required under paragraph (1) shall be extended until the date on which the Secretary approves or disapproves the alternative schedule and sequence, if such date is later than the implementation date under paragraph (1).
 (ii)Alternative schedule and sequence deadlineIf the Secretary approves a railroad carrier or other entity’s alternative schedule and sequence under subparagraph (C)(i), the railroad carrier or other entity’s deadline for implementation of a positive train control system required under paragraph (1) shall be the date specified in that railroad carrier or other entity’s alternative schedule and sequence. The Secretary may not approve a date for implementation that is later than 24 months from the deadline in paragraph (1).;
 (3)by striking subsections (c), (d), and (e) and inserting the following:  (c)Progress reports and review (1)Progress reportsEach railroad carrier or other entity subject to subsection (a) shall, not later than March 31, 2016, and annually thereafter until such carrier or entity has completed implementation of a positive train control system, submit to the Secretary a report on the progress toward implementing such systems, including—
 (A)the information on spectrum acquisition provided pursuant to subsection (a)(2)(A)(iii)(I); (B)the totals provided pursuant to subclauses (III) and (V) of subsection (a)(2)(A)(iii), by territory, if applicable;
 (C)the extent to which the railroad carrier or other entity is complying with the implementation schedule under subsection (a)(2)(A)(iii)(VII) or subsection (a)(2)(B);
 (D)any update to the information provided under subsection (a)(2)(A)(iii)(VI); (E)for each entity providing regularly scheduled intercity or commuter rail passenger transportation, a description of the resources identified and allocated to implement a positive train control system;
 (F)for each railroad carrier or other entity subject to subsection (a), the total number of route miles on which a positive train control system has been initiated for revenue service demonstration or implemented, as compared to the total number of route miles required to have a positive train control system under subsection (a); and
 (G)any other information requested by the Secretary. (2)Plan ReviewThe Secretary shall at least annually conduct reviews to ensure that railroad carriers or other entities are complying with the revised plan submitted under subsection (a), including any amendments or any alternative schedule and sequence approved by the Secretary. Such railroad carriers or other entities shall provide such information as the Secretary determines necessary to adequately conduct such reviews.
 (3)Public availabilityNot later than 60 days after receipt, the Secretary shall make available to the public on the Internet Web site of the Department of Transportation any report submitted pursuant to paragraph (1) or subsection (d), but may exclude, as the Secretary determines appropriate—
 (A)proprietary information; and (B)security-sensitive information, including information described in section 1520.5(a) of title 49, Code of Federal Regulations.
 (d)Report to CongressNot later than July 1, 2018, the Secretary shall transmit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the progress of each railroad carrier or other entity subject to subsection (a) in implementing a positive train control system.
 (e)EnforcementThe Secretary is authorized to assess civil penalties pursuant to chapter 213 for— (1)a violation of this section;
 (2)the failure to submit or comply with the revised plan required under subsection (a), including the failure to comply with the totals provided pursuant to subclauses (III) and (V) of subsection (a)(2)(A)(iii) and the spectrum acquisition dates provided pursuant to subsection (a)(2)(A)(iii)(I);
 (3)failure to comply with any amendments to such revised plan pursuant to subsection (a)(2)(C); and (4)the failure to comply with an alternative schedule and sequence submitted under subsection (a)(2)(B) and approved by the Secretary under subsection (a)(3)(C).;
 (4)in subsection (h)— (A)by striking The Secretary and inserting the following:
							
 (1)In generalThe Secretary; and (B)by adding at the end the following:
							
 (2)Provisional operationNotwithstanding the requirements of paragraph (1), the Secretary may authorize a railroad carrier or other entity to commence operation in revenue service of a positive train control system or component to the extent necessary to enable the safe implementation and operation of a positive train control system in phases.;
 (5)in subsection (i)— (A)by redesignating paragraphs (1) through (3) as paragraphs (3) through (5), respectively; and
 (B)by inserting before paragraph (3) (as so redesignated) the following:  (1)Equivalent or greater level of safetyThe term equivalent or greater level of safety means the compliance of a railroad carrier with—
 (A)appropriate operating rules in place immediately prior to the use or implementation of such carrier’s positive train control system, except that such rules may be changed by such carrier to improve safe operations; and
 (B)all applicable safety regulations, except as specified in subsection (j). (2)HardwareThe term hardware means a locomotive apparatus, a wayside interface unit (including any associated legacy signal system replacements), switch position monitors needed for a positive train control system, physical back office system equipment, a base station radio, a wayside radio, a locomotive radio, or a communication tower or pole.; and
 (6)by adding at the end the following:  (j)Early adoption (1)OperationsFrom the date of enactment of the Positive Train Control Enforcement and Implementation Act of 2015 through the 1-year period beginning on the date on which the last Class I railroad carrier’s positive train control system subject to subsection (a) is certified by the Secretary under subsection (h)(1) of this section and is implemented on all of that railroad carrier’s lines required to have operations governed by a positive train control system, any railroad carrier, including any railroad carrier that has its positive train control system certified by the Secretary, shall not be subject to the operational restrictions set forth in sections 236.567 and 236.1029 of title 49, Code of Federal Regulations, that would apply where a controlling locomotive that is operating in, or is to be operated in, a positive train control-equipped track segment experiences a positive train control system failure, a positive train control operated consist is not provided by another railroad carrier when provided in interchange, or a positive train control system otherwise fails to initialize, cuts out, or malfunctions, provided that such carrier operates at an equivalent or greater level of safety than the level achieved immediately prior to the use or implementation of its positive train control system.
 (2)Safety assuranceDuring the period described in paragraph (1), if a positive train control system that has been certified and implemented fails to initialize, cuts out, or malfunctions, the affected railroad carrier or other entity shall make reasonable efforts to determine the cause of the failure and adjust, repair, or replace any faulty component causing the system failure in a timely manner.
 (3)PlansThe positive train control safety plan for each railroad carrier or other entity shall describe the safety measures, such as operating rules and actions to comply with applicable safety regulations, that will be put in place during any system failure.
 (4)NotificationDuring the period described in paragraph (1), if a positive train control system that has been certified and implemented fails to initialize, cuts out, or malfunctions, the affected railroad carrier or other entity shall submit a notification to the appropriate regional office of the Federal Railroad Administration within 7 days of the system failure, or under alternative location and deadline requirements set by the Secretary, and include in the notification a description of the safety measures the affected railroad carrier or other entity has in place.
 (k)Small railroadsNot later than 120 days after the date of the enactment of this Act, the Secretary shall amend section 236.1006(b)(4)(iii)(B) of title 49, Code of Federal Regulations (relating to equipping locomotives for applicable Class II and Class III railroads operating in positive train control territory) to extend each deadline under such section by 3 years.
 (l)Revenue service demonstrationWhen a railroad carrier or other entity subject to (a)(1) notifies the Secretary it is prepared to initiate revenue service demonstration, it shall also notify any applicable tenant railroad carrier or other entity subject to subsection (a)(1)..
 (c)Conforming AmendmentSection 20157(g), is amended— (1)by striking The Secretary and inserting the following:
						
 (1)In generalThe Secretary; and (2)by adding at the end the following:
						
 (2)Conforming regulatory amendmentsImmediately after the date of the enactment of the Positive Train Control Enforcement and Implementation Act of 2015, the Secretary— (A)shall remove or revise the date-specific deadlines in the regulations or orders implementing this section to the extent necessary to conform with the amendments made by such Act; and
 (B)may not enforce any such date-specific deadlines or requirements that are inconsistent with the amendments made by such Act.
 (3)ReviewNothing in the Positive Train Control Enforcement and Implementation Act of 2015, or the amendments made by such Act, shall be construed to require the Secretary to issue regulations to implement such Act or amendments other than the regulatory amendments required by paragraph (2) and subsection (k)..
					7015.Phase-out of all tank cars used to transport Class 3 flammable liquids
 (a)In generalExcept as provided for in subsection (b), beginning on the date of enactment of this Act, all railroad tank cars used to transport Class 3 flammable liquids shall meet the DOT–117 or DOT–117R specifications in part 179 of title 49, Code of Federal Regulations, regardless of train composition.
 (b)Phase-Out scheduleCertain tank cars not meeting DOT–117 or DOT–117R specifications on the date of enactment of this Act may be used, regardless of train composition, until the following end-dates:
 (1)For transport of unrefined petroleum products in Class 3 flammable service, including crude oil— (A)January 1, 2018, for non-jacketed DOT–111 tank cars;
 (B)March 1, 2018, for jacketed DOT–111 tank cars; (C)April 1, 2020, for non-jacketed CPC–1232 tank cars; and
 (D)May 1, 2025, for jacketed CPC–1232 tank cars. (2)For transport of ethanol—
 (A)May 1, 2023, for non-jacketed and jacketed DOT–111 tank cars; (B)July 1, 2023, for non-jacketed CPC–1232 tank cars; and
 (C)May 1, 2025, for jacketed CPC–1232 tank cars. (3)For transport of Class 3 flammable liquids in Packing Group I, other than Class 3 flammable liquids specified in paragraphs (1) and (2), May 1, 2025.
 (4)For transport of Class 3 flammable liquids in Packing Groups II and III, other than Class 3 flammable liquids specified in paragraphs (1) and (2), May 1, 2029.
 (c)Retrofitting shop capacityThe Secretary may extend the deadlines established under paragraphs (3) and (4) of subsection (b) for a period not to exceed 2 years if the Secretary determines that insufficient retrofitting shop capacity will prevent the phase-out of tank cars not meeting the DOT–117 or DOT–117R specifications by the deadlines set forth in such paragraphs.
 (d)ImplementationNothing in this section shall be construed to require the Secretary to issue regulations to implement this section.
 (e)Savings clauseNothing in this section shall be construed to prohibit the Secretary from implementing the final rule issued on May 08, 2015, entitled Enhanced Tank Car Standards and Operational Controls for High-Hazard Flammable Trains (80 Fed. Reg. 26643), other than the provisions of the final rule that are inconsistent with this section.
 (f)Class 3 flammable liquid definedIn this section, the term Class 3 flammable liquid has the meaning given the term flammable liquid in section 173.120(a) of title 49, Code of Federal Regulations.
				VIIIMultimodal Freight Transportation
			8001.Multimodal freight transportation
 (a)In generalSubtitle IX of title 49, United States Code, is amended to read as follows:  IXMultimodal Freight Transportation  ChapterSec. 701.Multimodal freight policy70101 702.Multimodal freight transportation planning and information70201 701Multimodal freight policy  Sec. 70101. National multimodal freight policy. 70102. National freight strategic plan. 70103. National Multimodal Freight Network. 70101.National multimodal freight policy (a)In generalIt is the policy of the United States to maintain and improve the condition and performance of the National Multimodal Freight Network established under section 70103 to ensure that the Network provides a foundation for the United States to compete in the global economy and achieve the goals described in subsection (b).
 (b)GoalsThe goals of the national multimodal freight policy are— (1)to identify infrastructure improvements, policies, and operational innovations that—
 (A)strengthen the contribution of the National Multimodal Freight Network to the economic competitiveness of the United States;
 (B)reduce congestion and eliminate bottlenecks on the National Multimodal Freight Network; and (C)increase productivity, particularly for domestic industries and businesses that create high-value jobs;
 (2)to improve the safety, security, efficiency, and resiliency of multimodal freight transportation; (3)to achieve and maintain a state of good repair on the National Multimodal Freight Network;
 (4)to use innovation and advanced technology to improve the safety, efficiency, and reliability of the National Multimodal Freight Network;
 (5)to improve the economic efficiency of the National Multimodal Freight Network; (6)to improve the short- and long-distance movement of goods that—
 (A)travel across rural areas between population centers; (B)travel between rural areas and population centers; and
 (C)travel from the Nation’s ports, airports, and gateways to the National Multimodal Freight Network; (7)to improve the flexibility of States to support multi-State corridor planning and the creation of multi-State organizations to increase the ability of States to address multimodal freight connectivity; and
 (8)to reduce the adverse environmental impacts of freight movement on the National Multimodal Freight Network.
										70102.National freight strategic plan
 (a)In generalNot later than 2 years after the date of enactment of this section, the Secretary of Transportation shall—
 (1)develop a national freight strategic plan in accordance with this section; and (2)publish the plan on the public Internet Web site of the Department of Transportation.
 (b)ContentsThe national freight strategic plan shall include— (1)an assessment of the condition and performance of the National Multimodal Freight Network;
 (2)forecasts of freight volumes for the succeeding 5-, 10-, and 20-year periods; (3)an identification of major trade gateways and national freight corridors that connect major population centers, trade gateways, and other major freight generators;
 (4)an identification of bottlenecks on the National Multimodal Freight Network that create significant freight congestion, based on a quantitative methodology developed by the Secretary, which shall, at a minimum, include—
 (A)information from the Freight Analysis Framework of the Federal Highway Administration; and (B)to the maximum extent practicable, an estimate of the cost of addressing each bottleneck and any operational improvements that could be implemented;
 (5)an assessment of statutory, regulatory, technological, institutional, financial, and other barriers to improved freight transportation performance, and a description of opportunities for overcoming the barriers;
 (6)an identification of best practices for improving the performance of the National Multimodal Freight Network;
 (7)a process for addressing multistate projects and encouraging jurisdictions to collaborate; and (8)strategies to improve freight intermodal connectivity.
 (c)UpdatesNot later than 5 years after the date of completion of the national freight strategic plan under subsection (a), and every 5 years thereafter, the Secretary shall update the plan and publish the updated plan on the public Internet Web site of the Department of Transportation.
 (d)ConsultationThe Secretary shall develop and update the national freight strategic plan in consultation with State departments of transportation, metropolitan planning organizations, and other appropriate public and private transportation stakeholders.
									70103.National Multimodal Freight Network
 (a)In generalNot later than 180 days after the date of enactment of this section, the Secretary of Transportation shall establish the National Multimodal Freight Network in accordance with this section—
 (1)to focus Federal policy on the most strategic freight assets; and (2)to assist in strategically directing resources and policies toward improved performance of the National Multimodal Freight Network.
 (b)Network componentsThe National Multimodal Freight Network shall include— (1)the National Highway Freight Network, as established under section 167 of title 23;
 (2)the freight rail systems of Class I railroads, as designated by the Surface Transportation Board; (3)the public ports of the United States that have total annual foreign and domestic trade of at least 2,000,000 short tons, as identified by the Waterborne Commerce Statistics Center of the Army Corps of Engineers, using the data from the latest year for which such data is available;
 (4)the inland and intracoastal waterways of the United States, as described in section 206 of the Inland Waterways Revenue Act of 1978 (33 U.S.C. 1804);
 (5)the Great Lakes, the St. Lawrence Seaway, and coastal routes along which domestic freight is transported;
 (6)the 50 airports located in the United States with the highest annual landed weight, as identified by the Federal Aviation Administration; and
 (7)other strategic freight assets, including strategic intermodal facilities and freight rail lines of Class II and Class III railroads, designated by the Secretary as critical to interstate commerce.
 (c)Other strategic freight assetsIn determining network components in subsection (b), the Secretary may consider strategic freight assets identified by States, including public ports if such ports do not meet the annual tonnage threshold, for inclusion on the National Multimodal Freight Network.
 (d)RedesignationNot later than 5 years after the date of establishment of the National Multimodal Freight Network under subsection (a), and every 5 years thereafter, the Secretary shall update the National Multimodal Freight Network.
 (e)ConsultationThe Secretary shall establish and update the National Multimodal Freight Network in consultation with State departments of transportation and other appropriate public and private transportation stakeholders.
 (f)Landed weight definedIn this section, the term landed weight means the weight of an aircraft transporting only cargo in intrastate, interstate, or foreign air transportation, as such terms are defined in section 40102(a).
									702Multimodal freight transportation planning and information
								
									Sec.
									70201. State freight advisory committees.
									70202. State freight plans.
									70203. Data and tools.
								70201.State freight advisory committees
 (a)In generalThe Secretary of Transportation shall encourage each State to establish a freight advisory committee consisting of a representative cross-section of public and private sector freight stakeholders, including representatives of ports, freight railroads, shippers, carriers, freight-related associations, third-party logistics providers, the freight industry workforce, the transportation department of the State, and local governments.
 (b)Role of committeeA freight advisory committee of a State described in subsection (a) shall— (1)advise the State on freight-related priorities, issues, projects, and funding needs;
 (2)serve as a forum for discussion for State transportation decisions affecting freight mobility; (3)communicate and coordinate regional priorities with other organizations;
 (4)promote the sharing of information between the private and public sectors on freight issues; and (5)participate in the development of the freight plan of the State described in section 70202.
										70202.State freight plans
 (a)In generalEach State shall develop a freight plan that provides a comprehensive plan for the immediate and long-range planning activities and investments of the State with respect to freight.
 (b)Plan contentsA freight plan described in subsection (a) shall include, at a minimum— (1)an identification of significant freight system trends, needs, and issues with respect to the State;
 (2)a description of the freight policies, strategies, and performance measures that will guide the freight-related transportation investment decisions of the State;
 (3)a description of how the plan will improve the ability of the State to meet the national freight goals described in section 70101;
 (4)evidence of consideration of innovative technologies and operational strategies, including intelligent transportation systems, that improve the safety and efficiency of freight movement;
 (5)in the case of routes on which travel by heavy vehicles (including mining, agricultural, energy cargo or equipment, and timber vehicles) is projected to substantially deteriorate the condition of roadways, a description of improvements that may be required to reduce or impede the deterioration; and
 (6)an inventory of facilities with freight mobility issues, such as truck bottlenecks, within the State, and a description of the strategies the State is employing to address those freight mobility issues.
										(c)Relationship to State plans
 (1)In generalA freight plan described in subsection (a) may be developed separately from or incorporated into the statewide transportation plans required by section 135 of title 23.
 (2)UpdatesIf the freight plan described in subsection (a) is developed separately from the State transportation improvement program, the freight plan shall be updated at least every 5 years.
										70203.Data and tools
 (a)In generalNot later than 1 year after the date of enactment of this section, the Secretary shall— (1)begin development of new tools or improve existing tools to support an outcome-oriented, performance-based approach to evaluate proposed freight-related and other transportation projects, including—
 (A)methodologies for systematic analysis of benefits and costs; (B)tools for ensuring that the evaluation of freight-related and other transportation projects may consider safety, economic competitiveness, environmental sustainability, and system condition in the project selection process; and
 (C)other elements to assist in effective transportation planning; (2)identify transportation-related freight travel models and model data elements to support a broad range of evaluation methods and techniques to assist in making transportation investment decisions; and
 (3)at a minimum, in consultation with other relevant Federal agencies, consider any improvements to existing freight flow data collection efforts, including improved methods to standardize and manage the data, that could reduce identified freight data gaps and deficiencies and help improve forecasts of freight transportation demand.
 (b)ConsultationThe Secretary shall consult with Federal, State, and other stakeholders to develop, improve, and implement the tools and collect the data described in subsection (a)..
 (b)Clerical amendmentThe analysis of subtitles for title 49, United States Code, is amended by striking the item relating to subtitle IX and inserting the following:
					
						
							IX.Multimodal Freight Transportation70101.
 (c)RepealsSections 1117 and 1118 of MAP–21 (Public Law 112–141), and the items relating to such sections in the table of contents in section 1(c) of such Act, are repealed.
				IXNational Surface Transportation and Innovative Finance Bureau
			9001.National Surface Transportation and Innovative Finance Bureau
 (a)In generalChapter 1 of title 49, United States Code, is amended by adding at the end the following:  116.National Surface Transportation and Innovative Finance Bureau (a)EstablishmentThe Secretary of Transportation shall establish a National Surface Transportation and Innovative Finance Bureau in the Department.
 (b)PurposesThe purposes of the Bureau shall be— (1)to administer the application processes for programs within the Department in accordance with subsection (d);
 (2)to promote innovative financing best practices in accordance with subsection (e); (3)to reduce uncertainty and delays with respect to environmental reviews and permitting in accordance with subsection (f);
 (4)to reduce costs and risks to taxpayers in project delivery and procurement in accordance with subsection (g); and
 (5)to carry out subtitle IX of this title. (c)Executive Director (1)AppointmentThe Bureau shall be headed by an Executive Director, who shall be appointed in the competitive service by the Secretary, with the approval of the President.
 (2)DutiesThe Executive Director shall— (A)report to the Under Secretary of Transportation for Policy;
 (B)be responsible for the management and oversight of the daily activities, decisions, operations, and personnel of the Bureau;
 (C)support the Council on Credit and Finance established under section 117 in accordance with this section; and
 (D)carry out such additional duties as the Secretary may prescribe. (d)Administration of certain application processes (1)In generalThe Bureau shall administer the application processes for the following programs:
 (A)The infrastructure finance programs authorized under chapter 6 of title 23. (B)The railroad rehabilitation and improvement financing program authorized under sections 501 through 503 of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 821–823).
 (C)Amount allocations authorized under section 142(m) of the Internal Revenue Code of 1986. (D)The nationally significant freight and highway projects program under section 117 of title 23.
 (2)Congressional notificationThe Secretary shall ensure that the congressional notification requirements for each program referred to in paragraph (1) are followed in accordance with the statutory provisions applicable to the program.
 (3)ReportsThe Secretary shall ensure that the reporting requirements for each program referred to in paragraph (1) are followed in accordance with the statutory provisions applicable to the program.
 (4)CoordinationIn administering the application processes for the programs referred to in paragraph (1), the Executive Director of the Bureau shall coordinate with appropriate officials in the Department and its modal administrations responsible for administering such programs.
 (5)Streamlining approval processesNot later than 1 year after the date of enactment of this section, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation, the Committee on Banking, Housing, and Urban Affairs, and the Committee on Environment and Public Works of the Senate a report that—
 (A)evaluates the application processes for the programs referred to in paragraph (1); (B)identifies administrative and legislative actions that would improve the efficiency of the application processes without diminishing Federal oversight; and
 (C)describes how the Secretary will implement administrative actions identified under subparagraph (B) that do not require an Act of Congress.
									(6)Procedures and transparency
 (A)ProceduresThe Secretary shall, with respect to the programs referred to in paragraph (1)— (i)establish procedures for analyzing and evaluating applications and for utilizing the recommendations of the Council on Credit and Finance;
 (ii)establish procedures for addressing late-arriving applications, as applicable, and communicating the Bureau’s decisions for accepting or rejecting late applications to the applicant and the public; and
 (iii)document major decisions in the application evaluation process through a decision memorandum or similar mechanism that provides a clear rationale for such decisions.
										(B)Review
 (i)In generalThe Comptroller General of the United States shall review the compliance of the Secretary with the requirements of this paragraph.
 (ii)RecommendationsThe Comptroller General may make recommendations to the Secretary in order to improve compliance with the requirements of this paragraph.
 (iii)ReportNot later than 3 years after the date of enactment of this section, the Comptroller General shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works and the Committee on Commerce, Science, and Transportation of the Senate a report on the results of the review conducted under clause (i), including findings and recommendations for improvement.
										(e)Innovative financing best practices
 (1)In generalThe Bureau shall work with the modal administrations within the Department, the States, and other public and private interests to develop and promote best practices for innovative financing and public-private partnerships.
 (2)ActivitiesThe Bureau shall carry out paragraph (1)— (A)by making Federal credit assistance programs more accessible to eligible recipients;
 (B)by providing advice and expertise to State and local governments that seek to leverage public and private funding;
 (C)by sharing innovative financing best practices and case studies from State and local governments with other State and local governments that are interested in utilizing innovative financing methods; and
 (D)by developing and monitoring— (i)best practices with respect to standardized State public-private partnership authorities and practices, including best practices related to—
 (I)accurate and reliable assumptions for analyzing public-private partnership procurements; (II)procedures for the handling of unsolicited bids;
 (III)policies with respect to noncompete clauses; and (IV)other significant terms of public-private partnership procurements, as determined appropriate by the Bureau;
 (ii)standard contracts for the most common types of public-private partnerships for transportation facilities; and
 (iii)analytical tools and other techniques to aid State and local governments in determining the appropriate project delivery model, including a value for money analysis.
 (3)TransparencyThe Bureau shall— (A)ensure transparency of a project receiving credit assistance under a program identified in subsection (d)(1) and procured as a public-private partnership by—
 (i)requiring the project sponsor of such project to undergo a value for money analysis or a comparable analysis prior to deciding to advance the project as a public-private partnership;
 (ii)requiring the analysis required under subparagraph (A) and other key terms of the relevant public-private partnership agreement, to be made publicly available by the project sponsor at an appropriate time;
 (iii)not later than 3 years after the completion of the project, requiring the project sponsor of such project to conduct a review regarding whether the private partner is meeting the terms of the relevant public private partnership agreement for the project; and
 (iv)providing a publicly available summary of the total level of Federal assistance in such project; and
 (B)develop guidance to implement this paragraph that takes into consideration variations in State and local laws and requirements related to public-private partnerships.
 (4)Support to projects sponsorsAt the request of a State or local government, the Bureau shall provide technical assistance to the State or local government regarding proposed public-private partnership agreements for transportation facilities, including assistance in performing a value for money analysis or comparable analysis.
 (5)Fixed guideway transit procedures reportNot later than 1 year after the date of enactment of this section, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate a report that—
 (A)evaluates the differences between traditional design-bid-build, design-build, and public-private partnership procurements for projects carried out under the fixed guideway capital investment program authorized under section 5309;
 (B)identifies, for project procured as public-private partnerships whether the review and approval process under the program requires modification to better suit the unique nature of such procurements; and
 (C)describes how the Secretary will implement any administrative actions identified under subparagraph (B) that do not require an Act of Congress.
									(f)Environmental review and permitting
 (1)In generalThe Bureau shall take such actions as are appropriate and consistent with the goals and policies set forth in this title and title 23, including with the concurrence of other Federal agencies as required under this title and title 23, to improve delivery timelines for projects.
 (2)ActivitiesThe Bureau shall carry out paragraph (1)— (A)by serving as the Department’s liaison to the Council on Environmental Quality;
 (B)by coordinating Department-wide efforts to improve the efficiency and effectiveness of the environmental review and permitting process;
 (C)by coordinating Department efforts under section 139 of title 23; (D)by supporting modernization efforts at Federal agencies to achieve innovative approaches to the permitting and review of projects;
 (E)by providing technical assistance and training to field and headquarters staff of Federal agencies on policy changes and innovative approaches to the delivery of projects;
 (F)by identifying, developing, and tracking metrics for permit reviews and decisions by Federal agencies for projects under the National Environmental Policy Act of 1969; and
 (G)by administering and expanding the use of Internet-based tools providing for— (i)the development and posting of schedules for permit reviews and permit decisions for projects; and
 (ii)the sharing of best practices related to efficient permitting and reviews for projects. (3)Support to project sponsorsAt the request of a State or local government, the Bureau, in coordination with the other appropriate modal agencies within the Department, shall provide technical assistance with regard to the compliance of a project sponsored by the State or local government with the requirements of the National Environmental Policy Act 1969 and relevant Federal environmental permits.
								(g)Project procurement
 (1)In generalThe Bureau shall promote best practices in procurement for a project receiving assistance under a program identified in subsection (d)(1) by developing, in coordination with the Federal Highway Administration and other modal agencies as appropriate, procurement benchmarks in order to ensure accountable expenditure of Federal assistance over the life cycle of such project.
 (2)Procurement benchmarksThe procurement benchmarks developed under paragraph (1) shall, to the maximum extent practicable— (A)establish maximum thresholds for acceptable project cost increases and delays in project delivery;
 (B)establish uniform methods for States to measure cost and delivery changes over the life cycle of a project; and
 (C)be tailored, as necessary, to various types of project procurements, including design-bid-build, design-build, and public private partnerships.
									(h)Elimination and consolidation of duplicative offices
 (1)Elimination of officesThe Secretary may eliminate any office within the Department if the Secretary determines that the purposes of the office are duplicative of the purposes of the Bureau, and the elimination of such office shall not adversely affect the obligations of the Secretary under any Federal law.
 (2)Consolidation of officesThe Secretary may consolidate any office within the Department into the Bureau that the Secretary determines has duties, responsibilities, resources, or expertise that support the purposes of the Bureau.
								(3)Staffing and budgetary resources
 (A)In generalThe Secretary shall ensure that the Bureau is adequately staffed and funded. (B)StaffingThe Secretary may transfer to the Bureau a position within the Department from any office that is eliminated or consolidated under this subsection if the Secretary determines that the position is necessary to carry out the purposes of the Bureau.
									(C)Budgetary resources
 (i)Transfer of funds from eliminated or consolidated officesThe Secretary may transfer to the Bureau funds allocated to any office that is eliminated or consolidated under this subsection to carry out the purposes of the Bureau.
 (ii)Transfer of funds allocated to administrative costsThe Secretary shall transfer to the Bureau funds allocated to the administrative costs of processing applications for the programs referred to in subsection (d)(1).
 (4)ReportNot later than 180 days after the date of enactment of this section, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works and the Committee on Commerce, Science, and Transportation of the Senate a report that—
 (A)lists the offices eliminated under paragraph (1) and provides the rationale for elimination of the offices;
 (B)lists the offices consolidated under paragraph (2) and provides the rationale for consolidation of the offices; and
 (C)describes the actions taken under paragraph (3) and provides the rationale for taking such actions. (i)Savings provisions (1)Laws and regulationsNothing in this section may be construed to change a law or regulation with respect to a program referred to in subsection (d)(1).
 (2)ResponsibilitiesNothing in this section may be construed to abrogate the responsibilities of an agency, operating administration, or office within the Department otherwise charged by a law or regulation with other aspects of program administration, oversight, and project approval or implementation for the programs and projects subject to this section.
 (j)DefinitionsIn this section, the following definitions apply: (1)BureauThe term Bureau means the National Surface Transportation and Innovative Finance Bureau of the Department.
 (2)DepartmentThe term Department means the Department of Transportation. (3)Multimodal projectThe term multimodal project means a project involving the participation of more than one modal administration or secretarial office within the Department.
 (4)ProjectThe term project means a highway project, public transportation capital project, freight or passenger rail project, or multimodal project..
 (b)Clerical amendmentThe analysis for such chapter is amended by adding at the end the following:   116. National Surface Transportation and Innovative Finance Bureau.. 9002.Council on Credit and Finance (a)In generalChapter 1 of title 49, United States Code, as amended by this Act, is further amended by adding at the end the following:
					
						117.Council on Credit and Finance
 (a)EstablishmentThe Secretary of Transportation shall establish a Council on Credit and Finance in accordance with this section.
							(b)Membership
 (1)In generalThe Council shall be composed of the following members: (A)The Under Secretary of Transportation for Policy.
 (B)The Chief Financial Officer and Assistant Secretary for Budget and Programs. (C)The General Counsel of the Department of Transportation.
 (D)The Assistant Secretary for Transportation Policy. (E)The Administrator of the Federal Highway Administration.
 (F)The Administrator of the Federal Transit Administration. (G)The Administrator of the Federal Railroad Administration.
 (2)Additional membersThe Secretary may designate up to 3 additional officials of the Department to serve as at-large members of the Council.
								(3)Chairperson and vice chairperson
 (A)ChairpersonThe Under Secretary of Transportation for Policy shall serve as the chairperson of the Council. (B)Vice chairpersonThe Chief Financial Officer and Assistant Secretary for Budget and Programs shall serve as the vice chairperson of the Council.
 (4)Executive DirectorThe Executive Director of the National Surface Transportation and Innovative Finance Bureau shall serve as a nonvoting member of the Council.
 (c)DutiesThe Council shall— (1)review applications for assistance submitted under the programs referred to in section 116(d)(1);
 (2)make recommendations to the Secretary regarding the selection of projects to receive assistance under the programs referred to in section 116(d)(1);
 (3)review, on a regular basis, projects that received assistance under the programs referred to in section 116(d)(1); and
 (4)carry out such additional duties as the Secretary may prescribe.. (b)Clerical amendmentThe analysis for such chapter is further amended by adding at the end the following:
					
						
							117. Council on Credit and Finance..
				XSport Fish Restoration and Recreational Boating Safety
			10001.Allocations
 (a)AuthorizationSection 3 of the Dingell-Johnson Sport Fish Restoration Act (16 U.S.C. 777b) is amended by striking 57 percent and inserting 58.012 percent. (b)In generalSection 4 of the Dingell-Johnson Sport Fish Restoration Act (16 U.S.C. 777c) is amended—
 (1)in subsection (a)— (A)in the matter preceding paragraph (1)—
 (i)by striking For each and all that follows through the balance and inserting For each fiscal year through fiscal year 2021, the balance; and (ii)by striking multistate conservation grants under section 14 and inserting activities under section 14(e);
 (B)in paragraph (1), by striking 18.5 percent and inserting 18.673 percent; (C)in paragraph (2) by striking 18.5 percent and inserting 17.315 percent;
 (D)by striking paragraphs (3) and (4); (E)by redesignating paragraph (5) as paragraph (4); and
 (F)by inserting after paragraph (2) the following:  (3)Boating infrastructure improvement (A)In generalAn amount equal to 4 percent to the Secretary of the Interior for qualified projects under section 5604(c) of the Clean Vessel Act of 1992 (33 U.S.C. 1322 note) and section 7404(d) of the Sportfishing and Boating Safety Act of 1998 (16 U.S.C. 777g–1(d)).
 (B)LimitationNot more than 75 percent of the amount under subparagraph (A) shall be available for projects under either of the sections referred to in subparagraph (A).;
 (2)in subsection (b)— (A)in paragraph (1)(A) by striking for each and all that follows through the Secretary and inserting for each fiscal year through fiscal year 2021, the Secretary;
 (B)by redesignating paragraph (2) as paragraph (3); (C)by inserting after paragraph (1) the following:
							
								(2)Set-aside for Coast Guard administration
 (A)In generalFrom the annual appropriation made in accordance with section 3, for each of fiscal years 2016 through 2021, the Secretary of the department in which the Coast Guard is operating may use no more than the amount specified in subparagraph (B) for the fiscal year for the purposes set forth in section 13107(c) of title 46, United States Code. The amount specified in subparagraph (B) for a fiscal year may not be included in the amount of the annual appropriation distributed under subsection (a) for the fiscal year.
 (B)Available amountsThe available amount referred to in subparagraph (A) is— (i)for fiscal year 2016, $7,800,000;
 (ii)for fiscal year 2017, $7,900,000; (iii)for fiscal year 2018, $8,000,000;
 (iv)for fiscal year 2019, $8,100,000; (v)for fiscal year 2020, $8,200,000; and
 (vi)for fiscal year 2021, $8,300,000.; and (D)in paragraph (3), as so redesignated—
 (i)in subparagraph (A), by striking until the end of the fiscal year. and inserting until the end of the subsequent fiscal year.; and (ii)in subparagraph (B) by striking under subsection (e) and inserting under subsection (c);
 (3)in subsection (c)— (A)by striking (c) The Secretary and inserting (c)(1) The Secretary,;
 (B)by striking grants under section 14 of this title and inserting activities under section 14(e); (C)by striking 57 percent and inserting 58.012 percent; and
 (D)by adding at the end the following:  (2)The Secretary shall deduct from the amount to be apportioned under paragraph (1) the amounts used for grants under section 14(a).; and
 (4)in subsection (e)(1), by striking those subsections, and inserting those paragraphs,. (c)Submission and approval of plans and projectsSection 6(d) of the Dingell-Johnson Sport Fish Restoration Act (16 U.S.C. 777e(d)) is amended by striking for appropriations and inserting from appropriations.
 (d)Unexpended or unobligated fundsSection 8(b)(2) of the Dingell-Johnson Sport Fish Restoration Act (16 U.S.C. 777g(b)(2)) is amended by striking 57 percent and inserting 58.012 percent.
 (e)CooperationSection 12 of the Dingell-Johnson Sport Fish Restoration Act (16 U.S.C. 777k) is amended— (1)by striking 57 percent and inserting 58.012 percent; and
 (2)by striking under section 4(b) and inserting under section 4(c). (f)Other activitiesSection 14 of the Dingell-Johnson Sport Fish Restoration Act (16 U.S.C. 777m) is amended—
 (1)in subsection (a)(1), by striking of each annual appropriation made in accordance with the provisions of section 3; and (2)in subsection (e)—
 (A)in the matter preceding paragraph (1) by striking Of amounts made available under section 4(b) for each fiscal year— and inserting Not more than $1,200,000 of each annual appropriation made in accordance with the provisions of section 3 shall be distributed to the Secretary of the Interior for use as follows:; and
 (B)in paragraph (1)(D) by striking ; and and inserting a period. (g)RepealThe Dingell-Johnson Sport Fish Restoration Act (16 U.S.C. 777 et seq.) is amended—
 (1)by striking section 15; and (2)by redesignating section 16 as section 15.
 10002.Recreational boating safetySection 13107 of title 46, United States Code, is amended— (1)in subsection (a)—
 (A)by striking (1) Subject to paragraph (2) and subsection (c), and inserting Subject to subsection (c),; (B)by striking the sum of (A) the amount made available from the Boat Safety Account for that fiscal year under section 15 of the Dingell-Johnson Sport Fish Restoration Act and (B); and
 (C)by striking paragraph (2); and (2)in subsection (c)—
 (A)by striking the subsection designation and paragraph (1) and inserting the following:  (c) (1) (A)The Secretary may use amounts made available each fiscal year under section 4(b)(2) of the Dingell-Johnson Sport Fish Restoration Act (16 U.S.C. 777c(b)(2)) for payment of expenses of the Coast Guard for investigations, personnel, and activities directly related to—
 (i)administering State recreational boating safety programs under this chapter; or (ii)coordinating or carrying out the national recreational boating safety program under this title.
 (B)Of the amounts used by the Secretary each fiscal year under subparagraph (A)— (i)not less than $2,000,000 is available to ensure compliance with chapter 43 of this title; and
 (ii)not more than $1,500,000 is available to conduct a survey of levels of recreational boating participation and related matters in the United States.; and
 (B)in paragraph (2)— (i)by striking No funds and inserting On and after October 1, 2016, no funds; and
 (ii)by striking traditionally.   October 29, 2015 Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 